       Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 1 of 151



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA ex rel.
MARY BIXLER WOOD, et al.,

                       Plaintiffs,
                                                     14 CIV. 4958 (ER)
                v.

AVALIGN TECHNOLOGIES, INC., et al.,

                       Defendants.



         CAREFUSION CORPORATION’S OPPOSITION TO RELATOR’S
             MOTION FOR ATTORNEY’S FEES AND EXPENSES




                               SKADDEN, ARPS, SLATE,
                                MEAGHER & FLOM LLP

                               Julie E. Cohen
                               Four Times Square
                               New York, New York 10036
                               Tel: (212) 735-3000
                               Julie.Cohen@skadden.com


                               Attorneys for CareFusion Corporation
             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 2 of 151



                                                   TABLE OF CONTENTS

                                                                                                                                     Page

PRELIMINARY STATEMENT .....................................................................................................1

RELEVANT BACKGROUND .......................................................................................................4

ARGUMENT ...................................................................................................................................6

I.        RELATOR IS NOT ENTITLED TO RECOVER FEES INCURRED IN
          CONNECTION WITH HER PURSUIT OF CLAIMS THAT WERE NOT
          SUCCESSFUL. ....................................................................................................................6

II.       RELATOR SEEKS FEES THAT ARE BOTH UNSUPPORTED AND
          UNREASONABLE. ..........................................................................................................11

          A.         The Court Should Consider Counsel’s Customary Rates And Any
                     Contingent Fee Arrangement In Determining A Reasonable Hourly Rate. ..........11

          B.         The Fee Application is Replete with Block, Redacted and Vague Entries,
                     Making a Reasonable Evaluation Near Impossible ...............................................15

          C.         Fees Incurred in Negotiating Relator’s Share Are Not Recoverable. ....................18

          D.         The Purported CareFusion-Specific Fees Suffer The Same Infirmities As
                     The Common Fees. ................................................................................................19

CONCLUSION ..............................................................................................................................20




                                                                     ii
            Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 3 of 151



                                              TABLE OF AUTHORITIES

                                                                                                                             Page(s)

                                                              CASES

Adusumelli v. Steiner,
      No. 08 Civ. 6932(JMF) et al., 2013 WL 1285260 (S.D.N.Y. Mar. 28, 2013) ...................12

APEX Employee Wellness Services, Inc. v. APS Healthcare Bethesda, Inc.,
      No. 11 CIV. 9718 (ER), 2018 WL 5784544 (S.D.N.Y. Nov. 5, 2018) .......................14, 18

Arbor Hill Concerned Citizens Neighborhood Association v. County of Albany,
      522 F.3d 182 (2d Cir. 2008).........................................................................................11, 12

Blanchard v. Bergeron,
      489 U.S. 87 (1989) .............................................................................................................12

Fox v. Vice,
       563 U.S. 826 (2011) ...........................................................................................................10

Hensley v. Eckerhart,
       461 U.S. 424 (1983) .............................................................................................6, 9, 11, 15

Hines v. City of Albany,
       613 F. App’x 52 (2d Cir. 2015) .........................................................................................17

Johnson v. Georgia Highway Express, Inc.,
      488 F.2d 714 (5th Cir. 1974) .......................................................................................11, 13

LexMac Energy, L.P. v. Macquarie Bank Limited,
      No. 4:08-cv-048, 2014 WL 11516245 (D.N.D. Feb. 19, 2014).........................................17

Macquarie Bank Limited v. Knickel,
     793 F.3d 926 (8th Cir. 2015) .............................................................................................17

Miller v. Holzmann,
        575 F. Supp. 2d 2 (D.D.C. 2008) .......................................................................................19

Millea v. Metro-North Railroad Co.,
       658 F.3d 154 (2d Cir. 2011)...............................................................................................11

Reed v. A.W. Lawrence & Co.,
       95 F.3d 1170 (2d Cir. 1996).................................................................................................6




                                                                  iii
            Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 4 of 151



Spence v. Ellis,
       No. 07-CV-5249(TCP)(ARL), 2012 WL 7660124 (E.D.N.Y. Dec. 19, 2012) .................17

Stanczyk v. City of New York,
       752 F.3d 273 (2d Cir. 2014).................................................................................................6

Stein v. 1-800-Flowers.com, Inc.,
        No. 16-CV-6252-RRM-SJB, 2019 WL 1099946 (E.D.N.Y. Mar. 7, 2019) ........................7

United States ex rel. ATC Distribution Group, Inc. v. Ready-Built Transmissions, Inc.,
       No. 03-CV-2150, 2007 WL 2522638 (S.D.N.Y. Sept. 7, 2007)........................................17

United States ex rel. Doe v. Biotronik, Inc.,
       No. 2:09-cv-3617-KJM-EFB, 2015 WL 6447489 (E.D. Cal. Oct. 22, 2015)......................7

United States ex rel. Educational Career Development, Inc. v. Central Florida Regional
       Workforce Development Board, Inc.,
       No. 6:04-CV-93-ORL-19DABC, 2007 WL 1601747 (M.D. Fla. June 1, 2007) ...............18

United States ex rel. Feldman v. Van Gorp,
       No. 03 Civ. 8135(WHP), 2011 WL 651829 (S.D.N.Y. Feb. 9, 2011) ..........................6, 14

United States ex rel. Joseph F. Tommasino, P.A., PhD v. Guida,
       No. 10-cv-4644 (JFB) (AKT), 2017 WL 878587 (E.D.N.Y. Mar. 6, 2017)......................17

United States ex rel. Maxwell v. Kerr-McGee Oil & Gas Corp.,
       793 F. Supp. 2d 1260 (D. Colo. 2011) ...............................................................................13

United States ex rel. Poulton v. Anesthesia Associates of Burlington, Inc.,
       87 F. Supp. 2d 351 (D. Vt. 2000).......................................................................................18

United States ex rel. Rai v. KS2 TX, P.C.,
       No. 3:17-cv-834(JBA), 2019 WL 1397290 (D. Conn. Mar. 27, 2019) .........................7, 18

United States ex rel. Rubar v. Hayner Hoyt Corp.,
       306 F. Supp. 3d 478 (N.D.N.Y. 2018) .........................................................................14, 18

United States ex rel. Sant v. Biotronik, Inc.,
       716 F. App’x 590 (9th Cir. 2017) ........................................................................................7

United States ex rel. Taxpayers Against Fraud v. General Electric Co.,
       41 F.3d 1032 (6th Cir. 1994) .............................................................................................13

United States v. American University of Beirut,
       No. 14-CV-6899 (JPO), 2017 WL 3588647 (S.D.N.Y. Aug. 17, 2017) .................7, 10, 13



                                                                iv
             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 5 of 151




                                                             STATUTES

31 U.S.C. § 3730(c)(3) .....................................................................................................................1

31 U.S.C. § 3730(d) ...................................................................................................................3, 11

31 U.S.C. § 3733(a)(1)(D) ...............................................................................................................9

                                                    OTHER AUTHORITY

Will Astor, Leader devoted to law firm, Rochester Bus. J. (Apr. 15, 2016),
       https://rbj.net/2016/04/15/leader-devoted-to-law-firm/ .....................................................12




                                                                     v
         Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 6 of 151



       CareFusion Corporation (“CareFusion”) respectfully submits this Opposition to Relator’s

Motion for Attorney’s Fees and Expenses (the “Fee Application”). As discussed herein, Relator

seeks fees that are wholly unrelated to the single claim upon which Relator has been successful

and the amounts she demands are both unsupported and unreasonable. CareFusion therefore

respectfully requests that the Court deny Relator’s demand and instead award reasonable fees that

are attributable to the single settled claim as set forth more specifically below.

                                 PRELIMINARY STATEMENT

       Relator’s initial qui tam complaint (the “Complaint” or “Compl.”, Dkt. No. 19) asserted

eight distinct and independent claims against six Avalign-related defendants.1 Just one of the eight

claims also was asserted against CareFusion. The Avalign Defendants and CareFusion entered

into separate settlement agreements with the United States relative to that single claim, resulting

in CareFusion’s dismissal from the action. The United States declined to intervene in all remaining

claims against the Avalign Defendants and DePuy (the “Declined Claims”). (See Dkt. No. 21.) In

accordance with the qui tam provisions of the FCA, which allow a relator to pursue claims in

which the government does not intervene, 31 U.S.C. § 3730(c)(3), Relator recently filed a First

Amended Complaint (the “FAC”) that advances certain of the Declined Claims and abandons

others. (See Dkt. No. 36.)

       Notwithstanding the fact that Relator has been successful on just one of the many claims

she asserted in her initial complaint and despite the fact that she is actively pursuing certain of the


1
    The Complaint named nine entities as defendants: (i) six “Avalign Defendants” – Avalign
    Technologies, Inc., Instrumed International, Inc., Instrumed GmbH, Nemcomed FW, LLC,
    NGInstruments, Inc., and Advantis Medical, Inc.; (ii) CareFusion; (iii) RoundTable Healthcare
    Partners, L.P. (“RoundTable”), and (iv) DePuy Synthes, Inc. (“DePuy”). The Complaint
    contained no allegations against RoundTable, the United States declined to intervene in the
    claims against DePuy, and Relator has since abandoned her claims against both of these
    entities.
           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 7 of 151



Declined Claims, Relator asks the Court to award her now more than 95% of all hourly charges

and expenses purportedly incurred by her counsel to date.            Specifically, of the purported

$2,348,878.19 in fees Relator claims to have incurred to date, she seeks to recover $2,229,878.19

through the Fee Application, withholding just $119,000 as fees purportedly incurred in pursuit of

the seven Declined Claims and other defendants.          (See Fee Application at 15 & n.4, 19.)

Remarkably, the Fee Application allocates more than $2.2 million to the single settled claim, with

approximately $1.8 million denominated as “common fees” sought jointly from the Avalign

Defendants and CareFusion, $420,600 allocated as Avalign-specific fees sought from the Avalign

Defendants, and $144,525 as CareFusion-specific fees sought from CareFusion. (Fee Application

at 15 n.4.) Relator’s attempt to allocate the vast majority of her fees incurred to date to the single

claim that was settled cannot withstand scrutiny.

       The Fee Application, moreover, is deficient and materially overstated in a number of

significant ways:

       •       First, Relator’s counsel seeks a financial windfall by requesting hourly rates applied
               in this District for highly complex litigation matters, such as securities class action
               litigation, that are well in excess of what the Relator’s Rochester law firm publicly
               claims its clients routinely pay. The inflated hourly charges are in addition to any
               contingent fee governing Relator’s relationship with counsel, which is not disclosed
               in the Fee Application.

       •       Second, the Fee Application is replete with block billing entries that preclude a
               meaningful assessment of the reasonableness of the fees charged as well as their
               allocation. Many other entries are redacted on the basis of “common interest”
               communications or are so vague that one cannot meaningfully assess the subject
               matter of the work purportedly undertaken.

       •       Third, the Fee Application seeks payment for time spent negotiating the Relator’s
               share of the United States’ settlement proceeds, which is outside the scope of the
               FCA’s fee provision. The Fee Application also includes fees incurred in pursuing
               State law claims that are not recoverable here, and for non-working travel, which
               in this District typically is disallowed or discounted by 50%.




                                                  2
           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 8 of 151



       •       Fourth, many of the time entries underlying the more than $144,000 in fees that
               purportedly were incurred in pursuing the single settled claim against CareFusion
               are not, on their face, readily attributable to CareFusion and suffer from the same
               infirmities – block billing, vagueness and redactions – as the common fees.2

       For all these reasons, CareFusion respectfully requests that the Court deny Relator’s

request for $2,225,690 in fees and render a fee award that is reasonable, supported by adequate

evidence, and limited to the single claim upon which the Relator has been successful. Specifically,

with respect to the common fee award, CareFusion requests that the Court:

       •       award fees that pertain only to the one successful claim, resulting in a base fee
               award that is equal to 12.5% of Relator’s demand;

       •       utilize Relator’s counsels’ customary hourly rates in determining a reasonable fee,
               resulting in an approximate 47% reduction of the base fee award;

       •       reduce the base fee award by an additional 10% to account for block billing, vague
               and redacted entries; and

       •       subtract $7,950 from the adjusted base fee award for hours recorded in connection
               with negotiating Relator’s share of the settlement proceeds.

       With respect to the CareFusion-specific fees, CareFusion requests that the Court reduce the

claimed amount to reflect that only one claim has settled, utilize Relator’s counsels’ customary

hourly rates and reduce the fee award by 10% to account for block billing, vague and redacted

entries. Applying these appropriate reductions results in a common fee award of $98,683.06,3

including expenses, and a CareFusion-specific fee award of $8,617.30. CareFusion respectfully

submits that a fee award of this magnitude – and not the windfall demand made by the Relator and

her counsel – is appropriate under both the FCA, 31 U.S.C. § 3730(d), and the law of this Circuit.


2
    For the Court’s convenience, attached as Appendix A is a color-coded version of Relator’s
    time records that highlights the deficiencies identified herein. Although time entries have been
    color-coded to reflect the various deficiencies, many are deficient for more than one reason.
3
    The Avalign Defendants and CareFusion have reached an agreement regarding allocation of a
    common fee award between them.

                                                 3
           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 9 of 151



                                  RELEVANT BACKGROUND

          On July 2, 2014, Relator filed this qui tam action under seal. The Complaint alleged eight

independent theories of FCA liability against the Avalign Defendants, including (i) marketing

medical devices without Food and Drug Administration (“FDA”) 510(k) clearance claims (Compl.

¶¶ 81-101)4; (ii) failure to implement design controls required by Quality System Regulations

(“QSR”) (id. ¶¶ 102-111); (iii) failure to implement purchasing controls required by QSR (id. ¶¶

112-125); (iv) failure to comply with production phase quality requirements (id. ¶¶ 126-157); (v)

false and inadequate labeling (id. ¶¶ 158-170); (vi) inadequate complaint handling procedures (id.

¶¶ 171-181); (vii) failure to file medical device reporting submissions (id. ¶¶ 182-190); and (viii)

miscellaneous independent QSR violations (id. ¶¶ 191-205).            As set forth in the Avalign

Defendants’ Opposition to Relator’s Motion for Attorney’s Fees and Expenses (“Avalign Opp’n”),

the 510(k) clearance claims are further subdivided into four distinct and independent factual and

legal theories of liability. See Avalign Opp’n at 18-19 (devices lacking a legal basis for marketing)

(Compl. ¶ 86); (devices falsely linked to 510(k) clearances) (id. ¶ 87); (devices based on false pre-

amendment claims) (id. ¶¶ 88-90); and (unapproved devices following significant changes) (id. ¶¶

91-95).




4
    Before certain medical devices may be marketed in the United States, they must be approved
    or cleared by the FDA. Pursuant to Section 510(k) of the Federal Food, Drug, and Cosmetic
    Act, device manufacturers are required to submit a premarket submission to FDA to
    demonstrate that the device is substantially equivalent to a legally marketed device not subject
    to Premarket Approval. A device may be exempt from Section 510(k) requirements if it
    qualifies as a “pre-amendment device.” To qualify for such exemption, the manufacturer must
    be able to demonstrate that the manufacturer itself had legally marketed the device in the
    United States prior to May 28, 1976, and that the device had not been significantly changed or
    modified since then. The sole issue that is the subject of the settlement in this case was whether
    one of Avalign’s manufacturers, Instrumed, qualified for this exemption.
                                                                                               (cont’d)

                                                  4
        Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 10 of 151



       CareFusion, a purchaser of products manufactured by one of the Avalign Defendants is

referenced only in connection with one of the four sub-claims associated with the 510(k)

allegations – the sale of devices that were based on false pre-amendment claims. The allegations

against CareFusion were presented by the Relator in five one-sentence paragraphs (Compl. ¶¶ 209-

213), and are wholly derivative of the same claim advanced against the Avalign Defendants. (id.

¶¶ 88-90). Specifically, Relator contended, on information and belief, that CareFusion knew that

certain unspecified medical devices being offered for sale by the Avalign Defendants did not

qualify for pre-amendment exemption from 510(k) notice requirements. (Id.)5

       Over the course of years, the United States Department of Justice (the “DOJ”) investigated

the allegations advanced by Relator and, on August 9, 2019, elected to intervene with respect to

one of the four 510(k) claims – that the Avalign Defendants and CareFusion did not have an

adequate basis to conclude that certain products manufactured by Instrumed qualified for the pre-

amendment exemption relating to 510(k) notice requirements. (Dkt. No. 22.)6 CareFusion

cooperated with the DOJ and entered into a settlement agreement with the United States in

December 2018, months before the United States filed its Complaint in Intervention and settlement

with the Avalign Defendants. The sole basis for CareFusion’s settlement was its purchases of




5
    Relator also alleged that the Avalign Defendants did not provide CareFusion with adequate
    instructions for use. (Compl. ¶¶ 214-218.) The government did not intervene with respect to
    this allegation and, as explained below, this claim has been released by the Relator.
6
    Contrary to the Fee Application’s characterization of Relator’s role in the investigation, FDA
    identified this issue long before Relator filed the Complaint in July 2014. As set forth in the
    United States’ Complaint in Intervention, the FDA issued an inspection report to Instrumed in
    August 2013, noting that Instrumed’s devices “are not pre-amendment devices that were
    legally on the market in the United States prior to May 28, 1976.” (Dkt. No. 22 ¶¶ 54-56.) This
    inspection and the follow-up correspondence between FDA and Instrumed led to the recall of
    the questioned products no later than December 2014. (Id. ¶ 58.)
                                                5
        Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 11 of 151



Instrumed products and its reliance on Instrumed’s claim that those products were exempt from

FDA’s 510(k) requirements pursuant to the pre-amendment exemption:

               During the Covered Period, CareFusion purchased devices from
               Instrumed that Instrumed wrongly claimed qualified for the pre-
               amendment status exception, and then sold those devices to
               hospitals and other health care providers. . . . Instrumed provided
               CareFusion with the evidence on which it was relying to justify its
               claim that the above-referenced devices qualified for the pre-
               amendment status exemption. That evidence – which consisted of
               excerpts from a catalogue issued by the devices’ original
               manufacturer, not Instrumed, and an affidavit from an Instrumed
               employee – was insufficient.

(Decl. of Julie E. Cohen (“Cohen Decl.”) at Ex. A ¶¶ 2(d)-(e).) In order to resolve this allegation,

CareFusion agreed to pay the United States $2,821,539.92. In return, CareFusion obtained a

release from the United States, the individual states that intervened in the action, and the Relator.

(Id. ¶¶ 5, 7.) The Avalign Defendants settled the same pre-amendment exemption claim (the

“Settled Claim”). (Dkt. No. 23.)

                                          ARGUMENT

I.     RELATOR IS NOT ENTITLED TO RECOVER FEES INCURRED IN
       CONNECTION WITH HER PURSUIT OF CLAIMS THAT WERE NOT
       SUCCESSFUL.

       A plaintiff’s success is a crucial factor in determining the proper amount of an attorney fee

award. Hensley v. Eckerhart, 461 U.S. 424, 440 (1983); see also Stanczyk v. City of N.Y., 752 F.3d

273, 284-85 (2d Cir. 2014). Consistent with this fundamental principle, a court should disallow

fees related to unsuccessful claims unless they are “inextricably intertwined” with the successful

claims – such as when the claims “involve a common core of facts or [are] based on related legal

theories.” United States ex rel. Feldman v. Van Gorp, No. 03 Civ. 8135(WHP), 2011 WL 651829,

at *4 (S.D.N.Y. Feb. 9, 2011) (alteration in original) (quoting Reed v. A.W. Lawrence & Co., 95

F.3d 1170, 1183 (2d Cir. 1996)).


                                                 6
        Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 12 of 151



       Where, as here, only a single claim was successfully resolved, six others have been

abandoned in their entirety, and there remain active, unresolved claims subject to continued

litigation and potentially another fee application against parties other than CareFusion, it would

be patently unreasonable to allocate substantially all fees and expenses incurred to date to the one

successful claim.     See United States v. Am. Univ. of Beirut, No. 14-CV-6899 (JPO),

2017 WL 3588647, at *1 (S.D.N.Y. Aug. 17, 2017) (applying a 60% reduction to reflect “the fact

that [r]elator did not prevail on three out of five of its distinct” claims and noting that counsel’s

records were not “clear about which entries relate to which claims”); United States ex rel. Doe v.

Biotronik, Inc., No. 2:09-cv-3617-KJM-EFB, 2015 WL 6447489, at *10 (E.D. Cal. Oct. 22, 2015)

(applying 20% fee reduction and noting that many of relator’s claims were dissimilar and “the

scope of the qui tam complaint markedly exceeded the scope of the eventual settlement

agreement,” and as such the relator “was not entirely successful”), aff’d in relevant part sub nom.

United States ex rel. Sant v. Biotronik, Inc., 716 F. App’x 590, 591 (9th Cir. 2017); Stein v. 1-800-

Flowers.com, Inc., No. 16-CV-6252-RRM-SJB, 2019 WL 1099946, at *3 (E.D.N.Y. Mar. 7, 2019)

(“In determining the reasonableness of the number of hours expended, the [c]ourt ‘should exclude

excessive, redundant or otherwise unnecessary hours, as well as hours dedicated to

severable unsuccessful claims.’”) (citations omitted); United States ex rel. Rai v. KS2 TX, P.C.,

No. 3:17-cv-834(JBA), 2019 WL 1397290, at *7 (D. Conn. Mar. 27, 2019) (finding that relators’

time entries with respect to “work on successful theories of liability . . . i.e. covered conduct in the

settlement” were unclear and reducing relator’s requested amount for attorneys’ fees).

       Although Relator cites to case law supporting the award of fees for dismissed or released

claims that are “inextricably intertwined” with successful claims (Fee Application at 16 (citation

omitted)), she cites no case law that authorizes recoupment of fees incurred in connection with



                                                   7
        Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 13 of 151



claims subject to continued litigation and offers no analysis of the claims advanced in this action

or the work undertaken with respect to each such claim. Her counsel’s conclusory legal averments

that her claims are inextricably intertwined do not establish that the claims, in fact, are intertwined,

and even a cursory review of the Complaint establishes that the claims are distinct and independent

from one another. For example, the Settled Claim pertained to the applicability of a regulatory

exemption in the Food, Drug and Cosmetic Act to certain products offered for sale by Instrumed

– not to the other three alleged 510(k) noncompliance issues, or to the adherence to any quality,

purchasing, manufacturing or reporting standards advanced in the Declined Claims. Indeed, as

explained in detail in the Avalign Defendants’ Opposition, the Declined Claims involve different

legal theories, different factual proof, different entities, different products, different manufacturing

facilities and processes and different standards.7 Critical to CareFusion, the seven Declined Claims

have nothing to do with CareFusion. Accordingly, seven-eighths of the allegations originally

advanced by Relator (even without considering the three 510(k) sub-claims and the claims against

DePuy) do not implicate CareFusion. Relator cannot recover fees incurred in pursuing these

claims, and CareFusion should not be required to bear the burden of fees incurred in connection

with these unsuccessful claims.

        Relator’s filing of the FAC further supports CareFusion’s contention that the Fee

Application improperly seeks recoupment of fees for abandoned and, as yet, unsuccessful claims.

In the FAC, Relator abandons six of Declined Claims, jettisoning all quality control,



7
    Indeed, each Declined Claim requires different and independent proof to support the theories
    of liability being advanced – none are dependent on the other and proof of one claim is
    irrelevant to the others (e.g., proof that one Avalign defendant failed to implement adequate
    design controls (Compl. ¶¶ 102-111) has no bearing on whether the same or another Avalign
    defendant failed to file medical device reporting submissions (id. ¶¶ 182-190).)
                                                                                                (cont’d)

                                                   8
        Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 14 of 151



manufacturing, production and labeling claims as well as dropping DePuy as a defendant. (See

Dkt. No. 36.) Apparently through counsel’s use of information gained during DOJ’s investigation,

Relator now is advancing more detailed allegations regarding two of the Declined Claims, which

pertain to the Avalign Defendants only.8 Notwithstanding the fact that Relator has abandoned six

of her claims, dropped another defendant from the action and recrafted the two remaining claims

against the Avalign Defendants, the Fee Application implausibly seeks to recover more than 95%

of all fees purportedly incurred through the date of settlement.

       Relator bears the burden to establish entitlement to the claimed fee award. Hensley, 461

U.S. at 437 (“[T]he fee applicant bears the burden of establishing entitlement to an award and

documenting the appropriate hours expended and hourly rates,” including by “maintain[ing]

billing time records in a manner that will enable a reviewing court to identify [the attorney’s work

on] distinct claims.”). Yet, notwithstanding counsel’s claimed expertise in FCA matters, Relator’s

counsel failed to maintain billing records in a manner that provides any transparency as to what

work pertained to which defendants or the claims being advanced. No efforts were made in real


8
    The DOJ may share any information obtained through a CID “with any qui tam relator if the
    Attorney General or designee determine[s] it is necessary as part of any false claims act
    investigation.” 31 U.S.C. § 3733(a)(1)(D). There are numerous time entries reflecting review
    of documents provided by DOJ after filing of Relator’s complaint and during the course of
    DOJ’s pre-intervention investigation. (Appendix A at 51 (3.0 hour time entry for Neil
    O’Flaherty for September 26, 2014 (“Prepare list of documents for U.S. Attorney [redacted];
    file and document review for same”)); id. at 42 (1.5 hour time entry for Stephen D. Terman for
    July 25, 2014 (“Review documents; discussion with colleagues; conference call with client”));
    id. at 52 (2.5 hour time entry for Neil O’Flaherty for September 29, 2014 (“Prepare list of
    documents for U.S. Attorney [redacted] Avalign companies; file and document review for
    same”)); id. at 44 (2.0 hour time entry for Stephen D. Terman for August 12, 2014 (“Review
    documents regarding promotional matters; prepare for government interview of Mary Bixler
    Wood”)); id. at 46 (4.8 hour time entry for John P. Bringewatt for August 25, 2014 (“Review
    documents and conduct research re brand name defendants”)); id. at 46 (3.6 hour time entry
    for John P. Bringewatt for August 29, 2014 (“Review documents and conduct research re brand
    name defendants”)).)
                                                                                             (cont’d)

                                                 9
         Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 15 of 151



time to segregate time entries by task or defendant codes. Instead, Relator’s counsel has taken a

biased hindsight review of six years of billing records and retroactively allocated virtually all fees

incurred to the Settled Claim. (See Decl. of Brian M. Feldman ¶¶ 28-36, Dkt. No. 27.) Such

allocation is impermissible as a matter of law.9

        Because trial courts are not expected to “become green-eyeshade accountants” or “achieve

auditing perfection,” Fox v. Vice, 563 U.S. 826, 838 (2011), CareFusion respectfully suggests that

a pro rata recovery based on the single claim settled versus those abandoned and subject to

continued litigation would “do rough justice” and result in a reasonable award here. See Am. Univ.

of Beirut, 2017 WL 3588647, at *1. Toward that end, CareFusion requests that the Court’s

common fee analysis begin with a figure that is equivalent to one-eighth of the fees incurred to

date or $222,451.87 (the “Base Award”).10 Using this figure as the Base Award is generous in that

it treats the four independent 510(k) claims as one for purposes of the fee award, ignoring that only

one of the 510(k) sub-claims was successful and the fact that the FAC advances 510(k) allegations

against the Avalign Defendants. Additionally, the base award does not take into account that the

fee petition seeks recovery of fees incurred in pursuit of state law claims – fees that have been

released by Relator in connection with the CareFusion settlement.11 By adopting the suggested


9
     Time entries that appear on their face to relate to the Settled Claim – which are relatively few
     in number– are highlighted in purple in Appendix A.
10
     For all the same reasons, one-eighth of the requested expenses ($4,188.19) should be awarded,
     or $523.52.
11
     The Fee Application seeks to recover fees incurred in connection with the pursuit of state FCA
     claims. In fact, approximately 150 paragraphs of the Complaint address purported state law
     violations and numerous time entries relate to such efforts. (See, e.g., Appendix A at 33
     (Edward H. Townsend time entry for May 20, 2014); id at 41 (Brian M. Feldman’s time entries
     for July 16, 2014); id (Maura C. McGuire’s time entry for July 22, 2014); id at 50 (Maura C.
     McGuire’s time entry for September 16, 2014); id at 61 (J. Mason Weeda’s time entry for
     February 9, 2015).) But, Relator released CareFusion from any claim for attorneys’ fees except
                                                                                               (cont’d)

                                                   10
          Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 16 of 151



Base Award approach, the Court will ensure equitable treatment of CareFusion in awarding

reasonable fees and expenses while preserving for Relator the ability to pursue additional fees if

she is successful in connection with one or more of the claims advanced in the Amended

Complaint.      Detailed below are the other deficiencies noted in the Fee Award and the

corresponding reductions that should be made to the Base Award.

II.      RELATOR SEEKS              FEES     THAT      ARE      BOTH      UNSUPPORTED           AND
         UNREASONABLE.

         A.      The Court Should Consider Counsel’s Customary Rates And Any Contingent
                 Fee Arrangement In Determining A Reasonable Hourly Rate.

         As Relator notes in the Fee Application, the Court should calculate a lodestar figure that is

determined by multiplying the number of hours reasonably expended on the successful claim by a

reasonable hourly rate. Hensley, 461 U.S. at 433; Millea v. Metro-N. R.R. Co., 658 F.3d 154, 166

(2d Cir. 2011). A reasonable hourly rate is the rate a paying client would be willing to pay. Arbor

Hill Concerned Citizens Neighborhood Ass’n v. Cty. of Albany, 522 F.3d 182, 183-84 (2d Cir.

2008).     Although the prevailing rate in the district in which the reviewing court sits is

presumptively reasonable, the Second Circuit has instructed district courts to consider all the case

specific variables, including the twelve factors set forth in Johnson v. Georgia Highway Express,

Inc., 488 F.2d 714 (5th Cir. 1974) (two such factors being the attorney’s customary hourly rate




      those that may be sought pursuant to 31 U.S.C. § 3730(d) – not the analogue state statutes.
      (See Cohen Decl. Ex. A ¶ 7.) (release of CareFusion by Relator from “any and all manner of
      claims . . . arising from the Relator Complaint” except for “seeking to recover . . . reasonable
      expenses and attorneys’ fees and costs pursuant to 31 U.S.C. § 3730(d).”) For this reason,
      fees incurred in connection with the state FCA claims may not be awarded in connection with
      this Fee Application. Quantifying the fees associated with such efforts is difficult because of
      the block entries and vague descriptions in the billing records. CareFusion submits that
      reducing the Base Award, as suggested, reasonably addresses this issue.
                                                                                               (cont’d)

                                                  11
         Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 17 of 151



and whether the fee is fixed or contingent), abrogated on other grounds by Blanchard v. Bergeron,

489 U.S. 87, 92-93 (1989); see also Arbor Hill, 522 F.3d at 186 n.3, 190.

        The Fee Application seeks hourly rates for partners at $800, senior associates at $500,

junior associates at $400, and paralegals and support staff at $100-150 (Fee Application at 14), but

it does not disclose the customary rates charged by the attorneys at either Harter Secrest & Emery

LLP (the “HSE Firm”) or Olsson Frank Weeda Terman Matz PC (the “OW Firm”).12 There is

compelling evidence, however, that the customary rates received by the HSE Firm are far less than

what is sought in the Fee Application. In fact, just last year, the HSE Firm filed suit in the New

York Supreme Court seeking to recoup legal fees from its client, the Town of Amherst Zoning

Board. (See Cohen Decl. Ex. B.) The HSE Firm’s 2017 retainer agreement, attached to HSE’s

complaint, indicates that HSE partners charged $401-$414 per hour, while associates were billed

at $216-$225 per hour, rates approximately 50% less than those sought in this action. (See Cohen

Decl. Ex. B.) Indeed, the HSE Firm has cited its lower billing rates to justify full reimbursement

of claimed fees in this very District. For example, in a matter before Judge Furman, the HSE Firm

argued that its non-working travel time should be reimbursed at 100% because its clients are

generally willing to pay its full hourly rates for travel time because those rates are lower than those

charged in this District. See Adusumelli v. Steiner, No. 08 Civ. 6932(JMF) et al., 2013 WL

1285260, at *5 (S.D.N.Y. Mar. 28, 2013). Similarly, the HSE Firm publicly touts its lower billing

structure as one reason for its success. See Will Astor, Leader devoted to law firm, Rochester Bus.

J. (Apr. 15, 2016), https://rbj.net/2016/04/15/leader-devoted-to-law-firm/ (Managing Partner




12
     The requested rates may be appropriate for lawyers practicing in the Southern District of New
     York, where the costs attendant to law firm practice are high. The HSE Firm is located in
     Rochester and the OW Firm is located in Washington, D.C.

                                                  12
          Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 18 of 151



quoted, “[t]hat we don’t need to charge $800 or $1,000 an hour has helped us get a foot in the

door”).

          Moreover, although not disclosed in the Fee Application, it is common in qui tam matters

for a relator’s counsel to work on a contingency basis, meaning that counsel obtains a percentage

of the relator’s share of the settlement amount paid to the United States. When that occurs, there

is no established hourly rate that a client is willing to pay. Here, the Fee Application indicates that

Relator received a twenty-one percent (21%) share of the settlement proceeds, or approximately

$2.7 million. (Fee Application at 8.) Assuming a contingency fee arrangement in this case of

between 33% and 50%, Relator’s counsel likely already have received compensation in the range

of $900,000 to $1.35 million. The Court may properly consider any such fee when determining

whether to adopt counsel’s customary rates, as opposed to higher rates in this District, for the

lodestar calculation. Johnson, 488 F.2d at 718.13

          CareFusion submits that a reasonable hourly rate in this case is one that closely

approximates the rate that Relator’s counsel regularly receive for matters billed on an hourly basis.

Relator’s counsel should not receive a windfall on hourly rates merely because they elected to file

the action in the Southern District of New York. See Am. Univ. of Beirut, 2017 WL 3588647, at

*1 (noting that courts have “previously questioned the wisdom and fairness of utilizing a


13
     CareFusion is not suggesting that Relator is not entitled to a reasonable fee award in this case
     and acknowledges that courts in other jurisdictions have recognized the ability of qui tam
     counsel to receive both a contingent fee and reasonable statutory fees. See, e.g., United States
     ex rel. Maxwell v. Kerr-McGee Oil & Gas Corp., 793 F. Supp. 2d 1260, 1264 (D. Colo. 2011).
     Rather, CareFusion submits that the amount of any contingent fee is relevant to the
     reasonableness of the hourly rate, especially when the requested rates, as here, exceed
     counsel’s customary rates. See United States ex rel. Taxpayers Against Fraud v. Gen. Elec.
     Co., 41 F.3d 1032, 1046-47 (6th Cir. 1994) (remanding matter to district court to determine
     whether contingent fee, combined with fee award, constituted “an extraordinarily high rate of
     compensation for legal services”).
                                                                                               (cont’d)

                                                  13
         Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 19 of 151



‘prevailing rate’ that differs on average by more than $100.00 per hour depending on” where the

court sits and finding that counsel was not “entitled to a higher hourly rate simply because” he

filed in the Southern District of New York as opposed to the Eastern District) (citation omitted).

This is especially true where, as here, there has been no active litigation in this District requiring

the lengthy presence of counsel.14

          CareFusion respectfully submits that, in calculating the fee award here, the Court should

apply hourly rates similar to those disclosed by the HSE Firm in its public filings – $420/hour for

partners, $250/hour for senior associates, $225/hour for associates, and $125/hour for paralegals.

Application of these rates, which are slightly higher than those disclosed publicly by the HSE

Firm, would result in a 47% reduction in fees. Alternatively, CareFusion requests that the Court

require Relator’s counsel to disclose, with proper support, its customary hourly fees received for

litigated matters and any contingent arrangement it entered into with Relator.




14
     Notably, there are numerous entries in the billing records for travel time to the Southern District
     of New York for meetings at the United States Attorney’s Office. Travel time entries are
     highlighted in blue in Appendix A. Such entries also are in block billed format so that it is not
     possible to discern how much time was spent traveling as opposed to working. If the Court
     reduces the Base Award to account for counsel’s customary hourly fees, no further reduction
     is necessary for non-working travel time. If, however, the Court grants the hourly rates
     requested in the Fee Application, a reduction of at least 50% for non-working travel time is
     appropriate. See APEX Emp. Wellness Servs., Inc. v. APS Healthcare Bethesda, Inc., No. 11
     CIV. 9718 (ER), 2018 WL 5784544, at *5 (S.D.N.Y. Nov. 5, 2018) (reducing the plaintiff’s
     counsel travel time by 50%); United States ex rel. Rubar v. Hayner Hoyt Corp.,
     306 F. Supp. 3d 478, 490 (N.D.N.Y. 2018) (applying a 50% reduction to travel time sought to
     be reimbursed by relator’s counsel); Van Gorp, 2011 WL 651829, at *3 (applying a 50% billing
     discount to time entries related to travel because a “hypothetical reasonable client would have
     chosen New York counsel in order to prevent unnecessary travel costs”).

                                                   14
        Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 20 of 151




       B.      The Fee Application is Replete with Block, Redacted and Vague Entries,
               Making a Reasonable Evaluation Near Impossible.

       Contrary to the mandate in Hensley, 461 U.S. at 437, to “maintain billing time records in a

manner that will enable a reviewing court to identify [the attorney’s work on] distinct claims,” the

billing records submitted with the Fee Application provide little or no transparency with respect

to this fundamental requirement. Each of the practices described below hinders CareFusion’s and

this Court’s ability to assess whether the claimed time entries pertain to the Settled Claim or are

otherwise reasonable in terms of time expended on the activity.

       First, the supporting documentation submitted with the Fee Application contains more than

200 time entries in block billed format, meaning that only an aggregate time is recorded for all

activities listed in each entry. The use of block billing makes it extremely difficult for CareFusion

to determine the number of hours actually expended in pursuit of the Settled Claim or to assess the

reasonableness of the hours recorded for any given activity. For example, the 7.0 hour time entry

for Neil O’Flaherty on April 10, 2014 contains the following description:

               Review E-mails related to [redacted] for written U.S. Attorney
               presentation; research and compilation of FDA enforcement action
               examples for 510(k), MDR, QSR, labeling and registration
               violations; prepare notes regarding same.

(Appendix A at 21.) This entry demonstrates the challenges associated with block billing in a qui

tam case involving multiple defendants and varying legal theories. Even assuming that the

underlying activity – identifying FDA enforcement actions relating to various claims pursued in

the complaint – is appropriate for inclusion in the Fee Application, it is not possible to discern

what portion of the seven hours recorded pertained to the 510(k) analysis, which sub-claim within

the 510(k) allegations were implicated, and what portion of time was spent on the other claims that

have now all been abandoned with the filing of the FAC.
                                                 15
        Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 21 of 151



       Another example is the 2.3 hour entry for J. Mason Weeda on May 5, 2014, which contains

the following description:

               Highlight relevant portions in “issues outline” for complaint and
               send to Brian Feldman; telephone call with Brian Feldman regarding
               DePuy; correspondence to colleagues regarding same.

(Id. at 31.) Mr. Weeda’s time entry is not claim-specific and involves time spent on another

defendant (DePuy) that is not a party to the Fee Application and is no longer a defendant in the

action. Counsel’s election to use block billing thus frustrates the Court’s ability to properly parse

the time entries and ensure that its award is appropriately scoped. As reflected in Appendix A,

where such entries are highlighted in gray, the time records submitted with the Fee Application

are replete with block billing.

       Second, numerous time entries are so vague that they provide no information other than

the fact that legal research was performed. (See, e.g., Appendix A at 1 (John P. Bringewatt’s time

entries for January 2-17, 2014); id. at 4 (John P. Bringewatt’s time entry for February 11, 2014);

id. at 7 (John P. Bringewatt’s time entry for February 24, 2014); id. at 8 (John P. Bringewatt’s time

entry for February 25, 2014); id. at 9 (John P. Bringewatt’s time entry for February 27, 2014); id.

at 12 (John P. Bringewatt’s time entry for March 6, 2014).) Other time entries describe document

review but provide no information about what was reviewed and to which defendant, if any, the

materials pertained. (See, e.g., id. at 15 (Carol E. Heckman’s time entry on March 14, 2014

(“Continued to review key documents”)); id. at 16 (Stephen D. Terman’s time entry for March 19,

2014 (“Review e-mails”)).). Vague time entries are highlighted in yellow in Appendix A.

       Finally, redactions by Relator’s counsel of purported “common interest communications”

with the government create the same vagaries, rendering it impossible to determine whether the

underlying work pertains to the Settled Claim, the Declined Claims, or to a defendant other than

CareFusion. Examples include:
                                                 16
        Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 22 of 151



       •       John P. Bringewatt’s time entry for May 18, 2015: “Review and revise draft
               [redacted].” (Id. at 64.)

       •       David T. Archer’s time entry for June 8, 2015: “Revise and edit [redacted].” (Id.
               at 65.)

       •       Neil O’Flaherty’s time entry for July 2, 2015: “Prepare E-mail memorandum
               [redacted]; review notes and research for same.” (Id. at 68.)

Redacted time entries are highlighted in red in Appendix A.

       The Court has broad discretion to reduce the award to account for these irregularities. See

Hines v. City of Albany, 613 F. App’x 52, 55 (2d Cir. 2015) (affirming district court’s conclusion

that counsel’s use of block-billing and failure to “specify the amount of time spent on separate

tasks, frustrat[ed] meaningful review of the reasonableness of the hours billed”), aff’g No. 1:06-

CV-1517 (GTS/RFT), 2015 WL 1282810, at *5 (N.D.N.Y. May 13, 2015); see also United States

ex rel. ATC Distrib. Grp., Inc. v. Ready-Built Transmissions, Inc., No. 03-CV-2150, 2007 WL

2522638, at *4 (S.D.N.Y. Sept. 7, 2007) (“[I]n cases where documentation of hours is ‘vague or

incomplete,’ the court may also reduce the award.”); Spence v. Ellis, No. 07-CV-

5249(TCP)(ARL), 2012 WL 7660124, at *7 (E.D.N.Y. Dec. 19, 2012) (reducing hours

in attorneys’ fees application because the “substantial amount of block billing in the fee requests

here renders it difficult to determine whether, and/or the extent to which the work done by

plaintiff’s attorneys is duplicative or unnecessary”), report and recommendation adopted, No. 07-

CV-5249(TCP), 2013 WL 867533 (E.D.N.Y. Mar. 7, 2013); LexMac Energy, L.P. v. Macquarie

Bank Ltd., No. 4:08-cv-048, 2014 WL 11516245, at *6 (D.N.D. Feb. 19, 2014) (reducing

plaintiff’s award for attorney’s fees in part “[d]ue to the redacted and unspecific billing records

submitted,” that did not specify for which entity the fees should be attributed), aff’d sub nom.

Macquarie Bank Ltd. v. Knickel, 793 F.3d 926 (8th Cir. 2015); United States ex rel. Joseph F.

Tommasino, P.A., PhD v. Guida, No. 10-cv-4644 (JFB) (AKT), 2017 WL 878587, at *8 (E.D.N.Y.


                                                17
         Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 23 of 151



Mar. 6, 2017) (reducing attorney’s fees by 10% and noting “repeated use of block-billing such that

the reasonableness of each entry cannot be easily determined”); APEX Emp. Wellness Servs., Inc.,

2018 WL 5784544, at *4 (noting trend among courts in New York is to apply a 10% reduction for

block-billed hours where entries prevent courts from determining the nature of various tasks and

its relation to the litigation); Hayner Hoyt Corp., 306 F. Supp. 3d at 489 (reducing fees by 10% to

reflect the hours allotted to the portion of relator’s claims that settled where invoice entries were

vague); KS2 TX, P.C., 2019 WL 1397290, at *8 (reducing attorneys’ fees by 15% where entries

such as “legal research,” “review and analysis of documents,” and “doc review” were “too vague

for a court to determine the reasonableness of time spent”) (citation omitted). In accord with these

cases, CareFusion respectfully requests that the Base Award be reduced by at least 10% to account

for the lack of transparency created by Relator’s counsel’s use of block billing, vague time entries

and redactions.

        C.      Fees Incurred in Negotiating Relator’s Share Are Not Recoverable.

        The Fee Application also improperly includes time entries related to negotiations between

the government and Relator’s counsel. Such efforts are not properly the subject of a fee request

under the FCA. See KS2 TX, P.C., 2019 WL 1397290, at *2 (noting that relator “removed time

for certain categories of work, including, inter alia . . . time spent negotiating ‘relator’s share’ with

the government”) (citation omitted); see also United States ex rel. Poulton v. Anesthesia Assocs.

of Burlington, Inc., 87 F. Supp. 2d 351, 359 (D. Vt. 2000) (making a $275.00 reduction to relator’s

attorneys’ fees for time spent on the relator’s share); United States ex rel. Educ. Career Dev., Inc.

v. Cent. Fla. Reg’l Workforce Dev. Bd., Inc., No. 6:04-CV-93-ORL-19DABC, 2007 WL 1601747,

at *5 (M.D. Fla. June 1, 2007) (“Relator is not entitled to reimbursement of fees for activities

unrelated to the litigation, such as negotiations with the United States over [r]elator’s share of the

settlement or time spent researching the viability of such efforts. The time [r]elator’s counsel spent
                                                   18
        Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 24 of 151



negotiating [r]elator’s share of the settlement with the United States is not compensable from the

[d]efendants because such negotiations do not directly involve [d]efendants or prosecution of the

claims at issue.”) (footnote omitted); Miller v. Holzmann, 575 F. Supp. 2d 2, 26-27 (D.D.C. 2008)

(excluding relator’s fees associated with time spent negotiating relator’s fee share since the

defendant did not share nor participate in the negotiations). Time entries relating to Relator’s

negotiations with the government are highlighted in green in Appendix A and total 20 hours with

associated costs of $15,520 dollars. Relator is not entitled to recover these fees.

       D.      The Purported CareFusion-Specific Fees Suffer The Same Infirmities As The
               Common Fees.

       The time entries associated with the $144,525 in fees that Relator claims are specific to

CareFusion suffer from many of the same infirmities as those relating to the purported common

fees. For example, the 4.8 hour time entry for David T. Archer on May 13, 2014 states:

               Research on background of [DePuy] and other brand names; draft
               section of disclosure statement re same.

(Appendix A at 33.) By its terms, this entry pertains, at least in part, to DePuy. But the block

billing makes it impossible to discern what portion, if any, of the time entry is properly allocated

to CareFusion. Indeed, it appears that Relator designated at CareFusion-specific any time entry

that referenced “brand names” without regard for the fact that DePuy was a named defendant and

that some of the entries reference multiple defendants. Deficient time entries include:

       •       David T. Archer’s 4.9 hour time entry for March 4, 2014: “Conference with
               librarians re research into brand name companies/potential defendants; draft
               email to team re same; review and analyze spreadsheets provided by M. Wood;
               incorporate M. Wood’s comments into email indexes; review and analyze emails
               contained on spreadsheet.” (Appendix A at 10 (emphasis added).)

       •       Carol E. Heckman’s 1.0 hour time entry for March 4, 2014: “Create to do list for
               HSE team; begin work on brand names.” (Id. at 11.)

       •       John P. Bringewatt’s 4.8 hour time entry for August 25, 2014: “Review documents
               and conduct research re brand name defendants.” (Id. at 46 (emphasis added).)

                                                 19
         Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 25 of 151



Relator utterly fails to explain why she has attributed these entries – and many others – to

CareFusion. Time entries Relator claims are specific to CareFusion are highlighted in orange on

Appendix A. As to these time entries, CareFusion respectfully requests that the Court reduce the

claimed amount to reflect that only one claim has been successfully settled, adjust the hourly rates

to reflect those customarily charged by Relator’s counsel and apply at least a 10% discount to

account for the use of block billing and the number of vague and redacted entries.

                                             *   *    *

         In sum, CareFusion requests that the Court reduce the Base Award (i) to reflect the

customary rates of counsel,15 (ii) by at least 10% to account for the vagaries created by block

billing, redactions and vague time entries, and (iii) to omit time expended in negotiating Relator’s

share.

                                         CONCLUSION

         For all the foregoing reasons and for the reasons set forth in the Avalign Defendants’

Opposition, CareFusion respectfully requests that the Court enter an order awarding Relator (i) a

common fee award, to be paid by the Avalign Defendants and CareFusion jointly, of $98,683.06,

comprising $98,159.54 in fees and expenses of $523.52; and (ii) a CareFusion-specific fee award,

to be paid by CareFusion, of $8,617.30.16




15
     In the event the Court declines to reduce the hourly rates requested in the Fee Application, a
     reduction of $50,340 is appropriate to address non-working travel time.
16
     For the Court’s convenience, CareFusion has provided a computation sheet reflecting
     application of the requested adjustments to the claimed common and CareFusion-specific fees
     to arrive at a reasonable fee award. (See Cohen Decl. Ex. C.)

                                                 20
       Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 26 of 151



                             Respectfully submitted,

Dated: December 20, 2019     /s/_Julie E. Cohen____________
                             Julie E. Cohen
                             SKADDEN, ARPS, SLATE
                               MEAGHER & FLOM LLP
                             Four Times Square
                             New York, New York 10036
                             Tel: (212) 735-3000
                             Julie.Cohen@skadden.com

                             Attorneys for CareFusion Corporation




                                      21
Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 27 of 151




                 Appendix A
                                              Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 28 of 151                                 COMMON to CareFusion   Avalign
      Date Name                  Narrative                                             Redaction Rationale(s)   Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                 Initial conference with co-counsel; review client
 7/19/2013 Feldman, Brian M.     emails; begin assessment.                                                      2.5 Partner     $ 800 $ 2,000 x
 7/22/2013 Feldman, Brian M.     Review materials.                                                              1.0 Partner     $ 800 $   800 x
 7/23/2013 Feldman, Brian M.     Legal research re FCA claims.                                                  2.5 Partner     $ 800 $ 2,000 x
                                 Consult with FDA regulatory co-counsel; Relator
 7/24/2013 Feldman, Brian M.     interview, notes, and case analysis.                                           8.4 Partner     $ 800 $ 6,720 x
 7/25/2013 Feldman, Brian M.     Obtain more information from relator.                                          0.1 Partner     $ 800 $    80 x

                                 Telephone conference with FDA regulatory co-
 7/26/2013 Feldman, Brian M.     counsel; coordinate with U.S. Attorney’s office.                               0.6 Partner     $ 800 $   480 x
                                 Telephone call with U.S, Attorney’s Office for the
                                 Southern District of New York re new matter;
                                 telephone conference with client to obtain
 7/29/2013 Feldman, Brian M.     additional facts.                                                              1.8 Partner     $ 800 $ 1,440 x

 7/31/2013 Feldman, Brian M.     Conference call with FDA co-counsel; email client.                             0.7 Partner     $ 800 $   560 x
  8/2/2013 Feldman, Brian M.     Examine additional potential defendants.                                       0.3 Partner     $ 800 $   240 x
                                 Analyze evidence, case law, and government
  8/8/2013 Feldman, Brian M.     approach.                                                                      3.0 Partner     $ 800 $ 2,400 x
                                 Further case assessment, including legal research
  8/9/2013 Feldman, Brian M.     and damages assessments.                                                       3.0 Partner     $ 800 $ 2,400 x
                                 Telephone call with client and co-counsel re
 8/22/2013 Feldman, Brian M.     engagement and potential defendants.                                           0.5 Partner     $ 800 $   400 x
 8/23/2013 Feldman, Brian M.     Coordinate with co-counsel.                                                    0.1 Partner     $ 800 $    80 x
                                 Discuss case strategy with B. Feldman; conduct                                     Senior
12/19/2013 Bringewatt, John P.   legal research re FCA liability.                                               4.3 Associate   $ 500 $ 2,150 x
                                 Discuss case strategy with B. Feldman; conduct                                     Senior
12/20/2013 Bringewatt, John P.   legal research re FCA liability.                                               3.9 Associate   $ 500 $ 1,950 x
                                                                                                                    Senior
  1/2/2014 Bringewatt, John P.   Conduct research re legal theory for FCA liability.                            0.2 Associate   $ 500 $   100 x
                                                                                                                    Senior
  1/3/2014 Bringewatt, John P.   Conduct research re legal theory for FCA liability.                            3.2 Associate   $ 500 $ 1,600 x
                                                                                                                    Senior
  1/6/2014 Bringewatt, John P.   Conduct research re legal theory for FCA liability.                            0.9 Associate   $ 500 $   450 x
                                                                                                                    Senior
  1/7/2014 Bringewatt, John P.   Conduct research re legal theory for FCA liability.                            2.0 Associate   $ 500 $ 1,000 x
 1/14/2014 Feldman, Brian M.     Arrange interview.                                                             0.1 Partner     $ 800 $    80 x

 1/14/2014 Heckman, Carol E.     Coordinate with B. Feldman on client interview.                                0.2 Partner     $ 800 $   160 x
                                                                                                                    Senior
 1/17/2014 Bringewatt, John P.   Conduct research re legal theory for FCA liability.                            1.7 Associate   $ 500 $   850 x
                                 Draft discussion points for Monday's call; Refine
 1/18/2014 Weeda, J. Mason       FDA violations outline                                                         1.1 Partner     $ 800 $   880 x
 1/20/2014 Feldman, Brian M.     Arrange additional client interview.                                           0.1 Partner     $ 800 $    80 x

 1/21/2014 Feldman, Brian M.     Communications with client and co-counsel.                                     0.1 Partner     $ 800 $    80 x


                                                                                                    1
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 29 of 151                                        COMMON to CareFusion   Avalign
     Date Name                  Narrative                                       Redaction Rationale(s)                Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                Research and draft correspondence re FCA theory                                           Senior
1/21/2014 Bringewatt, John P.   of liability.                                                                         0.3 Associate   $ 500 $   150 x
                                Telephone conference with client and
1/22/2014 Feldman, Brian M.     preparation; update C. Heckman.                                                       0.7 Partner     $ 800 $   560 x
                                Telephone conference with B. Feldman re status
                                of case and schedule several meetings to pursue
                                same; discussion of background facts with B.
1/22/2014 Heckman, Carol E.     Feldman.                                                                              0.8 Partner     $ 800 $   640 x

1/22/2014 Weeda, J. Mason       Conference call with litigation counsel and client                                    0.6 Partner     $ 800 $   480 x

                                Conference call with colleagues, HSE, and Mary
                                Bixler Wood regarding case preparation; Post-
1/22/2014 O'Flaherty, Neil      conference call discussion with colleague                                             1.5 Partner     $ 800 $ 1,200 x
                                Conference call with client, colleagues, and Mary
1/22/2014 Terman, Stephen D.    Bixler Wood                                                                           1.5 Partner     $ 800 $ 1,200 x
1/23/2014 Feldman, Brian M.     Coordinate briefing.                                                                  0.1 Partner     $ 800 $    80 x
1/24/2014 Feldman, Brian M.     Review file.                                                                          0.3 Partner     $ 800 $   240 x
                                Set up meeting in Washington, D.C. with client;
                                coordinate on meeting with Washington lawyers
1/24/2014 Heckman, Carol E.     re FDA procedures.                                                                    0.5 Partner     $ 800 $   400 x
                                                                                                                          Senior
1/24/2014 Bringewatt, John P.   Discuss case status with B. Feldman.                                                  0.1 Associate   $ 500 $    50 x
                                Correspond with client regarding meeting
                                matters; Review outline of FDA issues for case to
1/24/2014 O'Flaherty, Neil      date                                                                                  2.5 Partner     $ 800 $ 2,000 x
1/24/2014 Terman, Stephen D.    Review documents.                                                                     1.5 Partner     $ 800 $ 1,200 x
                                Review outline of alleged FDA violations by
1/25/2014 O'Flaherty, Neil      Avalign and its subsidiaries.                                                         1.0 Partner     $ 800 $   800                        x
                                                                                                                          Senior
1/27/2014 Bringewatt, John P.   Conduct research re comparable FCA cases.                                             0.6 Associate   $ 500 $   300 x

                                Discussion with colleague regarding documents
1/28/2014 O'Flaherty, Neil      for case and their review; File review for case.                                      2.0 Partner     $ 800 $ 1,600 x

1/28/2014 Weeda, J. Mason       Review electronic documents sent by client.                                           1.5 Partner     $ 800 $ 1,200 x
1/29/2014 Feldman, Brian M.     Communication with client.                                                            0.1 Partner     $ 800 $    80 x

                                                                                     Reveals attorney-client
1/29/2014 Feldman, Brian M.     Advise client to [REDACTED].                         communication re legal advice.   0.2 Partner     $ 800 $   160 x
                                                                                                                          Senior
1/29/2014 Bringewatt, John P.   Conduct research re comparable FCA cases.                                             0.3 Associate   $ 500 $   150 x

                                Advise client and co-counsel on strategy for       Reveals attorney-client
1/30/2014 Feldman, Brian M.     [REDACTED].                                        communication re legal advice.     0.3 Partner     $ 800 $   240 x
                                Edit outline of alleged Avalign FDA regulatory and
1/30/2014 O'Flaherty, Neil      related noncompliances.                                                               1.0 Partner     $ 800 $   800                        x

                                                                                                   2
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 30 of 151                                    COMMON to CareFusion   Avalign
     Date Name                  Narrative                                             Redaction Rationale(s)      Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                                Discuss project plan with colleagues; File review
1/31/2014 O'Flaherty, Neil      for same; edit outline of alleged FDA violations.                                 2.3 Partner     $ 800 $ 1,840 x
                                Review and respond to e-mail from Mary Bixler
                                Wood; discussion with colleague; document
 2/3/2014 O'Flaherty, Neil      review.                                                                           3.5 Partner     $ 800 $ 2,800 x
                                Review Disc 1; correspondence with Mary Bixler
 2/3/2014 Weeda, J. Mason       Wood regarding document review.                                                   4.0 Partner     $ 800 $ 3,200 x
                                Conference with OFW law firm re FDA
 2/4/2014 Heckman, Carol E.     background; review documents.                                                     1.8 Partner     $ 800 $ 1,440 x
                                Review and further edit draft outline of alleged
                                FDA violations; document review for same;
 2/4/2014 O'Flaherty, Neil      discuss same with colleague.                                                      4.0 Partner     $ 800 $ 3,200 x
 2/5/2014 Feldman, Brian M.     Conference call re regulatory background.                                         1.4 Partner     $ 800 $ 1,120 x
                                Obtain client consent for initial disclosure to
 2/5/2014 Feldman, Brian M.     Justice Department.                                                               0.1 Partner     $ 800 $    80 x
 2/5/2014 Feldman, Brian M.     Contact SDNY Health Care Chief.                                                   0.1 Partner     $ 800 $    80 x

                                Telephone conference with co-counsel at OFW to                                        Senior
 2/5/2014 Bringewatt, John P.   discuss FDA regulatory framework and violations.                                  1.3 Associate   $ 500 $   650 x
                                Conference call with client regarding [REDACTED]
                                and our draft outline of [REDACTED]; review and Reveals attorney-client
 2/5/2014 O'Flaherty, Neil      edit outline.                                    communication re legal advice.   3.5 Partner     $ 800 $ 2,800                        x
                                Correspondence with Brian Feldman regarding
                                document review; send all documents on Disc 1
 2/5/2014 Weeda, J. Mason       to Brian Feldman.                                                                 0.6 Partner     $ 800 $   480 x

                                Edit revised FDA violation outline; File review and
 2/6/2014 O'Flaherty, Neil      research for same; Discuss same with colleagues.                                  5.0 Partner     $ 800 $ 4,000 x

                                Revise OFW Law issues outline;Send to Steve
 2/6/2014 Weeda, J. Mason       Terman and Neil O'Flaherty for review.                                            0.8 Partner     $ 800 $   640 x
                                Discussion with colleagues regarding document
 2/6/2014 Terman, Stephen D.    review and FDA issues.                                                            0.8 Partner     $ 800 $   640 x

 2/7/2014 Feldman, Brian M.     Correspondence with AUSAs Martin and Armand.                                      0.2 Partner     $ 800 $   160 x
                                Work on FDA allegations outline; discussion with
 2/7/2014 O'Flaherty, Neil      colleague regarding same.                                                         2.0 Partner     $ 800 $ 1,600 x

 2/7/2014 Terman, Stephen D.    Discussion with colleague regarding FDA outline.                                  0.5 Partner     $ 800 $   400 x
                                Telephone conference with U.S. Attorney's Office
                                (SDNY); False Claims Act research re medical
2/10/2014 Feldman, Brian M.     device manufacturing suits.                                                       2.0 Partner     $ 800 $ 1,600 x

                                Conduct research re FCA medical device cases;                                         Senior
2/10/2014 Bringewatt, John P.   discuss case status and strategy with B. Feldman.                                 1.0 Associate   $ 500 $   500 x


                                                                                                   3
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 31 of 151                                   COMMON to CareFusion   Avalign
     Date Name                  Narrative                                           Redaction Rationale(s)   Hrs Position     Rate      Amount both      SPECIFIC     SPECIFIC
                                Review entire file and all documents; meet with
                                B. Feldman to discuss format for client meeting
2/10/2014 Heckman, Carol E.     on February 11.                                                               8.5 Partner     $ 800 $ 6,800 x

                                Prepare for February 11 meeting; discussions with
2/10/2014 O'Flaherty, Neil      colleagues regarding same.                                                    2.0 Partner     $ 800 $ 1,600 x
                                Document review and e-mail OFW Law issues
2/10/2014 Weeda, J. Mason       outline to Brian Feldman.                                                     2.2 Partner     $ 800 $ 1,760 x
                                Review documents; prepare for meeting with
2/10/2014 Terman, Stephen D.    client; discussions with colleagues                                           2.5 Partner     $ 800 $ 2,000 x
2/11/2014 Feldman, Brian M.     Relator interview and document review.                                        9.5 Partner     $ 800 $ 7,600 x
                                                                                                                  Senior
2/11/2014 Bringewatt, John P.   Conduct research re FCA theory of liability.                                  2.3 Associate   $ 500 $ 1,150 x
2/11/2014 Heckman, Carol E.     Meeting with client.                                                         10.0 Partner     $ 800 $ 8,000 x
                                Meeting with Harter Secrest and Mary Bixler
                                Wood regarding qui tam case; post-meeting
2/11/2014 O'Flaherty, Neil      discussions with colleague.                                                   9.0 Partner     $ 800 $ 7,200 x
                                Client meeting regarding background underlying
2/11/2014 Phelps, Evan P.       qui tam issue.                                                                5.5 Partner     $ 800 $ 4,400 x
                                OFW Law, Harter Secrest, and Mary Bixler Wood
2/11/2014 Weeda, J. Mason       meeting.                                                                      8.0 Partner     $ 800 $ 6,400 x

                                Meeting with client; discussions with colleagues
2/11/2014 Terman, Stephen D.    regarding same; review documents                                              8.0 Partner     $ 800 $ 6,400 x

                                Research for FDA violations outline; discuss
                                document review and outline issues with
2/12/2014 O'Flaherty, Neil      colleagues; prepare notes related to the issues.                              3.5 Partner     $ 800 $ 2,800 x
                                Review documents; discussions with colleagues
2/12/2014 Terman, Stephen D.    regarding meeting with client.                                                3.0 Partner     $ 800 $ 2,400 x
                                Organize records for review by law firms and
2/13/2014 Feldman, Brian M.     client; brief D. Archer on case.                                              1.5 Partner     $ 800 $ 1,200 x

                                Conference with B. Feldman and C. Heckman re
                                false claims act matter; review and analyze
                                outline of issues and emails on drive; telephone
                                conference with IT re capabilities in-house to
2/13/2014 Archer, David T.      review and number documents.                                                  2.5 Associate   $ 400 $ 1,000 x
                                Telephone conference with D. Archer re
                                document labeling and dataroom, case
2/13/2014   Heckman, Carol E.   background.                                                                   0.8   Partner   $   800   $   640 x
2/13/2014   Weeda, J. Mason     Document review.                                                              3.5   Partner   $   800   $ 2,800 x
2/14/2014   Feldman, Brian M.   Telephone conference with AUSA Armand.                                        0.2   Partner   $   800   $   160 x
2/14/2014   Feldman, Brian M.   Update case theory outline.                                                   0.7   Partner   $   800   $   560 x




                                                                                                 4
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 32 of 151                            COMMON to CareFusion   Avalign
     Date Name                  Narrative                                        Redaction Rationale(s)   Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                Review and analyze documents and other emails
                                provided by M. Wood to determine proper
                                review strategy; telephone conference with C.
2/14/2014 Archer, David T.      Heckman re same.                                                          2.8 Associate   $ 400 $ 1,120 x
                                Telephone conference with D. Archer re
                                organization of data; updates from B. Feldman re
2/14/2014 Heckman, Carol E.     U.S. Attorney review.                                                     0.8 Partner     $ 800 $   640 x

                                Prepare notes related to Avalign FDA violations
                                outline; discuss outline and related issues with
                                colleague; review colleague notes regarding
2/14/2014 O'Flaherty, Neil      same; edit and comment on colleague's notes.                              6.0 Partner     $ 800 $ 4,800                        x

                                Meeting with Neil O'Flaherty regarding disclosure
                                statement and allegations outline; E-mail to Brian
2/14/2014 Weeda, J. Mason       Feldman regarding same.                                                   0.7 Partner     $ 800 $   560 x

2/14/2014 Terman, Stephen D.    Review documents; discussion with colleague.                              1.5 Partner     $ 800 $ 1,200 x
2/17/2014 Feldman, Brian M.     Organize document review.                                                 0.4 Partner     $ 800 $   320 x

                                Review and analyze email files to determine most
                                efficient review protocol; draft email to C.
2/17/2014 Archer, David T.      Heckman and B. Feldman re same.                                           1.6 Associate   $ 400 $   640 x
                                Telephone conference with B. Feldman re
2/17/2014 Heckman, Carol E.     document copying and related matters.                                     0.3 Partner     $ 800 $   240 x
                                Review colleague notes of February 11, 2014
                                meeting with Mary Bixler Wood and Harter
2/17/2014 O'Flaherty, Neil      Secrest; edit and comment on same.                                        1.5 Partner     $ 800 $ 1,200 x
2/17/2014 Terman, Stephen D.    Review documents.                                                         6.0 Partner     $ 800 $ 4,800 x
                                                                                                              Senior
2/18/2014 Bringewatt, John P.   Review outline of allegations.                                            0.4 Associate   $ 500 $   200 x
                                Arrange for organization of documents for
2/18/2014 Feldman, Brian M.     review.                                                                   0.2 Partner     $ 800 $   160 x
                                Telephone conference with D. Archer and C.
2/18/2014 Feldman, Brian M.     Heckman re document review.                                               0.2 Partner     $ 800 $   160 x
                                Review document procedures; review B. Feldman
                                memorandum to client re document categories;
2/18/2014 Heckman, Carol E.     dictate notes; prepare to do list.                                        3.0 Partner     $ 800 $ 2,400 x

                                Review and analyze email files and documents to
                                develop reviewing protocol; draft email to C.
                                Heckman and B. Feldman re same; create indexes
                                of emails provided by M. Wood; draft email to C.
                                Heckman re same; conference call with B.
2/18/2014 Archer, David T.      Feldman and C. Heckman re same.                                           5.8 Associate   $ 400 $ 2,320 x



                                                                                              5
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 33 of 151                                COMMON to CareFusion   Avalign
     Date Name                  Narrative                                            Redaction Rationale(s)   Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                                Discuss document review, FDA violation outline,
                                and related issues with colleague; review Mary
2/18/2014 O'Flaherty, Neil      Bixler Wood's edits/comments on outline.                                      2.5 Partner     $ 800 $ 2,000 x

2/18/2014 Weeda, J. Mason       E-mail to colleagues regarding document review.                               0.5 Partner     $ 800 $   400 x

2/18/2014 Terman, Stephen D.    Discussion with colleague regarding FDA matter.                               0.5 Partner     $ 800 $   400 x
                                Team meeting to discuss organization, deadlines
2/19/2014 Feldman, Brian M.     and investigation.                                                            0.6 Partner     $ 800 $   480 x
                                Categorize allegations for document review
2/19/2014 Feldman, Brian M.     purposes.                                                                     0.3 Partner     $ 800 $   240 x
                                Conference call with team; edit notes; diary dates
2/19/2014 Heckman, Carol E.     and related matters.                                                          2.0 Partner     $ 800 $ 1,600 x

                                Create indexes of emails provided by M. Wood;
                                conference with B. Feldman and C. Heckman re
                                case strategy; draft email to C. Heckman with
                                indexes and enclosing a draft email to OFW Law
2/19/2014 Archer, David T.      and M. Wood re using indexes.                                                 7.8 Associate   $ 400 $ 3,120 x
                                Conference with co-counsel to discuss case                                        Senior
2/19/2014 Bringewatt, John P.   strategy and action plan.                                                     1.0 Associate   $ 500 $   500 x
2/19/2014 O'Flaherty, Neil      Work on FDA violations outline.                                               1.0 Partner     $ 800 $   800 x

2/19/2014 Terman, Stephen D.    Discussion with colleague; review documents.                                  0.5 Partner     $ 800 $   400 x
                                Review client's additional notes; update list of
                                basic allegations for use in drafting and document
2/20/2014 Feldman, Brian M.     review.                                                                       0.5 Partner     $ 800 $   400 x

                                Edit notes; email team re meeting and document
2/20/2014 Heckman, Carol E.     protocol; call and email client with questions.                               3.0 Partner     $ 800 $ 2,400 x
                                Finalize indexes of emails; draft email to C.
                                Heckman re data room, indexes, and hard copy
                                documents; review and analyze hard copy
2/20/2014 Archer, David T.      documents.                                                                    3.1 Associate   $ 400 $ 1,240 x
                                                                                                                  Senior
2/20/2014 Bringewatt, John P.   Outline legal background for FCA violations.                                  1.2 Associate   $ 500 $   600 x
2/20/2014 O'Flaherty, Neil      Edit draft FDA violations outline.                                            5.5 Partner     $ 800 $ 4,400 x

                                Discussions with colleagues regarding FDA issues;
2/20/2014 Terman, Stephen D.    review outline and other documents.                                           1.5 Partner     $ 800 $ 1,200 x
                                Review document review and drafting agenda;
2/21/2014 Feldman, Brian M.     legal research into FCA violations.                                           0.5 Partner     $ 800 $   400 x




                                                                                                  6
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 34 of 151                             COMMON to CareFusion   Avalign
     Date Name                  Narrative                                         Redaction Rationale(s)   Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                Edit notes of meeting with client; follow-up with
                                D. Archer on indices; follow-up with D. Archer on
                                numbering and downloading documents; draft
                                agenda for conference call with legal team on
2/21/2014 Heckman, Carol E.     February 24.                                                               1.5 Partner     $ 800 $ 1,200 x
                                                                                                               Senior
2/21/2014 Bringewatt, John P.   Outline legal background for FCA violations.                               3.7 Associate   $ 500 $ 1,850 x

                                Prepare non-email documents for review; review
                                and analyze same; draft email to team re indexes;
2/21/2014 Archer, David T.      review and analyze email documents.                                        4.1 Associate   $ 400 $ 1,640 x

                                Edit draft FDA violations outline; review HSE
                                simplification outline for document categories;
2/21/2014 O'Flaherty, Neil      discuss same and related issues with colleague.                            5.0 Partner     $ 800 $ 4,000 x
                                Review FDA outline; discussion with colleague
2/21/2014 Terman, Stephen D.    regarding same and FDA issues.                                             1.5 Partner     $ 800 $ 1,200 x
                                                                                                               Senior
2/22/2014 Bringewatt, John P.   Outline legal background for FCA violations.                               5.1 Associate   $ 500 $ 2,550 x
                                Review and analyze non-email documents in
                                binder; draft email to team re dataroom access to
2/22/2014 Archer, David T.      binder documents.                                                          1.7 Associate   $ 400 $   680 x
                                Document review and document upload; E-mail
                                to Mary Bixler Wood regarding uploading
                                documents; E-mail to colleagues regarding
2/23/2014 Weeda, J. Mason       document review                                                            4.3 Partner     $ 800 $ 3,440 x

2/24/2014 Feldman, Brian M.     Develop FCA arguments against all defendants.                              1.4 Partner     $ 800 $ 1,120 x
                                Analyze FCA claims; telephone conference with
2/24/2014 Feldman, Brian M.     co-counsel re case development.                                            2.8 Partner     $ 800 $ 2,240 x
                                Telephone conference with co-counsel re
2/24/2014 Feldman, Brian M.     document review.                                                           0.2 Partner     $ 800 $   160 x
2/24/2014 Feldman, Brian M.     Draft outline for disclosure statement.                                    0.7 Partner     $ 800 $   560 x
                                Conference with B. Feldman to discuss FCA
                                theory; teleconference with Relator and co-
                                counsel to discuss case strategy; conduct                                      Senior
2/24/2014 Bringewatt, John P.   research re FCA theory.                                                    7.0 Associate   $ 500 $ 3,500 x

                                Preparation for conference call; receive update
                                on false claims act research; participate in
                                conference call with clients and OFW firm; side
                                bar conversation with HSE team; load documents
2/24/2014 Heckman, Carol E.     into desktop and begin document review.                                    2.8 Partner     $ 800 $ 2,240 x




                                                                                               7
                                              Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 35 of 151                                 COMMON to CareFusion   Avalign
     Date Name                   Narrative                                             Redaction Rationale(s)   Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                                 Review correspondence from M. Wood re issues
                                 using the index; draft email to team re resolution
                                 to problem; telephone conference with litigation
                                 team re case strategy and document review;
2/24/2014 Archer, David T.       review and analyze email documents.                                            3.6 Associate   $ 400 $ 1,440 x

                                 Discuss FDA violation allegations outline,
                                 document review with colleagues; follow-up
2/24/2014 O'Flaherty, Neil       discussion with colleague regarding same.                                      3.0 Partner     $ 800 $ 2,400 x
                                 Meeting regarding document review and
                                 disclosure statement; relephone call with
                                 litigation team; follow-up call with David Archer
2/24/2014 Weeda, J. Mason        regarding document review.                                                     2.8 Partner     $ 800 $ 2,240 x
                                 Discussion with colleagues; prepare for call with
                                 client; conference call with client and Mary Bixler
2/24/2014 Terman, Stephen D.     Wood.                                                                          4.8 Partner     $ 800 $ 3,840 x
                                 Organize documents for key word searches;
2/25/2014 Feldman, Brian M.      revise draft disclosure statement outline.                                     1.3 Partner     $ 800 $ 1,040 x
                                 Discuss document review protocols with co-
2/25/2014 Feldman, Brian M.      counsel.                                                                       0.4 Partner     $ 800 $   320 x
                                 Memorialize interview notes from client
2/25/2014 Feldman, Brian M.      interviews.                                                                    1.8 Partner     $ 800 $ 1,440 x
                                                                                                                    Senior
2/25/2014 Bringewatt, John P.    Conduct research re FCA theory.                                                1.9 Associate   $ 500 $   950 x

                                 Telephone conference with litigation team re
                                 document review and division of labor; review
2/25/2014 Archer, David T.       and analyze non-email documents in binders.                                    2.5 Associate   $ 400 $ 1,000 x

                                 Review and edit revised draft of FDA allegations
2/25/2014 O'Flaherty, Neil       outline; discuss case issues with colleague.                                   6.0 Partner     $ 800 $ 4,800 x
                                 Review documents re allergations; discussion
2/25/2014 Terman, Stephen D.     with colleague.                                                                1.5 Partner     $ 800 $ 1,200 x
2/26/2014 Feldman, Brian M.      Update task lists; review email summaries.                                     0.6 Partner     $ 800 $   480 x
                                                                                                                    Senior
2/26/2014 Bringewatt, John P.    Conduct research re FCA theory.                                                0.7 Associate   $ 500 $   350 x

                                 Review amended outline of chief issues; review B.
                                 Feldman notes from initial meeting; attend to
2/26/2014 Heckman, Carol E.      numerous details re document review.                                           2.5 Partner     $ 800 $ 2,000 x
                                 Prepare document review of pst files using key
2/26/2014 Redfern, Patricia A.   search terms.                                                                  0.5 Paralegal   $ 150 $    75 x

2/26/2014 Archer, David T.       Review and analyze non-email documents in file.                                1.3 Associate   $ 400 $   520 x

2/26/2014 O'Flaherty, Neil       Review and edit outline regarding FDA violations.                              5.0 Partner     $ 800 $ 4,000 x

                                                                                                    8
                                              Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 36 of 151                                 COMMON to CareFusion   Avalign
     Date Name                   Narrative                                             Redaction Rationale(s)   Hrs Position    Rate  Amount both       SPECIFIC     SPECIFIC
2/26/2014 Terman, Stephen D.     Review documents and FDA outline.                                              2.0 Partner     $ 800 $ 1,600 x
                                 Telephone conference re strategy with C.
2/27/2014 Feldman, Brian M.      Heckman.                                                                       0.2 Partner     $ 800 $   160 x

                                 Conference with B. Feldman and J. Bringewatt re
2/27/2014 Lanzafame, Ross P.     Medicare billing and certificate of claims.                                    0.5 Partner     $ 800 $   400 x

                                 Telephone conference with B. Feldman; outline of
                                 case for K. Africano; check on indices; continue to
2/27/2014 Heckman, Carol E.      work on document review.                                                       2.0 Partner     $ 800 $ 1,600 x
                                 Meet with R. Lanzafame to discuss Medicare
                                 payment framework; conduct research re FCA                                         Senior
2/27/2014 Bringewatt, John P.    theory.                                                                        2.2 Associate   $ 500 $ 1,100 x
                                 Prepare document review of pst files using key
2/27/2014 Redfern, Patricia A.   search terms.                                                                  5.7 Paralegal   $ 150 $   855 x

                               Conference with C. Heckman re case background;
                               read key summary of documents; began reading
2/27/2014 Africano, Kenneth W. and preparing summaries of key documents.                                        4.0 Partner     $ 800 $ 3,200 x
                               Discuss FDA allegation outline issues with
2/27/2014 O'Flaherty, Neil     colleague.                                                                       0.5 Partner     $ 800 $   400 x
                               Reviewing documents; dictating summaries of
2/28/2014 Africano, Kenneth W. importance.                                                                      3.0 Partner     $ 800 $ 2,400 x
                               Prepare document review of pst files using key
2/28/2014 Redfern, Patricia A. search terms.                                                                    3.0 Paralegal   $ 150 $   450 x
                               Review and analyze documents in binders;
                               conference with P. Redfern re progress on email
2/28/2014 Archer, David T.     segregation.                                                                     2.8 Associate   $ 400 $ 1,120 x

                                 Discussions with colleagues regarding FDA issues
2/28/2014 Terman, Stephen D.     and document review; review documents.                                         2.8 Partner     $ 800 $ 2,240 x

2/28/2014 O'Flaherty, Neil       Discuss case tasks and issues with colleagues.                                 1.0 Partner     $ 800 $   800 x
                                 Team meeting re document review, legal
                                 research, and client interviews; review additional
                                 client information; review co-counsel additional
 3/3/2014 Feldman, Brian M.      FDA law analysis.                                                              2.0 Partner     $ 800 $ 1,600 x

                                 Prepare document review of 2011 pst files using
                                 key search terms; review, analyze and update
 3/3/2014 Redfern, Patricia A.   2011 Email Index spreadsheet accordingly.                                      2.5 Paralegal   $ 150 $   375 x

                                 Conference with co-counsel to discuss strategy                                     Senior
 3/3/2014 Bringewatt, John P.    and action plan; analyze lists of relevant emails.                             2.2 Associate   $ 500 $ 1,100 x




                                                                                                    9
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 37 of 151                                 COMMON to CareFusion   Avalign
    Date Name                   Narrative                                             Redaction Rationale(s)   Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                                Review and respond to client email; review client
                                chart on organization and see email; respond to
                                email from OFW on index issues; review agenda
                                for call with OFW; conference call with team and
3/3/2014 Heckman, Carol E.      divide up document review.                                                     2.5 Partner     $ 800 $ 2,000 x

                              Telephone call and meeting with D. Archer re PST
3/3/2014 Williamson, Debra L. reports and what is needed for project.                                          0.3 Paralegal   $ 150 $    45 x
                              Try to download PST reports on computer and
                              discussion with IT support on issues and
3/3/2014 Williamson, Debra L. download 2012 PST reports.                                                       1.2 Paralegal   $ 150 $   180 x

3/3/2014 Weeda, J. Mason        Edits to issues outline; send to client for review.                            2.4 Partner     $ 800 $ 1,920 x
                                Review E-mails from colleague regarding project
3/3/2014 O'Flaherty, Neil       issues; respond to same.                                                       0.5 Partner     $ 800 $   400 x
3/3/2014 Terman, Stephen D.     Review documents.                                                              1.0 Partner     $ 800 $   800 x
3/4/2014 Feldman, Brian M.      Brief K. Africano on case.                                                     0.8 Partner     $ 800 $   640 x
                                Additional legal analysis of Medicare and
3/4/2014 Feldman, Brian M.      Medicaid violations.                                                           0.1 Partner     $ 800 $    80 x

                                Prepare document review of 2011 pst files using
                                key search terms; review, analyze and update
3/4/2014 Redfern, Patricia A.   2011 Email Index spreadsheet accordingly.                                      2.1 Paralegal   $ 150 $   315 x

                                Conference with librarians re research into brand
                                name companies/potential defendants; draft
                                email to team re same; review and analyze
                                spreadsheets provided by M. Wood; incorporate
                                M. Wood's comments into email indexes; review
3/4/2014 Archer, David T.       and analyze emails contained on spreadsheet.                                   4.9 Associate   $ 400 $ 1,960 x

                                Review and analyze emails re damages
                                calculation; conduct legal research re FCA theory                                  Senior
3/4/2014 Bringewatt, John P.    and conference with A. Laraby re same.                                         3.3 Associate   $ 500 $ 1,650 x

                              Download 2009 PST Reports while working on
                              2012; review emails for list of names on 2012 PST
                              files by searching each name on given list from
                              original email files; remove emails found and
3/4/2014 Williamson, Debra L. transfer them to new file under each name.                                       3.1 Paralegal   $ 150 $   465 x

                              Discussion with P. Redfern on list and
3/4/2014 Williamson, Debra L. documentation she is working on and what years.                                  0.3 Paralegal   $ 150 $    45 x




                                                                                                   10
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 38 of 151                               COMMON to CareFusion   Avalign
    Date Name                   Narrative                                           Redaction Rationale(s)   Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                                Download 2011 PST Reports while working on
                                2009; review emails for list of names on 2009 PST
                                files by searching each name on given list from
                                original email files; remove emails found and
3/4/2014   Williamson, Debra L. transfer them to new file under each name.                                   2.0 Paralegal   $ 150 $   300 x
                                Create to do list for HSE team; begin work on
3/4/2014   Heckman, Carol E.    brand names.                                                                 1.0 Partner     $ 800 $   800 x
3/4/2014   Africano, Kenneth W. Emails re brands; reviewed documents.                                        2.0 Partner     $ 800 $ 1,600 x
                                Conference with J. Bringewatt re research for
                                False Claims Act violations based on medical
                                device manufacturing FDA violations; provide J.
                                Bringewatt with information re possible
3/4/2014   Laraby, Adrienne K. resources.                                                                    1.0 Associate   $ 400 $   400 x
                                Discuss FDA violation outline issues with
                                colleague; review certain Avalign contracts for
3/4/2014   O'Flaherty, Neil     same; review outline for same.                                               3.0 Partner     $ 800 $ 2,400 x
                                Review documents re violations; discussion with
3/4/2014   Terman, Stephen D. colleague re outline.                                                          5.0 Partner     $ 800 $ 4,000 x
                                Prepare for Mary Bixler Wood interview; review
3/4/2014   Weeda, J. Mason      documents                                                                    4.5 Partner     $ 800 $ 3,600 x
3/5/2014   Feldman, Brian M.    Interview relator.                                                           4.9 Partner     $ 800 $ 3,920 x
3/5/2014   Feldman, Brian M.    Review recent case law.                                                      2.0 Partner     $ 800 $ 1,600 x

                                Prepare document review of 2011 pst files using
                                key search terms; review, analyze and update
3/5/2014 Redfern, Patricia A.   2011 Email Index spreadsheet accordingly.                                    3.0 Paralegal   $ 150 $   450 x

                                Conduct research re FCA liability and damages;                                   Senior
3/5/2014 Bringewatt, John P.    prepare list of outstanding questions.                                       2.8 Associate   $ 500 $ 1,400 x

                              Download 2010 Reports while working on 2011
                              PST reports; search each name on list provided
                              with original emails, remove emails found and
3/5/2014 Williamson, Debra L. transfer them to new file under each name.                                     4.6 Paralegal   $ 150 $   690 x

                              Review 2012 again to make sure no names
                              (emails) were missed; do a global search from
                              Primary PST list and if any found go through each
                              individual name until found and transfer to new
3/5/2014 Williamson, Debra L. file under appropriate name.                                                   1.3 Paralegal   $ 150 $   195 x

                              Review 2009 Reports again to make sure no
                              names (emails) were missed; do a global search
                              from primary PST list if any found go through
                              each name until located and rename to new file
3/5/2014 Williamson, Debra L. under appropriate name.                                                        1.1 Paralegal   $ 150 $   165 x

                                                                                                 11
                                            Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 39 of 151                              COMMON to CareFusion   Avalign
    Date Name                 Narrative                                           Redaction Rationale(s)   Hrs Position    Rate  Amount both       SPECIFIC     SPECIFIC
3/5/2014 Africano, Kenneth W. Review documents.                                                            4.5 Partner     $ 800 $ 3,600 x
                              Discuss FDA violation outline issues with
3/5/2014 O'Flaherty, Neil     colleagues.                                                                  0.5 Partner     $ 800 $   400 x
                              Conference call with client and Mary Bixler
3/5/2014 Terman, Stephen D. Wood; discussions with colleague.                                              6.0 Partner     $ 800 $ 4,800 x

                                Mary Bixler Wood interview; revise issues
3/5/2014 Weeda, J. Mason        memorandum; ipload documents from data site.                               8.0 Partner     $ 800 $ 6,400 x

                                Prepare document review of 2011 pst files using
                                key search terms; review, analyze and update
3/6/2014 Redfern, Patricia A.   2011 Email Index spreadsheet accordingly.                                  3.9 Paralegal   $ 150 $   585 x
                                Additional relator interview; develop notes and
3/6/2014 Feldman, Brian M.      list of follow-up questions.                                               4.7 Partner     $ 800 $ 3,760 x

                              Conduct research re FCA liability and damages;                                   Senior
3/6/2014 Bringewatt, John P.  prepare list of outstanding questions.                                       5.4 Associate   $ 500 $ 2,700 x
                              Document review of Binder No. 1; develop
                              detailed questions for team and client re
3/6/2014 Heckman, Carol E.    documents.                                                                   2.5 Partner     $ 800 $ 2,000 x
                              Review and analyze documents and emails
                              provided by M. Wood; review and analyze notes
3/6/2014 Archer, David T.     from M. Wood re same.                                                        5.4 Associate   $ 400 $ 2,160 x
3/6/2014 Africano, Kenneth W. Review documents.                                                            4.0 Partner     $ 800 $ 3,200 x

3/6/2014 Terman, Stephen D.     Review documents; conference call with client.                             3.5 Partner     $ 800 $ 2,800 x
3/6/2014 Weeda, J. Mason        Mary Bixler Wood interview                                                 9.0 Partner     $ 800 $ 7,200 x

                                Prepare document review of 2011 pst files using
                                key search terms; review, analyze and update
3/7/2014 Redfern, Patricia A.   2011 Email Index spreadsheet accordingly.                                  1.5 Paralegal   $ 150 $   225 x
3/7/2014 Feldman, Brian M.      Analyze recent case law and briefing.                                      0.2 Partner     $ 800 $   160 x
                                Review materials on Avalign companies; draft
                                disclosure statement; team meeting re drafting
                                and research; additional legal research on FCA
3/7/2014 Feldman, Brian M.      theories.                                                                  4.7 Partner     $ 800 $ 3,760 x

                                Conduct research re FCA liability and damages;
                                conference with B. Feldman to discuss same;
                                telephone conference with co-counsel to discuss                                Senior
3/7/2014   Bringewatt, John P. strategy and next steps.                                                    6.0 Associate   $ 500 $ 3,000 x
                                Telephone conference with HSE team; continue
3/7/2014   Heckman, Carol E.    document review.                                                           1.5 Partner     $ 800 $ 1,200 x
                                Review and analyze emails and other documents
3/7/2014   Archer, David T.     provided by M. Wood.                                                       3.6 Associate   $ 400 $ 1,440 x
3/7/2014   Africano, Kenneth W. Review documents.                                                          5.0 Partner     $ 800 $ 4,000 x
3/7/2014   Weeda, J. Mason      Upload and review documents                                                3.0 Partner     $ 800 $ 2,400 x

                                                                                               12
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 40 of 151                               COMMON to CareFusion   Avalign
     Date Name                   Narrative                                          Redaction Rationale(s)   Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                                                                                                 Senior
3/10/2014 Bringewatt, John P.  Conduct research re FCA liability and damages.                                1.8 Associate   $ 500 $   900 x
                               Continue to review and prepare summaries of
3/10/2014 Africano, Kenneth W. client documents.                                                             2.0 Partner     $ 800 $ 1,600 x

                                 Prepare document review of 2011 pst files using
                                 key search terms; review, analyze and update
3/10/2014 Redfern, Patricia A.   2011 Email Index spreadsheet accordingly.                                   2.0 Paralegal   $ 150 $   300 x
                                 Review and analyze research materials provided
                                 by B. Stivers and L. Pipia; review and analyze
                                 emails and indexes provided by M. Wood;
                                 telephone conference with B. Feldman and M.
3/10/2014 Archer, David T.       Weeda re logistics.                                                         4.4 Associate   $ 400 $ 1,760 x
3/10/2014 Weeda, J. Mason        Revise issues memorandum                                                    3.5 Partner     $ 800 $ 2,800 x
                                 Generate outline for client interview re brand
3/11/2014 Feldman, Brian M.      names.                                                                      0.4 Partner     $ 800 $   320            x


                               Reviewed numerous emails from team re
                               upcoming interview with Mary Wood and issues
                               to address; prepared list of all customers to
                               whom products were sold as shown on CIR
                               reports; reviewing binder documents to locate
                               sales summaries; revising typed summary of first
                               binder documents; contining to review first
                               binder documents and preparing summaries of
                               same; prepared email to team re information on
3/11/2014 Africano, Kenneth W. spring loaded screw incident.                                                 5.5 Partner     $ 800 $ 4,400 x

                                 Prepare document review of 2011 pst files using
                                 key search terms; review, analyze and update
3/11/2014 Redfern, Patricia A.   2011 Email Index spreadsheet accordingly.                                   2.6 Paralegal   $ 150 $   390 x
                                 Conduct research re FCA liability and damages;                                  Senior
3/11/2014 Bringewatt, John P.    review documents re same.                                                   2.1 Associate   $ 500 $ 1,050 x
                                 Gather documents; read summaries and review
3/11/2014 Heckman, Carol E.      files.                                                                      0.5 Partner     $ 800 $   400 x

                                 Review and analyze information re brand name
                                 potential defendants; review and analyze emails
                                 seeking documents requested by K. Africano;
                                 review and analyze emails re brand names in
                                 preparation for drafting section of complaint re
                                 same; review and analyze emails provided by M.
3/11/2014 Archer, David T.       Wood.                                                                       4.4 Associate   $ 400 $ 1,760 x




                                                                                                 13
                                              Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 41 of 151                                    COMMON to CareFusion   Avalign
     Date Name                   Narrative                                            Redaction Rationale(s)       Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                               Prepare document review of 2011 pst files using
                               key search terms; review, analyze and update
3/12/2014 Redfern, Patricia A. 2011 Email Index spreadsheet accordingly.                                           1.3 Paralegal   $ 150 $   195 x
3/12/2014 Africano, Kenneth W. Reviewing and summarizing documents.                                                7.0 Partner     $ 800 $ 5,600 x
                                                                                                                       Senior
3/12/2014 Bringewatt, John P.    Discuss case strategy with B. Feldman.                                            0.2 Associate   $ 500 $   100 x
                                 Preparation for telephone conference with client;
3/12/2014 Heckman, Carol E.      telephone conference with client.                                                 3.0 Partner     $ 800 $ 2,400 x
                                 Review and analyze emails provided by M. Wood;
                                 conference with B. Feldman re same; telephone
                                 conference with B. Feldman and M. Weeda re
3/12/2014 Archer, David T.       logistics.                                                                        2.8 Associate   $ 400 $ 1,120 x

                                 Telephone call with Harter Secrest regarding FDA
                                 outline and related matters; discussion with
                                 colleague regarding same and related matters;
                                 review Mary Bixler Wood's [REDACTED] and HSE Reveals attorney-client
3/12/2014 O'Flaherty, Neil       documents for case.                              communication re legal advice.   2.5 Partner     $ 800 $ 2,000 x
                                 Review documents; telephone call with colleague
3/12/2014 Terman, Stephen D.     regarding same.                                                                   1.0 Partner     $ 800 $   800 x
3/12/2014 Weeda, J. Mason        Telephone call with Brian Feldman.                                                0.3 Partner     $ 800 $   240 x
                                 Review documents; e-mails with Mary Bixler
3/12/2014 Weeda, J. Mason        Wood regarding documents.                                                         1.5 Partner     $ 800 $ 1,200 x

                                 Prepare document review of 2011 pst files using
                                 key search terms; review, analyze and update
3/13/2014 Redfern, Patricia A.   2011 Email Index spreadsheet accordingly.                                         4.7 Paralegal   $ 150 $   705 x

                               Emails to team re status of document review and
                               summarization; conference with C. Heckman re
3/13/2014 Africano, Kenneth W. same; reviewed and revised summary.                                                 1.5 Partner     $ 800 $ 1,200 x
                                                                                                                       Senior
3/13/2014 Bringewatt, John P.    Begin drafting disclosure statement.                                              4.7 Associate   $ 500 $ 2,350 x
                                 Meet with K. Africano re document review;
                                 continue to review records; review web search
3/13/2014 Heckman, Carol E.      files for brand name defendants.                                                  2.5 Partner     $ 800 $ 2,000 x
                                 Continue to review and analyze emails in
                                 preparation for drafting complaint and disclosure
3/13/2014 Archer, David T.       statement.                                                                        1.3 Associate   $ 400 $   520 x
                                 Review and edit updated version of draft FDA
3/13/2014 O'Flaherty, Neil       violations outline.                                                               3.0 Partner     $ 800 $ 2,400 x
3/13/2014 Terman, Stephen D.     Review document outline.                                                          0.5 Partner     $ 800 $   400 x

3/13/2014 Weeda, J. Mason        Edits to issues statement and review documents.                                   4.2 Partner     $ 800 $ 3,360 x

3/14/2014 Feldman, Brian M.      Consult with co-counsel re next steps in drafting.                                0.1 Partner     $ 800 $    80 x

                                                                                                   14
                                              Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 42 of 151                                   COMMON to CareFusion   Avalign
     Date Name                   Narrative                                          Redaction Rationale(s)   Hrs Position      Rate      Amount both      SPECIFIC     SPECIFIC

                                 Perform document review of 2012 pst files using
                                 key search terms; review, analyze and update
3/14/2014 Redfern, Patricia A.   2012 Email Index spreadsheet accordingly.                                   1.7 Paralegal     $ 150 $   255 x
3/14/2014 Heckman, Carol E.      Continued to review key documents.                                          3.0 Partner       $ 800 $ 2,400 x
                                 Communicate with M. Weeda re encrypted data
                                 files; review and analyze additional emails
3/14/2014 Archer, David T.       provided by M. Wood.                                                        1.5 Associate     $ 400 $      600 x
                                 Review and edit latest draft of FDA violations
3/14/2014 O'Flaherty, Neil       outline.                                                                    2.0 Partner       $ 800 $ 1,600 x
                                                                                                                 Senior
3/16/2014 Bringewatt, John P.    Continue to draft Disclosure Statement.                                     3.5 Associate     $ 500 $ 1,750 x
                                 Review and edit latest draft of FDA violations
3/16/2014 O'Flaherty, Neil       outline.                                                                    4.0 Partner       $ 800 $ 3,200 x
                                                                                                                 Senior
3/17/2014 Bringewatt, John P.    Continue to draft Disclosure Statement.                                     0.7 Associate     $ 500 $      350 x
                                 Telephone conversation with C. Heckman re
                                 additional document review, upcoming interview
3/17/2014 Feldman, Brian M.      with relator.                                                               0.2 Partner       $ 800 $   160 x
3/17/2014 Feldman, Brian M.      Additional interview of relator.                                            4.4 Partner       $ 800 $ 3,520 x

                                 Complete document review of 2012 pst files using
                                 key search terms; review, analyze and update
                                 2012 Email Index spreadsheet accordingly;
                                 perform document review of 2009 pst files using
                                 key search terms; review, analyze and update
3/17/2014 Redfern, Patricia A.   2009 Email Index spreadsheet accordingly.                                   4.3 Paralegal     $ 150 $   645 x
3/17/2014 Heckman, Carol E.      Conference call with client.                                                3.0 Partner       $ 800 $ 2,400 x

                                 Review and analyze emails and other documents
                                 in preparation for telephone conference with M.
                                 Wood; telephone conference with M. Wood and
3/17/2014   Archer, David T.     B. Feldman re [REDACTED] issues.                                            5.6   Associate   $   400   $ 2,240 x
3/17/2014   O'Flaherty, Neil     Review and edit FDA violations outline.                                     2.5   Partner     $   800   $ 2,000 x
3/17/2014   Terman, Stephen D.   Review E-mails; discussions with colleague,                                 0.8   Partner     $   800   $   640 x
3/17/2014   Weeda, J. Mason      Upload new documents and review.                                            2.0   Partner     $   800   $ 1,600 x

                                 Perform document review of 2009 pst files using
                                 key search terms; review, analyze and update
3/18/2014 Redfern, Patricia A.   2009 Email Index spreadsheet accordingly.                                   3.0 Paralegal     $ 150 $      450 x

                                 Review K. Africano digest of key documents;
3/18/2014 Heckman, Carol E.      identify key documents to copy.                                             2.0 Partner       $ 800 $ 1,600 x
                                 Review and analyze additional key emails
3/18/2014 Archer, David T.       highlighted by M. Wood.                                                     2.7 Associate     $ 400 $ 1,080 x



                                                                                                 15
                                              Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 43 of 151                                COMMON to CareFusion   Avalign
     Date Name                   Narrative                                            Redaction Rationale(s)   Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                                 Review and edit FDA violations outline; research
3/18/2014 O'Flaherty, Neil       for same; discuss case with colleague.                                        3.0 Partner     $ 800 $ 2,400 x

                                 Document review; telephone call with Brian
3/18/2014 Weeda, J. Mason        Feldman; correspondence regarding same.                                       1.5 Partner     $ 800 $ 1,200 x
                                 Obtain information from co-counsel on review
3/19/2014 Feldman, Brian M.      and case law; assign next steps.                                              0.9 Partner     $ 800 $   720 x

                                 Call with co-counsel to discuss case status and                                   Senior
3/19/2014 Bringewatt, John P.    strategy; continue to draft Disclosure Statement.                             1.0 Associate   $ 500 $   500 x

                                 Perform document review of 2010 pst files using
                                 key search terms; review, analyze and update
3/19/2014 Redfern, Patricia A.   2010 Email Index spreadsheet accordingly.                                     3.6 Paralegal   $ 150 $   540 x

                                 Telephone conference with HSE team to review
3/19/2014 Heckman, Carol E.      status of assignments and progress to date.                                   1.0 Partner     $ 800 $   800 x
                                 Review and analyze emails and other file
                                 documents; conference with litigation team re
                                 strategy and division of labor; review and respond
                                 to emails from M. Wood re additional documents
3/19/2014 Archer, David T.       to review.                                                                    2.9 Associate   $ 400 $ 1,160 x
                                 Review documents; e-mail to Steve Terman and
                                 Neil O'Flaherty regarding complaint and
                                 disclosure statement and new dates for
3/19/2014 Weeda, J. Mason        presentation.                                                                 1.5 Partner     $ 800 $ 1,200 x
3/19/2014 Terman, Stephen D.     Review e-mails.                                                               0.4 Partner     $ 800 $   320 x

                                 Perform document review of 2010 pst files using
                                 key search terms; review, analyze and update
3/20/2014 Redfern, Patricia A.   2010 Email Index spreadsheet accordingly.                                     3.4 Paralegal   $ 150 $   510 x
                                 Review draft disclosure statement and edit same;
                                 discuss draft disclosure statement with B.
                                 Feldman; meet with B. Feldman and K. Africano
3/20/2014 Heckman, Carol E.      re assignment of project.                                                     2.0 Partner     $ 800 $ 1,600 x
                                 Review and analyze additional emails provided by
3/20/2014 Archer, David T.       M. Wood, with comments.                                                       2.1 Associate   $ 400 $   840 x
3/20/2014 Weeda, J. Mason        Review documents.                                                             1.6 Partner     $ 800 $ 1,280 x
                                 Revise drafting of legal analysis section of
3/21/2014 Feldman, Brian M.      disclosure statement.                                                         0.1 Partner     $ 800 $    80 x
3/21/2014 Feldman, Brian M.      Contact AUSAs re presentation.                                                0.1 Partner     $ 800 $    80 x
                                 Obtain and circulate co-counsel outline re FDA
3/21/2014 Feldman, Brian M.      issues.                                                                       0.1 Partner     $ 800 $    80 x
                                 Follow-up on memo being prepared by OFW;
                                 continue to review documents to identify key
3/21/2014 Heckman, Carol E.      documents from binders.                                                       1.5 Partner     $ 800 $ 1,200 x

                                                                                                   16
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 44 of 151                                COMMON to CareFusion   Avalign
     Date Name                   Narrative                                           Redaction Rationale(s)   Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                                 Perform document review of 2010 pst files using
                                 key search terms; review, analyze and update
3/21/2014 Redfern, Patricia A.   2010 Email Index spreadsheet accordingly.                                    3.0 Paralegal   $ 150 $   450 x
                                 Continue to draft Disclosure Statement; conduct
                                 research in support of same; discuss same with B.                                Senior
3/21/2014 Bringewatt, John P.    Feldman.                                                                     1.8 Associate   $ 500 $   900 x

                                 Continue to review and analyze emails; review
3/21/2014 Archer, David T.       and analyze outline provided by OFW Law.                                     2.4 Associate   $ 400 $   960 x

3/21/2014 Weeda, J. Mason      E-mails with Brian Feldman; revise issues outline.                             1.6 Partner     $ 800 $ 1,280 x
                               Reviewed and dictated summary of 200 pages of
3/22/2014 Africano, Kenneth W. documents.                                                                     4.0 Partner     $ 800 $ 3,200 x
                               Continue to draft Disclosure Statement; conduct                                    Senior
3/22/2014 Bringewatt, John P. research in support of same.                                                    2.0 Associate   $ 500 $ 1,000 x
                               Continue to draft Disclosure Statement; conduct                                    Senior
3/23/2014 Bringewatt, John P. research in support of same.                                                    2.1 Associate   $ 500 $ 1,050 x

                                 Perform document review of 2010 pst files using
                                 key search terms; review, analyze and update
3/24/2014 Redfern, Patricia A.   2010 Email Index spreadsheet accordingly.                                    4.2 Paralegal   $ 150 $   630 x
                                 Review outline from OFW; call B. Feldman re
3/24/2014 Heckman, Carol E.      same.                                                                        3.0 Partner     $ 800 $ 2,400 x
                                 Review and analyze OFW Law outline; search for
3/24/2014 Archer, David T.       emails re same.                                                              1.8 Associate   $ 400 $   720 x
                                 Edit Mason outline and email B. Feldman re
3/25/2014 Heckman, Carol E.      same.                                                                        1.0 Partner     $ 800 $   800 x
                                 Review OFW Law outline; review emails and
                                 other documents to support allegations in
3/25/2014 Archer, David T.       outline.                                                                     2.7 Associate   $ 400 $ 1,080 x
                                 Discussion with colleague regarding status of
3/25/2014 Terman, Stephen D.     work product; review outstanding issues.                                     0.5 Partner     $ 800 $   400 x

                               Meeting with Steve Terman regarding update of
                               document review, etc.; telephone call with Brian
                               Feldman regarding going forward; review
3/25/2014 Weeda, J. Mason      documents.                                                                     1.6 Partner     $ 800 $ 1,280 x
                               Analyze legal positions; further develop factual
3/26/2014 Feldman, Brian M.    support for claims; team meeting.                                              1.2 Partner     $ 800 $   960 x
3/26/2014 Africano, Kenneth W. Attended to team telephone conference.                                         0.5 Partner     $ 800 $   400 x
                               Continue to draft Disclosure Statement;
                               conference with co-counsel to discuss status and                                   Senior
3/26/2014 Bringewatt, John P. strategy.                                                                       1.7 Associate   $ 500 $   850 x
3/26/2014 Heckman, Carol E.    Preparation for and participate in team call.                                  1.0 Partner     $ 800 $   800 x
3/26/2014 Heckman, Carol E.    Review revised disclosure statement.                                           1.0 Partner     $ 800 $   800 x


                                                                                                  17
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 45 of 151                                 COMMON to CareFusion   Avalign
     Date Name                  Narrative                                             Redaction Rationale(s)   Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                                Review and analyze emails in relation to OFW
                                Law outline; conference with B. Feldman, C.
                                Heckman, K. Africano, and J. Bringewatt re
3/26/2014 Archer, David T.      division of labor and case strategy.                                           4.1 Associate   $ 400 $ 1,640 x
                                Draft disclosure statement section re devices
3/27/2014 Feldman, Brian M.     lacking FDA clearance.                                                         5.0 Partner     $ 800 $ 4,000 x
                                                                                                                   Senior
3/27/2014 Bringewatt, John P.   Review comments re draft Disclosure Statement.                                 0.3 Associate   $ 500 $   150 x

                                Edit legal section of disclosure section; telephone
3/27/2014 Heckman, Carol E.     conference with B. Feldman re same.                                            2.0 Partner     $ 800 $ 1,600 x

                                Review and analyze emails in connection with
3/27/2014 Archer, David T.      OFW Law outline; prepare summaries of same.                                    2.8 Associate   $ 400 $ 1,120 x
                                Review draft section of Disclosure Statement re
                                illegal marketing; discuss Disclosure Statement                                    Senior
3/28/2014 Bringewatt, John P.   with B. Feldman.                                                               1.0 Associate   $ 500 $   500 x
                                Review B. Feldman summary of pre-market
                                notification claim and edit same; review K.
                                Africano summary of binders and identify
                                documents that relate to that claim and submit
3/28/2014 Heckman, Carol E.     same to group.                                                                 2.5 Partner     $ 800 $ 2,000 x
                                Review and analyze section of disclosure
                                statement drafted by B. Feldman; review and
                                analyze other sections of disclosure statement;
                                review and analyze emails referenced in
                                disclosure statement; search for additional emails
3/28/2014 Archer, David T.      referenced therein.                                                            3.9 Associate   $ 400 $ 1,560 x
                                                                                                                   Senior
3/30/2014 Bringewatt, John P.   Continue to draft Disclosure Statement.                                        3.1 Associate   $ 500 $ 1,550 x

                               Revise legal background section of disclosure
                               statements; review records in support of non-
                               clearance arguments; review illegal marketing
3/30/2014 Feldman, Brian M.    section of disclosure statement.                                                2.5 Partner     $ 800 $ 2,000 x
                               Reviewed summaries; continued to review
3/30/2014 Africano, Kenneth W. documents.                                                                      2.0 Partner     $ 800 $ 1,600 x

3/31/2014 Feldman, Brian M.     Arrange meeting with U.S. Attorney's office.                                   0.1 Partner     $ 800 $    80 x
                                Review updated legal background section of
3/31/2014 Feldman, Brian M.     disclosure statement.                                                          0.1 Partner     $ 800 $    80 x
                                Obtain relevant disclosure exhibits for section re
                                lack of FDA clearance; gather and organize
                                materials to draft section relating to lack of
3/31/2014 Feldman, Brian M.     design controls.                                                               0.5 Partner     $ 800 $   400 x
3/31/2014 Heckman, Carol E.     Review B. Feldman emails.                                                      0.5 Partner     $ 800 $   400 x

                                                                                                   18
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 46 of 151                                   COMMON to CareFusion   Avalign
     Date Name                  Narrative                                            Redaction Rationale(s)      Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                                                                                                     Senior
3/31/2014 Bringewatt, John P.   Review and revise draft Disclosure Statement.                                    0.5 Associate   $ 500 $   250 x

                                Search for additional emails referenced in section
                                of disclosure statement re illegal marketing;
                                review and analyze emails re same; review
3/31/2014 Archer, David T.      additional emails re brand names.                                                4.1 Associate   $ 400 $ 1,640 x

                                Review draft FDA violations excerpt; edit same;
3/31/2014 O'Flaherty, Neil      research for same; discuss same with colleague.                                  2.5 Partner     $ 800 $ 2,000 x
                                Meeting with Neil O'Flaherty; review Brian
3/31/2014 Weeda, J. Mason       Feldman's draft disclosure section.                                              0.9 Partner     $ 800 $   720 x
                                Review document from client regarding illegal
                                marketing; review E-mail from Mary Bixler Wood Reveals attorney-client
3/31/2014 Terman, Stephen D.    regarding [REDACTED].                           communication re legal advice.   3.0 Partner     $ 800 $ 2,400 x
                                                                                                                     Senior
 4/1/2014 Bringewatt, John P.   Continue to draft Disclosure Statement.                                          0.3 Associate   $ 500 $   150 x

                                Review and analyze drafted sections of disclosure
                                statement; search for emails and other
                                documents to include in same; review and
 4/1/2014 Archer, David T.      analyze additional emails re brand names.                                        4.2 Associate   $ 400 $ 1,680 x
 4/1/2014 Feldman, Brian M.     Arrange AUSA presentation.                                                       0.2 Partner     $ 800 $   160 x

 4/1/2014 Feldman, Brian M.    Review clearance section of disclosure statement.                                 3.0 Partner     $ 800 $ 2,400 x
                               Complete digest for emails not covered in
                               previous dictation; revisions to digest summary of
 4/1/2014 Africano, Kenneth W. emails.                                                                           1.0 Partner     $ 800 $   800 x

                                Review MW edits to first claim; review binder to
                                pick up summary where K. Africano left off;
 4/1/2014 Heckman, Carol E.     emails re identifying documents.                                                 3.0 Partner     $ 800 $ 2,400 x
                                Discuss project issues with colleagues; review
                                written presentation excerpt for U.S. Attorney
 4/1/2014 O'Flaherty, Neil      meeting; edit same.                                                              1.5 Partner     $ 800 $ 1,200 x

                                Discussion with colleagues regarding written
 4/1/2014 Terman, Stephen D.    document for Justice Department; review same.                                    1.0 Partner     $ 800 $   800 x

                                Review [REDACTED] section of written
                                presentation to U.S. Attorney; edit and comment
                                on same; research for same; discussions with    Reveals common interest
 4/2/2014 O'Flaherty, Neil      colleagues regarding same.                      communication with Government.   5.5 Partner     $ 800 $ 4,400 x
                                Review and revise draft Disclosure Statement;
                                telephone conference with co-counsel to discuss                                      Senior
 4/2/2014 Bringewatt, John P.   case status and strategy.                                                        1.7 Associate   $ 500 $   850 x


                                                                                                  19
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 47 of 151                                COMMON to CareFusion   Avalign
    Date Name                   Narrative                                            Redaction Rationale(s)   Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                                Review and analyze emails and other documents
                                in preparation for drafting portions of disclosure
                                statement; conference with B. Feldman, J.
                                Bringewatt, and C. Heckman re division of labor
4/2/2014 Archer, David T.       moving forward.                                                               3.6 Associate   $ 400 $ 1,440 x
                                Obtain team updates re research; strategize re
4/2/2014 Feldman, Brian M.      disclosure statement.                                                         1.0 Partner     $ 800 $   800 x

                              Drafting portion of disclosure statement re
                              employment history; reviewing numerous prior
                              efforts by team; gained information and facts to
                              include in section of disclosure statement;
                              reviewed summary of all key emails; began
                              drafting employment portion of disclosure
                              statement; numerous emails with team re same;
4/2/2014 Africano, Kenneth W. attended to group telephone conference.                                         6.0 Partner     $ 800 $ 4,800 x
                              Draft FDA section of disclosure statement; edit
                              HSE draft disclosure statement sections and send
4/2/2014 Weeda, J. Mason      to Brian Feldman for review.                                                    3.5 Partner     $ 800 $ 2,800 x

                                Review documents regarding AUSA meeting;
4/2/2014 Terman, Stephen D.     discussions with colleague regarding same.                                    3.5 Partner     $ 800 $ 2,800 x

                                Conference with B. Feldman re email review;
4/3/2014 Archer, David T.       review emails provided by M. Wood.                                            1.1 Associate   $ 400 $   440 x

                                Preliminary review of OFW Law comments on
4/3/2014 Feldman, Brian M.      clearance section of disclosure statement.                                    0.1 Partner     $ 800 $    80 x
4/3/2014 Feldman, Brian M.      Incorporate co-counsel edits.                                                 0.3 Partner     $ 800 $   240 x
                                                                                                                  Senior
4/3/2014 Bringewatt, John P.    Continue to Draft Disclosure Statement.                                       2.8 Associate   $ 500 $ 1,400 x

                              Continuing to review various file materials; emails
                              and summaries of interviews with Mary Wood to
                              incorporate key facts into statement on
                              employment background; continuing to draft,
                              review and revise employment section of
                              disclosure statement including discussion of
4/3/2014 Africano, Kenneth W. termination.                                                                    7.0 Partner     $ 800 $ 5,600 x
                              Complete review of exhibits; circulate revised
                              digest of binder documents; review of digest for
4/3/2014 Heckman, Carol E.    documents in binder.                                                            4.0 Partner     $ 800 $ 3,200 x

                                Complete FDA section of disclosure statement
4/4/2014 Weeda, J. Mason        and send to Steve Terman for review.                                          1.5 Partner     $ 800 $ 1,200 x


                                                                                                  20
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 48 of 151                                    COMMON to CareFusion   Avalign
     Date Name                  Narrative                                            Redaction Rationale(s)       Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                Discuss FDA law overview section issues with
 4/4/2014 O'Flaherty, Neil      colleague; document review.                                                       1.0 Partner     $ 800 $   800 x

                                Review draft section of document for Justice
 4/4/2014 Terman, Stephen D.    Department and discuss same with colleague.                                       1.0 Partner     $ 800 $   800 x

                                Review correspondence re emails and other
                                documents; review documents referenced in
                                emails between team members; conference with
 4/7/2014 Archer, David T.      B. Feldman re plan moving forward.                                                1.5 Associate   $ 400 $   600 x
                                                                                                                      Senior
 4/7/2014 Bringewatt, John P.   Conduct research re FCA liability.                                                0.4 Associate   $ 500 $   200 x
                                Document review; revise disclosure statement
 4/7/2014 Weeda, J. Mason       sections.                                                                         2.8 Partner     $ 800 $ 2,240 x
                                Review draft FDA law overview section; edit and
 4/7/2014 O'Flaherty, Neil      comment on same.                                                                  1.5 Partner     $ 800 $ 1,200 x
                                Review and revise FDA overview; discuss same
 4/7/2014 Terman, Stephen D.    with colleague.                                                                   1.0 Partner     $ 800 $   800 x
                                                                                                                      Senior
 4/8/2014 Bringewatt, John P.   Conduct research re venue.                                                        0.4 Associate   $ 500 $   200 x

                                Revise FDA Introduction to Disclosure Statement;
                                meeting with Neil O'Flaherty regarding same;
 4/8/2014 Weeda, J. Mason       send FDA introduction to Brian Feldman.                                           1.8 Partner     $ 800 $ 1,440 x
                                Revise draft documents regarding AUSA meeting
 4/8/2014 Terman, Stephen D.    and discuss same with colleague.                                                  4.5 Partner     $ 800 $ 3,600 x

                                Organize next steps in disclosure statement
                                drafting process; analyze legal framework for
 4/9/2014 Feldman, Brian M.     case against Avalign customers; analyze venue.                                    0.6 Partner     $ 800 $   480 x
                                Telephone conference with co-counsel to discuss
                                case status and strategy; conduct research re                                         Senior
 4/9/2014 Bringewatt, John P.   venue.                                                                            1.3 Associate   $ 500 $   650 x
 4/9/2014 O'Flaherty, Neil      Document review.                                                                  1.0 Partner     $ 800 $   800 x

                                Review E-mails related to [REDACTED] for written
                                U.S. Attorney presentation; research and
                                compilation of FDA enforcement action examples
                                for 510(k), MDR, QSR, labeling and registration  Reveals common interest
4/10/2014 O'Flaherty, Neil      violations; prepare notes regarding same.        communication with Government.   7.0 Partner     $ 800 $ 5,600 x

4/10/2014 Feldman, Brian M.     Draft additional sections of disclosure statement.                                0.2 Partner     $ 800 $   160 x
                                Conduct research re State false claims; discuss                                       Senior
4/10/2014 Bringewatt, John P.   same with B. Feldman.                                                             0.8 Associate   $ 500 $   400 x

                                Review documents regarding meeting with AUSA;
4/10/2014 Terman, Stephen D.    discussion with colleague regarding same.                                         2.5 Partner     $ 800 $ 2,000 x

                                                                                                  21
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 49 of 151                                 COMMON to CareFusion   Avalign
     Date Name                  Narrative                                            Redaction Rationale(s)   Hrs Position     Rate   Amount both      SPECIFIC     SPECIFIC
                                Telephone conference with co-counsel re
                                disclosure statement, presentation to U.S.
                                Attorney's Office and completion of draft
4/11/2014 Feldman, Brian M.     complaint.                                                                     0.1 Partner     $ 800 $    80 x
                                                                                                                   Senior
4/11/2014 Bringewatt, John P.   Discuss state FCA claims with B. Feldman.                                      0.3 Associate   $ 500 $   150 x
                                Review e-mail from colleague regarding
                                conference call with co-counsel regarding U.S.
                                Attorney meeting and related issues; respond to
4/11/2014 O'Flaherty, Neil      same; file review for same.                                                    0.5 Partner     $ 800 $   400 x
4/11/2014 Weeda, J. Mason       Telephone call with Brian Feldman.                                             0.4 Partner     $ 800 $   320 x
                                Conference call with client; discussions with
4/11/2014 Terman, Stephen D.    colleague; review documents.                                                   1.0 Partner     $ 800 $   800 x

4/13/2014 Feldman, Brian M.     Draft additional sections of disclosure statement.                            11.5 Partner     $ 800 $ 9,200 x

                                Review additional sections for draft disclosure
                                statement/U.S. Attorney presentation; edit and
4/14/2014 O'Flaherty, Neil      comment on same; discuss same with colleague.                                  5.5 Partner     $ 800 $ 4,400 x
                                Telephone conference with Department of Justice
4/14/2014 Feldman, Brian M.     re case.                                                                       0.2 Partner     $ 800 $   160 x
4/14/2014 Feldman, Brian M.     Search client emails for exhibits.                                             0.5 Partner     $ 800 $   400 x
                                Continue to draft Disclosure Statement; conduct                                    Senior
4/14/2014 Bringewatt, John P.   research in support of same.                                                   2.5 Associate   $ 500 $ 1,250 x
                                Planning for meeting next week; review new
4/14/2014 Heckman, Carol E.     drafts by B. Feldman.                                                          2.0 Partner     $ 800 $ 1,600 x
                                Summarize FDA enforcement actions related to
4/14/2014 Weeda, J. Mason       qui tam issues.                                                                3.5 Partner     $ 800 $ 2,800 x
                                Review documents regarding disclosure
4/14/2014 Terman, Stephen D.    statement; Discuss same with colleague                                         2.3 Partner     $ 800 $ 1,840 x

                                Edit sections for draft disclosure statement/U.S.
                                Attorney presentation; file review and research
                                for same; discussions with colleague regarding
                                same; review and edit enforcement examples for
                                same; discuss same with colleague; review Mary
                                Bixler Wood's comments on sections; comment
4/15/2014 O'Flaherty, Neil      on same.                                                                       8.0 Partner     $ 800 $ 6,400 x

                                Revise disclosure statement to include
4/15/2014 Feldman, Brian M.     information and edits from client and OFW law.                                 2.3 Partner     $ 800 $ 1,840 x

                                Telephone conference with co-counsel to discuss                                    Senior
4/15/2014 Bringewatt, John P.   strategy and plan; discuss same with B. Feldman.                               1.0 Associate   $ 500 $   500 x

                                Review and edit 3 sections of disclosure
4/15/2014 Heckman, Carol E.     statement; participate in team conference call.                                2.0 Partner     $ 800 $ 1,600 x

                                                                                                  22
                                            Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 50 of 151                                       COMMON to CareFusion   Avalign
     Date Name                  Narrative                                      Redaction Rationale(s)               Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                Conduct research on amounts paid by Medicare
                                and Medicaid for various procedures; conduct
                                research on average cost of medical procedures
                                in U.S.; review and analyze emails to identify
                                information to assist in preparing damages
4/15/2014 Archer, David T.      calculations.                                                                       4.7 Associate   $ 400 $ 1,880 x
                                Review and revise draft sections of disclosure
4/15/2014 Weeda, J. Mason       statement.                                                                          1.4 Partner     $ 800 $ 1,120 x
                                Discussion with colleague regarding disclosure
                                statement and enforcement actions; review Mary
4/15/2014 Terman, Stephen D.    Bixler Wood's E-mail.                                                               1.5 Partner     $ 800 $ 1,200 x
                                Conduct research in support of disclosure                                               Senior
4/16/2014 Bringewatt, John P.   statement.                                                                          0.2 Associate   $ 500 $   100 x
4/16/2014 Heckman, Carol E.     Review and edit disclosure statement.                                               3.0 Partner     $ 800 $ 2,400 x

                                Conduct research on average cost of surgical
                                procedures in U.S.; conduct research on Medicare
                                and Medicaid reimbursement rates; review
4/16/2014 Archer, David T.      emails for information re damages.                                                  3.9 Associate   $ 400 $ 1,560 x

                                Review and comment on Mary Bixler Wood's
                                comments [REDACTED] draft disclosure
                                statement sections; prepare edits to same;
                                prepare additional comments on same; discuss       Reveals attorney-client
4/16/2014 O'Flaherty, Neil      same and related issues with colleague.            communication re legal advice.   4.5 Partner     $ 800 $ 3,600 x
                                Discussions with colleague regarding various
4/16/2014 Terman, Stephen D.    issues.                                                                             1.0 Partner     $ 800 $   800 x
                                Incorporate co-counsel and client edits into
                                disclosure statement; complete drafting Relator
4/17/2014 Feldman, Brian M.     background section.                                                                 4.2 Partner     $ 800 $ 3,360 x

                                Research average costs of surgical procedures in
                                U.S. in preparation for drafting section of
                                disclosure statement re damages projections;
                                review and analyze emails and other documents
                                re same; draft email to B. Feldman with analysis
4/17/2014 Archer, David T.      and recommendation for damages projection.                                          4.6 Associate   $ 400 $ 1,840 x

                                Develop damages theory, including further
4/18/2014 Feldman, Brian M.     research on Medicaid laws and reimbursements.                                       1.3 Partner     $ 800 $ 1,040 x
                                Telephone conference with co-counsel re
                                presentation to U.S. Attorney's Office; revise
4/18/2014 Feldman, Brian M.     disclosure statement.                                                               1.6 Partner     $ 800 $ 1,280 x
                                Revise disclosure statement; prepare briefing
4/18/2014 Feldman, Brian M.     materials for U.S. Attorney's Office.                                               2.8 Partner     $ 800 $ 2,240 x




                                                                                                23
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 51 of 151                                      COMMON to CareFusion   Avalign
     Date Name                  Narrative                                           Redaction Rationale(s)          Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                Conferences with co-counsel re damages,
                                Medicaid claims, and FDA issues; conduct                                                Senior
4/18/2014 Bringewatt, John P.   research re State Medicaid claims.                                                  2.3 Associate   $ 500 $ 1,150 x
4/18/2014 Heckman, Carol E.     Create outline for U.S. Attorney meeting.                                           2.0 Partner     $ 800 $ 1,600 x

                                Obtain information from B. Feldman and J.
                                Bringewatt re False Claims Are medical device
                                manufacturing FDA violations, the theory of the
                                case and research needed to allege violations of
4/18/2014 Laraby, Adrienne K.   state Medicaid requirements.                                                        0.5 Associate   $ 400 $   200 x
                                Review and analyze documents re damages
                                calculations; conference with B. Feldman and J.
                                Bringewatt re same; draft section of disclosure
4/18/2014 Archer, David T.      statement re damages.                                                               5.3 Associate   $ 400 $ 2,120 x

                                Prepare for and participate in conference call
                                with co-counsel regarding issues related to April
                                23 meeting with U.S. Attorney; post-call
                                discussions with colleagues; review FDA database
                                for Instrumed MDRs; review MDR summaries;
                                prepare notes regarding same; discuss same with
4/18/2014 O'Flaherty, Neil      colleagues; prepare for April 23 meeting.                                           6.0 Partner     $ 800 $ 4,800 x

                                Telephone call with Brian Feldman regarding
                                presentation materials; telephone call with Mary Reveals attorney-client
4/18/2014 Weeda, J. Mason       Bixler Wood regarding [REDACTED].                communication re legal advice.     1.2 Partner     $ 800 $   960                        x

                                Conference call with client regarding meeting
                                with U.S. Attorney office; discussion with
4/18/2014 Terman, Stephen D.    colleague regarding same and MDRs.                                                  2.3 Partner     $ 800 $ 1,840 x
                                Revise Disclosure Statement and conduct                                                 Senior
4/19/2014 Bringewatt, John P.   research in support of same.                                                        0.7 Associate   $ 500 $   350 x
                                Draft, revise and edit section of disclosure
                                statement re damages; telephone conference
4/19/2014 Archer, David T.      with B. Feldman re same.                                                            2.6 Associate   $ 400 $ 1,040 x
                                Review list of briefing materials and proposed
                                agenda for April 23 meeting with U.S. Attorney;
                                prepare suggested edits to same; review draft
                                disclosure statement sections; prepare for April
4/19/2014 O'Flaherty, Neil      23 meeting.                                                                         1.5 Partner     $ 800 $ 1,200 x

4/19/2014 Weeda, J. Mason       Gather exhibits for disclosure statement sections.                                  2.0 Partner     $ 800 $ 1,600 x
                                Draft preliminary statement; revise outline of
                                presentation to U.S. Attorney's office; draft
                                talking points for presentation to U.S. Attorney's
                                Office; telephone conversation with client about Reveals attorney-client
4/20/2014 Feldman, Brian M.     [REDACTED].                                        communication re legal advice.   7.0 Partner     $ 800 $ 5,600 x

                                                                                                 24
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 52 of 151                                       COMMON to CareFusion   Avalign
     Date Name                  Narrative                                         Redaction Rationale(s)             Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                Review draft disclosure statements for
                                adjustments to U.S. Attorney meeting talking
4/20/2014 O'Flaherty, Neil      points.                                                                              2.0 Partner     $ 800 $ 1,600 x
                                Revise outline talking points for April 23
                                presentation and send to Neil O'Flaherty for
4/20/2014 Weeda, J. Mason       review; review exhibits.                                                             4.0 Partner     $ 800 $ 3,200 x
                                Review and revise talking points for presentation
                                to U.S. Attorney’s Office; review and revise
                                Preliminary Statement section of Disclosure                                              Senior
4/21/2014 Bringewatt, John P.   Statement.                                                                           1.2 Associate   $ 500 $   600 x
4/21/2014 Feldman, Brian M.     Analyze damages theories.                                                            0.5 Partner     $ 800 $   400 x
4/21/2014 Feldman, Brian M.     Coordinate presentation with co-counsel.                                             0.2 Partner     $ 800 $   160 x

4/21/2014 Feldman, Brian M.     Prepare presentation to U.S. Attorney's office.                                      5.1 Partner     $ 800 $ 4,080 x
                                Correspondence with U.S. Attorney's office re
4/21/2014 Feldman, Brian M.     presentation of case.                                                                0.5 Partner     $ 800 $   400 x

                                Telephone conference with B. Feldman; print out
                                U.S. Attorney presentation; review U.S. Attorney
4/21/2014 Heckman, Carol E.     presentation; conference call with MW and OFW.                                       3.5 Partner     $ 800 $ 2,800 x

                                Conduct additional research on costs reimbursed
                                by Medicare and Medicaid in preparation for
                                providing reasonable damages calculation;
                                conference with B. Feldman re same; revise and
                                edit talking points to reflect changes in damages
                                projections; review and analyze emails provided     Reveals attorney-client
4/21/2014 Archer, David T.      by M. Wood re [REDACTED].                           communication re legal advice.   6.1 Associate   $ 400 $ 2,440 x
                                Review U.S. Attorney meeting talking points,
                                agenda and exhibit list; Prepare suggested edits
                                and comments to same; discuss same with
                                colleagues; prepare notes regarding exhibits;
                                Conference call with HSE attorneys and Mary
                                Bixler Wood regarding [REDACTED]; post-
                                conference call discussions with colleagues;
                                prepare E-mail to Mary Bixler Wood regarding        Reveals attorney-client
4/21/2014 O'Flaherty, Neil      [REDACTED].                                         communication re legal advice.   9.0 Partner     $ 800 $ 7,200 x

                                Revise outlines for April 23 presentation; Review   Reveals common interest
                                exhibits, copy [REDACTED], and send to Brian        communication with Government;
                                Feldman for review; Relephone call with HSE;        reveals law enforcement
4/21/2014 Weeda, J. Mason       conference with David Durkin.                       techniques.                      2.7 Partner     $ 800 $ 2,160 x

                                Review document regarding talking points for
                                AUSA and discuss same with colleague;
4/21/2014 Terman, Stephen D.    conference call with client and Mary Bixler Wood.                                    5.0 Partner     $ 800 $ 4,000 x


                                                                                                 25
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 53 of 151                                   COMMON to CareFusion   Avalign
     Date Name                  Narrative                                              Redaction Rationale(s)   Hrs Position     Rate   Amount both      SPECIFIC     SPECIFIC

                                Review materials for presentation to U.S.                                            Senior
4/22/2014 Bringewatt, John P.   Attorney’s office; discuss same with B. Feldman.                                 0.5 Associate   $ 500 $   250 x

                                Prepare presentation materials for presentation
                                to U.S. Attorney's office; edit materials with input
                                from client and co-counsel; review talking points
4/22/2014 Feldman, Brian M.     with input from co-counsel and client.                                           1.1 Partner     $ 800 $   880 x
                                Meeting with co-counsel in NYC in advance of
4/22/2014 Feldman, Brian M.     U.S. Attorney's Office presentation.                                             0.3 Partner     $ 800 $   240 x
                                Coordinate participation of FDA counsel in
4/22/2014 Feldman, Brian M.     conference.                                                                      0.2 Partner     $ 800 $   160 x

4/22/2014 Feldman, Brian M.     Finalize presentation for U.S. Attorney's office.                                1.0 Partner     $ 800 $   800 x
                                Review and analyze emails re violations by brand
                                names in preparation for drafting section of
                                disclosure statement re same; conference with B.
4/22/2014 Archer, David T.      Feldman re same.                                                                 3.6 Associate   $ 400 $ 1,440 x
                                Review revised talking points for U.S. Attorney
                                meeting; comment on same; discuss same with
                                colleagues and travel to NYC for meeting;
                                meeting with co-counsel in preparation of April
                                23 U.S. Attorney meeting; review preliminary
                                disclosure statement; edit and comment on
4/22/2014 O'Flaherty, Neil      same.                                                                            8.0 Partner     $ 800 $ 6,400 x
                                Review talking points and disclosure statement;
                                discussions with colleague regarding meeting
                                with AUSA; travel to NYC; meeting with client in
4/22/2014 Terman, Stephen D.    NYC.                                                                             6.5 Partner     $ 800 $ 5,200 x
                                Revise/send revisions to talking points to Brian
4/22/2014 Weeda, J. Mason       Feldman.                                                                         0.5 Partner     $ 800 $   400 x
                                Revise Disclosure Statement; conduct research in
                                support of same; conduct research re state                                           Senior
4/23/2014 Bringewatt, John P.   Medicaid claims.                                                                 4.3 Associate   $ 500 $ 2,150 x
                                Prepare for meeting with U.S. Attorney's Office;
4/23/2014 Feldman, Brian M.     review FCA case law.                                                             1.0 Partner     $ 800 $   800 x
                                Presentation to U.S. Attorney's office; follow up
4/23/2014 Feldman, Brian M.     with AUSAs.                                                                      4.4 Partner     $ 800 $ 3,520 x
                                Prepare for meeting; attend meeting; travel
                                home; follow-up telephone conference call with
4/23/2014 Heckman, Carol E.     B. Feldman.                                                                     10.0 Partner     $ 800 $ 8,000 x
                                Research state Medicaid laws and program rules
                                to determine whether there is a prohibition on
                                State reimbursement for medical devices which
                                do not meet FDA requirements and related
4/23/2014 Laraby, Adrienne K.   procedures.                                                                      1.5 Associate   $ 400 $   600 x


                                                                                                    26
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 54 of 151                            COMMON to CareFusion   Avalign
     Date Name                  Narrative                                        Redaction Rationale(s)   Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                Review and analyze emails re violations by brand
                                names in preparation for draft section of
4/23/2014 Archer, David T.      disclosure statement re same.                                             3.7 Associate   $ 400 $ 1,480 x

                                Prepare for and participate in meeting with U.S.
4/23/2014 O'Flaherty, Neil      Attorney regarding case; travel from NYC.                                 8.0 Partner     $ 800 $ 6,400 x
4/23/2014 Terman, Stephen D.    Meeting with AUSA; travel to office.                                      8.0 Partner     $ 800 $ 6,400 x
                                                                                                              Senior
4/24/2014 Bringewatt, John P.   Conduct research re State Medicaid claims.                                0.9 Associate   $ 500 $   450 x

                                Conduct searches in M. Wood emails for
4/24/2014 Archer, David T.      information re brand name customers of Avalign.                           3.1 Associate   $ 400 $ 1,240 x
                                                                                                              Senior
4/25/2014 Bringewatt, John P.   Draft Complaint.                                                          2.2 Associate   $ 500 $ 1,100 x
                                Update client on presentation to U.S. Attorney's
4/25/2014 Feldman, Brian M.     office; outline next steps.                                               0.5 Partner     $ 800 $   400 x
                                Conduct searches in M. Wood emails for
                                information re FDA violations of brand name
                                customers of Avalign; draft portions of disclosure
                                statement re same; conference with B. Feldman
4/25/2014 Archer, David T.      re same.                                                                  3.7 Associate   $ 400 $ 1,480 x
                                Research state Medicaid laws and program rules
                                to determine whether there is a prohibition on
                                State reimbursement for medical devices which
                                do not meet FDA requirements and related
4/25/2014 Laraby, Adrienne K.   procedures.                                                               1.2 Associate   $ 400 $   480 x
                                Telephone call with Brian Feldman and Mary
4/25/2014 Weeda, J. Mason       Bixler Wood regarding AUSA meeting.                                       0.5 Partner     $ 800 $   400 x
                                Research state Medicaid laws and program rules
                                to determine whether there is a prohibition on
                                State reimbursement for medical devices which
                                do not meet FDA requirements and related
4/27/2014 Laraby, Adrienne K.   procedures.                                                               1.4 Associate   $ 400 $   560 x
                                Telephone conference with co-counsel to discuss                               Senior
4/28/2014 Bringewatt, John P.   case strategy; draft Complaint.                                           3.1 Associate   $ 500 $ 1,550 x

                               Reviewed numerous emails re speaking
                               presentation and results of presentation to the
                               U.S. Attorney's office; attended telephone
4/28/2014 Africano, Kenneth W. cofnerence re same; further emails re same.                                1.5 Partner     $ 800 $ 1,200 x

                                Conduct additional searches of documents re
                                brand name FDA violations in M. Wood emails;
4/28/2014 Archer, David T.      draft portion of disclosure statement re same.                            6.3 Associate   $ 400 $ 2,520 x
                                Prepare for conference call re next steps with co-
4/28/2014 Feldman, Brian M.     counsel; conference call.                                                 0.8 Partner     $ 800 $   640 x
4/28/2014 Feldman, Brian M.     Prepare draft complaint.                                                  0.4 Partner     $ 800 $   320 x

                                                                                              27
                                            Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 55 of 151                                COMMON to CareFusion   Avalign
     Date Name                  Narrative                                           Redaction Rationale(s)   Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                                Conference call with HSE regarding next steps and
                                related matters following April 23 meeting with
                                SDNY U.S. Attorney office; discuss same with
                                colleague; review e-mail from HSE regarding
                                follow-up tasks from U.S. Attorney meeting;
                                review Mary Bixler Wood response to same;
4/28/2014 O'Flaherty, Neil      discuss same with colleague.                                                 4.0 Partner     $ 800 $ 3,200 x
                                Review HSE draft complaint section regarding
                                "branded" companies; response E-mail to HSE
4/28/2014 Weeda, J. Mason       regarding same.                                                              0.5 Partner     $ 800 $   400            x
                                Conference call with client; discussion with
                                colleagues regarding same; review documents
                                from client and discussions with colleague
4/28/2014 Terman, Stephen D.    regarding same.                                                              3.0 Partner     $ 800 $ 2,400 x
                                                                                                                 Senior
4/29/2014 Bringewatt, John P.   Draft Complaint.                                                             4.0 Associate   $ 500 $ 2,000 x

                               Numerous emails re status of matter and
4/29/2014 Africano, Kenneth W. preparation of complaint; conferences re same.                                0.5 Partner     $ 800 $   400 x
                               Telephone conference and follow-up with B.
4/29/2014 Heckman, Carol E.    Feldman.                                                                      0.8 Partner     $ 800 $   640 x

                                Draft, revise and edit portions of disclosure
                                statement re violations of brand name customers
                                of Avalign; conference with B. Feldman re same;
                                conduct additional searches in emails provided by
                                M. Wood in support of same; review, analyze,
4/29/2014 Archer, David T.      revise and edit draft complaint.                                             6.9 Associate   $ 400 $ 2,760            x
4/29/2014 Feldman, Brian M.     Draft complaint.                                                             3.6 Partner     $ 800 $ 2,880 x


                                Prepare comments to questions/issues for follow-
                                up posed by U.S. Attorney; file review for same;
                                review colleague comments regarding same; edit
                                same; review draft brand name company section
                                for disclosure statement; edit same; telephone
                                call and correspond with colleague regarding
4/29/2014 O'Flaherty, Neil      same; document review for same.                                              6.0 Partner     $ 800 $ 4,800 x

                                Telephone call with Brian Feldman regarding draft
                                complaint; review draft complaint section
                                regarding "branded" companies; revise and send
                                to Neil O'Flaherty; e-mails with Mary Bixler Wood
4/29/2014 Weeda, J. Mason       regarding same.                                                              1.7 Partner     $ 800 $ 1,360 x



                                                                                                 28
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 56 of 151                                   COMMON to CareFusion   Avalign
     Date Name                  Narrative                                           Redaction Rationale(s)       Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                Review follow-up issues documents and
                                comments; telephone call with colleague
4/29/2014 Terman, Stephen D.    regarding same.                                                                  2.0 Partner     $ 800 $ 1,600 x

                                Telephone conference with U.S. Attorney's Office
                                [REDACTED]; draft complaint and draft disclosure Reveals common interest
4/30/2014 Feldman, Brian M.     statement; inform co-counsel of developments. communication with Government.     0.4 Partner     $ 800 $   320 x
                                                                                                                     Senior
4/30/2014 Bringewatt, John P.   Discuss case status and strategy with co-counsel.                                0.3 Associate   $ 500 $   150 x
4/30/2014 Heckman, Carol E.     Review emails.                                                                   0.2 Partner     $ 800 $   160 x

                                Draft portion of complaint re brand names; draft,
                                revise and edit remainder of complaint;
                                conference with J. Bringewatt and B. Feldman re
                                same; research state Medicaid statutes in
4/30/2014 Archer, David T.      preparation for drafting portions of complaint.                                  7.8 Associate   $ 400 $ 3,120 x
4/30/2014 Feldman, Brian M.     Revise draft complaint.                                                          0.5 Partner     $ 800 $   400 x
                                Prepare comments on draft brand name
                                company section and accompanying cover e-mail;
                                discuss same with colleague; document review
4/30/2014 O'Flaherty, Neil      for same.                                                                        5.0 Partner     $ 800 $ 4,000            x
                                Review co-counsel comments to draft disclosure
 5/1/2014 Feldman, Brian M.     section statement re CareFusion.                                                 0.2 Partner     $ 800 $   160            x
                                Update co-counsel on discussions with U.S.
 5/1/2014 Feldman, Brian M.     Attorney's Office.                                                               0.6 Partner     $ 800 $   480 x
 5/1/2014 Feldman, Brian M.     Revise draft complaint.                                                          1.2 Partner     $ 800 $   960 x
 5/1/2014 Feldman, Brian M.     Further revise draft complaint.                                                  4.0 Partner     $ 800 $ 3,200 x

                                Draft, revise and edit portions of complaint;
                                review and analyze emails re brand names; draft
                                portion of disclosure statement re same; research
 5/1/2014 Archer, David T.      medicaid statutes for various states.                                            4.4 Associate   $ 400 $ 1,760 x

                                Review numerous emails and comment re brand
 5/1/2014 Heckman, Carol E.     name section of disclosure statement.                                            1.0 Partner     $ 800 $   800 x
                                Draft Complaint; conduct research in support of                                      Senior
 5/1/2014 Bringewatt, John P.   Disclosure Statement.                                                            1.2 Associate   $ 500 $   600 x
                                Prepare responses to Mary Bixler Wood
                                comments on [REDACTED]; correspond with
                                Brian Feldman regarding same; discussions with
                                colleague regarding same; document review for Reveals attorney-client
 5/1/2014 O'Flaherty, Neil      same.                                           communication re legal advice.   3.0 Partner     $ 800 $ 2,400 x




                                                                                                 29
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 57 of 151                                COMMON to CareFusion   Avalign
    Date Name                  Narrative                                           Redaction Rationale(s)   Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                               Discussions with colleague regarding Mary Bixler
                               Wood e-mail and disclosure statement;
                               telephone call with client regarding call with
                               AUSA; review E-mail regarding same; discuss
5/1/2014 Terman, Stephen D.    same with colleagues.                                                        0.5 Partner     $ 800 $   400 x

                               Draft, revise and edit portions of complaint re
5/2/2014 Archer, David T.      brand names; review and analyze emails re same.                              2.7 Associate   $ 400 $ 1,080            x
5/2/2014 Heckman, Carol E.     Review and respond to numerous emails.                                       0.3 Partner     $ 800 $   240 x
5/3/2014 Feldman, Brian M.     Revise draft complaint.                                                      2.3 Partner     $ 800 $ 1,840 x
                               Review of email re complaint revisions and
5/4/2014 Heckman, Carol E.     discuss same.                                                                0.3 Partner     $ 800 $   240 x

                               Review draft Realtor complaint; prepare
                               suggested edits and comments on same;
5/4/2014 O'Flaherty, Neil      correspond with colleagues regarding same.                                   5.0 Partner     $ 800 $ 4,000 x
5/4/2014 Terman, Stephen D.    Review draft complaint.                                                      2.0 Partner     $ 800 $ 1,600 x
5/4/2014 Weeda, J. Mason       Review and edit draft complaint.                                             6.0 Partner     $ 800 $ 4,800 x
                               Telephone conference with co-counsel re
5/5/2014 Feldman, Brian M.     revisions to draft complaint.                                                0.1 Partner     $ 800 $    80 x
                               Telephone conference with co-counsel re draft
5/5/2014 Feldman, Brian M.     disclosure statement.                                                        0.7 Partner     $ 800 $   560 x
5/5/2014 Feldman, Brian M.     Complete drafting complaint.                                                 3.9 Partner     $ 800 $ 3,120 x
                               Review complaint; telephone conference with B.
5/5/2014 Heckman, Carol E.     Feldman re same.                                                             2.0 Partner     $ 800 $ 1,600 x

                               Draft sections of disclosure statement and
                               complaint re brand names; revise and edit section
                               of complaint re Carefusion instructions for use;
                               review and analyze emails in electronic file re
5/5/2014 Archer, David T.      brand names; draft emails to B. Feldman re same.                             6.5 Associate   $ 400 $ 2,600            x
                               Research state Medicaid laws and program rules
                               to determine whether there is a prohibition on
                               State reimbursement for medical devices which
                               do not meet FDA requirements and related
5/5/2014 Laraby, Adrienne K.   procedures.                                                                  1.3 Associate   $ 400 $   520 x
                                                                                                                Senior
5/5/2014 Bringewatt, John P.   Discuss case strategy with B. Feldman.                                       0.2 Associate   $ 500 $   100 x




                                                                                                30
                                            Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 58 of 151                                 COMMON to CareFusion   Avalign
    Date Name                  Narrative                                             Redaction Rationale(s)   Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                               Meeting with colleagues regarding draft qui tam
                               complaint issues; telephone call with HSE
                               regarding same; research regarding FAR
                               provisions; prepare E-mail to attorney and Brian
                               Feldman regarding same; discuss surgical
                               instrument labeling requirement issues with
                               colleagues; review E-mail from colleague
                               regarding same; review additional sections from
                               OFW Law FDA violations outlined for inclusion in
5/5/2014 O'Flaherty, Neil      draft qui tam complaint.                                                       4.0 Partner     $ 800 $ 3,200 x

                               Discussion with colleague regarding draft
                               complaint; review comments on draft complaint;
5/5/2014 Terman, Stephen D.    review e-mail documents sent to client.                                        1.3 Partner     $ 800 $ 1,040 x

                               Highlight relevant portions in "issues outline" for
                               complaint and send to Brian Feldman; telephone
                               call with Brian Feldman regarding DePuy;
5/5/2014 Weeda, J. Mason       correspondence to colleagues regarding same.                                   2.3 Partner     $ 800 $ 1,840 x
                               Contact former FDA compliance official regarding
                               scope of surgical device labeling exemption; draft
5/5/2014 Phelps, Evan P.       summary for colleague.                                                         0.8 Partner     $ 800 $   640                        x
                               Continue work on draft complaint and disclosure
5/6/2014 Feldman, Brian M.     statement.                                                                     2.6 Partner     $ 800 $ 2,080 x
                               Review revised draft complaint; review OFW's
5/6/2014 Heckman, Carol E.     revisions to same.                                                             2.5 Partner     $ 800 $ 2,000 x
                                                                                                                  Senior
5/6/2014 Bringewatt, John P.   Review and revise draft Complaint.                                             2.1 Associate   $ 500 $ 1,050 x
                               Review revised draft of qui tam complaint;
                               prepare edits and comments regarding same;
                               revise complaint excerpts; prepare edits and
                               comments on same; telephone calls with HSE
                               regarding complaint drafting issues; document
                               review in furtherance of providing edits and
                               comments; discuss complaint drafting issues with
5/6/2014 O'Flaherty, Neil      colleagues.                                                                    8.0 Partner     $ 800 $ 6,400 x
                               Review revised versions of complaint; review E-
                               mail regarding labeling issues; review E-mail from
5/6/2014 Terman, Stephen D.    Mary Bixler Wood.                                                              2.5 Partner     $ 800 $ 2,000 x
5/7/2014 Heckman, Carol E.     Email review.                                                                  0.4 Partner     $ 800 $   320 x
                               Review Instrumed Majesty spreadsheet regarding
                               product marketing bases; prepare notes
                               regarding same; prepare E-mail to colleagues
                               regarding same; discussions with colleagues
                               regarding same; surgical instrument labeling
5/7/2014 O'Flaherty, Neil      research.                                                                      4.5 Partner     $ 800 $ 3,600 x

                                                                                                  31
                                            Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 59 of 151                                         COMMON to CareFusion   Avalign
     Date Name                  Narrative                                       Redaction Rationale(s)                Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                Review e-mail from colleague; discuss same with
 5/7/2014 Terman, Stephen D.    colleague.                                                                            0.8 Partner     $ 800 $   640 x
 5/8/2014 Feldman, Brian M.     Revise disclosure statement.                                                          1.0 Partner     $ 800 $   800 x

 5/8/2014 Heckman, Carol E.     Review Wood redrafted complaint and edit same.                                        0.5 Partner     $ 800 $   400 x
 5/8/2014 Heckman, Carol E.     Update on status of U.S. Attorney review.                                             0.5 Partner     $ 800 $   400 x
                                Conduct searches for documents relating to
                                preamendment status of devices; review and
                                analyze emails provided by client re same;
                                conference with B. Feldman re same; draft emails
 5/8/2014 Archer, David T.      to B. Feldman re same.                                                                5.2 Associate   $ 400 $ 2,080 x
                                Conduct research re State Medicaid                                                        Senior
 5/8/2014 Bringewatt, John P.   reimbursement rules.                                                                  0.5 Associate   $ 500 $   250 x

                                Telephone call with HSE regarding Majesty
                                spreadsheet issues related to FDA legal marketing
                                status (or lack thereof) of Instrumed devices;
                                review E-mails and attachments related to same;
                                prepare for and participate in conference call
                                with Mary Bixler Wood regarding [REDACTED];          Reveals attorney-client
 5/8/2014 O'Flaherty, Neil      prepare E-mail to colleagues regarding same.         communication re legal advice.   4.0 Partner     $ 800 $ 3,200 x
                                Review documents; conference call with client;
 5/8/2014 Terman, Stephen D.    discussions with colleagues.                                                          2.3 Partner     $ 800 $ 1,840 x
                                Telephone call with HSE regarding complaint;
                                telephone call with Mary Bixler Wood to discuss      Reveals attorney-client
 5/8/2014 Weeda, J. Mason       [REDACTED].                                          communication re legal advice.   1.5 Partner     $ 800 $ 1,200 x
                                Draft, revise and edit portions of disclosure
 5/9/2014 Archer, David T.      statement and complaint re brand names.                                               2.3 Associate   $ 400 $   920 x
 5/9/2014 Weeda, J. Mason       Review Majesty spreadsheet.                                                           1.8 Partner     $ 800 $ 1,440 x
                                Review e-mails and attachments to and from
 5/9/2014 Terman, Stephen D.    client; discuss same with colleague.                                                  1.5 Partner     $ 800 $ 1,200 x
                                Telephone conference with co-counsel re IFU and
5/12/2014 Feldman, Brian M.     510(k) issues.                                                                        0.5 Partner     $ 800 $   400 x
                                Discuss status of Department of Justice
5/12/2014 Heckman, Carol E.     negotiations.                                                                         0.2 Partner     $ 800 $   160 x
                                Conduct research on brand names for
                                background section; conduct research on
5/12/2014 Archer, David T.      medicaid statutes.                                                                    4.2 Associate   $ 400 $ 1,680 x

                                Discussions with colleagues regarding IFU and pre-
                                amendment 510(k) issues; conference call with
5/12/2014 O'Flaherty, Neil      Brian Feldman regarding same.                                                         1.5 Partner     $ 800 $ 1,200 x

                                Discussions with colleagues regarding manual
                                surgical devices, 510(k) issue and general strategy
                                issues; conference call with client regarding       Reveals attorney-client
5/12/2014 Terman, Stephen D.    [REDACTED]; review documents regarding same. communication re legal advice.           3.5 Partner     $ 800 $ 2,800 x

                                                                                                  32
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 60 of 151                                  COMMON to CareFusion   Avalign
     Date Name                  Narrative                                       Redaction Rationale(s)           Hrs Position    Rate  Amount both      SPECIFIC     SPECIFIC
5/12/2014 Weeda, J. Mason       Telephone call with Brian Feldman.                                               0.5 Partner     $ 800 $  400 x
                                Research on background of Depuy and other
                                brand names; draft section of disclosure
5/13/2014   Archer, David T.    statement re same.                                                               4.8 Associate   $ 400 $ 1,920           x
                                Research 510(k) summaries for Instrumed;
                                Review, analyze, and summarize Majesty
5/13/2014   Weeda, J. Mason     spreadsheet                                                                      5.0 Partner     $ 800 $ 4,000 x
                                Continue work on disclosure statement and
5/14/2014   Feldman, Brian M.   complaint.                                                                       2.6 Partner     $ 800 $ 2,080 x
                                Research 510(k) summaries for Instrumed;
                                review, analyze, and summarize Majesty
5/14/2014   Weeda, J. Mason     spreadsheet.                                                                     3.5 Partner     $ 800 $ 2,800 x
5/14/2014   Terman, Stephen D. Review documents.                                                                 2.0 Partner     $ 800 $ 1,600 x
                                Review responses to U.S. Attorney questions and
5/15/2014   Heckman, Carol E.   evaluate additions.                                                              2.0 Partner     $ 800 $ 1,600 x
5/15/2014   Feldman, Brian M.   Discuss draft disclosure with AUSA Yu.                                           0.1 Partner     $ 800 $    80 x
                                Conduct research in support of Disclosure                                            Senior
5/15/2014   Bringewatt, John P. Statement.                                                                       0.2 Associate   $ 500 $   100 x
                                Telephone call with Mary Bixler Wood regarding
                                [REDACTED]; review spreadsheet and update       Reveals attorney-client
5/15/2014   Weeda, J. Mason     notes.                                          communication re legal advice.   0.5 Partner     $ 800 $   400 x
5/16/2014   Heckman, Carol E.   Continue editing of disclosure statement.                                        2.5 Partner     $ 800 $ 2,000 x
                                Draft sections of disclosure statement re
                                examples of FDCA enforcement efforts by
                                government agencies; draft email to C. Heckman
5/16/2014   Archer, David T.    enclosing same.                                                                  2.3 Associate   $ 400 $   920 x
                                Review analysis of Majesty spreadsheet; prepare
                                notes regarding same; discuss same with
5/16/2014   O'Flaherty, Neil    colleague; file review for same.                                                 4.0 Partner     $ 800 $ 3,200 x
                                Review spreadsheet and update notes; send to
5/16/2014   Weeda, J. Mason     Neil O'Flaherty for review.                                                      1.5 Partner     $ 800 $ 1,200 x
                                Research state Medicaid laws and program rules
                                to determine whether there is a prohibition on
                                State reimbursement for medical devices which
                                do not meet FDA requirements and related
5/18/2014   Laraby, Adrienne K. procedures.                                                                      2.5 Associate   $ 400 $ 1,000 x
                                Review spreadsheet and redraft marketing
5/19/2014   Weeda, J. Mason     section of the disclosure statement.                                             3.5 Partner     $ 800 $ 2,800 x
                                Discuss issues related to Majesty spreadsheet
5/19/2014   O'Flaherty, Neil    with colleague.                                                                  0.5 Partner     $ 800 $   400 x
                                Attorney conference with A. Laraby discussing                                        Senior
5/20/2014   Townsend, Edward H. Medicaid research.                                                               0.1 Associate   $ 500 $    50 x
                                Review spreadsheet and redraft marketing
5/20/2014   Weeda, J. Mason     section of the disclosure statement                                              5.5 Partner     $ 800 $ 4,400 x

                                Discussion with colleague regarding Majesty
5/20/2014 O'Flaherty, Neil      spreadsheet issues; file review related to same.                                 0.5 Partner     $ 800 $   400 x

                                                                                             33
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 61 of 151                               COMMON to CareFusion   Avalign
     Date Name                  Narrative                                            Redaction Rationale(s)   Hrs Position    Rate  Amount both      SPECIFIC     SPECIFIC
5/21/2014 Feldman, Brian M.     Contact U.S. Attorney's Office.                                               0.1 Partner     $ 800 $   80 x

                                Review draft of revised preamendment/510(k)
                                section for disclosure statement; edit and
                                comment on same; document review for same;
5/21/2014 O'Flaherty, Neil      discussions with colleague regarding same.                                    6.0 Partner     $ 800 $ 4,800 x
                                Review spreadsheet and redraft marketing
5/21/2014 Weeda, J. Mason       section of the disclosure statement.                                          1.9 Partner     $ 800 $ 1,520 x

5/22/2014 Archer, David T.      Conduct research on state Medicaid statutes.                                  2.3 Associate   $ 400 $   920 x
                                Review spreadsheet and redraft marketing
5/22/2014 Weeda, J. Mason       section of the disclosure statement.                                          1.3 Partner     $ 800 $ 1,040 x
                                Conduct additional research on State Medicaid
                                Statutes; draft portions of Medicaid chart with
                                results of research; conference with J. Bringewatt
5/23/2014 Archer, David T.      re same.                                                                      3.6 Associate   $ 400 $ 1,440 x
                                Conduct research re state Medicaid                                                Senior
5/23/2014 Bringewatt, John P.   reimbursement rules.                                                          2.0 Associate   $ 500 $ 1,000 x

                                Review revised draft of 510(k)/preamendment
                                section for Mary Bixler Wood disclosure
                                statement; edit and comment on same; discuss
5/23/2014 O'Flaherty, Neil      same with colleague; document review for same.                                3.0 Partner     $ 800 $ 2,400 x
                                Review spreadsheet and redraft marketing
5/23/2014 Weeda, J. Mason       section of the disclosure statement.                                          1.5 Partner     $ 800 $ 1,200 x
                                Conduct research re state Medicaid                                                Senior
5/25/2014 Bringewatt, John P.   reimbursement rules.                                                          1.3 Associate   $ 500 $   650 x
                                Correspondence with U.S. Attorney's Office re
5/27/2014 Feldman, Brian M.     legal theory.                                                                 0.1 Partner     $ 800 $    80 x
                                Research state Medicaid laws and program rules
                                to determine whether there is a prohibition on
                                State reimbursement for medical devices which
                                do not meet FDA requirements and related
5/27/2014 Laraby, Adrienne K.   procedures.                                                                   1.9 Associate   $ 400 $   760 x
                                Expand 510(k) clearance section of disclosure
5/27/2014 Feldman, Brian M.     statement.                                                                    2.3 Partner     $ 800 $ 1,840 x

                                Conduct research on State Medicaid and False
                                Claims Act statutes; revise and edit complaint and
5/27/2014 Archer, David T.      disclosure statement re same.                                                 4.7 Associate   $ 400 $ 1,880 x
                                Conduct research re state Medicaid                                                Senior
5/27/2014 Bringewatt, John P.   reimbursement rules.                                                          0.9 Associate   $ 500 $   450 x
                                Review revised marketing section for draft
                                disclosure statement; draft language for same;
                                file review for same; correspond with colleague
5/27/2014 O'Flaherty, Neil      regarding same.                                                               2.0 Partner     $ 800 $ 1,600 x


                                                                                                  34
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 62 of 151                                        COMMON to CareFusion   Avalign
     Date Name                  Narrative                                            Redaction Rationale(s)           Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                                Revise marketing section of disclosure statement;
5/27/2014 Weeda, J. Mason       send to HSE; edit Brian Feldman's draft.                                              3.1 Partner     $ 800 $ 2,480 x
                                Research state Medicaid laws and program rules
                                to determine whether there is a prohibition on
                                State reimbursement for medical devices which
                                do not meet FDA requirements and related
5/28/2014 Laraby, Adrienne K.   procedures.                                                                           0.9 Associate   $ 400 $   360 x
                                Revise and edit complaint re State False Claims
                                Act statutes; conduct additional research re
5/28/2014 Archer, David T.      same.                                                                                 3.2 Associate   $ 400 $ 1,280 x

                                Review E-mail from Mary Bixler Wood regarding        Reveals attorney-client
5/28/2014 Terman, Stephen D.    [REDACTED].                                          communication re legal advice.   0.5 Partner     $ 800 $   400 x
                                Discussion with colleague regarding further
                                revisions to marketing section of draft disclosure
                                statement; review Mary Bixler Wood's comments        Reveals attorney-client
5/28/2014 O'Flaherty, Neil      on [REDACTED].                                       communication re legal advice.   1.0 Partner     $ 800 $   800 x
5/29/2014 Heckman, Carol E.     Receive update from B. Feldman.                                                       0.2 Partner     $ 800 $   160 x

                                Conduct additional research re State False Claims
5/29/2014 Archer, David T.      Act statutes; revise and edit complaint re same.                                      3.2 Associate   $ 400 $ 1,280 x
                                                                                                                          Senior
5/29/2014 Bringewatt, John P.   Conduct research re FCA liability.                                                    0.2 Associate   $ 500 $   100 x
                                Research state false claims act statutes; revise
                                and edit complaint to include state causes of
5/30/2014 Archer, David T.      action.                                                                               3.5 Associate   $ 400 $ 1,400 x
                                Revise and edit disclosure statement; conference
 6/2/2014 Archer, David T.      with B. Feldman re same.                                                              3.5 Associate   $ 400 $ 1,400 x
                                Coordinate with B. Feldman on update on
 6/2/2014 Heckman, Carol E.     disclosure statement.                                                                 0.3 Partner     $ 800 $   240 x
                                Review edits by co-counsel to disclosure
 6/3/2014 Feldman, Brian M.     statement.                                                                            0.5 Partner     $ 800 $   400 x
                                Draft Medicaid background section of disclosure
                                statement; revise and edit disclosure statement
                                and complaint; conference with B. Feldman re
 6/3/2014 Archer, David T.      same.                                                                                 4.8 Associate   $ 400 $ 1,920 x
 6/4/2014 Feldman, Brian M.     Finish rough draft of disclosure statement.                                           2.4 Partner     $ 800 $ 1,920 x

                                Review and analyze draft disclosure statement;
                                review emails and other documents to locate
 6/4/2014 Archer, David T.      exhibits referenced in disclosure statement.                                          2.8 Associate   $ 400 $ 1,120 x
                                Discussion with colleague regarding project
 6/4/2014 O'Flaherty, Neil      status.                                                                               0.5 Partner     $ 800 $   400 x
                                                                                                                          Senior
 6/5/2014 Bringewatt, John P.   Review and revise Disclosure Statement.                                               2.3 Associate   $ 500 $ 1,150 x


                                                                                                  35
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 63 of 151                                       COMMON to CareFusion   Avalign
     Date Name                Narrative                                         Redaction Rationale(s)             Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                              Coordinate revisions to disclosure statement with
 6/5/2014 Feldman, Brian M.   co-counsel.                                                                          0.1 Partner     $ 800 $    80 x

                              Review and analyze draft of disclosure statement;
 6/5/2014 Archer, David T.    conduct searches for exhibits contained in same.                                     3.4 Associate   $ 400 $ 1,360 x
                              Review draft of full disclosure statement; discuss
 6/5/2014 O'Flaherty, Neil    same with colleague.                                                                 3.0 Partner     $ 800 $ 2,400 x

                              Telephone conference with OFW Law re
                              disclosure statement; telephone conference with Reveals attorney-client
 6/6/2014 Feldman, Brian M.   client to obtain and confirm [REDACTED].            communication re legal advice.   0.9 Partner     $ 800 $   720 x
                              Telephone conference with AUSA M. Trager re
                              government review of disclosure statement and
 6/6/2014 Feldman, Brian M.   draft complaint.                                                                     0.2 Partner     $ 800 $   160 x
 6/6/2014 Archer, David T.    Review and analyze disclosure statement.                                             0.8 Associate   $ 400 $   320 x
                              Review full draft of disclosure statement; edit and
                              comment on same; conference call with
                              colleague and HSE regarding same and other
 6/6/2014 O'Flaherty, Neil    project matters.                                                                     8.0 Partner     $ 800 $ 6,400 x
                              Status conference call with HSE; work on
 6/6/2014 Weeda, J. Mason     disclosure statement.                                                                5.0 Partner     $ 800 $ 4,000 x

                              Review draft disclosure statement for Mary Bixler
 6/7/2014 O'Flaherty, Neil    Wood case; edit and comment on same.                                                 4.0 Partner     $ 800 $ 3,200 x

                              Review draft disclosure statement for Mary Bixler
 6/8/2014 O'Flaherty, Neil    Wood case; edit and comment on same.                                                 3.0 Partner     $ 800 $ 2,400 x
                              Update client and co-counsel re conversation
 6/9/2014 Feldman, Brian M.   with U.S. Attorney's Office.                                                         0.1 Partner     $ 800 $    80 x
                              Review numerous emails re status of disclosure
 6/9/2014 Heckman, Carol E.   statement.                                                                           0.5 Partner     $ 800 $   400 x

                              Review draft disclosure statement for Mary Bixler
 6/9/2014 O'Flaherty, Neil    Wood case; edit and comment on same.                                                 1.5 Partner     $ 800 $ 1,200 x
                              E-mail correspondence with Brian Feldman;
 6/9/2014 Weeda, J. Mason     revise disclosure statement.                                                         1.8 Partner     $ 800 $ 1,440 x
                              Conduct search in emails for additional exhibits
                              identified by B. Feldman to attach to disclosure
6/10/2014 Archer, David T.    statement.                                                                           1.5 Associate   $ 400 $   600 x

6/11/2014 Feldman, Brian M.   Prepare disclosure statement with D. Archer.                                         0.2 Partner     $ 800 $   160 x
                              Conduct searches for additional exhibits to be
6/11/2014 Archer, David T.    added to disclosure statement.                                                       1.4 Associate   $ 400 $   560 x
                              Discussion with Colby Prout regarding disclosure
                              statement cite check; review disclosure
6/11/2014 Weeda, J. Mason     statements.                                                                          3.5 Partner     $ 800 $ 2,800 x


                                                                                              36
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 64 of 151                                        COMMON to CareFusion   Avalign
     Date Name                  Narrative                                            Redaction Rationale(s)           Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                                Prepare exhibits to disclosure statement; conduct
6/12/2014 Archer, David T.      searches of emails for additional exhibits.                                           2.3 Associate   $ 400 $   920 x
                                Review Warning Letter; revise disclosure
6/12/2014 Weeda, J. Mason       statement.                                                                            2.5 Partner     $ 800 $ 2,000 x
                                Review e-mails and drafts of documents;
6/12/2014 Terman, Stephen D.    discussions with colleague.                                                           1.0 Partner     $ 800 $   800 x
                                Review and analyze disclosure statement and
                                exhibits in preparation for finalizing same for
6/13/2014 Archer, David T.      service to USAO.                                                                      2.5 Associate   $ 400 $ 1,000 x
                                Telephone conferences with co-counsel and client
                                re warning letter; review and analyze warning
6/13/2014 Feldman, Brian M.     letter.                                                                               1.5 Partner     $ 800 $ 1,200 x
                                                                                                                          Senior
6/13/2014 Bringewatt, John P.   Discuss case status and strategy with B. Feldman.                                     0.1 Associate   $ 500 $    50 x
                                Conference call regarding Instrumed Warning
6/13/2014 Weeda, J. Mason       Letter.                                                                               2.0 Partner     $ 800 $ 1,600 x

                                                                                     Reveals attorney-client
6/14/2014 Feldman, Brian M.     Email client re [REDACTED].                          communication re legal advice.   0.8 Partner     $ 800 $   640 x

                                Review and analyze warning letter from FDA;
6/14/2014 Archer, David T.      review and analyze correspondence re same.                                            0.7 Associate   $ 400 $   280 x
                                Telephone conference with co-counsel and client
6/16/2014 Feldman, Brian M.     re disclosure statement.                                                              2.3 Partner     $ 800 $ 1,840 x

                                Finish draft disclosure statement; circulate
6/16/2014 Feldman, Brian M.     internally for review; draft cover letter to USAO.                                    2.2 Partner     $ 800 $ 1,760 x

                                Revise and edit disclosure statement; revise and
                                edit exhibits in preparation for sending draft of
6/16/2014 Archer, David T.      disclosure statement to USAO.                                                         2.8 Associate   $ 400 $ 1,120 x
                                Conference call with HSE regarding edits to/issues
                                on draft Mary Bixler Wood disclosure statement;
                                telephone call with HSE and Mary Bixler Wood
                                regarding [REDACTED]; discuss same with             Reveals attorney-client
6/16/2014 O'Flaherty, Neil      colleagues.                                         communication re legal advice.    2.5 Partner     $ 800 $ 2,000 x
                                Review Neil O'Flaherty's edits to disclosure
                                statement; telephone call with HSE to review
6/16/2014 Weeda, J. Mason       disclosure statement.                                                                 3.5 Partner     $ 800 $ 2,800 x
                                Edit disclosure and prepare for circulation to U.S.
6/17/2014 Feldman, Brian M.     Attorney's Office.                                                                    0.5 Partner     $ 800 $   400 x

                                Telephone conference with co-counsel re draft
6/17/2014 Feldman, Brian M.     disclosure; additional revisions to same.                                             0.6 Partner     $ 800 $   480 x
6/17/2014 Feldman, Brian M.     Advise client re conversation with AUSAs.                                             0.2 Partner     $ 800 $   160 x


                                                                                                  37
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 65 of 151                                      COMMON to CareFusion   Avalign
     Date Name                  Narrative                                              Redaction Rationale(s)      Hrs Position     Rate   Amount both      SPECIFIC     SPECIFIC
                                Revise and edit exhibits to disclosure statement;
                                prepare disclosure statement for submission to
                                USAO for review; conference with B. Feldman re
6/17/2014 Archer, David T.      same.                                                                              12.1 Associate   $ 400 $ 4,840 x
                                                                                                                        Senior
6/17/2014 Bringewatt, John P.   Prepare exhibit to Disclosure Statement.                                            0.1 Associate   $ 500 $    50 x
                                Review latest draft of disclosure statement of
                                Mary Bixler Wood; prepare edits to same; discuss
                                same with colleague; review colleague e-mails
                                related to same; conference call with HSE
6/17/2014 O'Flaherty, Neil      regarding same.                                                                     3.0 Partner     $ 800 $ 2,400 x

6/17/2014 Weeda, J. Mason       Review disclosure statement and further edits.                                      3.5 Partner     $ 800 $ 2,800 x
                                Follow up with USAO re receipt of disclosure
                                statement; review and analyze disclosure
                                statement sent to USAO; upload draft of
                                disclosure statement to dataroom; draft emails to
6/18/2014 Archer, David T.      USAO to confirm receipt.                                                            1.6 Associate   $ 400 $   640 x
                                Telephone conference with B. Feldman re issues
6/18/2014 Heckman, Carol E.     in case.                                                                            0.4 Partner     $ 800 $   320 x
                                Draft email to USAO re documents attached to
6/19/2014 Archer, David T.      disclosure statement.                                                               0.2 Associate   $ 400 $    80 x

                                Telephone conference with U.S. Attorney's Office
6/20/2014 Feldman, Brian M.     re disclosure statement; update client re same.                                     0.4 Partner     $ 800 $   320 x
                                Review draft disclosure statement; circulate
6/20/2014 Feldman, Brian M.     same.                                                                               0.2 Partner     $ 800 $   160 x

6/20/2014 Feldman, Brian M.     Plan next steps for finalizing disclosure statement.                                1.4 Partner     $ 800 $ 1,120 x
6/20/2014 Weeda, J. Mason       Correspondence with Brian Feldman.                                                  0.3 Partner     $ 800 $   240 x
6/23/2014 Weeda, J. Mason       Review draft complaint.                                                             1.5 Partner     $ 800 $ 1,200 x

                                                                                  Reveals attorney-client
6/24/2014 Feldman, Brian M.     Email client re [REDACTED].                       communication re legal advice.    0.1 Partner     $ 800 $    80 x
                                Prepare proposed Part 1 sealing application; edit
6/24/2014 Feldman, Brian M.     draft complaint.                                                                    2.7 Partner     $ 800 $ 2,160 x
                                                                                                                        Senior
6/24/2014 Bringewatt, John P.   Discuss case status & strategy with B. Feldman.                                     0.1 Associate   $ 500 $    50 x
                                Correspond with HSE regarding latest draft
                                complaint; discuss same with colleague; review
6/24/2014 O'Flaherty, Neil      same.                                                                               1.5 Partner     $ 800 $ 1,200 x
6/24/2014 Weeda, J. Mason       Revise draft complaint.                                                             2.5 Partner     $ 800 $ 2,000 x
6/24/2014 Terman, Stephen D.    Review E-mails and draft complaint.                                                 1.5 Partner     $ 800 $ 1,200 x
                                Telephone conference with Part 1 Judge's
6/25/2014 Feldman, Brian M.     chambers re sealing application.                                                    0.7 Partner     $ 800 $   560 x
                                Correspondence; circulate draft complaint for
6/25/2014 Feldman, Brian M.     comment.                                                                            0.1 Partner     $ 800 $    80 x

                                                                                                    38
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 66 of 151                                        COMMON to CareFusion   Avalign
     Date Name                  Narrative                                         Redaction Rationale(s)              Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                Review sealing order & accompanying cover                                                 Senior
6/25/2014 Bringewatt, John P.   letter.                                                                               0.1 Associate   $ 500 $    50 x
                                Review Mary Bixler Wood's comments on
                                [REDACTED]; prepare notes regarding same;
                                review related E-mails from Mary Bixler Wood
                                and HSE; discuss same with colleague; discuss
                                edits to draft complaint with colleague; review   Reveals attorney-client
6/25/2014 O'Flaherty, Neil      draft complaint.                                  communication re legal advice.      3.0 Partner     $ 800 $ 2,400 x
                                Revise draft complaint and send to Neil
6/25/2014 Weeda, J. Mason       O'Flaherty for review.                                                                2.5 Partner     $ 800 $ 2,000 x
                                Review draft complaint; discussion with
6/25/2014 Terman, Stephen D.    colleague.                                                                            2.5 Partner     $ 800 $ 2,000 x
                                Discuss status of matter with AUSA Trager;
6/26/2014 Feldman, Brian M.     answer questions from AUSA Trager.                                                    0.4 Partner     $ 800 $   320 x
                                Review draft complaint towards finalization; edit
                                and comment on same; discuss same with
                                colleague; file review for possible exhibit for
6/26/2014 O'Flaherty, Neil      complaint.                                                                            8.0 Partner     $ 800 $ 6,400 x

                                Revise draft complaint and send to HSE for
6/26/2014 Weeda, J. Mason       review; meetings with colleague regarding same.                                       1.9 Partner     $ 800 $ 1,520 x
                                Telephone call to Judge Hellerstein's chambers re
6/27/2014 Feldman, Brian M.     sealing order.                                                                        0.1 Partner     $ 800 $    80 x

                                Edit draft complaint incorporating comments of
                                co-counsel and making further revisions; consider
                                possible exhibits; correspondence with client and
6/28/2014 Feldman, Brian M.     co-counsel re draft complaints.                                                       2.4 Partner     $ 800 $ 1,920 x
                                Review and analyze edits to complaint; draft
                                emails to B. Feldman re various issues in
6/28/2014 Archer, David T.      complaint.                                                                            0.7 Associate   $ 400 $   280 x

                                                                                     Reveals attorney-client
6/29/2014 Feldman, Brian M.     Correspondence with client about [REDACTED].         communication re legal advice.   0.2 Partner     $ 800 $   160 x
                                                                                                                          Senior
6/29/2014 Bringewatt, John P.   Review email correspondence re Complaint.                                             0.2 Associate   $ 500 $   100 x

                                Review and respond to various HSE and Mary
                                Bixler Wood E-mails regarding finalizing qui tam
                                complaint and related final issues and questions;
6/29/2014 O'Flaherty, Neil      review latest draft complaint provisions for same.                                    1.5 Partner     $ 800 $ 1,200 x
                                Review proposed exhibit to complaint and
6/30/2014 Heckman, Carol E.     provide input re same.                                                                0.3 Partner     $ 800 $   240 x
6/30/2014 Feldman, Brian M.     Revise complaint.                                                                     2.0 Partner     $ 800 $ 1,600 x




                                                                                                  39
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 67 of 151                                          COMMON to CareFusion   Avalign
     Date Name                  Narrative                                              Redaction Rationale(s)           Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                                Review additional edits to latest draft complaint
                                and Mary Bixler Wood's comments on                     Reveals attorney-client
6/30/2014 O'Flaherty, Neil      [REDACTED]; discuss same with colleague.               communication re legal advice.   3.5 Partner     $ 800 $ 2,800 x

 7/1/2014 Feldman, Brian M.     Telephone call to Part 1 Judge re sealing order.                                        0.1 Partner     $ 800 $    80 x

 7/1/2014 Feldman, Brian M.     Telephone conference with local counsel in SDNY.                                        0.2 Partner     $ 800 $   160 x

                                Prepare filing; draft letter to local counsel with
 7/1/2014 Feldman, Brian M.     filing instructions; prepare civil cover sheets.                                        1.5 Partner     $ 800 $ 1,200 x

 7/1/2014 Feldman, Brian M.     Work with co-counsel on revising complaint.                                             0.1 Partner     $ 800 $    80 x
                                Telephone conference with co-counsel re
 7/1/2014 Feldman, Brian M.     complaint.                                                                              0.3 Partner     $ 800 $   240 x
 7/1/2014 Feldman, Brian M.     Finalize complaint for filing.                                                          1.7 Partner     $ 800 $ 1,360 x
                                                                                                                            Senior
 7/1/2014 Bringewatt, John P.   Prepare to file Complaint.                                                              0.4 Associate   $ 500 $   200 x
                                Review latest revised draft complaint; Prepare
                                notes regarding same; Conference call with HSE
                                regarding same; Review and respond to E-mails
 7/1/2014 O'Flaherty, Neil      regarding same.                                                                         3.2 Partner     $ 800 $ 2,560 x
                                Review and revise complaint; telephone call with
 7/1/2014 Weeda, J. Mason       Brian Feldman.                                                                          6.0 Partner     $ 800 $ 4,800 x
 7/1/2014 Terman, Stephen D.    Review drafts of complaint.                                                             2.0 Partner     $ 800 $ 1,600 x
                                Manage filing and service of Complaint;                                                     Senior
 7/2/2014 Bringewatt, John P.   correspondence with co-counsel re same.                                                 0.6 Associate   $ 500 $   300 x
                                Review and analyze documents sent by B.
                                Feldman to add to disclosure statement; revise
                                and edit disclosure statement to include new
 7/2/2014 Archer, David T.      information and exhibits.                                                               2.7 Associate   $ 400 $ 1,080 x

                                Draft letter serving filed complaint on US
                                Attorney's Office and US Attorney General's
                                office; research individual to serve at US Attorney
                                General's office; revise and edit disclosure
 7/3/2014 Archer, David T.      statement to include additional exhibits.                                               3.2 Associate   $ 400 $ 1,280 x

                                Draft email to US Attorney's Office enclosing
                                complaint; conference with M. Sadler re research
                                on personal jurisdiction; revise and edit disclosure
                                statement in preparation for service; review and
                                analyze disclosure statement in preparation for
 7/7/2014 Archer, David T.      service on the States.                                                                  3.4 Associate   $ 400 $ 1,360 x
 7/8/2014 Archer, David T.      Revise and edit disclosure statement.                                                   1.6 Associate   $ 400 $   640 x
                                Draft email to M. Wood re interview dates; revise
 7/9/2014 Archer, David T.      and edit disclosure statement.                                                          0.4 Associate   $ 400 $   160 x

                                                                                                    40
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 68 of 151                             COMMON to CareFusion   Avalign
     Date Name                Narrative                                         Redaction Rationale(s)   Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                              Review and analyze additional exhibits to add to
                              disclosure statement; revise and edit disclosure
7/11/2014 Archer, David T.    statement.                                                                 1.3 Associate   $ 400 $   520 x
                              Revise and edit disclosure statement; review and
7/14/2014 Archer, David T.    analyze telephone recordings.                                              2.3 Associate   $ 400 $   920 x
                              Revise and edit disclosure statement; research
                              state laws re service; conference with B. Feldman
7/15/2014 Archer, David T.    re same.                                                                   2.9 Associate   $ 400 $ 1,160 x
                              Arrange Relator interview; prepare to serve
7/15/2014 Feldman, Brian M.   states.                                                                    0.5 Partner     $ 800 $   400 x

                              Conference with B. Feldman re open items for
                              disclosure statement and complaint; conference
                              with M. McGuire re communication with state
                              attorneys general re service; revise and edit
                              disclosure statement; review and analyze
7/16/2014 Archer, David T.    recorded conversations.                                                    4.4 Associate   $ 400 $ 1,760 x
                              Prepare disclosure statements for states; discuss
                              additional evidence for disclosures; update To Do
7/16/2014 Feldman, Brian M.   list.                                                                      0.5 Partner     $ 800 $   400 x
7/16/2014 Feldman, Brian M.   Prepare for service on States.                                             0.2 Partner     $ 800 $   160 x
                              Research service rules for each state named in
7/17/2014 McGuire, Maura C.   complaint.                                                                 2.2 Associate   $ 400 $   880 x
7/18/2014 Archer, David T.    Revise and edit disclosure statement.                                      1.5 Associate   $ 400 $   600 x
                              Research service of process on individual states
7/18/2014 McGuire, Maura C.   attorney general.                                                          0.8 Associate   $ 400 $   320 x

                              Revise and edit disclosure statement; draft email
                              to B. Feldman enclosing same; conference with B.
                              Feldman re same; prepare disclosure statement
                              for service on USAO; draft state disclosure
                              statement; conference with M. McGuire re
7/21/2014 Archer, David T.    service of complaint on states.                                            8.3 Associate   $ 400 $ 3,320 x
                              Research proper service of complaint on each
7/21/2014 McGuire, Maura C.   named state.                                                               3.5 Associate   $ 400 $ 1,400 x
                              Review revised draft federal disclosure
7/21/2014 Feldman, Brian M.   statement.                                                                 0.5 Partner     $ 800 $   400 x
7/21/2014 Feldman, Brian M.   Prepare service on State AGs.                                              0.6 Partner     $ 800 $   480 x
                              Finalize federal disclosure statement; draft state
7/22/2014 Archer, David T.    disclosure statement.                                                      2.4 Associate   $ 400 $   960 x
                              Research proper service of complaint on each
7/22/2014 McGuire, Maura C.   named state.                                                               2.8 Associate   $ 400 $ 1,120 x
                              Conference with B. Feldman and M. McGuire re
                              service on states; revise and edit disclosure
                              statement; revise and edit state disclosure
7/23/2014 Archer, David T.    statement.                                                                 3.4 Associate   $ 400 $ 1,360 x


                                                                                             41
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 69 of 151                                   COMMON to CareFusion   Avalign
     Date Name                   Narrative                                           Redaction Rationale(s)   Hrs Position    Rate      Amount both      SPECIFIC     SPECIFIC
                                 Compile service statutes and addresses for
7/23/2014 McGuire, Maura C.      service of plaintiff states.                                                 3.8 Associate   $ 400 $ 1,520 x
7/23/2014 Feldman, Brian M.      Prepare service on states.                                                   0.7 Partner     $ 800 $   560 x

                                 Draft state disclosure statement; revise and edit
                                 federal disclosure statement; conference with M.
                                 McGuire and B. Feldman re service on states and
7/24/2014 Archer, David T.       finalizing disclosure statements.                                            8.9 Associate   $ 400 $ 3,560 x
7/24/2014 Feldman, Brian M.      Prepare letter to States.                                                    0.7 Partner     $ 800 $   560 x
                                 Communicate with client and co-counsel re status
7/24/2014   Feldman, Brian M.    and Warning Letter.                                                          0.2   Partner   $   800   $   160   x
7/24/2014   Feldman, Brian M.    Prepare State disclosure statement.                                          0.6   Partner   $   800   $   480   x
7/24/2014   Feldman, Brian M.    Sign service letters to States.                                              0.3   Partner   $   800   $   240   x
7/24/2014   Feldman, Brian M.    Review final federal disclosure statement.                                   0.3   Partner   $   800   $   240   x
                                 Draft cover letters for service; meeting with B.
                                 Feldman re revisions to cover letters and revise
                                 accordingly; organize mailing and prepare each
7/24/2014 McGuire, Maura C.      mailing for service.                                                         2.7 Associate   $ 400 $ 1,080 x
7/24/2014 Terman, Stephen D.     Review e-mails.                                                              0.5 Partner     $ 800 $   400 x
                                 Revise and edit state and federal disclosure
                                 statements; prepare same for service on the
                                 USAO and the states; draft letter to USAO
                                 enclosing disclosure statement; conference with
7/25/2014 Archer, David T.       B. Feldman re same.                                                          3.8 Associate   $ 400 $ 1,520 x
                                 Telephone conference with co-counsel re
                                 disclosures; review disclosures; send disclosures
7/25/2014 Feldman, Brian M.      to States.                                                                   1.6 Partner     $ 800 $ 1,280 x

                                 Review disclosure statement and exhibits; discuss
7/25/2014 O'Flaherty, Neil       same with colleagues; conference calls with HSE.                             5.5 Partner     $ 800 $ 4,400 x
                                 Review documents; discussion with colleagues;
7/25/2014   Terman, Stephen D.   conference call with client.                                                 1.5   Partner   $   800   $ 1,200 x
7/25/2014   Weeda, J. Mason      Telephone call with Brian Feldman.                                           0.5   Partner   $   800   $   400 x
7/28/2014   Feldman, Brian M.    Update Feds re service on states.                                            0.1   Partner   $   800   $    80 x
7/28/2014   Feldman, Brian M.    Research new FCA case law.                                                   0.3   Partner   $   800   $   240 x
                                 Update from B. Feldman re status of Federal
                                 disclosure and service upon State Attorneys
7/28/2014 McGuire, Maura C.      Generals offices.                                                            0.2 Associate   $ 400 $       80 x
                                 Review and analyze transcripts of recorded
                                 conversations; conduct research on how to
                                 handle states without a qui tam provision; revise
7/28/2014 Archer, David T.       and edit disclosure statement.                                               3.5 Associate   $ 400 $ 1,400 x
7/29/2014 Feldman, Brian M.      Review FEHBP case law.                                                       0.1 Partner     $ 800 $    80 x
                                 Arrange relator interview with U.S. Attorney's
7/29/2014 Feldman, Brian M.      Office and NAMFCU.                                                           0.1 Partner     $ 800 $       80 x



                                                                                                  42
                                            Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 70 of 151                                        COMMON to CareFusion   Avalign
     Date Name                  Narrative                                           Redaction Rationale(s)           Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                                                                                    Reveals attorney-client
7/29/2014 Feldman, Brian M.     Update client on [REDACTED].                        communication re legal advice.   0.2 Partner     $ 800 $   160 x

                                Conduct research re potential claims based on
                                federal employee health care plans; review and                                           Senior
7/29/2014 Bringewatt, John P.   analyze settlement of similar litigation.                                            1.6 Associate   $ 500 $   800 x

                                Conduct additional research re states without qui
                                tam provisions; draft letter to M. Wood enclosing
                                disc with disclosure statement; draft email to M.
7/29/2014 Archer, David T.      Wood attaching State disclosure statement.                                           2.4 Associate   $ 400 $   960 x

                                Discuss potential claims based on federal                                                Senior
7/30/2014 Bringewatt, John P.   employee health care plans with B. Feldman.                                          0.1 Associate   $ 500 $    50 x
                                Conduct additional research re states without qui
7/30/2014 Archer, David T.      tam provisions.                                                                      1.3 Associate   $ 400 $   520 x
7/30/2014 Feldman, Brian M.     Research FEHBP claims.                                                               0.1 Partner     $ 800 $    80 x

                                Correspondence with AUSA Trager; answer
7/30/2014 Feldman, Brian M.     questions from government; serve New York.                                           0.8 Partner     $ 800 $   640 x
                                Telephone conference with NY MFC; arrange for
7/30/2014 Feldman, Brian M.     delivery of NY pleadings.                                                            0.4 Partner     $ 800 $   320 x

                                Serve New York with complaint and disclosure;
                                organize system for receipt of response to
                                service; research New York State rules and
7/31/2014 McGuire, Maura C.     regulations re Qui Tam service.                                                      0.9 Associate   $ 400 $   360 x
                                Correspondence with States and U.S. Attorney's
 8/1/2014 Feldman, Brian M.     Office.                                                                              0.1 Partner     $ 800 $    80 x
                                Outline brand names disclosure statement;
                                review and analyze notes re same; research Utah
 8/4/2014 Archer, David T.      and New Hampshire qui tam rules.                                                     3.5 Associate   $ 400 $ 1,400 x
                                Review and revise disclosure statement and send
 8/4/2014 Weeda, J. Mason       to Neil O'Flaherty for review.                                                       3.0 Partner     $ 800 $ 2,400 x
                                Meeting with J. Lamb re responses from States
 8/5/2014 McGuire, Maura C.     served with qui tam complaint.                                                       0.5 Associate   $ 400 $   200 x

 8/5/2014 O'Flaherty, Neil      Review draft disclosure statement; edit same.                                        3.0 Partner     $ 800 $ 2,400 x
 8/5/2014 Terman, Stephen D.    Review draft disclosure statement.                                                   1.4 Partner     $ 800 $ 1,120 x
                                Edit federal disclosure statement; review
 8/6/2014 Feldman, Brian M.     additional information from Relator.                                                 1.4 Partner     $ 800 $ 1,120 x

 8/6/2014 O'Flaherty, Neil      Review draft disclosure statement; edit same.                                        2.0 Partner     $ 800 $ 1,600 x
                                Review e-mails from client; discuss same with
 8/6/2014 Terman, Stephen D.    colleague.                                                                           0.3 Partner     $ 800 $   240 x


                                                                                                 43
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 71 of 151                               COMMON to CareFusion   Avalign
     Date Name                  Narrative                                           Redaction Rationale(s)   Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                Review and revise transcripts; correspondence
                                with client about additional review and
 8/7/2014 Feldman, Brian M.     discussion.                                                                  1.5 Partner     $ 800 $ 1,200 x
                                Review co-counsel edits to federal disclosure
 8/7/2014 Feldman, Brian M.     statement.                                                                   0.1 Partner     $ 800 $    80 x
 8/7/2014 Feldman, Brian M.     Correspondence with Florida MFCU.                                            0.1 Partner     $ 800 $    80 x
                                Revise final federal disclosure statement to
 8/7/2014 Feldman, Brian M.     include edits by co-counsel.                                                 0.8 Partner     $ 800 $   640 x
                                Review proposed additional exhibits from client;
                                additional correspondence with client for
 8/7/2014 Feldman, Brian M.     background on exhibits.                                                      0.4 Partner     $ 800 $   320 x

                                Revise and edit federal disclosure statement;
 8/7/2014 Archer, David T.      conference with B. Feldman re same.                                          1.2 Associate   $ 400 $   480 x
                                Review draft disclosure statement; edit same;
                                review colleague's comments on disclosure
 8/7/2014 O'Flaherty, Neil      statement; comment on same.                                                  3.5 Partner     $ 800 $ 2,800 x
 8/7/2014 Weeda, J. Mason       Edits to disclosure statement.                                               3.0 Partner     $ 800 $ 2,400 x
                                Draft reply e-mail to Florida MCFU Office re
 8/8/2014 McGuire, Maura C.     service of complaint.                                                        0.5 Associate   $ 400 $   200 x
 8/8/2014 Feldman, Brian M.     Correspondence with Florida AG's office.                                     0.3 Partner     $ 800 $   240 x

 8/8/2014 Feldman, Brian M.     Further revise federal disclosure statement.                                 2.0 Partner     $ 800 $ 1,600 x
                                Revise and edit disclosure statement; draft email
 8/8/2014 Archer, David T.      to B. Feldman re same.                                                       1.3 Associate   $ 400 $   520 x
                                Combine Neil O'Flaherty's edits to disclosure
                                statement and send to Brian Feldman for further
 8/8/2014 Weeda, J. Mason       review.                                                                      1.3 Partner     $ 800 $ 1,040 x
                                Review draft disclosure agreement and
 8/9/2014 Terman, Stephen D.    comments.                                                                    2.0 Partner     $ 800 $ 1,600 x
                                                                                                                 Senior
8/11/2014 Bringewatt, John P.   Discuss case status with B. Feldman.                                         0.1 Associate   $ 500 $    50 x
                                Distribute final federal disclosure; review
8/11/2014 Feldman, Brian M.     additional evidence from client.                                             1.4 Partner     $ 800 $ 1,120 x
8/12/2014 Feldman, Brian M.     Correspondence with Virginia MFCU.                                           0.1 Partner     $ 800 $    80 x
                                E-mail from Indiana contact at Indiana Office of
8/12/2014 McGuire, Maura C.     the Attorney General.                                                        0.1 Associate   $ 400 $    40 x
                                Review materials from HSE regarding Avalign
                                promotional activities; prepare for government
                                interview of Mary Bixler Wood; file review for
8/12/2014 O'Flaherty, Neil      same.                                                                        2.5 Partner     $ 800 $ 2,000                        x
                                Review documents regarding promotional
                                matters; prepare for government interview of
8/12/2014 Terman, Stephen D.    Mary Bixler Wood.                                                            2.0 Partner     $ 800 $ 1,600                        x




                                                                                                 44
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 72 of 151                                  COMMON to CareFusion   Avalign
     Date Name                Narrative                                              Redaction Rationale(s)   Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                              Review materials from HSE regarding Avalign
                              promotional activities; prepare for government
                              interview of Mary Bixler Wood; file review for
8/13/2014 O'Flaherty, Neil    same.                                                                           1.0 Partner     $ 800 $   800                        x

                              Review responses from all states to ascertain if all
8/14/2014 McGuire, Maura C.   have been served and who has responded.                                         0.2 Associate   $ 400 $    80 x
                              Correspondence with SDNY and NAMFCU re
8/14/2014 Feldman, Brian M.   relator's interview.                                                            0.1 Partner     $ 800 $    80 x
                              Research related case and sealed filing
8/14/2014 Feldman, Brian M.   procedures.                                                                     0.2 Partner     $ 800 $   160 x
8/14/2014 Feldman, Brian M.   Correspondence with client re interview.                                        0.2 Partner     $ 800 $   160 x
                              Correspondence with AUSA Trager re legal
8/14/2014 Feldman, Brian M.   research.                                                                       0.1 Partner     $ 800 $    80 x
8/14/2014 Feldman, Brian M.   Correspondence with Illinois MFCU.                                              0.1 Partner     $ 800 $    80 x
                              Review materials from HSE regarding Avalign
                              promotional activities; prepare for government
                              interview of Mary Bixler Wood; file review for
8/14/2014 O'Flaherty, Neil    same.                                                                           1.0 Partner     $ 800 $   800 x
                              Draft reply e-mail to Washington Assistant
8/18/2014 McGuire, Maura C.   Attorney General.                                                               0.2 Associate   $ 400 $    80 x
                              Prepare for interview; email with Assistant U.S.
8/18/2014 Feldman, Brian M.   Attorneys re same.                                                              0.5 Partner     $ 800 $   400 x

                              Prepare for interview; prepare additional
8/18/2014 Feldman, Brian M.   disclosure statement; review additional evidence.                               1.3 Partner     $ 800 $ 1,040 x
8/19/2014 Feldman, Brian M.   Correspondence with WA MFCU.                                                    0.2 Partner     $ 800 $   160 x

                              Correspondence with AUSA Trager re partial
8/19/2014 Feldman, Brian M.   unsealing and disclosure to additional states.                                  0.2 Partner     $ 800 $   160 x
8/19/2014 Feldman, Brian M.   Prepare for relator interview.                                                  0.2 Partner     $ 800 $   160 x
                              Telephone conference with B. Feldman re
8/19/2014 Heckman, Carol E.   interview and strategy.                                                         0.3 Partner     $ 800 $   240 x

                              Telephone conference initiated by California
                              Attorney General; e-mail to California Attorney
8/20/2014 McGuire, Maura C.   General re AUSA's assigned to the case.                                         0.2 Associate   $ 400 $    80 x

                              Discuss Mary Bixler Wood government interview
                              issues with HSE; discuss same with colleague;
8/20/2014 O'Flaherty, Neil    prepare E-mail to colleague regarding same.                                     0.8 Partner     $ 800 $   640 x
8/25/2014 Feldman, Brian M.   Correspondence with Tenn. MFCU.                                                 0.1 Partner     $ 800 $    80 x
8/25/2014 Feldman, Brian M.   Prepare for relator interview.                                                  0.3 Partner     $ 800 $   240 x
                              Research answer to question from U.S. Attorney's
8/25/2014 Feldman, Brian M.   office.                                                                         0.3 Partner     $ 800 $   240 x

8/25/2014 Feldman, Brian M.   Update notes re notice to non-qui tam states.                                   0.1 Partner     $ 800 $    80 x

                                                                                                  45
                                                Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 73 of 151                                  COMMON to CareFusion   Avalign
     Date Name                   Narrative                                          Redaction Rationale(s)         Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                 Call from D. Archer re admissibility of client's
8/25/2014   Ayers, Emily Caruana evidence.                                                                         0.2 Associate   $ 400 $    80 x
                                 Begin research re admissibility of client's
8/25/2014   Ayers, Emily Caruana evidence.                                                                         1.3 Associate   $ 400 $   520 x
                                 Review documents and conduct research re                                              Senior
8/25/2014   Bringewatt, John P. brand name defendants.                                                             4.8 Associate   $ 500 $ 2,400            x
                                 Review and respond to e-mails; review
                                 documents regarding government witness
8/25/2014   Terman, Stephen D. preparation and interview.                                                          2.5 Partner     $ 800 $ 2,000 x
                                 Telephone conference call with co-counsel re
8/26/2014   Feldman, Brian M.    preparing for relator interview.                                                  0.3 Partner     $ 800 $   240 x

8/26/2014 Ayers, Emily Caruana Research re admissibility of client's evidence.                                     6.7 Associate   $ 400 $ 2,680 x
                               Call from D. Archer; emails to and from D. Archer
8/26/2014 Ayers, Emily Caruana re admissibility of client's evidence.                                              0.5 Associate   $ 400 $   200 x
                               Review documents and conduct research re                                                Senior
8/26/2014 Bringewatt, John P. brand name defendants.                                                               3.3 Associate   $ 500 $ 1,650            x
                               Telephone call with Brian Feldman regarding
8/26/2014 Weeda, J. Mason      Mary Bixler Wood interview.                                                         0.5 Partner     $ 800 $   400 x
                               Review e-mails from colleagues; eeview
8/26/2014 Terman, Stephen D. documents.                                                                            1.0 Partner     $ 800 $   800 x
                               Review research re admissibility of client
8/27/2014 Feldman, Brian M.    evidence.                                                                           0.5 Partner     $ 800 $   400 x
                               Call from B. Feldman re admissibility of client's
8/27/2014 Ayers, Emily Caruana evidence.                                                                           0.3 Associate   $ 400 $   120 x

8/27/2014 Ayers, Emily Caruana Research re admissibility of client's evidence.                                     4.8 Associate   $ 400 $ 1,920 x

                               Call to B. Feldman re admissibility of client's
8/27/2014 Ayers, Emily Caruana evidence; emails to and from B. Feldman re same.                                    0.4 Associate   $ 400 $   160 x
                               Review documents and conduct research re                                                Senior
8/27/2014 Bringewatt, John P. brand name defendants.                                                               3.4 Associate   $ 500 $ 1,700            x
                               Review e-mails from Mary Bixler Wood, client,
8/27/2014 Terman, Stephen D. and colleague.                                                                        0.4 Partner     $ 800 $   320 x
                               Research legal question presented by U.S.
8/28/2014 Feldman, Brian M.    Attorney's Office.                                                                  0.4 Partner     $ 800 $   320 x
8/28/2014 Feldman, Brian M.    Email requested legal research to AUSAs.                                            0.4 Partner     $ 800 $   320 x

                                  Draft email to U.S. Attorney's Office re        Reveals common interest
8/28/2014 Feldman, Brian M.       [REDACTED].                                     communication with Government.   0.3 Partner     $ 800 $   240 x
8/28/2014 Archer, David T.        Review emails for brand name infractions.                                        1.4 Associate   $ 400 $   560            x
8/28/2014 Terman, Stephen D.      Review E-mails from client and colleague.                                        0.4 Partner     $ 800 $   320 x
                                  Review documents and conduct research re                                             Senior
8/29/2014 Bringewatt, John P.     brand name defendants.                                                           3.6 Associate   $ 500 $ 1,800            x
                                  Review and analyze documents provided by client
8/29/2014 Archer, David T.        for information re brand names.                                                  1.7 Associate   $ 400 $   680            x


                                                                                                 46
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 74 of 151                                        COMMON to CareFusion   Avalign
    Date Name                  Narrative                                           Redaction Rationale(s)           Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                               Additional correspondence with AUSAs re
                               [REDACTED]; seek requested information from         Reveals common interest
9/2/2014 Feldman, Brian M.     client.                                             communication with Government.   0.1 Partner     $ 800 $    80 x
                               Telephone conference with co-counsel; email
                               client re AUSA question; correspondence with
9/2/2014 Feldman, Brian M.     AUSA re question.                                                                    0.3 Partner     $ 800 $   240 x

                               Review and analyze emails provided by M. Wood
9/2/2014 Archer, David T.      for issues related to brand name companies.                                          1.4 Associate   $ 400 $   560            x
                               Review and analyze emails for issues related to
9/3/2014 Archer, David T.      brand name companies.                                                                2.7 Associate   $ 400 $ 1,080            x

9/3/2014 Feldman, Brian M.     Correspondence with U.S. Attorney's Office.                                          0.1 Partner     $ 800 $    80 x
9/3/2014 Feldman, Brian M.     Prepare for preparation of relator.                                                  0.1 Partner     $ 800 $    80 x

                               Telephone conference with B. Feldman re
                               attending witness prep and government interview
9/3/2014 McGuire, Maura C.     of M. Wood; make arrangements to attend same.                                        0.5 Associate   $ 400 $   200 x

                               Conduct research re causation element of False      Reveals common interest              Senior
9/4/2014 Bringewatt, John P.   Claim Act; draft email to USAO re [REDACTED].       communication with Government.   3.3 Associate   $ 500 $ 1,650 x

                               Review and analyze emails provided by client for
9/4/2014 Archer, David T.      information re brand name companies.                                                 0.6 Associate   $ 400 $   240            x
9/4/2014 Feldman, Brian M.     Research legal question from AUSA Trager.                                            0.4 Partner     $ 800 $   320 x
                               Review correspondence from MI Attorney
9/4/2014 Feldman, Brian M.     General.                                                                             0.1 Partner     $ 800 $    80 x
                               Review case law re FCA question from AUSA
9/4/2014 Feldman, Brian M.     Trager.                                                                              0.9 Partner     $ 800 $   720 x
                               Advise client re prep session, relator interview
9/4/2014 Feldman, Brian M.     and logistics.                                                                       0.5 Partner     $ 800 $   400 x
                               Correspondence from Michigan attorney general
9/4/2014 McGuire, Maura C.     re acceptance of service.                                                            0.1 Associate   $ 400 $    40 x
                               Review documents and notes re brand-name
                               defendants; conference with B. Feldman & D.                                              Senior
9/5/2014 Bringewatt, John P.   Archer to discuss same.                                                              1.4 Associate   $ 500 $   700            x
                               Review and analyze emails in preparation for
                               draft related complaint and disclosure statement;
                               conference with B. Feldman and J. Bringewatt re
9/5/2014 Archer, David T.      same.                                                                                3.5 Associate   $ 400 $ 1,400 x

                               Telephone conference with AUSA Trager; prepare
                               materials for prep and relator interview; prepare
                               materials requested by AUSA Trager; email
9/5/2014 Feldman, Brian M.     correspondence with AUSA Trager.                                                     4.5 Partner     $ 800 $ 3,600 x



                                                                                                47
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 75 of 151                                       COMMON to CareFusion   Avalign
     Date Name                  Narrative                                             Redaction Rationale(s)   Hrs Position       Rate      Amount both      SPECIFIC     SPECIFIC

                                Correspondence from B. Feldman re witness
                                preparation session; review e-mail memo from B.
                                Feldman to M. Trager re FCA research questions;
                                meeting with B. Feldman re "to do list" before
                                Monday's preparation session with Mary; execute
 9/5/2014   McGuire, Maura C.   same.                                                                           2.0   Associate   $   400   $   800   x
 9/5/2014   McGuire, Maura C.   Review disclosure statement.                                                    0.6   Associate   $   400   $   240   x
 9/5/2014   McGuire, Maura C.   Creating attorney general contact list.                                         0.4   Associate   $   400   $   160   x
 9/5/2014   Weeda, J. Mason     Prepare for Monday AUSA interview                                               3.0   Partner     $   800   $ 2,400   x

                                Review E-mails related to FDA certification issues;
                                Respond to same; Review summary sheet for
 9/5/2014 O'Flaherty, Neil      September 9 Wood government interview.                                          1.0 Partner       $ 800 $      800 x
                                Review E-mails; Review document regarding
 9/5/2014 Terman, Stephen D.    meeting with government.                                                        0.4 Partner       $ 800 $      320 x
                                Outline notes for preparation of relator for
 9/6/2014 Feldman, Brian M.     government interview.                                                           1.7 Partner       $ 800 $ 1,360 x
                                Review disclosure statement to prepare for
 9/6/2014 McGuire, Maura C.     interview at U.S. Attorney's office in NYC.                                     2.0 Associate     $ 400 $      800 x
                                Travel to NYC for relator's interview of M. Wood
                                at U.S. Attorney's office; review disclosure
 9/7/2014 McGuire, Maura C.     statement.                                                                      4.0 Associate     $ 400 $ 1,600 x
                                Review documents regarding preparation of
                                witness for government interview; travel to New
 9/7/2014 Terman, Stephen D.    York.                                                                           8.0 Partner       $ 800 $ 6,400 x

                                Organize materials for relator preparation; relator
 9/8/2014 Feldman, Brian M.     prep; follow up in advance of meeting.                                          9.0 Partner       $ 800 $ 7,200 x
                                Review disclosure statement to prepare for
 9/8/2014 McGuire, Maura C.     Relator interview at U.S. Attorney's office.                                    1.5 Associate     $ 400 $      600 x
                                Meeting with M. Wood to prepare her for
 9/8/2014 McGuire, Maura C.     interview at U.S. Attorney's office.                                            8.7 Associate     $ 400 $ 3,480 x
                                Assist with preparation for government interview                                    Senior
 9/8/2014 Bringewatt, John P.   of M. Wood.                                                                     0.6 Associate     $ 500 $   300 x
 9/8/2014 Weeda, J. Mason       Attend AUSA interview.                                                         10.0 Partner       $ 800 $ 8,000 x
                                Meeting with Mary Bixler Wood and client;
 9/8/2014 Terman, Stephen D.    review documents regarding same.                                                8.0 Partner       $ 800 $ 6,400 x
 9/9/2014 Feldman, Brian M.     Prepare for relator interview.                                                  1.0 Partner       $ 800 $   800 x
 9/9/2014 Feldman, Brian M.     Relator interview.                                                              7.5 Partner       $ 800 $ 6,000 x
                                                                                                                    Senior
 9/9/2014 Bringewatt, John P.   Review documents re brand name defendants.                                      1.7 Associate     $ 500 $      850            x
                                Meeting with government regarding Qui Tam;
 9/9/2014 Terman, Stephen D.    travel to office.                                                               8.0 Partner       $ 800 $ 6,400 x

9/10/2014 Feldman, Brian M.     Correspondence with U.S. Attorney's Office.                                     0.6 Partner       $ 800 $      480 x


                                                                                                   48
                                            Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 76 of 151                                       COMMON to CareFusion   Avalign
     Date Name                  Narrative                                           Redaction Rationale(s)          Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                                Correspondence re follow up conference call with
                                OFW law firm; review notes from interview and
                                create list of follow up items for Mary to think
9/10/2014 McGuire, Maura C.     about; correspondence re same.                                                      1.0 Associate   $ 400 $   400 x
                                                                                                                        Senior
9/10/2014 Bringewatt, John P.   Discuss case status with B. Feldman.                                                0.2 Associate   $ 500 $   100 x
                                Discussion with colleague regarding Import Alert;
                                review E-mail to Mary Bixler Wood regarding       Reveals attorney-client
9/10/2014 Terman, Stephen D.    [REDACTED].                                       communication re legal advice.    0.5 Partner     $ 800 $   400 x
                                Compile additional follow-up items for M. Wood
                                and co-counsel, following requests from AUSAs
9/11/2014 Feldman, Brian M.     and State AAG.                                                                      0.3 Partner     $ 800 $   240 x

                                Email with FDA OCI agent; correspondence with
9/11/2014 Feldman, Brian M.     client re information request from FDA OCI agent.                                   0.2 Partner     $ 800 $   160 x

9/11/2014 Feldman, Brian M.     Email correspondence with U.S. Attorney's Office.                                   0.1 Partner     $ 800 $    80 x
                                                                                                                        Senior
9/11/2014 Bringewatt, John P.   Review email correspondence.                                                        0.1 Associate   $ 500 $    50 x
                                Review and compile notes from interview at U.S.
9/11/2014 McGuire, Maura C.     Attorney's office.                                                                  4.5 Associate   $ 400 $ 1,800 x
                                                                                   Reveals common interest
                                Review list of follow up items from interview with communication with Government;
                                M. Wood; search and review emails responsive to reveals law enforcement
9/11/2014 Archer, David T.      same; review [REDACTED].                           techniques.                      3.7 Associate   $ 400 $ 1,480 x

                                Discuss Mary Bixler Wood government interview
                                issues with colleagues; review list of follow-up
                                issues from interview; review various HSE and
9/11/2014 O'Flaherty, Neil      colleague e-mail on case issues.                                                    3.0 Partner     $ 800 $ 2,400 x
                                Discussion with colleague regarding government
                                interview of Mary Bixler Wood; review
9/11/2014 Terman, Stephen D.    documents.                                                                          1.0 Partner     $ 800 $   800 x
                                Telephone conference with co-counsel re strategy
                                following relator interview; follow up items
9/12/2014 Feldman, Brian M.     requested by government.                                                            0.5 Partner     $ 800 $   400 x
9/12/2014 McGuire, Maura C.     Review interview notes.                                                             0.2 Associate   $ 400 $    80 x
                                Review list of follow-up items from Mary Bixler
                                Wood government interview; discuss same with
                                colleague; prepare notes regarding same;
                                conference call with HSE regarding post-interview
9/12/2014 O'Flaherty, Neil      issues.                                                                             2.5 Partner     $ 800 $ 2,000 x
                                Review documents regarding government
9/12/2014 Terman, Stephen D.    interview and discuss same with colleague                                           0.5 Partner     $ 800 $   400 x



                                                                                                 49
                                            Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 77 of 151                                       COMMON to CareFusion   Avalign
     Date Name                  Narrative                                         Redaction Rationale(s)            Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                Review follow-up items list and notes from
                                meeting; correspondence with Brian Feldman
9/12/2014 Weeda, J. Mason       regarding same.                                                                     0.8 Partner     $ 800 $   640 x
                                Review additional client materials requested by
9/15/2014 Feldman, Brian M.     Government and agents.                                                              0.1 Partner     $ 800 $    80 x
                                Review client documents, including PowerPoint;
9/15/2014 Feldman, Brian M.     follow up questions for client.                                                     0.2 Partner     $ 800 $   160 x
                                Review internal Avalign management slides;
                                prepare notes regarding same; discuss same with
                                colleague; prepare for September 16 conference
                                call with HSE regarding same; review MBW
9/15/2014 O'Flaherty, Neil      resume.                                                                             3.0 Partner     $ 800 $ 2,400                        x
                                Conference call with client; discussions with
9/15/2014 Terman, Stephen D.    colleague regarding same.                                                           1.0 Partner     $ 800 $   800 x
                                Correspondence from New Jersey Attorney
9/16/2014 McGuire, Maura C.     General.                                                                            0.1 Associate   $ 400 $    40 x
                                Meeting with D. Archer re follow up document
9/16/2014 McGuire, Maura C.     requests from interview.                                                            0.2 Associate   $ 400 $    80 x
                                Conference with M. McGuire re questions from
                                list of follow up items; search and review emails
9/16/2014 Archer, David T.      in file for follow up items.                                                        2.3 Associate   $ 400 $   920 x
                                Telephone conference with co-counsel re client
9/16/2014 Feldman, Brian M.     Powerpoint.                                                                         0.5 Partner     $ 800 $   400 x
9/16/2014 Feldman, Brian M.     Revise draft notes of relator interview.                                            0.6 Partner     $ 800 $   480 x
                                Telephone call with HSE and colleague regarding
                                follow-up items from Mary Bixler Wood
                                government interview; discuss same with
9/16/2014 O'Flaherty, Neil      colleague pre-and post-call.                                                        1.0 Partner     $ 800 $   800 x
9/16/2014 Weeda, J. Mason       Telephone call with colleagues.                                                     0.5 Partner     $ 800 $   400 x
                                Review information sharing agreement with                                               Senior
9/17/2014 Bringewatt, John P.   government.                                                                         0.2 Associate   $ 500 $   100 x
                                Complete notes and impressions from relator
9/17/2014 Feldman, Brian M.     interview.                                                                          0.8 Partner     $ 800 $   640 x

                                Review USAO proposed sharing and common
                                interest written agreement; communications with
9/17/2014 Feldman, Brian M.     AUSA Trager and client re same.                                                     0.5 Partner     $ 800 $   400 x
9/17/2014 Feldman, Brian M.     Prepare response to USAO and State AAGs.                                            1.9 Partner     $ 800 $ 1,520 x
                                Search for additional follow up items to send to   Reveals common interest
                                government attorneys; draft email to B. Feldman    communication with Government;
                                enclosing documents and notes; review, revise      reveals law enforcement
9/17/2014 Archer, David T.      and edit [REDACTED].                               techniques.                      4.6 Associate   $ 400 $ 1,840 x
                                Review draft Sharing Agreement and
                                accompanying E-mail from HSE; discuss case
9/17/2014 O'Flaherty, Neil      issues with colleague.                                                              1.0 Partner     $ 800 $   800 x

9/17/2014 Terman, Stephen D.    Review E-mail and Sharing Agreement drafts.                                         0.5 Partner     $ 800 $   400 x

                                                                                               50
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 78 of 151                                      COMMON to CareFusion   Avalign
     Date Name                  Narrative                                       Redaction Rationale(s)              Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                Compile information in response to request from
9/18/2014 Feldman, Brian M.     Government.                                                                         2.2 Partner     $ 800 $ 1,760 x
                                                                                Reveals common interest
                                                                                communication with Government;
                                Review email to USAO re follow up items; review reveals law enforcement
9/18/2014 Archer, David T.      and revise [REDACTED], based on [REDACTED].     techniques.                         2.4 Associate   $ 400 $   960 x
                                                                                                                        Senior
9/18/2014 Bringewatt, John P.   Discuss case strategy with B. Feldman.                                              0.1 Associate   $ 500 $    50 x

                                Discuss issues related to Avalign management
                                review presentation with colleague; Review HSE E-
9/18/2014 O'Flaherty, Neil      mail regarding same.                                                                1.0 Partner     $ 800 $   800                        x

9/18/2014 Terman, Stephen D.    Review E-mails and discussion with colleague.                                       0.8 Partner     $ 800 $   640 x

                                Telephone call regarding various matters with
                                HSE and colleagues; Review and edit language
                                regarding offer of [REDACTED] to U.S. Attorney's Reveals common interest
9/19/2014 O'Flaherty, Neil      office; discuss same with colleague.             communication with Government.     1.5 Partner     $ 800 $ 1,200 x
                                Discussion with colleague regarding FDA
                                evaluation of government presentation;
9/19/2014 Terman, Stephen D.    telephone call with client regarding same.                                          1.0 Partner     $ 800 $   800 x
                                Correspondence with Brian Feldman regarding
9/19/2014 Weeda, J. Mason       offer to DOJ.                                                                       0.8 Partner     $ 800 $   640 x
                                Correspondence from B. Feldman re follow up
9/19/2014 McGuire, Maura C.     questions.                                                                          0.1 Associate   $ 400 $    40 x

9/19/2014 Feldman, Brian M.     Contact FDA expert counsel re further disclosures.                                  0.1 Partner     $ 800 $    80 x

9/19/2014 Feldman, Brian M.     Review client communications with FDA officials.                                    2.8 Partner     $ 800 $ 2,240 x
                                Review and analyze emails from B. Feldman re
9/19/2014 Archer, David T.      follow up.                                                                          0.2 Associate   $ 400 $    80 x
                                Conduct False Claims Act research requested by
9/20/2014 Feldman, Brian M.     USAO.                                                                               1.7 Partner     $ 800 $ 1,360 x

9/22/2014 Feldman, Brian M.     Research FCA questions posed by AUSA Trager.                                        0.6 Partner     $ 800 $   480 x
                                                                                                                        Senior
9/22/2014 Bringewatt, John P.   Discuss false claims theory with B. Feldman.                                        0.2 Associate   $ 500 $   100 x
9/22/2014 Feldman, Brian M.     Telephone conference with client.                                                   0.5 Partner     $ 800 $   400 x
9/22/2014 Feldman, Brian M.     Correspondence with U.S. Attorney Office.                                           0.2 Partner     $ 800 $   160 x

                                Solicit co-counsel and client input on             Reveals common interest
9/26/2014 Feldman, Brian M.     [REDACTED], at request for U.S. Attorney's Office. communication with Government.   1.0 Partner     $ 800 $   800 x

                                Prepare list of documents for U.S. Attorney    Reveals common interest
9/26/2014 O'Flaherty, Neil      [REDACTED]; file and document review for same. communication with Government.       3.0 Partner     $ 800 $ 2,400                        x


                                                                                             51
                                            Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 79 of 151                                           COMMON to CareFusion   Avalign
     Date Name                  Narrative                                         Redaction Rationale(s)                Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                Review e-mail regarding AUSA subpoena; draft
9/26/2014 Terman, Stephen D.    and research same.                                                                      0.5 Partner     $ 800 $   400 x
9/26/2014 Feldman, Brian M.     Draft disclosure re contact with FDA.                                                   1.9 Partner     $ 800 $ 1,520 x

                                                                              Reveals common interest
9/29/2014 Feldman, Brian M.     Draft [REDACTED].                             communication with Government.            2.1 Partner     $ 800 $ 1,680 x
                                Research FCA case law at request of U.S.
9/29/2014 Feldman, Brian M.     Attorney's Office.                                                                      1.9 Partner     $ 800 $ 1,520 x
                                Prepare list of documents for U.S. Attorney
                                [REDACTED] Avalign companies; file and        Reveals common interest
9/29/2014 O'Flaherty, Neil      document review for same.                     communication with Government.            2.5 Partner     $ 800 $ 2,000                        x
9/29/2014 Heckman, Carol E.     Review emails.                                                                          0.2 Partner     $ 800 $   160 x
                                Discuss case with B. Feldman; review                                                        Senior
9/29/2014 Bringewatt, John P.   correspondence.                                                                         0.1 Associate   $ 500 $    50 x
                                Telephone conference with AUSA London; update
9/30/2014 Feldman, Brian M.     client on AUSA staffing changes.                                                        0.5 Partner     $ 800 $   400 x


                                                                                  Reveals common interest
                                                                                  communication with Government;
                                Revise final [REDACTED]; upload [REDACTED] to     reveals law enforcement
                                dataroom; draft email to M. Wood re               techniques; reveals attorney client
9/30/2014 Archer, David T.      [REDACTED].                                       communications re legal advice.       1.6 Associate   $ 400 $   640 x
9/30/2014 Terman, Stephen D.    Review e-mail regarding subpoena request.                                               0.3 Partner     $ 800 $   240                        x
                                                                                                                            Senior
9/30/2014 Bringewatt, John P.   Review correspondence; discuss with B. Feldman.                                         0.1 Associate   $ 500 $    50 x


                                                                                  Reveals common interest
                                                                                  communication with Government;
                                                                                  reveals law enforcement
                                Revise and edit [REDACTED]; draft email to M.     techniques; reveals attorney client
10/1/2014 Archer, David T.      Wood re [REDACTED].                               communications re legal advice.       1.6 Associate   $ 400 $   640 x
                                                                                  Reveals common interest
                                                                                  communication with Government;
                                Telephone conference with B. Feldman and FDA      reveals law enforcement
10/3/2014 Archer, David T.      [REDACTED].                                       techniques.                           2.9 Associate   $ 400 $ 1,160 x

                                                                                  Reveals common interest
                                Review E-mails from HSE and Mary Bixler Wood      communication with Government;
                                regarding [REDACTED]; respond to same;            reveals attorney client
10/3/2014 O'Flaherty, Neil      research related to same.                         communications re legal advice.       1.5 Partner     $ 800 $ 1,200                        x
10/3/2014 Feldman, Brian M.     Telephone conference with AUSA London.                                                  0.2 Partner     $ 800 $   160 x

10/3/2014 Feldman, Brian M.     Correspondence with AUSAs, MFCU and FDA OCI.                                            0.8 Partner     $ 800 $   640 x
10/3/2014 Heckman, Carol E.     Update from B. Feldman.                                                                 0.2 Partner     $ 800 $   160 x


                                                                                                52
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 80 of 151                                          COMMON to CareFusion   Avalign
      Date Name                  Narrative                                          Redaction Rationale(s)           Hrs Position    Rate      Amount both      SPECIFIC     SPECIFIC

 10/3/2014 Heckman, Carol E.     Telephone conference with B. Feldman re update.                                     0.3 Partner     $ 800 $      240 x
                                 Research Instrumed recalls; e-mail to Brian
 10/3/2014 Weeda, J. Mason       Feldman regarding same.                                                             1.1 Partner     $ 800 $      880 x

 10/3/2014 Terman, Stephen D.    Review e-mails and discuss same with colleague.                                     0.5 Partner     $ 800 $      400 x
 10/6/2014 McGuire, Maura C.     E-mail from M. Wood re Instrumed.                                                   0.1 Associate   $ 400 $       40 x
 10/6/2014 Heckman, Carol E.     Review numerous emails re recalls.                                                  0.2 Partner     $ 800 $      160 x
                                 Review various e-mails from Mary Bixler Wood;
                                 discussions related to same with colleague; file
 10/6/2014 O'Flaherty, Neil      review for same.                                                                    3.0 Partner     $ 800 $ 2,400 x
 10/6/2014 Weeda, J. Mason       Correspondence with Brian Feldman.                                                  0.5 Partner     $ 800 $   400 x
                                                                                    Reveals common interest
                                                                                    communication with Government;
                                                                                    reveals law enforcement
 10/7/2014 Feldman, Brian M.     Review [REDACTED]; FDA OCI.                        techniques.                      0.4 Partner     $ 800 $      320 x

 10/7/2014 Feldman, Brian M.     Correspondence with AUSAs, FDA and AAGs.                                            0.4 Partner     $ 800 $      320 x
 10/7/2014 Heckman, Carol E.     Review emails re recalls.                                                           0.2 Partner     $ 800 $      160 x
 10/7/2014 Terman, Stephen D.    Review E-mails                                                                      0.5 Partner     $ 800 $      400 x

 10/8/2014 Feldman, Brian M.     Research updates on FDA False Claims Act cases.                                     0.1 Partner     $ 800 $       80 x
                                                                                    Reveals common interest
                                                                                    communication with Government;
                                                                                    reveals law enforcement
 10/8/2014 Feldman, Brian M.     Review [REDACTED].                                 techniques.                      0.9 Partner     $ 800 $      720 x
 10/8/2014 Feldman, Brian M.     Correspondence with client re recall.                                               0.1 Partner     $ 800 $       80 x
 10/8/2014 Feldman, Brian M.     Telephone conference with client re recall.                                         0.7 Partner     $ 800 $      560 x
                                 Prepare notes for phone call with Government
 10/8/2014 Feldman, Brian M.     attorneys.                                                                          1.2 Partner     $ 800 $      960 x
                                 Telephone conference with government
                                 investigators; telephone conference with AUSA
 10/9/2014 Feldman, Brian M.     London; update client.                                                              1.0 Partner     $ 800 $      800 x
 10/9/2014 Heckman, Carol E.     Review email re FDA recall.                                                         0.2 Partner     $ 800 $      160 x
10/10/2014 Feldman, Brian M.     Prepare package for FDA.                                                            0.3 Partner     $ 800 $      240 x
                                 Discuss Warning Letter and recall issues with
10/10/2014 O'Flaherty, Neil      colleague; file review regarding same.                                              1.0 Partner     $ 800 $      800 x
                                                                                    Reveals common interest
                                 Develop communication to Government re             communication with Government;
                                 [REDACTED]; email client re same; email            reveals law enforcement
10/13/2014   Feldman, Brian M.   government re same.                                techniques.                      0.9   Partner   $   800   $   720 x
10/13/2014   Heckman, Carol E.   Review and comment on email.                                                        0.3   Partner   $   800   $   240 x
10/14/2014   Weeda, J. Mason     Draft recall analysis.                                                              2.5   Partner   $   800   $ 2,000 x
10/15/2014   Feldman, Brian M.   Arrange conference call with government.                                            0.1   Partner   $   800   $    80 x
                                 Additional legal research re recent developments
10/15/2014 Feldman, Brian M.     in related FDA cases.                                                               0.2 Partner     $ 800 $      160 x


                                                                                                 53
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 81 of 151                                    COMMON to CareFusion   Avalign
      Date Name                  Narrative                                       Redaction Rationale(s)           Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                 Review draft analysis of connection between
                                 Instrumed Warning Letter and recall; prepare
                                 comments on same; discuss same with colleague;
10/15/2014 O'Flaherty, Neil      file review for same.                                                            1.5 Partner     $ 800 $ 1,200 x
10/15/2014 Weeda, J. Mason       Revise recall analysis.                                                          1.0 Partner     $ 800 $   800 x
                                 Review Warning Letter documents and discuss
10/15/2014 Terman, Stephen D.    same with colleague.                                                             0.5 Partner     $ 800 $   400 x
                                 Review revised version of Instrumed recall and
                                 Warning Letter connection; prepare edits to
                                 same; discuss same with colleague; review final
10/16/2014 O'Flaherty, Neil      version.                                                                         1.5 Partner     $ 800 $ 1,200 x
10/16/2014 Weeda, J. Mason       Revise recall analysis.                                                          0.5 Partner     $ 800 $   400 x
                                 Review complaint for injunction against
                                 Pharmaceutical Innovations provided by HSE;
                                 prepare E-mail to HSE regarding same; review
10/17/2014 O'Flaherty, Neil      colleague's E-mail regarding same.                                               0.5 Partner     $ 800 $   400 x
                                 Telephone conference with government
10/20/2014 Feldman, Brian M.     investigators; follow-up with co-counsel.                                        1.2 Partner     $ 800 $   960 x
10/20/2014 Weeda, J. Mason       Telephone call with Brian Feldman.                                               0.5 Partner     $ 800 $   400 x
                                 Review HSE and Mary Bixler Wood E-mails
                                 regarding [REDACTED]; discuss same with         Reveals attorney-client
10/21/2014 O'Flaherty, Neil      colleague.                                      communication re legal advice.   1.0 Partner     $ 800 $   800                        x
                                                                                 Reveals common interest
                                                                                 communication with Government;
                                 Telephone conference with client re [REDACTED] reveals law enforcement
10/24/2014 Feldman, Brian M.     FDA.                                            techniques.                      0.5 Partner     $ 800 $   400                        x
                                 Telephone call with HSE and colleague regarding
10/24/2014 O'Flaherty, Neil      trade show issues.                                                               0.5 Partner     $ 800 $   400                        x

                                                                               Reveals common interest
10/27/2014 Feldman, Brian M.     Finish [REDACTED] Government.                 communication with Government.     1.0 Partner     $ 800 $   800 x
                                                                               Reveals common interest
                                                                               communication with Government;
                                                                               reveals law enforcement
10/28/2014 McGuire, Maura C.     Meeting with B. Feldman re [REDACTED].        techniques.                        0.1 Associate   $ 400 $    40 x
                                                                               Reveals common interest
                                                                               communication with Government;
                                 Telephone conference with FDA [REDACTED];     reveals law enforcement
10/28/2014 Feldman, Brian M.     email client re same.                         techniques.                        6.0 Partner     $ 800 $ 4,800 x
                                                                                                                      Senior
10/28/2014 Bringewatt, John P.   Discuss case strategy with B. Feldman.                                           0.2 Associate   $ 500 $   100 x
                                 Telephone conference with Assistant United
                                 States Attorney Harwood; update clients re
10/28/2014 Feldman, Brian M.     change in government team.                                                       0.3 Partner     $ 800 $   240 x




                                                                                            54
                                              Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 82 of 151                                        COMMON to CareFusion   Avalign
      Date Name                  Narrative                                            Redaction Rationale(s)           Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                                                                      Reveals common interest
                                                                                      communication with Government;
                                 Discuss potential meeting with agent and M.          reveals law enforcement
10/29/2014 McGuire, Maura C.     Wood [REDACTED]                                      techniques.                      0.1 Associate   $ 400 $    40 x
                                 Correspondence with client re Avalign
                                 information; correspondence with Assistant
                                 United States Attorney re additional briefing by
10/29/2014 Feldman, Brian M.     Relator.                                                                              0.2 Partner     $ 800 $   160                        x

10/29/2014 Heckman, Carol E.     Receive update from B. Feldman on investigation.                                      0.2 Partner     $ 800 $   160 x
                                                                                   Reveals common interest
                                 Coordinate with FDA [REDACTED] and client;        communication with Government;
                                 arrange meeting with new Assistant United States reveals law enforcement
10/30/2014 Feldman, Brian M.     Attorney.                                         techniques.                         0.7 Partner     $ 800 $   560 x
                                                                                   Reveals common interest
                                                                                   communication with Government;
                                 Telephone conference with FDA [REDACTED];         reveals law enforcement
 11/3/2014 Feldman, Brian M.     email client re additional fact gathering.        techniques.                         0.6 Partner     $ 800 $   480 x
                                                                                   Reveals common interest
                                                                                   communication with Government;
                                 Update co-counsel on developments with FDA        reveals law enforcement
 11/3/2014 Feldman, Brian M.     [REDACTED] and USAO.                              techniques.                         0.1 Partner     $ 800 $    80 x
                                 Prepare briefing for new AUSA on case; additional
 11/3/2014 Feldman, Brian M.     FCA research.                                                                         2.2 Partner     $ 800 $ 1,760 x
 11/3/2014 Weeda, J. Mason       Correspondence with Brian Feldman.                                                    0.3 Partner     $ 800 $   240 x
                                                                                   Reveals common interest
                                                                                   communication with Government;
                                 Prepare [REDACTED]; correspondence with client; reveals law enforcement
 11/4/2014 Feldman, Brian M.     correspondence with [REDACTED].                   techniques.                         0.5 Partner     $ 800 $   400 x
                                                                                                                           Senior
 11/4/2014 Bringewatt, John P.   Discuss legal theory with B. Feldman.                                                 0.3 Associate   $ 500 $   150 x
                                                                                                                           Senior
 11/5/2014 Bringewatt, John P.   Conduct legal research re false claims act theory.                                    0.7 Associate   $ 500 $   350 x
 11/5/2014 Heckman, Carol E.     Update from B. Feldman on research.                                                   0.3 Partner     $ 800 $   240 x
                                 Continue draft presentation to new AUSA and
                                 further legal research on recent pertinent FCA
 11/5/2014 Feldman, Brian M.     decisions.                                                                            3.1 Partner     $ 800 $ 2,480 x
                                 Discuss device annual report issues with
                                 colleague; review and edit draft e-mail to HSE
 11/5/2014 O'Flaherty, Neil      regarding same.                                                                       0.5 Partner     $ 800 $   400                        x
                                 Conference with B. Feldman re update on status
 11/6/2014 Archer, David T.      of case and related case.                                                             0.5 Associate   $ 400 $   200 x

                                 Review draft presentation to U.S. Attorney’s                                              Senior
 11/6/2014 Bringewatt, John P.   office; discuss same with B. Feldman.                                                 1.4 Associate   $ 500 $   700 x
 11/6/2014 Feldman, Brian M.     Prepare for SDNY briefing.                                                            1.1 Partner     $ 800 $   880 x


                                                                                                  55
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 83 of 151                                      COMMON to CareFusion   Avalign
      Date Name                  Narrative                                       Redaction Rationale(s)             Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                 Telephone conference with co-counsel in advance
 11/6/2014 Feldman, Brian M.     of meeting with AUSAs.                                                             0.5 Partner     $ 800 $   400 x

                                 Conference call with HSE regarding Mary Bixler
                                 Wood case developments; discuss same with
 11/6/2014 O'Flaherty, Neil      Mary Bixler Wood; discuss same with colleague.                                     1.5 Partner     $ 800 $ 1,200 x
                                 Discussion with colleague regarding telephone
 11/6/2014 Terman, Stephen D.    calls with client.                                                                 1.5 Partner     $ 800 $ 1,200 x
                                                                                   Reveals common interest
                                 Prepare outline for AUSA Harwood briefing;        communication with Government;
                                 research recent FCA decisions on medical devices reveals law enforcement
 11/7/2014 Feldman, Brian M.     and related issues; arrange [REDACTED].           techniques.                      7.0 Partner     $ 800 $ 5,600 x
                                 Discuss follow up from presentation to U.S.                                            Senior
11/10/2014 Bringewatt, John P.   Attorney’s office with B. Feldman.                                                 0.2 Associate   $ 500 $   100 x
                                 Conference call with client; conference call with
11/10/2014 Feldman, Brian M.     government.                                                                        1.7 Partner     $ 800 $ 1,360 x
11/10/2014 Feldman, Brian M.     Analyze relevant case law updates.                                                 0.3 Partner     $ 800 $   240 x
                                                                                   Reveals common interest
                                                                                   communication with Government;
                                 Telephone conference with [REDACTED] U.S.         reveals law enforcement              Senior
11/11/2014 Bringewatt, John P.   Attorney’s office re [REDACTED].                  techniques.                      0.2 Associate   $ 500 $   100 x
                                                                                   Reveals common interest
                                                                                   communication with Government;
                                 Conference call with Steve Terman and Wood        reveals law enforcement
11/11/2014 Weeda, J. Mason       Team regarding [REDACTED]                         techniques.                      0.8 Partner     $ 800 $   640 x
                                 Telephone conference with co-counsel re AUSA
11/11/2014 Feldman, Brian M.     briefing.                                                                          0.3 Partner     $ 800 $   240 x
                                 Telephone conference with client; telephone
11/11/2014 Feldman, Brian M.     conference with government.                                                        1.0 Partner     $ 800 $   800 x
                                                                                   Reveals common interest
                                 Conference call; communication with               communication with Government;
                                 [REDACTED]; communication with U.S. Attorney's reveals law enforcement
11/12/2014 Feldman, Brian M.     Office.                                           techniques.                      1.3 Partner     $ 800 $ 1,040 x
                                                                                   Reveals common interest
                                                                                   communication with Government;
                                 Telephone conference with [REDACTED];             reveals law enforcement
11/12/2014 Feldman, Brian M.     telephone conference with USAO.                   techniques.                      0.5 Partner     $ 800 $   400 x
                                 Conference call with HSE, [REDACTED], and         Reveals common interest
                                 AUSAs regarding [REDACTED]; follow-up call to     communication with Government;
                                 HSE regarding same; discussions with colleagues reveals law enforcement
11/12/2014 O'Flaherty, Neil      regarding same.                                   techniques.                      1.5 Partner     $ 800 $ 1,200 x
                                 Conference call with government officials and     Reveals common interest
                                 client regarding [REDACTED]; telephone call with communication with Government;
                                 client regarding same; discuss same with          reveals law enforcement
11/12/2014 Terman, Stephen D.    colleague.                                        techniques.                      1.5 Partner     $ 800 $ 1,200 x



                                                                                              56
                                            Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 84 of 151                                       COMMON to CareFusion   Avalign
      Date Name                 Narrative                                        Redaction Rationale(s)             Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                                                                 Reveals common interest
                                                                                 communication with Government;
                                Conference call with Brian Feldman and NY AUSA reveals law enforcement
11/13/2014 Weeda, J. Mason      regarding [REDACTED].                            techniques.                        0.5 Partner     $ 800 $   400 x
                                Telephone conference with client and co-counsel
11/13/2014 Feldman, Brian M.    re next steps.                                                                      0.7 Partner     $ 800 $   560 x
                                Telephone call with Mary Bixler Wood; discussion
11/13/2014 Terman, Stephen D.   with colleague.                                                                     0.8 Partner     $ 800 $   640 x

                                Telephone conference with co-counsel re
                                investigatory next steps; telephone conference
                                with co-counsel re recent case law update and
11/14/2014 Feldman, Brian M.    potential impact on case; review recent case.                                       1.1 Partner     $ 800 $   880 x
                                                                                  Reveals common interest
                                                                                  communication with Government;
                                Meeting with B. Feldman to discuss [REDACTED]     reveals law enforcement
11/14/2014 McGuire, Maura C.    and next steps (ie. [REDACTED]).                  techniques.                       1.0 Associate   $ 400 $   400 x
                                Review DOJ press release; telephone call with
11/14/2014 Weeda, J. Mason      Brian Feldman regarding same.                                                       1.0 Partner     $ 800 $   800 x
                                Email communications with co-counsel re impact
11/17/2014 Feldman, Brian M.    of recent case law.                                                                 0.1 Partner     $ 800 $    80 x
11/17/2014 Feldman, Brian M.    Analyze clearance issues for OEMs.                                                  2.0 Partner     $ 800 $ 1,600            x
                                Telephone call with Brian Feldman regarding DOJ
11/17/2014 Weeda, J. Mason      issue.                                                                              0.5 Partner     $ 800 $   400 x
                                Review and analyze documents and emails
                                related to clearance in preparation for
                                conference call with M. Wood; draft list of
11/18/2014 Archer, David T.     questions for M. Wood.                                                              2.6 Associate   $ 400 $ 1,040 x
                                Research Warning Letters; e-mail to Brian
11/18/2014 Weeda, J. Mason      Feldman regarding same.                                                             0.8 Partner     $ 800 $   640 x
                                Draft list of questions for M. Wood; review and
                                analyze documents in preparation for drafting
11/19/2014 Archer, David T.     outline of questions.                                                               1.6 Associate   $ 400 $   640 x

                                                                                   Reveals attorney-client
11/20/2014 Feldman, Brian M.    Revise list of questions for client re [REDACTED]. communication re legal advice.   0.2 Partner     $ 800 $   160 x

                                Draft, revise and edit list of [REDACTED]
                                questions for M. Wood; draft email to B. Feldman
                                enclosing same for comment; draft email to M.    Reveals attorney-client
11/20/2014 Archer, David T.     Wood enclosing revised list of questions.        communication re legal advice.     2.9 Associate   $ 400 $ 1,160 x
                                                                                 Reveals common interest
                                Meeting with B. Feldman re meeting with Mary communication with Government;
                                Wood to compile answers to [REDACTED]            reveals law enforcement
11/24/2014 McGuire, Maura C.    questions.                                       techniques.                        0.2 Associate   $ 400 $    80 x



                                                                                                57
                                            Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 85 of 151                                      COMMON to CareFusion   Avalign
      Date Name                 Narrative                                          Redaction Rationale(s)           Hrs Position   Rate   Amount both      SPECIFIC     SPECIFIC
                                Correspondence with client re case theory;         Reveals common interest
                                correspondence with [REDACTED]; review             communication with Government;
                                CareFusion warning letter and merger               reveals law enforcement
11/24/2014 Feldman, Brian M.    announcement.                                      techniques.                      0.1 Partner    $ 800 $    80            x
                                                                                   Reveals common interest
                                                                                   communication with Government;
                                Telephone conference with [REDACTED]; review       reveals law enforcement
11/24/2014 Feldman, Brian M.    note re [REDACTED].                                techniques.                      0.2 Partner    $ 800 $   160 x
                                Telephone conference with co-counsel re case
11/24/2014 Feldman, Brian M.    law developments, CF Warning Letter.                                                0.6 Partner    $ 800 $   480            x

                                Telephone call with Brian Feldman regarding
11/24/2014 Weeda, J. Mason      Warning Letter and DOJ press release.                                               0.5 Partner    $ 800 $   400            x
                                Review CareFusion Warning Letter; prepare notes
                                regarding same; prepare E-mail to colleague
                                regarding same; discuss issues related to same
11/24/2014 O'Flaherty, Neil     with colleague.                                                                     2.0 Partner    $ 800 $ 1,600            x
                                Review CareFusion Warning Letter; review
                                articles; discuss same with colleague; review E-
11/24/2014 Terman, Stephen D.   mail regarding same.                                                                1.0 Partner    $ 800 $   800            x

                                                                               Reveals attorney-client
11/25/2014 Weeda, J. Mason      E-mail to Mary Wood regarding [REDACTED].      communication re legal advice.       0.5 Partner    $ 800 $   400            x
                                Review E-mail to Mary Bixler Wood regarding
                                [REDACTED], and review Mary Bixler Wood's      Reveals attorney-client
11/25/2014 Terman, Stephen D.   reply regarding same.                          communication re legal advice.       0.5 Partner    $ 800 $   400            x
                                Review CareFusion Warning Letter materials and
                                related correspondence; discuss same with
 12/1/2014 O'Flaherty, Neil     colleague.                                                                          1.5 Partner    $ 800 $ 1,200            x
                                E-mail correspondence with Mary Bixler Wood
 12/1/2014 Weeda, J. Mason      and Brian Feldman.                                                                  0.5 Partner    $ 800 $   400 x

                                Review materials related to CareFusion Warning
                                Letter; prepare draft E-mail to HSE regarding
                                same; prepare E-mail to Mary Bixler Wood           Reveals attorney-client
 12/2/2014 O'Flaherty, Neil     regarding questions related to [REDACTED].         communication re legal advice.   5.0 Partner    $ 800 $ 4,000            x
                                                                                   Reveals common interest
                                                                                   communication with Government;
                                Correspondence with [REDACTED] re                  reveals law enforcement
 12/3/2014 Feldman, Brian M.    investigation of Avalign.                          techniques.                      0.1 Partner    $ 800 $    80                        x

                                Develop additional facts re OEMs;
 12/3/2014 Feldman, Brian M.    correspondence with client about case status.                                       1.0 Partner    $ 800 $   800            x

                                                                                   Reveals attorney-client
 12/3/2014 Feldman, Brian M.    Answer client questions re [REDACTED].             communication re legal advice.   0.2 Partner    $ 800 $   160 x


                                                                                                58
                                              Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 86 of 151                                        COMMON to CareFusion   Avalign
      Date Name                  Narrative                                            Redaction Rationale(s)           Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                 Review Mary Bixler Wood responses to
                                 [REDACTED]; prepare e-mail memorandum to
                                 HSE regarding CareFusion Warning Letter and          Reveals attorney-client
 12/3/2014 O'Flaherty, Neil      related issues.                                      communication re legal advice.   2.0 Partner     $ 800 $ 1,600            x
                                 Correspondence with client re case status and
 12/4/2014 Feldman, Brian M.     legal questions.                                                                      0.1 Partner     $ 800 $    80 x
                                 Correspondence to D.C. Assistant Attorney
 12/8/2014 McGuire, Maura C.     General with copy of complaint.                                                       0.2 Associate   $ 400 $    80 x
                                 Telephone conference with DC Attorney
                                 General's office re participation in qui tam;
 12/8/2014 Feldman, Brian M.     respond to informational requests by same.                                            0.2 Partner     $ 800 $   160 x
                                 Conduct research re medical device false claims                                           Senior
 12/9/2014 Bringewatt, John P.   act settlement.                                                                       0.4 Associate   $ 500 $   200 x
                                 Correspondence with client and co-counsel;
                                 review recent DOJ settlement and supporting
                                 documentation; analyze similarities with client's
12/11/2014 Feldman, Brian M.     case.                                                                                 0.7 Partner     $ 800 $   560 x
                                 Review E-mails from client and colleague;
12/11/2014 Terman, Stephen D.    discussion with colleague.                                                            1.0 Partner     $ 800 $   800 x

                                 Email AUSAs re impact and significance of            Reveals common interest
12/14/2014 Feldman, Brian M.     [REDACTED].                                          communication with Government.   0.2 Partner     $ 800 $   160 x
                                 Conference call with Mary Bixler Wood and HSE
                                 regarding [REDACTED]; prepare notes of
                                 conference call; discuss notes and related matters   Reveals attorney-client
12/17/2014 O'Flaherty, Neil      with colleague.                                      communication re legal advice.   3.0 Partner     $ 800 $ 2,400 x


                                                                                  Reveals common interest
                                                                                  communication with Government;
                                                                                  reveals law enforcement
                                 Receive question from [REDACTED]; seek answer techniques; reveals attorney client
12/23/2014 Feldman, Brian M.     from client; convey to [REDACTED].               communications re legal advice.      0.2 Partner     $ 800 $   160 x
                                                                                  Reveals common interest
                                                                                  communication with Government;
                                                                                  reveals law enforcement
  1/5/2015 McGuire, Maura C.     Telephone conference with [REDACTED].            techniques.                          0.1 Associate   $ 400 $    40 x
                                 Discuss issues related to updated Avalign
                                 registration and listing information and related
                                 matters; correspond with colleague regarding
  1/8/2015 O'Flaherty, Neil      same.                                                                                 0.8 Partner     $ 800 $   640                        x
                                 Review E-mails from Mary Bixler Wood;
                                 telephone call with Mary Bixler Wood regarding Reveals attorney-client
  1/8/2015 Weeda, J. Mason       [REDACTED].                                      communication re legal advice.       1.5 Partner     $ 800 $ 1,200                        x
                                 Discuss Avalign and K2 registration and listing
                                 changes with colleague; file review regarding
 1/15/2015 O'Flaherty, Neil      same.                                                                                 1.0 Partner     $ 800 $   800                        x

                                                                                                   59
                                            Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 87 of 151                                       COMMON to CareFusion   Avalign
     Date Name                 Narrative                                            Redaction Rationale(s)           Hrs Position    Rate  Amount both      SPECIFIC     SPECIFIC
1/16/2015 Weeda, J. Mason      Telephone call with Mary Bixler Wood.                                                 0.8 Partner     $ 800 $  640 x
                                                                                    Reveals common interest
                                                                                    communication with Government;
                               Prepare talking points for conversation with         reveals law enforcement
1/20/2015 Feldman, Brian M.    [REDACTED].                                          techniques.                      0.2 Partner     $ 800 $   160 x
                               Discuss qui tam issues with colleague; file review
1/21/2015 O'Flaherty, Neil     for same.                                                                             1.5 Partner     $ 800 $ 1,200 x
1/22/2015 O'Flaherty, Neil     Discussion with colleague.                                                            0.2 Partner     $ 800 $   160 x

1/23/2015 O'Flaherty, Neil     Discussion with colleagues regarding case issues.                                     0.5 Partner     $ 800 $   400 x
                                                                                 Reveals common interest
                               Telephone conference with [REDACTED] re           communication with Government;
                               update; e-mail to B. Feldman re status update of reveals law enforcement
 2/3/2015 McGuire, Maura C.    [REDACTED].                                       techniques.                         0.2 Associate   $ 400 $    80 x
                               Obtain update from FDA; organize call with client
 2/3/2015 Feldman, Brian M.    and co-counsel.                                                                       0.2 Partner     $ 800 $   160 x
 2/4/2015 Feldman, Brian M.    Contact U.S. Attorney's Office re updates.                                            0.1 Partner     $ 800 $    80 x
 2/4/2015 Feldman, Brian M.    Telephone conference with client.                                                     0.6 Partner     $ 800 $   480 x

                               Conference call with HSE and Mary Bixler Wood
                               regarding case status and related issues; discuss
 2/4/2015 O'Flaherty, Neil     same with colleague; file review for same.                                            1.0 Partner     $ 800 $   800 x
                               Telephone call with Brian Feldman and Mary
                               Bixler Wood; work on registration and listing
 2/4/2015 Weeda, J. Mason      write-up.                                                                             1.6 Partner     $ 800 $ 1,280                       x
 2/5/2015 Feldman, Brian M.    Telephone conference with AUSA London.                                                0.3 Partner     $ 800 $   240 x
                               Telephone conference with B. Feldman re
 2/5/2015 McGuire, Maura C.    conversation with USAO's office.                                                      0.1 Associate   $ 400 $    40 x

 2/5/2015 Weeda, J. Mason      Work on draft registration and listing write-up.                                      1.5 Partner     $ 800 $ 1,200                       x
                               Review of colleague's draft memorandum
                               regarding changes in Instrument and K2
                               registration and listing information; edit and
                               comment on same; review second draft of same;
                               edit and comment on same; discussion with
 2/6/2015 O'Flaherty, Neil     colleague regarding drafts.                                                           3.0 Partner     $ 800 $ 2,400                       x
                               Review E-mails from Mary Bixler Wood and
 2/6/2015 Terman, Stephen D.   colleague; discussion with colleagues.                                                0.5 Partner     $ 800 $   400 x

                                                                                Reveals attorney-client
 2/6/2015 Weeda, J. Mason      Work on draft [REDACTED]; send to client.        communication re legal advice.       2.0 Partner     $ 800 $ 1,600                       x
                               Review Mary Bixler Wood's comments on our
                               [REDACTED]; review colleague's response to
                               same; prepare e-mail following-up on colleague's Reveals attorney-client
 2/8/2015 O'Flaherty, Neil     response e-mail.                                 communication re legal advice.       0.5 Partner     $ 800 $   400                       x



                                                                                                 60
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 88 of 151                                      COMMON to CareFusion   Avalign
     Date Name                Narrative                                      Redaction Rationale(s)                Hrs Position   Rate   Amount both      SPECIFIC     SPECIFIC
                              Review additional e-mail from Mary Bixler Wood
                              regarding [REDACTED]; prepare notes regarding Reveals attorney-client
 2/9/2015 O'Flaherty, Neil    same.                                          communication re legal advice.        0.5 Partner    $ 800 $   400                        x
 2/9/2015 Weeda, J. Mason     Review E-mails from client.                                                          0.5 Partner    $ 800 $   400 x
                                                                             Reveals common interest
                                                                             communication with Government;
                                                                             reveals law enforcement
2/10/2015 Feldman, Brian M.   Obtain update from [REDACTED].                 techniques.                           0.1 Partner    $ 800 $    80 x

2/11/2015 Feldman, Brian M.   Correspondence with State AAG (Wisconsin).                                           0.1 Partner    $ 800 $    80 x
                              Prepare E-mail to HSE and Mary Bixler Wood
                              regarding Mary Bixler Wood's February 9 e-mail;
2/11/2015 O'Flaherty, Neil    file review for same.                                                                0.5 Partner    $ 800 $   400 x
                                                                               Reveals common interest
                                                                               communication with Government;
                              Contact U.S. Attorney’s Office about [REDACTED]; reveals law enforcement
2/12/2015 Feldman, Brian M.   update client; respond to client questions.      techniques.                         0.2 Partner    $ 800 $   160 x
                              Prepare e-mail to HSE and Mary Bixler Wood
                              regarding Mary Bixler Wood's February 9 E-mail;
2/12/2015 O'Flaherty, Neil    file review for same.                                                                0.5 Partner    $ 800 $   400 x
2/13/2015 Feldman, Brian M.   Telephone conference with AUSA Harwood.                                              0.1 Partner    $ 800 $    80 x

                              Revise registration and listing write-up; send to
                              Neil O'Flaherty for review; edit Mary Bixler
2/16/2015 Weeda, J. Mason     Wood's additional correspondence.                                                    2.0 Partner    $ 800 $ 1,600 x
2/17/2015 Feldman, Brian M.   Contact AUSA Harwood.                                                                0.1 Partner    $ 800 $    80 x

                              Edit [REDACTED] and send to Brian Feldman and Reveals attorney-client
2/17/2015 Weeda, J. Mason     Mary Bixler Wood.                             communication re legal advice.         1.5 Partner    $ 800 $ 1,200                        x

                                                                             Reveals attorney-client
2/18/2015 Weeda, J. Mason     [REDACTED] Mary Bixler Wood's comments.        communication re legal advice.        0.9 Partner    $ 800 $   720                        x
                                                                             Reveals common interest
                                                                             communication with Government;
                              Communications with client and U.S. Attorney’s reveals law enforcement
2/19/2015 Feldman, Brian M.   Office re [REDACTED].                          techniques.                           0.4 Partner    $ 800 $   320 x
                                                                             Reveals common interest
                                                                             communication with Government;
                              Communications with client re [REDACTED] from reveals law enforcement
2/20/2015 Feldman, Brian M.   [REDACTED] USAO.                               techniques.                           0.1 Partner    $ 800 $    80 x

2/26/2015 Feldman, Brian M.   Contact client re update from FDA and USAO.                                          0.1 Partner    $ 800 $    80 x
2/27/2015 Feldman, Brian M.   Return AUSA London’s call; update client.                                            0.6 Partner    $ 800 $   480 x
                                                                                  Reveals common interest
                                                                                  communication with Government;
                              Update co-counsel on [REDACTED] with USAO           reveals law enforcement
2/28/2015 Feldman, Brian M.   and FDA.                                            techniques.                      0.1 Partner    $ 800 $    80 x

                                                                                              61
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 89 of 151                                       COMMON to CareFusion   Avalign
     Date Name                Narrative                                           Redaction Rationale(s)           Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                              Communications with client and government re
 3/2/2015 Feldman, Brian M.   seal extension.                                                                      0.1 Partner     $ 800 $    80 x
                              File review related to additional Avalign product
 3/2/2015 O'Flaherty, Neil    recalls; Research regarding same.                                                    2.0 Partner     $ 800 $ 1,600 x
                              File review related to additional Avalign product
 3/3/2015 O'Flaherty, Neil    recalls; research regarding same.                                                    0.5 Partner     $ 800 $   400 x
                              Correspondence with U.S. Attorney's Office re
3/11/2015 Feldman, Brian M.   sealing extension.                                                                   0.1 Partner     $ 800 $    80 x
3/12/2015 Feldman, Brian M.   Telephone conference with client.                                                    0.2 Partner     $ 800 $   160 x
                                                                               Reveals common interest
                                                                               communication with Government;
                              Telephone conference with U.S. Attorney's Office reveals law enforcement
3/17/2015 Feldman, Brian M.   re [REDACTED]                                    techniques.                         0.1 Partner     $ 800 $    80 x

3/25/2015 Feldman, Brian M.   Telephone conference with client re case update.                                     0.4 Partner     $ 800 $   320 x
3/31/2015 Feldman, Brian M.   Contact with co-counsel.                                                             0.1 Partner     $ 800 $    80 x

 4/2/2015 Feldman, Brian M.   Contact U.S. Attorney's Office and co-counsel.                                       0.2 Partner     $ 800 $   160 x
 4/6/2015 Feldman, Brian M.   Arrange telephone conference with client.                                            0.1 Partner     $ 800 $    80 x
 4/7/2015 Feldman, Brian M.   Telephone conference with AUSA London.                                               0.1 Partner     $ 800 $    80 x

 4/9/2015 Feldman, Brian M.   Telephone conference with client and co-counsel.                                     1.0 Partner     $ 800 $   800 x
                              Telephone call with Mary Bixler Wood and Brian
 4/9/2015 Weeda, J. Mason     Feldman.                                                                             0.5 Partner     $ 800 $   400 x
                                                                                  Reveals common interest
                              Telephone conference with [REDACTED]; follow        communication with Government;
                              up with client; email with AUSAs London and         reveals law enforcement
4/13/2015 Feldman, Brian M.   Harwood.                                            techniques.                      0.3 Partner     $ 800 $   240 x

                              Review e-mail from Mary Bixler Wood; discuss
4/13/2015 O'Flaherty, Neil    same with colleague; file review regarding same.                                     1.0 Partner     $ 800 $   800 x
                                                                                  Reveals common interest
                                                                                  communication with Government;
                                                                                  reveals law enforcement
4/16/2015 McGuire, Maura C.   E-mail scheduling [REDACTED].                       techniques.                      0.2 Associate   $ 400 $    80 x
                                                                                  Reveals common interest
                              Arrange call with [REDACTED]; telephone             communication with Government;
                              conference with co-counsel; communicate with        reveals law enforcement
4/16/2015 Feldman, Brian M.   client.                                             techniques.                      1.4 Partner     $ 800 $ 1,120 x
                                                                                  Reveals common interest
                                                                                  communication with Government;
                              Telephone conference with [REDACTED];               reveals law enforcement
4/17/2015 Feldman, Brian M.   telephone conference with client.                   techniques.                      1.0 Partner     $ 800 $   800 x
                                                                                  Reveals common interest
                                                                                  communication with Government;
                              Review client email; telephone conference with      reveals law enforcement
4/17/2015 Feldman, Brian M.   AUSAs.                                              techniques.                      0.3 Partner     $ 800 $   240 x

                                                                                               62
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 90 of 151                                      COMMON to CareFusion   Avalign
     Date Name                  Narrative                                          Redaction Rationale(s)           Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                                                                                                        Senior
4/22/2015 Bringewatt, John P.   Correspondence re subpoena.                                                         0.2 Associate   $ 500 $   100 x
4/22/2015 Feldman, Brian M.     Telephone conference with AUSA London.                                              0.3 Partner     $ 800 $   240 x

                                Conference with B. Feldman re drafting             Reveals common interest
4/23/2015 Archer, David T.      [REDACTED] Avalign companies.                      communication with Government.   0.3 Associate   $ 400 $   120                        x

                                                                              Reveals common interest                   Senior
4/23/2015 Bringewatt, John P.   Discuss potential [REDACTED] with co-counsel. communication with Government.        0.1 Associate   $ 500 $    50 x
                                Telephone conference with AUSA London; update
4/23/2015 Feldman, Brian M.     client.                                                                             0.3 Partner     $ 800 $   240 x

                                Review memos in preparation for drafting           Reveals common interest
4/27/2015 Archer, David T.      [REDACTED].                                        communication with Government.   1.1 Associate   $ 400 $   440                        x

                                Review and analyze complaint, disclosure
                                statement, and memos re import alerts, recalls     Reveals common interest
4/28/2015 Archer, David T.      and warning letter; draft [REDACTED].              communication with Government.   5.1 Associate   $ 400 $ 2,040 x
                                Telephone call with Neil O'Flaherty, Mary Bixler
4/28/2015 Weeda, J. Mason       Wood, and Brian Feldman.                                                            0.6 Partner     $ 800 $   480 x

                                Review complaint, disclosure statement, and
                                memos re warning letter and import alerts in
                                preparation [REDACTED]; [REDACTED] Avalign,
                                Instrumed, Advantis, Nemcomed, NGI, Round
                                Table, Carefusion, and DePuy; draft email to B.    Reveals common interest
4/29/2015 Archer, David T.      Feldman enclosing same.                            communication with Government.   4.9 Associate   $ 400 $ 1,960 x

                                                                                   Reveals common interest              Senior
4/29/2015 Bringewatt, John P.   Review memorandum re [REDCATED].                   communication with Government.   0.5 Associate   $ 500 $   250 x
                                Email and telephone conference with client;
4/29/2015 Feldman, Brian M.     review client documents.                                                            2.0 Partner     $ 800 $ 1,600 x

                                Review information [REDACTED] sent by Mary
                                Bixler Wood and draft summary of facts for Neil    Reveals attorney-client
4/29/2015 Weeda, J. Mason       O'Flaherty; telephone call with Brian Feldman.     communication re legal advice.   3.0 Partner     $ 800 $ 2,400 x
                                Conference with B. Feldman and J. Bringewatt re
                                [REDACTED]; review notes to determine              Reveals common interest
4/30/2015 Archer, David T.      [REDACTED]                                         communication with Government.   1.2 Associate   $ 400 $   480 x

                                Conference with B. Feldman and D. Archer to        Reveals common interest              Senior
4/30/2015 Bringewatt, John P.   discuss [REDACTED].                                communication with Government.   0.8 Associate   $ 500 $   400 x

                                                                                   Reveals common interest
4/30/2015 Feldman, Brian M.     Prepare [REDACTED].                                communication with Government.   1.8 Partner     $ 800 $ 1,440 x
 5/5/2015 Feldman, Brian M.     Meeting with AUSA London.                                                           0.2 Partner     $ 800 $   160 x


                                                                                                63
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 91 of 151                                    COMMON to CareFusion   Avalign
     Date Name                  Narrative                                        Redaction Rationale(s)           Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                                                                                 Reveals common interest
5/11/2015 Archer, David T.      Revise and edit [REDACTED].                      communication with Government.   2.1 Associate   $ 400 $   840 x

                                                                                 Reveals common interest              Senior
5/11/2015 Bringewatt, John P.   Discuss draft [REDACTED] with D. Archer.         communication with Government.   0.1 Associate   $ 500 $    50 x

                                Revise and edit [REDACTED]; draft email to J.    Reveals common interest
5/14/2015 Archer, David T.      Bringewatt and B. Feldman enclosing same.        communication with Government.   5.1 Associate   $ 400 $ 2,040 x
5/14/2015 Feldman, Brian M.     Answer client question.                                                           0.1 Partner     $ 800 $    80 x
                                Review and revise [REDACTED]; conference with
                                J. Bringewatt re scheduling time to discuss      Reveals common interest
5/18/2015 Archer, David T.      comments.                                        communication with Government.   0.6 Associate   $ 400 $   240 x

                                                                                 Reveals common interest              Senior
5/18/2015 Bringewatt, John P.   Review and revise draft [REDACTED].              communication with Government.   3.1 Associate   $ 500 $ 1,550 x

                                Draft email to J. Bringewatt re scheduling meeting Reveals common interest
5/20/2015 Archer, David T.      to discuss [REDACTED]; review draft [REDACTED]. communication with Government.    0.2 Associate   $ 400 $    80 x

                                Conference with J. Bringewatt re revisions to    Reveals common interest
5/21/2015 Archer, David T.      [REDACTED]; revise and edit [REDACTED].          communication with Government.   1.3 Associate   $ 400 $   520 x

                                                                                 Reveals common interest              Senior
5/21/2015 Bringewatt, John P.   Conference with D. Archer re [REDACTED].         communication with Government.   0.3 Associate   $ 500 $   150 x
5/21/2015 Feldman, Brian M.     Correspondence with FDA, client and USAO.                                         0.2 Partner     $ 800 $   160 x

                                Revise and edit [REDACTED] per J. Bringewatt's   Reveals common interest
5/22/2015 Archer, David T.      comments.                                        communication with Government.   1.2 Associate   $ 400 $   480 x
                                Communication re government request for
5/22/2015 Feldman, Brian M.     meeting.                                                                          0.2 Partner     $ 800 $   160 x
                                                                                 Reveals common interest
                                                                                 communication with Government;
                                                                                 reveals law enforcement
5/24/2015 Feldman, Brian M.     Email communications re [REDACTED].              techniques.                      0.1 Partner     $ 800 $    80 x

                                Revise and edit [REDACTED]; draft email to B.    Reveals common interest
5/26/2015 Archer, David T.      Feldman enclosing same.                          communication with Government.   0.7 Associate   $ 400 $   280 x
                                                                                 Reveals common interest
                                                                                 communication with Government;
                                Contact [REDACTED]; convey [REDACTED] to         reveals law enforcement
5/27/2015 Feldman, Brian M.     client.                                          techniques.                      0.2 Partner     $ 800 $   160 x
5/29/2015 Feldman, Brian M.     Draft email communication with client.                                            0.1 Partner     $ 800 $    80 x
                                                                                 Reveals common interest
                                                                                 communication with Government;
                                                                                 reveals law enforcement
 6/1/2015 Feldman, Brian M.     Correspondence with [REDACTED] and AUSA.         techniques.                      0.1 Partner     $ 800 $    80 x

                                                                                              64
                                            Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 92 of 151                                      COMMON to CareFusion   Avalign
     Date Name                  Narrative                                        Redaction Rationale(s)            Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                                                                                 Reveals common interest
 6/4/2015 Archer, David T.      Follow up with B. Feldman re [REDACTED].         communication with Government.    0.1 Associate   $ 400 $    40 x

                                Conference with B. Feldman and J. Bringewatt re Reveals common interest
 6/5/2015 Archer, David T.      [REDACTED]; revise and edit [REDACTED].         communication with Government.     0.6 Associate   $ 400 $   240 x

                                                                                 Reveals common interest
 6/5/2015 Feldman, Brian M.     Draft [REDACTED].                                communication with Government.    0.7 Partner     $ 800 $   560 x

                                Conference with B. Feldman & D. Archer re        Reveals common interest               Senior
 6/5/2015 Bringewatt, John P.   finalization of [REDACTED].                      communication with Government.    0.5 Associate   $ 500 $   250 x

                                                                                 Reveals common interest
 6/8/2015 Archer, David T.      Revise and edit [REDACTED].                      communication with Government.    2.1 Associate   $ 400 $   840 x

                                Revise and edit [REDACTED]; draft emails to M.   Reveals common interest
 6/9/2015 Archer, David T.      Wood and OFW Law enclosing same.                 communication with Government.    1.9 Associate   $ 400 $   760 x

                                Telephone conference with co-counsel re          Reveals common interest
 6/9/2015 Feldman, Brian M.     [REDACTED].                                      communication with Government.    0.4 Partner     $ 800 $   320 x

                                Conference call with Brian Feldman regarding      Reveals common interest
 6/9/2015 O'Flaherty, Neil      case update; review draft [REDACTED]              communication with Government.   1.0 Partner     $ 800 $   800 x
 6/9/2015 Weeda, J. Mason       Telephone call with Brian Feldman.                                                 0.5 Partner     $ 800 $   400 x
                                Telephone conference with U.S. Attorney's office;
                                review common interest agreement;
6/11/2015 Feldman, Brian M.     communications with client re same.                                                0.6 Partner     $ 800 $   480 x

                                                                                 Reveals common interest
6/12/2015 O'Flaherty, Neil      Review draft [REDACTED]; edit same.              communication with Government.    1.5 Partner     $ 800 $ 1,200 x

                                                                                 Reveals common interest
6/12/2015 Weeda, J. Mason       Review and revise [REDACTED].                    communication with Government.    1.5 Partner     $ 800 $ 1,200 x
                                Review comments from M. Wood re
                                [REDACTED]; revise and edit [REDACTED]           Reveals common interest
6/15/2015 Archer, David T.      comments and additions.                          communication with Government.    2.2 Associate   $ 400 $   880 x

                                Review comments and edits re [REDACTED];         Reveals common interest
6/16/2015 Archer, David T.      revise and edit [REDACTED].                      communication with Government.    0.8 Associate   $ 400 $   320 x
                                Review draft Instrumed and other [REDACTED];
                                edit and comment on same; discuss same with      Reveals common interest
6/16/2015 O'Flaherty, Neil      colleague.                                       communication with Government.    4.0 Partner     $ 800 $ 3,200 x

                                                                                 Reveals common interest
6/16/2015 Weeda, J. Mason       Revise [REDACTED]                                communication with Government.    1.5 Partner     $ 800 $ 1,200 x


                                                                                              65
                                          Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 93 of 151                                     COMMON to CareFusion   Avalign
     Date Name                Narrative                                       Redaction Rationale(s)            Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                              Review comments from OFW on [REDACTED];         Reveals common interest
6/17/2015 Archer, David T.    review notes re edits to [REDACTED].            communication with Government.    1.0 Associate   $ 400 $   400 x

                                                                              Reveals common interest
6/17/2015 Feldman, Brian M.   Review co-counsel [REDACTED] changes.           communication with Government.    0.2 Partner     $ 800 $   160 x

                                                                              Reveals common interest
6/17/2015 O'Flaherty, Neil    Review draft [REDACTED].                        communication with Government.    2.5 Partner     $ 800 $ 2,000 x
                              Conference with B. Feldman re edits to
                              [REDACTED]; review and analyze OFW Law's
                              comments on [REDACTED]; revise and edit         Reveals common interest
6/18/2015 Archer, David T.    [REDACTED].                                     communication with Government.    1.5 Associate   $ 400 $   600 x

                              Review and edit [REDACTED]; discuss same with   Reveals common interest
6/18/2015 O'Flaherty, Neil    colleague.                                      communication with Government.    2.0 Partner     $ 800 $ 1,600 x
6/18/2015 Weeda, J. Mason     E-mail to Brian Feldman.                                                          1.0 Partner     $ 800 $   800 x

                              Review and analyze comments from OFW Law;
                              review and analyze comments from M. Wood;
                              revise and edit [REDACTED] Instrumed; review    Reveals common interest
                              and analyze comments from OFW Law re Round      communication with Government;
                              Table; draft email to M. Weeda enclosing        reveals attorney client
6/19/2015 Archer, David T.    [REDACTED] for Instrumed.                       communications re legal advice.   2.2 Associate   $ 400 $   880                        x

                              Review and edit draft [REDACTED]; discuss same Reveals common interest
6/19/2015 O'Flaherty, Neil    with colleague.                                communication with Government.     1.0 Partner     $ 800 $   800 x

                                                                              Reveals common interest
6/19/2015 Weeda, J. Mason     Edit [REDACTED] and send to Dave Archer.        communication with Government.    2.0 Partner     $ 800 $ 1,600 x

                              Review and edit [REDACTED]; discuss same with   Reveals common interest
6/20/2015 O'Flaherty, Neil    colleague.                                      communication with Government.    3.0 Partner     $ 800 $ 2,400 x
                              Review [REDACTED] edits to Round Table
                              [REDACTED] from M. Weeda; telephone
                              conference with M. Weeda and N. Flaherty re
                              [REDACTED]; conference with B. Feldman re       Reveals common interest
6/22/2015 Archer, David T.    same; revise and edit [REDACTED].               communication with Government.    3.2 Associate   $ 400 $ 1,280 x

                                                                              Reveals common interest
6/22/2015 Feldman, Brian M.   Communications re [REDACTED].                   communication with Government.    0.2 Partner     $ 800 $   160 x

                              Conference call with client regarding [REDACTED] Reveals common interest
6/22/2015 O'Flaherty, Neil    issues; review draft [REDACTED]; rdit same.      communication with Government.   2.5 Partner     $ 800 $ 2,000 x

                              Telephone call with Dave Archer regarding       Reveals common interest
6/22/2015 Weeda, J. Mason     [REDACTED]; edit [REDACTED].                    communication with Government.    2.0 Partner     $ 800 $ 1,600 x

                                                                                           66
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 94 of 151                                         COMMON to CareFusion   Avalign
     Date Name                 Narrative                                       Redaction Rationale(s)                Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                                                                               Reveals common interest
6/23/2015 Archer, David T.     Revise [REDACTED] per OFW Law comments.         communication with Government.        0.7 Associate   $ 400 $   280 x

                               Revise remaining [REDACTED] and send to Dave    Reveals common interest
6/23/2015 Weeda, J. Mason      Archer.                                         communication with Government.        2.0 Partner     $ 800 $ 1,600 x

                               Revise and edit [REDACTED] Avalign Companies;     Reveals common interest
6/25/2015 Archer, David T.     draft email to B. Feldman re same.                communication with Government.      2.7 Associate   $ 400 $ 1,080                        x
                                                                                 Reveals common interest
                               Discussion with colleague regarding questions for communication with Government;
                               [REDACTED]; review draft E-mail to HSE regarding reveals law enforcement
6/25/2015 O'Flaherty, Neil     questions; edit same.                             techniques.                         1.2 Partner     $ 800 $   960                        x
                                                                                 Reveals common interest
                               Draft questions for Brian Feldman regarding       communication with Government;
                               [REDACTED]; telephone calls with Maura McGuire reveals law enforcement
6/25/2015 Weeda, J. Mason      regarding same.                                   techniques.                         1.5 Partner     $ 800 $ 1,200                        x
                               Revise and edit [REDACTED], incorporating
                               comments from OFW Law and M. Wood; draft
                               email to B. Feldman enclosing final versions of   Reveals common interest
6/26/2015 Archer, David T.     [REDACTED].                                       communication with Government.      4.3 Associate   $ 400 $ 1,720                        x
                                                                                 Reveals common interest
                                                                                 communication with Government;
                               Send draft [REDACTED]; communication with         reveals law enforcement
6/26/2015 Feldman, Brian M.    USA; preparation; briefing with [REDACTED].       techniques.                         1.3 Partner     $ 800 $ 1,040                        x
                               Arrange conference call with client; review
6/30/2015 Feldman, Brian M.    memorandum from client.                                                               0.2 Partner     $ 800 $   160 x


                                                                               Reveals common interest
                                                                               communication with Government;
                               Review [REDACTED]; participate in conference    reveals law enforcement
                               call with HSE and Mary Bixler Wood regarding    techniques; reveals attorney client
 7/1/2015 O'Flaherty, Neil     same; prepare notes regarding [REDACTED].       communications re legal advice.       3.0 Partner     $ 800 $ 2,400                        x


                                                                               Reveals common interest
                                                                               communication with Government;
                                                                               reveals law enforcement
                                                                               techniques; reveals attorney client
 7/1/2015 Terman, Stephen D.   Review [REDACTED]                               communications re legal advice.       0.5 Partner     $ 800 $   400                        x




                                                                                             67
                                            Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 95 of 151                                          COMMON to CareFusion   Avalign
     Date Name                  Narrative                                        Redaction Rationale(s)                Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC


                                                                                 Reveals common interest
                                                                                 communication with Government;
                                                                                 reveals law enforcement
                                                                                 techniques; reveals attorney client
 7/1/2015 Weeda, J. Mason       Telephone call regarding [REDACTED]              communications re legal advice.       1.0 Partner     $ 800 $   800                        x
                                Telephone conference with client; email FDA;
 7/1/2015 Feldman, Brian M.     telephone call to AUSA London.                                                         1.0 Partner     $ 800 $   800 x
                                                                                 Reveals common interest
                                                                                 communication with Government;
                                Prepare E-mail memorandum [REDACTED];            reveals law enforcement
 7/2/2015 O'Flaherty, Neil      review notes and research for same.              techniques.                           4.0 Partner     $ 800 $ 3,200                        x
                                                                                 Reveals common interest
                                                                                 communication with Government;
                                Prepare e-mail memorandum of [REDACTED];         reveals law enforcement
 7/3/2015 O'Flaherty, Neil      review notes and research for same.              techniques.                           1.0 Partner     $ 800 $   800                        x
                                Review recent caselaw developments re medical                                              Senior
7/15/2015 Bringewatt, John P.   device false claims.                                                                   0.6 Associate   $ 500 $   300 x
7/17/2015 Feldman, Brian M.     Discuss next investigative steps.                                                      0.5 Partner     $ 800 $   400 x
                                                                                Reveals common interest
                                                                                communication with Government;
                                Telephone conference with relator; arrange next reveals law enforcement
7/28/2015 Feldman, Brian M.     steps [REDACTED].                               techniques.                            0.4 Partner     $ 800 $   320                        x
                                E-mail from [REDACTED]: meeting with B.         Reveals common interest
                                Feldman to discuss status of investigation;     communication with Government;
                                telephone conference with E. London and         reveals law enforcement
7/29/2015 McGuire, Maura C.     conference with B. Feldman re [REDACTED].       techniques.                            0.5 Associate   $ 400 $   200                        x
7/29/2015 Feldman, Brian M.     Telephone conference with SDNY.                                                        0.4 Partner     $ 800 $   320 x
                                Contact co-counsel re amended complaint and
7/31/2015 Feldman, Brian M.     update on investigation.                                                               0.3 Partner     $ 800 $   240 x
                                Telephone conference with AUSA London; send
                                AUSAs requested update on [REDACTED]; email
                                suggestions to SDNY re appropriate [REDACTED] Reveals common interest
 8/5/2015 Feldman, Brian M.     questions.                                      communication with Government.         1.3 Partner     $ 800 $ 1,040                        x
                                Revise and edit amended complaint and related
                                party complaint; review emails re same;
                                conference with OFW Law re updates on status of
                                case; draft emails to B. Feldman re additional
 8/5/2015 Archer, David T.      issues.                                                                                3.1 Associate   $ 400 $ 1,240 x
                                                                                                                           Senior
 8/5/2015 Bringewatt, John P.   Review correspondence re recent developments.                                          0.1 Associate   $ 500 $    50 x
                                Conference call with HSE regarding case
                                developments; post-conference call discussions
 8/5/2015 O'Flaherty, Neil      with colleagues.                                                                       0.8 Partner     $ 800 $   640 x



                                                                                               68
                                            Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 96 of 151                                     COMMON to CareFusion   Avalign
      Date Name                 Narrative                                           Redaction Rationale(s)        Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                                Review E-mails; conference call with client and
  8/5/2015 Terman, Stephen D.   discussions with colleagues regarding same.                                       0.8 Partner     $ 800 $   640 x
 8/19/2015 Feldman, Brian M.    Discussion re amendment to complaint.                                             0.1 Partner     $ 800 $    80 x
 8/20/2015 Feldman, Brian M.    Review client document requested by FDA.                                          0.1 Partner     $ 800 $    80 x
                                Telephone conference with B. Feldman to discuss
 8/28/2015 McGuire, Maura C.    deliverables to USAO.                                                             0.2 Associate   $ 400 $    80 x
 8/28/2015 Feldman, Brian M.    Prepare agenda for call with SDNY.                                                0.1 Partner     $ 800 $    80 x
                                Telephone conference with AUSA London; draft
                                email as requested by AUSA London re            Reveals common interest
  9/1/2015 Feldman, Brian M.    [REDACTED].                                     communication with Government.    0.2 Partner     $ 800 $   160                        x

  9/1/2015 Feldman, Brian M.    Email client re AUSA request for information.                                     0.1 Partner     $ 800 $    80 x
  9/3/2015 Feldman, Brian M.    Review government extension letter.                                               0.1 Partner     $ 800 $    80 x
  9/8/2015 Feldman, Brian M.    Prepare correspondence with USAO.                                                 0.3 Partner     $ 800 $   240 x
                                Arrange meeting to address government's
 9/15/2015 Feldman, Brian M.    questions.                                                                        0.1 Partner     $ 800 $    80 x
 9/18/2015 Feldman, Brian M.    Client correspondence.                                                            0.1 Partner     $ 800 $    80 x
 9/18/2015 Weeda, J. Mason      Correspondence with HSE.                                                          0.5 Partner     $ 800 $   400 x

                                Telephone conference with client; email to U.S.
 9/22/2015 Feldman, Brian M.    Attorney's Office with information re witness.                                    0.4 Partner     $ 800 $   320 x

                                Meeting with B. Feldman re e-mail update to
 9/22/2015 McGuire, Maura C.    USAO of the Southern District of New York.                                        0.2 Associate   $ 400 $    80 x

 9/22/2015 Weeda, J. Mason      Telephone call with Mary Wood and HSE team.                                       0.6 Partner     $ 800 $   480 x
                                Review documents regarding call with client;
 9/22/2015 Terman, Stephen D.   conference call with client.                                                      1.0 Partner     $ 800 $   800 x

                                Review and revise answers to questions; e-mail to
10/14/2015 Weeda, J. Mason      client regarding status of answers to questions.                                  1.0 Partner     $ 800 $   800 x
                                Telephone conference with client; telephone
                                conference with AUSA Harwood; follow-up email
10/20/2015 Feldman, Brian M.    to client.                                                                        0.9 Partner     $ 800 $   720 x
                                Telephone call with Brian Feldman and Mary
10/20/2015 Weeda, J. Mason      Wood.                                                                             0.4 Partner     $ 800 $   320 x

10/28/2015 Feldman, Brian M.    Arrange meeting with U.S. Attorney's Office.                                      0.2 Partner     $ 800 $   160 x

                                Arrange discussion in advance of SDNY meeting re Reveals common interest
10/30/2015 Feldman, Brian M.    [REDACTED].                                      communication with Government.   0.1 Partner     $ 800 $    80 x
                                Arrange conference call in advance of meeting
 11/2/2015 Feldman, Brian M.    with SDNY.                                                                        0.1 Partner     $ 800 $    80 x
 11/3/2015 Feldman, Brian M.    Review client summary.                                                            1.1 Partner     $ 800 $   880 x
                                Telephone conference call re discussion with
 11/3/2015 Feldman, Brian M.    SDNY.                                                                             0.2 Partner     $ 800 $   160 x

                                                                                                 69
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 97 of 151                                    COMMON to CareFusion   Avalign
      Date Name                 Narrative                                       Redaction Rationale(s)            Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                Conference with B. Feldman re telephone
                                conference with government attorneys on 11/4;
 11/3/2015 Archer, David T.     revise and edit disclosure statement.                                             1.2 Associate   $ 400 $   480 x

                                Discussion with colleague; review documents;
 11/3/2015 Terman, Stephen D.   telephone call with client and Mary Wood.                                         1.5 Partner     $ 800 $ 1,200 x

                                Review [REDACTED] in preparation for            Reveals common interest
 11/4/2015 Archer, David T.     conference call with US Attorneys' Office.      communication with Government.    0.5 Associate   $ 400 $   200 x

                                                                                Reveals common interest
 11/4/2015 Feldman, Brian M.    Meeting with AUSAs re [REDACTED].               communication with Government.    1.1 Partner     $ 800 $   880 x

                                Review [REDACTED]; meeting with Steve Terman Reveals common interest
 11/4/2015 Weeda, J. Mason      to discuss [REDACTED].                       communication with Government.       3.5 Partner     $ 800 $ 2,800 x
                                Discussion with colleague and prepare for
                                telephone call with DOJ; review documents in
 11/4/2015 Terman, Stephen D.   preparation for telephone call with DOJ.                                          1.3 Partner     $ 800 $ 1,040 x

                                                                                Reveals common interest
 11/6/2015 Feldman, Brian M.    Revise [REDACTED].                              communication with Government.    1.3 Partner     $ 800 $ 1,040 x

                                                                                Reveals common interest
 11/9/2015 McGuire, Maura C.    Revise [REDACTED] with comments from USAO.      communication with Government.    3.9 Associate   $ 400 $ 1,560 x

                                                                                Reveals common interest
11/10/2015 Feldman, Brian M.    Revise [REDACTED].                              communication with Government.    0.2 Partner     $ 800 $   160 x

                                Continue revising [REDACTED] with comments      Reveals common interest
11/10/2015 McGuire, Maura C.    from US Attorney's Office.                      communication with Government.    1.4 Associate   $ 400 $   560 x
                                Call with M. McGuire re list of [REDACTED]
                                documents to [REDACTED] in connection with      Reveals common interest
11/10/2015 Schuber, Mark F.     [REDACTED].                                     communication with Government.    0.3 Associate   $ 400 $   120 x

                                                                                Reveals common interest
11/11/2015 Archer, David T.     Review and analyze [REDACTED].                  communication with Government.    0.7 Associate   $ 400 $   280 x

                                Review and analyze [REDACTED]; draft email to B. Reveals common interest
11/12/2015 Archer, David T.     Feldman enclosing same.                          communication with Government.   0.6 Associate   $ 400 $   240 x

                                                                                Reveals common interest
 12/4/2015 Feldman, Brian M.    Correspondence re [REDACTED] with SDNY.         communication with Government.    0.1 Partner     $ 800 $    80 x
 12/7/2015 Feldman, Brian M.    Seek update from SDNY; update client.                                             0.1 Partner     $ 800 $    80 x

                                Email communications with Mary Wood; review
                                case law developments; telephone conference
12/17/2015 Feldman, Brian M.    with FDA experts re additional theories.                                          1.3 Partner     $ 800 $ 1,040 x

                                                                                             70
                                            Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 98 of 151                                         COMMON to CareFusion   Avalign
      Date Name                 Narrative                                     Redaction Rationale(s)                  Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                Telephone conference with AUSA London; update
12/18/2015 Feldman, Brian M.    client.                                                                               0.3 Partner     $ 800 $   240 x

                                                                                    Reveals common interest
12/29/2015 Feldman, Brian M.    Update client on [REDACTED] status.                 communication with Government.    0.3 Partner     $ 800 $   240 x
                                Respond to request for information re
                                [REDACTED]; seek information re same from           Reveals common interest
 1/12/2016 Feldman, Brian M.    client.                                             communication with Government.    0.2 Partner     $ 800 $   160 x

                                Correspondence with client; obtain information
                                requested from Government; provide response to Reveals common interest
 1/13/2016 Feldman, Brian M.    Government re [REDACTED].                      communication with Government.         0.2 Partner     $ 800 $   160 x
 1/20/2016 Feldman, Brian M.    Review client emails.                                                                 0.1 Partner     $ 800 $    80 x
                                Review e-mails and e-mail colleague regarding
 1/20/2016 Terman, Stephen D.   Mary Wood's e-mail.                                                                   0.3 Partner     $ 800 $   240 x

                                Telephone conference with U.S. Attorney's Office;   Reveals common interest
                                telephone conference with client re USAO            communication with Government;
                                requests for [REDACTED] information; follow up      reveals attorney client
 1/25/2016 Feldman, Brian M.    email with client re same.                          communications re legal advice.   0.8 Partner     $ 800 $   640 x
 1/25/2016 Feldman, Brian M.    Review case law update.                                                               0.2 Partner     $ 800 $   160 x
                                Email client re questions; telephone conference
 1/25/2016 Feldman, Brian M.    with client.                                                                          0.7 Partner     $ 800 $   560 x

                                Conference with B. Feldman re [REDACTED]; draft Reveals common interest
 1/26/2016 Archer, David T.     email to M. Weeda re same.                      communication with Government.        0.2 Associate   $ 400 $    80 x

                                                                                Reveals common interest
                                Respond to requests from U.S. Attorney's Office communication with Government;
                                re [REDACTED]; obtain relevant information from reveals attorney client
 1/26/2016 Feldman, Brian M.    client.                                         communications re legal advice.       0.3 Partner     $ 800 $   240 x

                                Review proposed [REDACTED] and prepare              Reveals common interest
 1/26/2016 Scott, Lynn M.       [REDACTED].                                         communication with Government.    0.6 Paralegal   $ 150 $    90 x

                                Research [REDACTED] for [REDACTED]; Draft           Reveals common interest
 1/26/2016 Weeda, J. Mason      [REDACTED]                                          communication with Government.    3.5 Partner     $ 800 $ 2,800 x
                                Telephone call with colleagues regarding FDA
                                definitions; review E-mails regarding same;
 1/26/2016 Terman, Stephen D.   review and revise FDA response.                                                       0.6 Partner     $ 800 $   480 x

                                                                              Reveals common interest
 1/27/2016 Feldman, Brian M.    Respond to Government request for [REDACTED]. communication with Government.          0.1 Partner     $ 800 $    80 x

                                Research definitions for [REDACTED]; draft          Reveals common interest
 1/27/2016 Weeda, J. Mason      [REDACTED] .                                        communication with Government.    3.5 Partner     $ 800 $ 2,800 x


                                                                                                71
                                            Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 99 of 151                                        COMMON to CareFusion   Avalign
     Date Name                 Narrative                                           Redaction Rationale(s)            Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                               Review list of terms sent by L. Scott; revise and
                               edit same; draft email to M. Weeda enclosing
1/27/2016 Archer, David T.     same.                                                                                 0.6 Associate   $ 400 $   240 x
                               Finalize list of glossary terms requiring further
                               definition and send same to B. Feldman for
1/27/2016 Scott, Lynn M.       review.                                                                               0.3 Paralegal   $ 150 $    45 x

                               Review e-mails regarding FDA definition; review e- Reveals attorney-client
1/27/2016 Terman, Stephen D.   mails; e-mail client regarding [REDACTED].         communication re legal advice.     0.4 Partner     $ 800 $   320 x

                               Review and revise FDA [REDACTED] and discuss        Reveals common interest
1/28/2016 Terman, Stephen D.   same with colleague.                                communication with Government.    0.4 Partner     $ 800 $   320 x

                                                                                 Reveals common interest
1/29/2016 Feldman, Brian M.    Respond to U.S. Attorney's Office re [REDACTED]. communication with Government.       0.5 Partner     $ 800 $   400 x
                               Conferences with B. Feldman re case strategy and
 2/2/2016 Ghafary, Qais        development.                                                                          1.4 Associate   $ 400 $   560 x
                               Begin review and analysis of principal disclosure
 2/2/2016 Ghafary, Qais        statement and exhibits.                                                               1.8 Associate   $ 400 $   720 x
                               Review and analyze FDCA statutory framework,
                               principal disclosure statement and exhibits and
 2/3/2016 Ghafary, Qais        relevant case law.                                                                    5.1 Associate   $ 400 $ 2,040 x
                               Review certain PMA submissions; discussion with
 2/3/2016 Weeda, J. Mason      Mary Wood.                                                                            2.5 Partner     $ 800 $ 2,000                        x
                               Review and analyze principal disclosure
                               statement, exhibits, supporting case law and
 2/4/2016 Ghafary, Qais        statutory scheme.                                                                     3.2 Associate   $ 400 $ 1,280 x

                                                                                   Reveals common interest
 2/8/2016 Feldman, Brian M.    Contact AUSA re [REDACTED].                         communication with Government.    0.1 Partner     $ 800 $    80 x

                                                                                   Reveals common interest
                               Contact AUSA re investigation; email                communication with Government;
                               communications with client re upcoming              reveals attorney client
2/16/2016 Feldman, Brian M.    [REDACTED].                                         communications re legal advice.   0.2 Partner     $ 800 $   160 x

                               Prepare for telephone conference with USAO;
2/19/2016 Feldman, Brian M.    telephone conference with USAO; update client.                                        1.1 Partner     $ 800 $   880 x
                               Review e-mail from Brian Feldman regarding
                               status of case; further correspondence regarding
2/19/2016 Weeda, J. Mason      the same.                                                                             1.0 Partner     $ 800 $   800 x
2/22/2016 Feldman, Brian M.    Telephone conference with C. Harwood.                                                 1.2 Partner     $ 800 $   960 x

2/25/2016 Feldman, Brian M.    Communications with Government; update client.                                        0.2 Partner     $ 800 $   160 x
                               Advise client re seal extension; consent to seal
2/26/2016 Feldman, Brian M.    extension.                                                                            0.1 Partner     $ 800 $    80 x
 3/1/2016 Ghafary, Qais        Conference with B. Feldman re case status.                                            0.4 Associate   $ 400 $   160 x

                                                                                                72
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 100 of 151                                   COMMON to CareFusion   Avalign
     Date Name                   Narrative                                            Redaction Rationale(s)   Hrs Position    Rate      Amount both      SPECIFIC     SPECIFIC
                                 Telephone call with Brian Feldman and Mary
 3/1/2016 Weeda, J. Mason        Wood; review client e-mails.                                                  1.2 Partner     $ 800 $       960 x
                                 Telephone call with client and Mary Wood;
                                 review e-mails regarding same; discussion with
 3/1/2016 Terman, Stephen D.     colleague.                                                                    7.5 Partner     $ 800 $ 6,000 x

 3/2/2016 Feldman, Brian M.      Setup telephone conference at request of AUSAs.                               0.1 Partner     $ 800 $       80 x
                                 Telephone conference with U.S. Attorney; follow
 3/2/2016 Feldman, Brian M.      up with client.                                                               0.4 Partner     $ 800 $       320 x
                                 Review government submission to Court; forward
 3/3/2016 Feldman, Brian M.      to client with update.                                                        0.2 Partner     $ 800 $       160 x
 3/3/2016 Terman, Stephen D.     Review e-mails to and from client.                                            0.3 Partner     $ 800 $       240 x
 3/4/2016 Terman, Stephen D.     Review e-mails; telephone call with client.                                   1.0 Partner     $ 800 $       800 x

 3/5/2016   Feldman, Brian M.    Contact client re email; respond to client email.                             0.3   Partner   $   800   $   240   x
 3/7/2016   Feldman, Brian M.    Telephone conference with M. Wood.                                            0.3   Partner   $   800   $   240   x
 3/7/2016   Terman, Stephen D.   Review e-mails.                                                               0.4   Partner   $   800   $   320   x
 3/8/2016   Terman, Stephen D.   Review e-mails; discussion with colleagues.                                   0.4   Partner   $   800   $   320   x
 3/9/2016   Terman, Stephen D.   Review e-mails.                                                               0.3   Partner   $   800   $   240   x

3/10/2016 Feldman, Brian M.      Email communications with client and OFW Law.                                 0.3 Partner     $ 800 $       240 x

3/10/2016 Ghafary, Qais          Review principal disclosure statement, complaint.                             2.9 Associate   $ 400 $ 1,160 x

                                 E-mail correspondence with Brian Feldman; draft
3/10/2016 Weeda, J. Mason        email to Mary Wood; internal correspondence.                                  1.3 Partner     $ 800 $ 1,040 x
3/10/2016 Terman, Stephen D.     Review e-mails; discussion with colleague.                                    0.5 Partner     $ 800 $   400 x
                                 Telephone call with Mary Wood and Brian
3/15/2016 Weeda, J. Mason        Feldman.                                                                      1.0 Partner     $ 800 $       800 x
                                 Review client email re corporate changes; email
                                 client re Steripak; contact U.S. Attorney's Office
3/22/2016 Feldman, Brian M.      re status.                                                                    0.3 Partner     $ 800 $       240                       x

                                 Review E-mail from Brian Feldman regarding
                                 changes to Advantis devices; draft response E-
                                 mail with analysis pursuant to FDA guidance on
3/22/2016 Weeda, J. Mason        device changes.                                                               1.5 Partner     $ 800 $ 1,200                           x
3/24/2016 Feldman, Brian M.      Telephone conference with AUSA Harwood.                                       0.5 Partner     $ 800 $   400 x
                                 Participate in call with USAO and discussion with
3/24/2016 Ghafary, Qais          B. Feldman re same.                                                           0.4 Associate   $ 400 $       160 x
                                 Evaluate benefits of document review platform
3/25/2016 Feldman, Brian M.      for review of documents.                                                      0.7 Partner     $ 800 $       560 x
                                 Update client re discussion with U.S. Attorney's
3/25/2016 Feldman, Brian M.      Office.                                                                       0.2 Partner     $ 800 $       160 x
3/28/2016 Feldman, Brian M.      Review client emails.                                                         0.2 Partner     $ 800 $       160 x
                                 Correspondence with Mary Wood and Brian
3/31/2016 Weeda, J. Mason        Feldman.                                                                      1.0 Partner     $ 800 $       800 x

                                                                                                   73
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 101 of 151                                        COMMON to CareFusion   Avalign
     Date Name                 Narrative                                             Redaction Rationale(s)           Hrs Position    Rate  Amount both      SPECIFIC     SPECIFIC
 4/1/2016 Feldman, Brian M.    Telephone conference with client.                                                      0.7 Partner     $ 800 $  560 x
                               Participate in conference call with B. Feldman,
 4/1/2016 Ghafary, Qais        client and co-counsel.                                                                 0.7 Associate   $ 400 $   280 x
                               Review numerous E-mails from Mary Wood,
 4/1/2016 Terman, Stephen D.   client, and colleague.                                                                 0.3 Partner     $ 800 $   240 x

 4/5/2016 Feldman, Brian M.    Review client email; seek input from OFW Law.                                          0.2 Partner     $ 800 $   160 x
 4/6/2016 Terman, Stephen D.   Review e-mails from client and colleague.                                              0.5 Partner     $ 800 $   400 x
                               Review e-mail and research documents;
4/12/2016 Terman, Stephen D.   discussion with colleagues regarding same.                                             0.5 Partner     $ 800 $   400 x
                               Review documents from Mary Wood; discussion
                               with colleague regarding 510(k)and PMA issues;
4/13/2016 Terman, Stephen D.   review e-mails.                                                                        3.8 Partner     $ 800 $ 3,040 x
                               Review e-mail from client; review e-mails from
4/14/2016 Terman, Stephen D.   colleague; discuss with colleague                                                      1.5 Partner     $ 800 $ 1,200 x
4/16/2016 Terman, Stephen D.   Review e-mails from Mary Wood.                                                           - Partner     $ 800 $     - x
                               Review e-mail and documents from colleague;
                               discuss same with colleague; review documents
                               from client; telephone call with client; conference
4/25/2016 Terman, Stephen D.   call with DOJ.                                                                         6.0 Partner     $ 800 $ 4,800 x
4/25/2016 Terman, Stephen D.   Review emails and documents from client.                                               6.0 Partner     $ 800 $ 4,800 x
                               Review various documents; discuss with
4/26/2016 Terman, Stephen D.   colleague.                                                                             0.3 Partner     $ 800 $   240 x

                                                                                     Reveals common interest
 5/9/2016 Feldman, Brian M.    Correspondence with client re [REDACTED].             communication with Government.   0.1 Partner     $ 800 $    80 x

                                                                                     Reveals common interest
5/19/2016 Weeda, J. Mason      Review [REDACTED] from DOJ                            communication with Government.   1.5 Partner     $ 800 $ 1,200 x

5/19/2016 Terman, Stephen D.   Review e-mail; telephone call with colleague.                                          0.5 Partner     $ 800 $   400 x

                                                                                     Reveals common interest
5/26/2016 Feldman, Brian M.    Review [REDACTED].                                    communication with Government.   0.1 Partner     $ 800 $    80 x

                               Prepare for [REDACTED] briefing with SDNY;    Reveals common interest
5/31/2016 Feldman, Brian M.    telephone conference with SDNY re [REDACTED]. communication with Government.           1.8 Partner     $ 800 $ 1,440 x

                               Exchange e-mails with M. Weeda, M. Wood and
                               B. Feldman re [REDACTED]; telephone
                               conference with B. Feldman to prepare for call
                               with SDNY; call with SDNY to discuss [REDACTED] Reveals common interest
5/31/2016 McGuire, Maura C.    and e-mail to SDNY summarizing items discussed. communication with Government.         2.6 Associate   $ 400 $ 1,040 x

                               Correspondence with Maura Mcguire regarding           Reveals common interest
5/31/2016 Weeda, J. Mason      [REDACTED]                                            communication with Government.   1.5 Partner     $ 800 $ 1,200 x


                                                                                                  74
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 102 of 151                                      COMMON to CareFusion   Avalign
     Date Name                  Narrative                                        Redaction Rationale(s)            Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                Review e-mails regarding action and meeting with
                                government; telephone call with colleague        Reveals attorney-client
5/31/2016 Terman, Stephen D.    regarding [REDACTED].                            communication re legal advice.    0.4 Partner     $ 800 $   320 x

                                                                                 Reveals common interest
 6/3/2016 Terman, Stephen D.    Review E-mails regarding [REDACTED]              communication with Government.    0.3 Partner     $ 800 $   240 x
 6/8/2016 Feldman, Brian M.     Meeting with SDNY.                                                                 0.4 Partner     $ 800 $   320 x
                                Meeting with D. Archer re status of [REDACTED]
                                and update from B. Feldman's meeting with C.     Reveals common interest
 6/9/2016 McGuire, Maura C.     Harwood.                                         communication with Government.    0.6 Associate   $ 400 $   240 x
6/10/2016 Feldman, Brian M.     Update client re SDNY discussion.                                                  0.1 Partner     $ 800 $    80 x
                                Discussion with colleague regarding work product
                                for “going forward”; review documents regarding
6/13/2016 Terman, Stephen D.    same.                                                                              1.0 Partner     $ 800 $   800 x

6/16/2016 Feldman, Brian M.     Review Supreme Court False Claims Act decision.                                    0.2 Partner     $ 800 $   160 x
                                E-mail from J. Bringewatt to M. Wood re
                                [REDACTED];discuss case with J. Bringewatt and Reveals attorney-client
6/16/2016 McGuire, Maura C.     B. Feldman.                                     communication re legal advice.     0.3 Associate   $ 400 $   120 x

                                Conduct research re False Claims Act caselaw                                           Senior
6/16/2016 Bringewatt, John P.   developments; correspondence re same.                                              0.5 Associate   $ 500 $   250 x
                                Review letter to AUSO and other materials; send
6/16/2016 Weeda, J. Mason       to Stewart Fried for review.                                                       1.5 Partner     $ 800 $ 1,200 x
6/22/2016 Feldman, Brian M.     Contact SDNY.                                                                      0.1 Partner     $ 800 $    80 x

                                                                                  Reveals common interest
6/30/2016 Weeda, J. Mason       Draft [REDACTED]                                  communication with Government.   3.0 Partner     $ 800 $ 2,400 x

                                Telephone conference with SDNY re meeting;
                                review notes in advance of meeting; discuss
6/30/2016 Feldman, Brian M.     meeting and common interest terms with client.                                     0.8 Partner     $ 800 $   640 x

                                Update client on SDNY meeting; pose questions
                                to client from SDNY; provide SDNY with          Reveals common interest
 7/8/2016 Feldman, Brian M.     requested [REDACTED] from Instrumed.            communication with Government.     0.8 Partner     $ 800 $   640                        x
                                Review common interest agreement; advise client
 7/8/2016 Feldman, Brian M.     re same.                                                                           0.2 Partner     $ 800 $   160 x

                                Draft [REDACTED]; research regarding the same; Reveals common interest
7/15/2016 Weeda, J. Mason       send draft [REDACTED] to Brian Feldman.         communication with Government.     4.1 Partner     $ 800 $ 3,280 x
                                Email SDNY common interest plan after reviewing
7/18/2016 Feldman, Brian M.     and signing.                                                                       0.1 Partner     $ 800 $    80 x

                                Review SDNY draft [REDACTED]; e-mail              Reveals common interest
7/19/2016 Weeda, J. Mason       comments to Harter Secrest.                       communication with Government.   1.5 Partner     $ 800 $ 1,200 x
7/20/2016 Feldman, Brian M.     Correspondence with SDNY.                                                          0.1 Partner     $ 800 $    80 x

                                                                                              75
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 103 of 151                                      COMMON to CareFusion   Avalign
     Date Name                 Narrative                                          Redaction Rationale(s)           Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                               Review and revise draft [REDACTED]; circulate to Reveals common interest
7/21/2016 Weeda, J. Mason      counsel.                                         communication with Government.     1.5 Partner     $ 800 $ 1,200 x
7/25/2016 Feldman, Brian M.    Review recent case law; email.                                                      1.6 Partner     $ 800 $ 1,280 x
                               Review email from SDNY; update client and co-
 8/4/2016 Feldman, Brian M.    counsel.                                                                            0.1 Partner     $ 800 $    80 x
                               Review e-mail from client and discuss same with
 8/4/2016 Terman, Stephen D.   colleague.                                                                          0.3 Partner     $ 800 $   240 x

                               Review e-mail from Mary Wood regarding           Reveals attorney-client
 8/8/2016 Weeda, J. Mason      [REDACTED] Avalign; draft and send reply e-mail. communication re legal advice.     1.5 Partner     $ 800 $ 1,200                        x
 8/9/2016 Terman, Stephen D.   Review e-mail from Mary Wood.                                                       0.3 Partner     $ 800 $   240 x
8/10/2016 Feldman, Brian M.    Follow up with SDNY.                                                                0.1 Partner     $ 800 $    80 x

                               Correspondence with SDNY re review of              Reveals common interest
8/11/2016 Feldman, Brian M.    [REDATED] and in-person meeting.                   communication with Government.   0.1 Partner     $ 800 $    80 x

8/11/2016 Terman, Stephen D.   Review e-mails regarding document production.                                       0.3 Partner     $ 800 $   240 x

8/16/2016 Feldman, Brian M.    Meeting with SDNY re document production.                                           0.5 Partner     $ 800 $   400 x
                               Email exchange with SDNY about documents;
8/17/2016 Feldman, Brian M.    update client re same.                                                              0.2 Partner     $ 800 $   160 x

                               Conference with B. Feldman and M. McGuire re
                               documents provided by US Attorneys' Office;
8/22/2016 Archer, David T.     review documents contained on disc.                                                 1.9 Associate   $ 400 $   760 x
                               Review CID production from Avalign;
8/22/2016 Feldman, Brian M.    correspondence with SDNY re same.                                                   1.1 Partner     $ 800 $   880 x
                               Meeting with B. Feldman and D. Archer discussing
8/22/2016 McGuire, Maura C.    production and next steps.                                                          0.8 Associate   $ 400 $   320 x
                               Draft letter to M. Wood enclosing CD of
                               documents received from US Attorneys' Office;
                               draft email to M. Wood re same; review
8/23/2016 Archer, David T.     documents on CD.                                                                    1.2 Associate   $ 400 $   480 x
                               Provide SDNY correspondence to client and co-
                               counsel; seek co-counsel consent to sharing
8/23/2016 Feldman, Brian M.    agreement.                                                                          0.3 Partner     $ 800 $   240 x
                               Review documents from USA office; discuss same
8/23/2016 Terman, Stephen D.   with colleague.                                                                     0.5 Partner     $ 800 $   400 x
                               Review and analyze documents contained on CD
8/24/2016 Archer, David T.     from DOJ.                                                                           2.8 Associate   $ 400 $ 1,120 x

                               Review and analyze documents contained on CD
                               from DOJ; draft inventory of documents; draft
8/25/2016 Archer, David T.     email to M. Wood enclosing same.                                                    5.1 Associate   $ 400 $ 2,040 x



                                                                                               76
                                          Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 104 of 151                                       COMMON to CareFusion   Avalign
     Date Name                 Narrative                                      Redaction Rationale(s)               Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                               Review documents per email from B. Feldman;
                               draft email to B. Feldman re meeting with M.
8/30/2016 Archer, David T.     Wood.                                                                               1.1 Associate   $ 400 $   440 x
                               Draft emails to M. Wood and OFW Law re
 9/1/2016 Archer, David T.     scheduling meeting to discuss documents.                                            0.2 Associate   $ 400 $    80 x
                               Review documents provided by USAO; telephone
                               conference with M. Wood, B. Feldman, S. Terman
 9/2/2016 Archer, David T.     and M. Weeda.                                                                       2.2 Associate   $ 400 $   880 x
                               Telephone conference with client re CID
 9/2/2016 Feldman, Brian M.    response.                                                                           1.0 Partner     $ 800 $   800 x
 9/2/2016 Weeda, J. Mason      Telephone call regarding document review                                            0.6 Partner     $ 800 $   480 x
                               Telephone call regarding document review;
 9/2/2016 Terman, Stephen D.   discuss same with colleague.                                                        0.8 Partner     $ 800 $   640 x

                               Review email from SDNY; send sharing agreement
 9/5/2016 Feldman, Brian M.    to co-counsel for execution at request of SDNY.                                     0.1 Partner     $ 800 $    80 x
 9/6/2016 Feldman, Brian M.    Send updated sharing agreement to SDNY.                                             0.1 Partner     $ 800 $    80 x
                               Draft letter to OFW Law enclosing CD; strategize
 9/8/2016 Archer, David T.     re document review.                                                                 0.5 Associate   $ 400 $   200 x

                               Review emails from M. Wood re documents
                               provided by USAO; draft emails to M. Wood re
9/11/2016 Archer, David T.     same; draft emails to B. Feldman re same.                                           0.3 Associate   $ 400 $   120 x
9/11/2016 Terman, Stephen D.   Review e-mail and documents.                                                        1.0 Partner     $ 800 $   800 x
9/12/2016 Feldman, Brian M.    Follow up on CID requests with client.                                              0.1 Partner     $ 800 $    80 x

                               Review documents and emails in preparation for
                               call with M. Wood; telephone conference with M.
9/13/2016 Archer, David T.     Wood re documents.                                                                  0.7 Associate   $ 400 $   280 x

                               Draft email to M. Weeda re documents produced
                               by USAO; draft email to USAO re additional
                               [REDACTED]; review revised email; review      Reveals common interest
9/14/2016 Archer, David T.     documents re dates of FDA correspondence.     communication with Government.        1.6 Associate   $ 400 $   640 x

                               Finalize and send [REDACTED] list and suggestions Reveals common interest
9/14/2016 Feldman, Brian M.    to SDNY.                                          communication with Government.    0.1 Partner     $ 800 $    80 x

                               Draft communications with SDNY re [REDACTED] Reveals common interest
9/14/2016 Feldman, Brian M.    Instrumed.                                   communication with Government.         0.9 Partner     $ 800 $   720                        x

                               Review Avalign production of documents in          Reveals common interest
9/14/2016 Weeda, J. Mason      response to CID.                                   communication with Government.   3.5 Partner     $ 800 $ 2,800                        x
                               Review documents provided by USAO, per email
9/15/2016 Archer, David T.     from B. Feldman.                                                                    1.2 Associate   $ 400 $   480 x
9/15/2016 McGuire, Maura C.    Set up file share system with USAO.                                                 0.1 Associate   $ 400 $    40 x


                                                                                              77
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 105 of 151                                      COMMON to CareFusion   Avalign
     Date Name                 Narrative                                          Redaction Rationale(s)           Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                               Review documents; telephone call with colleague;
9/16/2016 Terman, Stephen D.   review e-mail to client; review various e-mails.                                    3.0 Partner     $ 800 $ 2,400 x

                               Conference with B. Feldman re new documents
                               received by USAO; review notes re question from
9/19/2016 Archer, David T.     M. Wood; review documents produced by USAO.                                         0.6 Associate   $ 400 $   240 x
                               Upload Avalign documents from US DOJ
9/19/2016 McGuire, Maura C.    dataroom.                                                                           1.5 Associate   $ 400 $   600 x
                               Upload Avalign documents from DOJ dataroom         Reveals common interest
                               and coordinate HSE data sharing of all Avalign     communication with Government;
                               documents; add [REDACTED] to HSE-SDNY              reveals law enforcement
9/20/2016 McGuire, Maura C.    dataroom.                                          techniques.                      1.2 Associate   $ 400 $   480 x
9/20/2016 Feldman, Brian M.    Meeting with SDNY.                                                                  0.4 Partner     $ 800 $   320 x
                               Conference with M. McGuire re new documents
                               provided by USAO; review documents provided
9/20/2016 Archer, David T.     by USAO.                                                                            1.4 Associate   $ 400 $   560 x
                                                                              Reveals common interest
                               Review request from [REDACTED] to share        communication with Government;
                               records with [REDACTED]; seek direction from   reveals law enforcement
9/21/2016 Feldman, Brian M.    SDNY.                                          techniques.                          0.2 Partner     $ 800 $   160 x
                                                                              Reveals common interest
                                                                              communication with Government;
                               Exchange e-mails with [REDACTED] re content of reveals law enforcement
9/21/2016 McGuire, Maura C.    dataroom.                                      techniques.                          0.2 Associate   $ 400 $    80 x
                               Review additional documents; draft index of
9/21/2016 Archer, David T.     same.                                                                               1.6 Associate   $ 400 $   640 x

9/22/2016 Feldman, Brian M.    Update client and co-counsel re SDNY meetings.                                      0.2 Partner     $ 800 $   160 x
9/22/2016 Feldman, Brian M.    Review production.                                                                  0.2 Partner     $ 800 $   160 x
9/22/2016 Terman, Stephen D.   Review documents re Avalign production.                                             2.0 Partner     $ 800 $ 1,600 x
                               Review documents provided by USAO;
9/23/2016 Archer, David T.     conference with M. McGuire re same.                                                 0.8 Associate   $ 400 $   320 x
9/23/2016 McGuire, Maura C.    Upload all documents to data room.                                                  0.2 Associate   $ 400 $    80 x
                               Execute and send "sharing agreement" to Brian
9/23/2016 Weeda, J. Mason      Feldman.                                                                            0.3 Partner     $ 800 $   240 x
                               Review documents produced by USAO; draft
9/26/2016 Archer, David T.     index re same.                                                                      4.7 Associate   $ 400 $ 1,880 x
                               Review second production provided by USAO;
9/27/2016 Archer, David T.     create index re same.                                                               5.1 Associate   $ 400 $ 2,040 x
9/27/2016 Feldman, Brian M.    Discuss status of Avalign inventory.                                                0.1 Partner     $ 800 $    80                        x

                               Email SDNY re meeting; correspondence re follow Reveals common interest
9/28/2016 Feldman, Brian M.    up [REDACTED] and document review.              communication with Government.      0.7 Partner     $ 800 $   560 x
                               Review and analyze documents provided by
9/28/2016 Archer, David T.     USAO; draft index of documents.                                                     5.9 Associate   $ 400 $ 2,360 x


                                                                                               78
                                            Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 106 of 151                                         COMMON to CareFusion   Avalign
      Date Name                 Narrative                                             Redaction Rationale(s)           Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

 9/28/2016 Terman, Stephen D.   Review documents index; Review documents                                               4.5 Partner     $ 800 $ 3,600 x

                                Brief AUSA on [REDACTED] Avalign; assist in    Reveals common interest
 9/29/2016 Feldman, Brian M.    drafting same.                                 communication with Government.          0.5 Partner     $ 800 $   400                        x
                                Review documents provided by USAO; draft index
 9/29/2016 Archer, David T.     re same.                                                                               2.1 Associate   $ 400 $   840 x
                                Review documents produced by USAO; draft
 9/30/2016 Archer, David T.     index of documents.                                                                    1.0 Associate   $ 400 $   400 x

                                Telephone conference with client; review FDA
                                correspondence timeline between Instrumed and
 10/3/2016 Feldman, Brian M.    FDA; complete draft email requested by SDNY.                                           1.5 Partner     $ 800 $ 1,200                        x

 10/3/2016 Archer, David T.     Draft index of documents provided by USAO.                                             0.9 Associate   $ 400 $   360 x
                                Review and analyze documents provided by
 10/4/2016 Archer, David T.     USAO; draft index of documents.                                                        1.1 Associate   $ 400 $   440 x
 10/4/2016 Feldman, Brian M.    Telephone conference with client.                                                      0.3 Partner     $ 800 $   240 x
 10/4/2016 Terman, Stephen D.   Review documents.                                                                      4.0 Partner     $ 800 $ 3,200 x
                                Review and analyze documents provided by
 10/5/2016 Archer, David T.     USAO; draft index re same.                                                             1.6 Associate   $ 400 $   640 x
                                Review documents provided by USAO; draft index
 10/6/2016 Archer, David T.     of documents.                                                                          1.3 Associate   $ 400 $   520 x

                                Conference call with legal team and M. Wood to
                                discuss status of case and strategize re next steps
 10/7/2016 McGuire, Maura C.    in document review.                                                                    0.7 Associate   $ 400 $   280 x
                                Draft index of documents provided by USAO;
                                conference with B. Feldman and M. McGuire re
 10/7/2016 Archer, David T.     update on status of case.                                                              1.8 Associate   $ 400 $   720 x
                                Telephone call with Stewart Fried, Mary Wood,
                                and Brian Feldman regarding responses to CID
 10/7/2016 Weeda, J. Mason      requests.                                                                              0.5 Partner     $ 800 $   400 x

                                Review documents; discussion with colleagues
 10/7/2016 Terman, Stephen D.   regarding telephone call with client.                                                  0.2 Partner     $ 800 $   160 x

10/10/2016 Archer, David T.     Draft index of documents provided by USAO.                                             1.2 Associate   $ 400 $   480 x
10/10/2016 Terman, Stephen D.   Review documents.                                                                      4.0 Partner     $ 800 $ 3,200 x

                                Telephone conference with SDNY about Avalign;         Reveals common interest
10/11/2016 Feldman, Brian M.    review [REDACTED]; email SDNY re same.                communication with Government.   0.4 Partner     $ 800 $   320                        x
                                Conference with B. Feldman re search terms
                                research; draft index of documents provided by
10/11/2016 Archer, David T.     USAO.                                                                                  0.9 Associate   $ 400 $   360 x
10/11/2016 Terman, Stephen D.   Review documents.                                                                      4.0 Partner     $ 800 $ 3,200 x


                                                                                                   79
                                            Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 107 of 151                                          COMMON to CareFusion   Avalign
      Date Name                 Narrative                                     Redaction Rationale(s)                    Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                Review and analyze emails provided by M. Wood
10/12/2016 Archer, David T.     to create list of search terms.                                                         0.7 Associate   $ 400 $   280 x

                                Review and analyze emails from M. Wood to find        Reveals common interest
                                [REDACTED] emails from Avalign document               communication with Government;
                                custodians; draft email to M. Wood re                 reveals attorney client
10/13/2016 Archer, David T.     [REDACTED].                                           communications re legal advice.   1.6 Associate   $ 400 $   640 x
                                Review email from SDNY; forward same to client
10/13/2016 Feldman, Brian M.    and co-counsel.                                                                         0.1 Partner     $ 800 $    80 x
                                Review production; correspondence with Dave
                                Archer regarding index; work on index for Steve
10/13/2016 Weeda, J. Mason      Terman.                                                                                 1.1 Partner     $ 800 $   880 x
10/13/2016 Terman, Stephen D.   Review documents.                                                                       3.5 Partner     $ 800 $ 2,800 x

                                Review and revise [REDACTED] for SDNY                 Reveals common interest
10/14/2016 Feldman, Brian M.    [REDACTED] Avalign.                                   communication with Government.    0.7 Partner     $ 800 $   560 x
                                Review documents and emails to create
                                [REDACTED]; conference with B. Feldman re
                                same; revise and edit [REDACTED]; draft email to      Reveals common interest
10/14/2016 Archer, David T.     B. Feldman re revised [REDACTED].                     communication with Government.    2.6 Associate   $ 400 $ 1,040 x
10/14/2016 Weeda, J. Mason      Revisions to Brian Feldman's e-mail to SDNY                                             0.9 Partner     $ 800 $   720 x
                                Review documents; review e-mails; discuss issues
10/14/2016 Terman, Stephen D.   with colleague.                                                                         2.8 Partner     $ 800 $ 2,240 x
                                Review documents produced by USAO; draft
10/17/2016 Archer, David T.     index re same.                                                                          0.9 Associate   $ 400 $   360 x
10/17/2016 Terman, Stephen D.   Review documents.                                                                       3.5 Partner     $ 800 $ 2,800 x
                                Review and respond to emails from M. Wood re
10/18/2016 Archer, David T.     documents.                                                                              0.2 Associate   $ 400 $    80 x
                                Review update email from SDNY; reach out to
                                client re [REDACTED] Avalign counsel; telephone       Reveals common interest
10/25/2016 Feldman, Brian M.    conference with SDNY re same.                         communication with Government.    0.3 Partner     $ 800 $   240                        x

                                Review and respond to email from M. Wood re
                                [REDACTED]; review emails from B. Feldman re          Reveals attorney-client
10/25/2016 Archer, David T.     Avalign response to document demands.                 communication re legal advice.    0.2 Associate   $ 400 $    80                        x

                                Respond to SDNY request for information about         Reveals common interest
10/26/2016 Feldman, Brian M.    [REDACTED]; review material re same with client.      communication with Government.    0.9 Partner     $ 800 $   720                        x
                                Review e-mail from Brian Feldman on Majesty
                                database; e-mail to Steve Terman regarding
10/26/2016 Weeda, J. Mason      same.                                                                                   0.9 Partner     $ 800 $   720                        x
                                Draft email to SDNY re [REDACTED] request;
                                review client emails and other files re same issue;
                                seek input from client and co-counsel; search         Reveals common interest
10/27/2016 Feldman, Brian M.    online re [REDACTED].                                 communication with Government.    3.3 Partner     $ 800 $ 2,640                        x



                                                                                                   80
                                            Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 108 of 151                                      COMMON to CareFusion   Avalign
      Date Name                 Narrative                                         Redaction Rationale(s)            Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                                Review and respond to emails from M. Wood re Reveals attorney-client
10/27/2016 Archer, David T.     [REDACTED] issues; create dataroom re same.        communication re legal advice.   0.3 Associate   $ 400 $   120 x
                                E-mails from working group re Avalign's ability to
10/27/2016 McGuire, Maura C.    produce majesty documents.                                                          0.2 Associate   $ 400 $    80                        x

                                Review e-mail from Brian Feldman on Majesty
10/27/2016 Weeda, J. Mason      database; response regarding same.                                                  1.1 Partner     $ 800 $   880                        x

10/27/2016 Terman, Stephen D.   Review and research issues; review e-mails.                                         3.0 Partner     $ 800 $ 2,400                        x

                                Review e-mail from B. Feldman to SDNY re          Reveals common interest
10/28/2016 McGuire, Maura C.    production of [REDACTED].                         communication with Government.    0.3 Associate   $ 400 $   120                        x

10/28/2016 Feldman, Brian M.    Email communications with SDNY and client.                                          0.4 Partner     $ 800 $   320                        x

10/28/2016 Terman, Stephen D.   Review documents; send and review e-mails.                                          1.3 Partner     $ 800 $ 1,040 x
 11/3/2016 Terman, Stephen D.   Review e-mails from client.                                                         0.3 Partner     $ 800 $   240 x

 11/4/2016 Terman, Stephen D.   Review e-mails from client; review documents.                                       2.3 Partner     $ 800 $ 1,840 x
                                Review and respond to emails from B. Feldman re
                                documents; review documents re dates for
 11/7/2016 Archer, David T.     searches to provide to SDNY.                                                        1.0 Associate   $ 400 $   400 x
                                Telephone conference with client and co-counsel
                                re SDNY requests to Avalign; telephone
 11/7/2016 Feldman, Brian M.    conference with SDNY.                                                               3.0 Partner     $ 800 $ 2,400                        x

                                                                                 Reveals common interest
                                Meeting with Steve Terman; telephone call with communication with Government;
                                Mary Wood and HSE regarding telephone call       reveals attorney client
 11/7/2016 Weeda, J. Mason      with SDNY and [REDACTED].                        communications re legal advice.    0.9 Partner     $ 800 $   720                        x
                                Telephone call with client; discuss same with
                                colleague; review e-mails regarding same; review
                                documents; review DOJ press release; review
 11/7/2016 Terman, Stephen D.   additional e-mails.                                                                 2.0 Partner     $ 800 $ 1,600 x
                                Review Wood emails re medical device import
 11/8/2016 Feldman, Brian M.    requirements.                                                                       0.4 Partner     $ 800 $   320                        x

                                Conference with B. Feldman re [REDACTED]          Reveals common interest
 11/9/2016 Archer, David T.     Avalign; draft [REDACTED].                        communication with Government.    0.8 Associate   $ 400 $   320                        x
                                Email communications with SDNY; update client
 11/9/2016 Feldman, Brian M.    re same.                                                                            0.2 Partner     $ 800 $   160 x

 11/9/2016 Terman, Stephen D.   Review E-mails from client; review documents.                                       1.3 Partner     $ 800 $ 1,040 x

                                Review and analyze documents re products to       Reveals common interest
11/10/2016 Archer, David T.     [REDACTED] Avalign; draft [REDACTED].             communication with Government.    3.3 Associate   $ 400 $ 1,320                        x

                                                                                                81
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 109 of 151                                      COMMON to CareFusion   Avalign
      Date Name                 Narrative                                       Redaction Rationale(s)             Hrs Position    Rate  Amount both       SPECIFIC     SPECIFIC
11/10/2016 Terman, Stephen D.   Review documents; review e-mails.                                                  3.0 Partner     $ 800 $ 2,400 x
                                Conference with B. Feldman re [REDACTED] in
                                disclosure statement; review [REDACTED]; revise Reveals common interest
11/11/2016 Archer, David T.     [REDACTED] Avalign.                             communication with Government.     2.5 Associate   $ 400 $ 1,000                        x

                                                                                  Reveals common interest
11/11/2016 Feldman, Brian M.    Develop [REDACTED] for SDNY to [REDACTED].        communication with Government.   0.4 Partner     $ 800 $   320                        x
11/14/2016 Terman, Stephen D.   Review E-mails and attach documents.                                               3.0 Partner     $ 800 $ 2,400 x

                                Review SDNY email re Avalign [REDACTED] and       Reveals common interest
11/15/2016 Feldman, Brian M.    request for [REDACTED].                           communication with Government.   0.2 Partner     $ 800 $   160                        x

11/15/2016 McGuire, Maura C.    Confirm which states have not accepted service.                                    0.2 Associate   $ 400 $    80 x
11/16/2016 Terman, Stephen D.   Review documents.                                                                  2.3 Partner     $ 800 $ 1,840 x
11/17/2016 Terman, Stephen D.   Review documents.                                                                  2.5 Partner     $ 800 $ 2,000 x
                                Review, revise and edit list of [REDACTED] to
                                send to SDNY; draft emails to B. Feldman re       Reveals common interest
11/18/2016 Archer, David T.     same.                                             communication with Government.   4.4 Associate   $ 400 $ 1,760                        x

                                                                                Reveals common interest
                                Correspondence with SDNY; prepare materials for communication with Government;
                                SDNY re [REDACTED]; email client and co-counsel reveals attorney client
11/18/2016 Feldman, Brian M.    re proposed [REDACTED].                         communications re legal advice.    0.3 Partner     $ 800 $   240                        x

                                Revise and edit [REDACTED] to send to SDNY;       Reveals common interest
11/19/2016 Archer, David T.     draft email to team enclosing same.               communication with Government.   1.1 Associate   $ 400 $   440                        x

11/19/2016 Terman, Stephen D.   Review e-mails and documents; review e-mails.                                      1.0 Partner     $ 800 $   800 x

                                Revise and edit [REDACTED] to send to SDNY;       Reveals common interest
11/21/2016 Archer, David T.     conference with B. Feldman re same.               communication with Government.   1.7 Associate   $ 400 $   680                        x
11/21/2016 Terman, Stephen D.   Review e-mails; review documents.                                                  3.0 Partner     $ 800 $ 2,400 x

                                Draft email to SDNY enclosing [REDACTED]          Reveals common interest
11/22/2016 Archer, David T.     Avalign.                                          communication with Government.   0.1 Associate   $ 400 $    40                        x
                                Review memorandum from client; e-mails to and
11/23/2016 Terman, Stephen D.   from colleague.                                                                    0.5 Partner     $ 800 $   400 x
11/25/2016 Terman, Stephen D.   Review documents.                                                                  1.5 Partner     $ 800 $ 1,200 x
 12/1/2016 Terman, Stephen D.   Review documents.                                                                  2.8 Partner     $ 800 $ 2,240 x
                                Telephone conference with C. Harwood re
                                request for [REDACTED]; review documents re       Reveals common interest
 12/2/2016 Archer, David T.     same.                                             communication with Government.   0.3 Associate   $ 400 $   120                        x
 12/2/2016 Terman, Stephen D.   Review documents; review e-mails.                                                  2.5 Partner     $ 800 $ 2,000 x
 12/5/2016 Terman, Stephen D.   Review documents.                                                                  2.5 Partner     $ 800 $ 2,000 x
                                Review and analyze emails from SDNY re status;
                                conference with B. Feldman re conversation with
 12/6/2016 Archer, David T.     C. Harwood.                                                                        0.4 Associate   $ 400 $   160 x

                                                                                              82
                                              Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 110 of 151                                              COMMON to CareFusion   Avalign
      Date Name                   Narrative                                       Redaction Rationale(s)                 Hrs Position      Rate      Amount both      SPECIFIC     SPECIFIC
                                  Review documents; telephone call with client;
 12/6/2016 Terman, Stephen D.     send expert response.                                                                  4.0 Partner       $ 800 $ 3,200 x
                                  Draft email to M. Wood re update on status of
                                  [REDACTED] from SDNY; review spreadsheet        Reveals attorney-client
 12/7/2016   Archer, David T.     provided by SDNY.                               communication re legal advice.         0.4   Associate   $   400   $     160   x
 12/7/2016   Terman, Stephen D.   Review documents; review e-mails.                                                      3.0   Partner     $   800   $   2,400   x
 12/8/2016   Feldman, Brian M.    Review materials produced by Avalign.                                                  0.5   Partner     $   800   $     400   x
 12/8/2016   Terman, Stephen D.   Review E-mails; review documents                                                       3.0   Partner     $   800   $   2,400   x
 12/8/2016   Terman, Stephen D.   Review documents.                                                                      1.0   Partner     $   800   $     800   x
 12/9/2016   Feldman, Brian M.    Telephone conference with SDNY.                                                        0.4   Partner     $   800   $     320   x
 12/9/2016   Terman, Stephen D.   Review r-mails; review documents.                                                      2.8   Partner     $   800   $   2,240   x
12/12/2016   Terman, Stephen D.   Review documents                                                                       3.3   Partner     $   800   $   2,640   x
                                  Set up SDNY briefing; telephone conference with
12/13/2016 Feldman, Brian M.      OFW Law.                                                                               0.6 Partner       $ 800 $        480 x

12/13/2016 Feldman, Brian M.      Consult with client about Avalign production.                                          2.0 Partner       $ 800 $ 1,600                           x
                                  Review and categorize product detention
12/13/2016 Phelps, Evan P.        information for Steve Terman.                                                          6.2 Partner       $ 800 $ 4,960                           x

                                  Review documents; discussion with colleague;
12/13/2016 Terman, Stephen D.     telephone call with client; review e-mails.                                            3.5 Partner       $ 800 $ 2,800 x
12/14/2016 Feldman, Brian M.      Telephone conference with SDNY.                                                        0.8 Partner       $ 800 $   640 x
12/14/2016 Terman, Stephen D.     Review documents and emails.                                                           2.5 Partner       $ 800 $ 2,000 x

                                                                                       Reveals common interest
                                  Correspondence with client and co-counsel re         communication with Government;
                                  Avalign submissions re [REDACTED]; respond to        reveals attorney client
12/15/2016 Feldman, Brian M.      SDNY email re [REDACTED].                            communications re legal advice.   0.2 Partner       $ 800 $        160                      x
                                  Telephone conference with co-counsel re follow
                                  up requests; draft requests; email
12/15/2016 Feldman, Brian M.      correspondence with SDNY.                                                              2.8 Partner       $ 800 $ 2,240 x
                                  Telephone conference with S. Tenman, M.
                                  Weeda, B. Feldman and M. Wood re update on
12/15/2016 McGuire, Maura C.      production from Avalign.                                                               0.3 Associate     $ 400 $        120                      x

                                  Conference call with client and colleague; discuss
12/15/2016 Terman, Stephen D.     same with colleague; review documents.                                                 3.3 Partner       $ 800 $ 2,640 x
                                  Telephone call with Brian Feldman and Steve
                                  Terman regarding next steps and review of
12/15/2016 Weeda, J. Mason        various data.                                                                          3.2 Partner       $ 800 $ 2,560 x

                                  Review e-mails from B. Feldman and M. Wood re Reveals attorney-client
12/16/2016 McGuire, Maura C.      [REDACTED].                                   communication re legal advice.           0.2 Associate     $ 400 $    80                           x
12/16/2016 Terman, Stephen D.     Review documents; review e-mails.                                                      4.3 Partner       $ 800 $ 3,440 x
12/19/2016 Feldman, Brian M.      Prepare presentation for SDNY.                                                         3.5 Partner       $ 800 $ 2,800 x
                                  Review documents in preparation for meeting
12/19/2016 Terman, Stephen D.     with AUSA; review e-mails.                                                             4.3 Partner       $ 800 $ 3,440 x

                                                                                                   83
                                              Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 111 of 151                               COMMON to CareFusion   Avalign
      Date Name                   Narrative                                        Redaction Rationale(s)   Hrs Position    Rate      Amount both      SPECIFIC     SPECIFIC
                                  Review 510k submissions for Rongeur and
                                  Electrosurgical devices; draft response to Brian
12/19/2016 Weeda, J. Mason        Feldman's questions regarding same.                                       1.2 Partner     $ 800 $      960                        x
                                  Travel to SDNY; brief new AUSA on case; respond
12/20/2016 Feldman, Brian M.      to SDNY questions.                                                        7.0 Partner     $ 800 $ 5,600 x

12/20/2016 Terman, Stephen D.     Travel to New York; attend meeting with AUSA.                             9.0 Partner     $ 800 $ 7,200 x
                                  Draft email to SDNY with requested follow-up
12/21/2016 Feldman, Brian M.      information.                                                              0.5 Partner     $ 800 $   400 x
12/21/2016 Terman, Stephen D.     Travel to office;, Review documents                                       8.0 Partner     $ 800 $ 6,400 x
                                  Review documents provided by Avalign; e-mail B.
                                  Feldman with brief summary of productions
 1/12/2017 McGuire, Maura C.      content.                                                                  0.5 Associate   $ 400 $      200 x
 1/12/2017 Feldman, Brian M.      Review production.                                                        0.1 Partner     $ 800 $       80 x

 1/16/2017 McGuire, Maura C.      Review Avalign data file for custodians produced.                         0.3 Associate   $ 400 $      120                        x
                                  Review documents; research Maude Data Box
 1/16/2017 Terman, Stephen D.     issue.                                                                    2.0 Partner     $ 800 $ 1,600                           x

                                  Review production cover letter; coordinate
                                  upload of documents to system; review
                                  documents and e-mail M Wood with summary of
 1/17/2017 McGuire, Maura C.      custodian's produced requesting feedback.                                 1.1 Associate   $ 400 $      440                        x
                                  Analyze email production; correspondence with
 1/17/2017 Feldman, Brian M.      U.S. Attorney's Office.                                                   0.2 Partner     $ 800 $      160 x
                                  Coordinate sending of production to client for
 1/18/2017 McGuire, Maura C.      review.                                                                   0.1 Associate   $ 400 $       40 x
                                  Review draft e-mail to SDNY; e-mail comments to
 1/19/2017 Weeda, J. Mason        Steve Terman.                                                             0.5 Partner     $ 800 $      400 x
                                  Review e-mails; discuss with colleague; review
 1/19/2017   Terman, Stephen D.   documents.                                                                2.8   Partner   $   800   $ 2,240 x
 1/20/2017   Feldman, Brian M.    Review and respond to email from SDNY.                                    0.2   Partner   $   800   $   160 x
 1/20/2017   Terman, Stephen D.   Review e-mails; review documents.                                         1.0   Partner   $   800   $   800 x
 1/26/2017   Feldman, Brian M.    Arrange call with SDNY.                                                   0.1   Partner   $   800   $    80 x
                                  Review customs broker information provided by
 1/27/2017 Feldman, Brian M.      Avalign.                                                                  2.2 Partner     $ 800 $ 1,760                           x

                                  Telephone conference with USAO re content and
 1/27/2017 McGuire, Maura C.      issues with recent document production.                                   1.0 Associate   $ 400 $      400 x
                                  Conference call; review documents; review E-
 1/27/2017 Terman, Stephen D.     mails.                                                                    1.5 Partner     $ 800 $ 1,200 x

 1/30/2017 Feldman, Brian M.      Correspondence with SDNY re tolling agreement.                            0.1 Partner     $ 800 $       80 x
 1/30/2017 Feldman, Brian M.      Review FedEx from SDNY.                                                   0.1 Partner     $ 800 $       80 x

  2/1/2017 Terman, Stephen D.     Review documents; discuss with colleagues.                                3.4 Partner     $ 800 $ 2,720 x


                                                                                                84
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 112 of 151                                      COMMON to CareFusion   Avalign
     Date Name                 Narrative                                       Redaction Rationale(s)              Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                               Review materials from Avalign presentation to
                               SDNY; correspondence with client and co-counsel
 2/8/2017 Feldman, Brian M.    re same.                                                                            0.5 Partner     $ 800 $   400                        x
                               Review documents for presentations; review e-
 2/8/2017 Terman, Stephen D.   mails.                                                                              3.4 Partner     $ 800 $ 2,720 x

                                                                                  Reveals common interest
 2/9/2017 Feldman, Brian M.    Email exchange with SDNY re [REDACTED].            communication with Government.   0.1 Partner     $ 800 $    80                        x
 2/9/2017 Terman, Stephen D.   Review documents; research.                                                         3.3 Partner     $ 800 $ 2,640 x
2/10/2017 Terman, Stephen D.   Review documents.                                                                   1.5 Partner     $ 800 $ 1,200 x
                               Telephone conference with working group re
2/13/2017 McGuire, Maura C.    Avalign presentation.                                                               1.1 Associate   $ 400 $   440                        x

                               Devise task list for [REDACTED] Avalign            Reveals common interest
2/13/2017 Feldman, Brian M.    presentation.                                      communication with Government.   0.2 Partner     $ 800 $   160                        x

                               Telephone conference with team re analysis of  Reveals common interest
2/13/2017 Feldman, Brian M.    Instrumed [REDACTED].                          communication with Government.       1.0 Partner     $ 800 $   800 x
                               Telephone call with HSE team and Steve Terman;
2/13/2017 Weeda, J. Mason      research preamendment devices.                                                      0.8 Partner     $ 800 $   640 x
                               Telephone call with client; review document
2/13/2017 Terman, Stephen D.   research .                                                                          3.0 Partner     $ 800 $ 2,400 x

                               Telephone conference with OFW law to discuss
2/14/2017 McGuire, Maura C.    law re ownership of preamendment status.                                            1.0 Associate   $ 400 $   400 x
                               Conversation re preamendment rules and
2/14/2017 Feldman, Brian M.    regulations.                                                                        0.5 Partner     $ 800 $   400 x
2/14/2017 Weeda, J. Mason      Research preamendment devices.                                                      0.9 Partner     $ 800 $   720 x
                               Research, review and send e-mails to colleagues;
2/14/2017 Terman, Stephen D.   review documents.                                                                   3.5 Partner     $ 800 $ 2,800 x
                               Prepare for conversation with SDNY; telephone
2/15/2017 Feldman, Brian M.    conference with SDNY.                                                               1.5 Partner     $ 800 $ 1,200 x

                               Coordinate organization of inventory of
2/17/2017 McGuire, Maura C.    documents produced by Avalign with L. Scott.                                        0.7 Associate   $ 400 $   280                        x
                               Telephone conference with B. Feldman re
                               documents, Avalign's production and follow up
2/21/2017 McGuire, Maura C.    questions for Avalign.                                                              0.6 Associate   $ 400 $   240                        x

                               Review and download documents from secure
2/21/2017 Scott, Lynn M.       data room to shared discovery folder.                                               0.4 Paralegal   $ 150 $    60 x

                                                                                  Reveals common interest
2/21/2017 Feldman, Brian M.    Prepare [REDACTED] presentation.                   communication with Government.   5.0 Partner     $ 800 $ 4,000 x




                                                                                              85
                                         Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 113 of 151                                       COMMON to CareFusion   Avalign
     Date Name                Narrative                                        Redaction Rationale(s)             Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                              Review Avalign's presentation re pre-amendment
                              devices and B. Feldman's e-mail to the USAO with
                              [REDACTED] Avalign; review Avalign document      Reveals common interest
2/22/2017 McGuire, Maura C.   productions.                                     communication with Government.     1.2 Associate   $ 400 $   480                        x

                              Work with IT re upload of two new document
                              productions; review all productions and create
                              spreadsheet indexing same; review documents in
                              and save documents to shared discovery 1 folder;
2/22/2017 Scott, Lynn M.      locate device history files.                                                        3.5 Paralegal   $ 150 $   525 x
2/22/2017 Feldman, Brian M.   Correspondence with SDNY.                                                           0.2 Partner     $ 800 $   160 x

                              Meeting with SDNY to review [REDACTED]             Reveals common interest
2/23/2017 Feldman, Brian M.   Avalign.                                           communication with Government.   2.3 Partner     $ 800 $ 1,840                        x
                              Complete pre-amendment device direct
                              evidence/affidavit spreadsheet; upload device
2/23/2017 McGuire, Maura C.   history files to Data Room.                                                         1.2 Associate   $ 400 $   480 x
                              Discuss pre-amendment device determination
                              requests with M. McGuire and prepare
2/23/2017 Scott, Lynn M.      spreadsheet logging same.                                                           0.3 Paralegal   $ 150 $    45 x
                              Work on review of document production and
2/23/2017 Scott, Lynn M.      indexing of same.                                                                   3.5 Paralegal   $ 150 $   525 x
                              Discuss outcome of February 23 meeting at USAO
                              with B. Feldman; email [REDACTED] to S. Mohan;
                              exchange emails with H. Thompson re documents
                              missing from production; index all Avalign         Reveals common interest
2/24/2017 McGuire, Maura C.   productions.                                       communication with Government.   3.5 Associate   $ 400 $ 1,400                        x

                                                                               Reveals common interest
2/26/2017 Feldman, Brian M.   Begin drafting [REDACTED] Avalign presentation. communication with Government.      0.5 Partner     $ 800 $   400                        x
                              Meeting with B. Feldman to discuss status of
2/26/2017 McGuire, Maura C.   presentation for SDNY.                                                              0.3 Associate   $ 400 $   120 x
                              Review correspondence from IT re Avalign
2/27/2017 Scott, Lynn M.      document conversion.                                                                0.1 Paralegal   $ 150 $    15 x
                              Prepare presentation slide deck and exhibits;
                              meet and exchange emails with B. Feldman re
2/28/2017 McGuire, Maura C.   same.                                                                               0.2 Associate   $ 400 $    80 x
                              Complete slide deck; circulate to client and co-
2/28/2017 Feldman, Brian M.   counsel.                                                                            2.5 Partner     $ 800 $ 2,000 x
                              Finalize and upload [REDACTED] for USAO's
                              [REDACTED]; exchange e-mails with M. Wood re Reveals common interest
 3/1/2017 McGuire, Maura C.   comments [REDACTED].                             communication with Government.     0.8 Associate   $ 400 $   320                        x

                              Review productions for completeness and review
 3/3/2017 McGuire, Maura C.   e-mails for password to 1/26/17 production.                                         0.2 Associate   $ 400 $    80 x



                                                                                             86
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 114 of 151                                      COMMON to CareFusion   Avalign
     Date Name                 Narrative                                          Redaction Rationale(s)           Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                               Meeting with B. Feldman to discuss status of   Reveals attorney-client
 3/6/2017 McGuire, Maura C.    presentation; e-mail to M. Wood re [REDACTED]. communication re legal advice.       0.4 Associate   $ 400 $   160 x
 3/6/2017 Feldman, Brian M.    Update slide deck and exhibits.                                                     0.2 Partner     $ 800 $   160 x

                               Email to M. Wood re [REDACTED]; prepare          Reveals attorney-client
 3/8/2017 McGuire, Maura C.    exhibits for presentation at USAO.               communication re legal advice.     1.5 Associate   $ 400 $   600 x
 3/9/2017 Feldman, Brian M.    Review new materials provided by SDNY.                                              0.3 Partner     $ 800 $   240 x
                               Review documents provided by S. Mohan; e-mail
                               to S. Mohan re duplicative bates numbers used by
                               Avalign; review binder index for 3/13
 3/9/2017 McGuire, Maura C.    presentation.                                                                       0.8 Associate   $ 400 $   320 x

                                                                                  Reveals common interest
3/10/2017 Feldman, Brian M.    Prepare [REDACTED] Avalign.                        communication with Government.   2.0 Partner     $ 800 $ 1,600                        x

                                                                                  Reveals common interest
3/10/2017 Weeda, J. Mason      Review and revise Avalign [REDACTED] SDNY          communication with Government.   1.8 Partner     $ 800 $ 1,440                        x
                               Prepare for presentation at USAO; make travel
3/10/2017 McGuire, Maura C.    arrangements for presentation.                                                      2.6 Associate   $ 400 $ 1,040 x

                               Prepare for and participate in presentation to     Reveals common interest
3/13/2017 McGuire, Maura C.    USAO [REDACTED].                                   communication with Government.   5.3 Associate   $ 400 $ 2,120                        x

                               Telephone call with HSE, SDNY, and Steve
                               Terman; prepare for same; review Avalign CID
                               responses; send comments to Steve Terman and
3/13/2017 Weeda, J. Mason      Brian Feldman; review presentation materials.                                       4.0 Partner     $ 800 $ 3,200                        x
                               Prepare for presentation; presentation to
                               government; brief relator; prepare follow-up
3/13/2017 Feldman, Brian M.    items requested by SDNY.                                                            5.4 Partner     $ 800 $ 4,320 x
                               Review e-mail from colleague regarding review of
                               documents from client; review documents
                               prepare for conference call with DOJ; conference
3/13/2017 Terman, Stephen D.   call with DOJ.                                                                      3.7 Partner     $ 800 $ 2,960 x

3/14/2017 Feldman, Brian M.    Respond to client questions re SDNY meeting.                                        0.1 Partner     $ 800 $    80 x
3/14/2017 Terman, Stephen D.   Review documents.                                                                   2.0 Partner     $ 800 $ 1,600 x
                               Compile questions asked during 3/13
                               presentation and draft e-mail with documents
                               and information responding to questions;
                               telephone conference with B. Feldman reviewing
                               requests and responses from USAO and drafting Reveals common interest
3/15/2017 McGuire, Maura C.    [REDACTED].                                    communication with Government.       5.7 Associate   $ 400 $ 2,280                        x
3/15/2017 Feldman, Brian M.    Prepare for presentation to SDNY.                                                   2.7 Partner     $ 800 $ 2,160 x



                                                                                               87
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 115 of 151                                       COMMON to CareFusion   Avalign
     Date Name                 Narrative                                        Redaction Rationale(s)              Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                               E-mail correspondence with Maura McGurire
3/15/2017 Weeda, J. Mason      regarding preamendment documentation.                                                0.7 Partner     $ 800 $   560 x
                               Review E-mail and documents; review
3/15/2017 Terman, Stephen D.   documents.                                                                           2.0 Partner     $ 800 $ 1,600 x
3/16/2017 Terman, Stephen D.   Review 510(k) and older documents                                                    3.0 Partner     $ 800 $ 2,400 x

                               Prepare for phone conference with B. Feldman
                               and USAO re USAO's [REDACTED] Avalign and
                               Instrumed; participate in phone conference with
                               USAO re same; gather follow-up items for USAO's
                               [REDACTED]; exchange e-mails with USAO
                               paralegal re set up for call; create data room with Reveals common interest
3/17/2017 McGuire, Maura C.    3/13/17 presentation materials.                     communication with Government.   5.0 Associate   $ 400 $ 2,000                        x
                               Prep for call with SDNY; telephone conference
                               with SDNY; gather information requested by
3/17/2017 Feldman, Brian M.    SDNY.                                                                                2.6 Partner     $ 800 $ 2,080 x
3/17/2017 Terman, Stephen D.   Review documents                                                                     2.4 Partner     $ 800 $ 1,920 x

3/20/2017 Terman, Stephen D.   Telephone call with client; review documents.                                        0.8 Partner     $ 800 $   640 x

                               Meeting with SDNY re [REDACTED] Avalign          Reveals common interest
3/21/2017 Feldman, Brian M.    counsel.                                         communication with Government.      0.6 Partner     $ 800 $   480                        x
                               E-mail to B. Feldman outlining difference
                               between 6/2/14 FDA response and response to
3/21/2017 McGuire, Maura C.    3752's.                                                                              0.3 Associate   $ 400 $   120 x

                                                                             Reveals common interest
3/22/2017 Feldman, Brian M.    Respond to Harwood questions re [REDACTED]. communication with Government.           1.5 Partner     $ 800 $ 1,200                        x
3/22/2017 Terman, Stephen D.   Review documents                                                                     2.3 Partner     $ 800 $ 1,840 x
                               Meeting with SDNY re SDNY presentation to
3/24/2017 Feldman, Brian M.    Avalign; travel.                                                                     3.5 Partner     $ 800 $ 2,800 x
3/27/2017 Feldman, Brian M.    Update client.                                                                       0.1 Partner     $ 800 $    80 x
                               Review and respond to Mary Wood's question on
                               [REDACTED]; conference with Steve Terman      Reveals attorney-client
3/27/2017 Weeda, J. Mason      regarding same.                               communication re legal advice.         1.0 Partner     $ 800 $   800                        x
                               Review e-mails; review documents; discussion
3/27/2017 Terman, Stephen D.   with colleague.                                                                      2.7 Partner     $ 800 $ 2,160 x
                               Meeting with B. Feldman re meeting between
3/29/2017 McGuire, Maura C.    USAO and counsel for Avalign.                                                        0.6 Associate   $ 400 $   240 x

                               Review notes from SDNY meeting; generate
3/29/2017 Feldman, Brian M.    follow-up questions for client and co-counsel.                                       0.3 Partner     $ 800 $   240 x

                               Review [REDACTED] information and transmit to Reveals common interest
3/30/2017 Feldman, Brian M.    SDNY; correspondence with client.             communication with Government.         0.4 Partner     $ 800 $   320 x


                                                                                             88
                                            Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 116 of 151                                      COMMON to CareFusion   Avalign
     Date Name                  Narrative                                          Redaction Rationale(s)           Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                Research contact information for Sunnae
3/30/2017 McGuire, Maura C.     Lawster.                                                                            0.5 Associate   $ 400 $   200 x
                                Call with working group re update on USAO
 4/4/2017 McGuire, Maura C.     conversation with Avalign counsel.                                                  0.8 Associate   $ 400 $   320 x
                                Telephone call with HSE Team regarding SDNY
 4/4/2017 Weeda, J. Mason       meeting with Avalign.                                                               1.1 Partner     $ 800 $   880 x

                                Discussion with colleagues; conference call
 4/4/2017 Terman, Stephen D.    regarding meeting with AUSA; review documents.                                      2.7 Partner     $ 800 $ 2,160 x

                                                                                   Reveals common interest
 4/5/2017 Feldman, Brian M.     Contact SDNY re Avalign [REDACTED].                communication with Government.   0.1 Partner     $ 800 $    80                        x
                                Telephone conference with SDNY; update client
 4/6/2017 Feldman, Brian M.     re same.                                                                            0.2 Partner     $ 800 $   160 x

                                E-mails and telephone call with colleagues and
4/10/2017 Weeda, J. Mason       Brian Feldman regarding reimbursement.                                              0.8 Partner     $ 800 $   640 x

                                Design damages approach; outreach to SDNY re       Reveals common interest
4/12/2017 Feldman, Brian M.     [REDACTED].                                        communication with Government.   2.5 Partner     $ 800 $ 2,000 x

4/12/2017 McGuire, Maura C.     Meeting with B. Feldman re damage projection.                                       0.2 Associate   $ 400 $    80 x

4/12/2017 Macdonald, Chloe J. Discuss FCA re consent of relator to extend seal.                                     0.7 Associate   $ 400 $   280 x
                              Telephone conference with co-counsel re
4/12/2017 Feldman, Brian M.   approach to identifying damages.                                                      0.4 Partner     $ 800 $   320 x
                              Edit damages projections upon receiving client
4/12/2017 Feldman, Brian M.   input and information.                                                                0.1 Partner     $ 800 $    80 x
4/12/2017 Feldman, Brian M.   Coordinate meeting with SDNY.                                                         0.1 Partner     $ 800 $    80 x

                                                                                   Reveals common interest
4/13/2017 Feldman, Brian M.     Emails with SDNY and [REDACTED].                   communication with Government.   0.1 Partner     $ 800 $    80 x

4/13/2017 Macdonald, Chloe J. FCA research re consent of relator to extend seal.                                    2.1 Associate   $ 400 $   840 x
4/13/2017 Weeda, J. Mason     E-mails with Ed Teitel regarding procedures                                           0.3 Partner     $ 800 $   240 x

                                Outline [REDACTED] for SDNY; organize slide deck Reveals common interest
4/14/2017 Feldman, Brian M.     re same.                                         communication with Government.     1.7 Partner     $ 800 $ 1,360 x

4/16/2017 Macdonald, Chloe J. FCA research re consent of relator to extend seal.                                    1.3 Associate   $ 400 $   520 x

                                Send slide deck re [REDACTED], and [REDACTED], Reveals common interest
4/17/2017 Feldman, Brian M.     to SDNY.                                       communication with Government.       0.5 Partner     $ 800 $   400 x
                                Telephone conference with SDNY and FDA OCI,
4/17/2017 Feldman, Brian M.     including preparation.                                                              1.1 Partner     $ 800 $   880 x



                                                                                                89
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 117 of 151                                       COMMON to CareFusion   Avalign
     Date Name                   Narrative                                           Redaction Rationale(s)           Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                              FCA research re consent of relator to extend seal;
4/17/2017 Macdonald, Chloe J. draft email to B. Feldman re same.                                                      3.2 Associate   $ 400 $ 1,280 x

4/18/2017 Feldman, Brian M.      Review and edit proposed tolling agreement.                                          0.1 Partner     $ 800 $    80 x

4/18/2017 Weeda, J. Mason        E-mails with Ed Teitel regarding procedures.                                         0.2 Partner     $ 800 $   160 x
                                 Telephone conference with SDNY re recall device
                                 [REDACTED]; email follow-up re missing recall   Reveals common interest
4/19/2017 Feldman, Brian M.      item number.                                    communication with Government.       0.8 Partner     $ 800 $   640 x
4/19/2017 Feldman, Brian M.      Client update.                                                                       0.3 Partner     $ 800 $   240 x
                                 Review SDNY proposed email to Avalign counsel;
4/20/2017 Feldman, Brian M.      email SDNY with suggestions.                                                         0.2 Partner     $ 800 $   160 x

4/21/2017 McGuire, Maura C.      E-mails from B. Feldman re updates from USAO.                                        0.3 Associate   $ 400 $   120 x
                                 Review E-mail from Ed Teitel and e-mail to Brian
4/22/2017 Weeda, J. Mason        Feldman with comments.                                                               0.5 Partner     $ 800 $   400 x
                                 Telephone conference with SDNY re Avalign
4/24/2017 Feldman, Brian M.      meeting.                                                                             0.1 Partner     $ 800 $    80 x
                                 Correspondence with SDNY re Avalign meeting;
4/25/2017 Feldman, Brian M.      update client.                                                                       0.3 Partner     $ 800 $   240 x
                                 Telephone conference with SDNY; analyze Avalign
 5/4/2017 Feldman, Brian M.      recall production.                                                                   0.4 Partner     $ 800 $   320 x

                                 Review e-mails and speradsheets from client;
 5/4/2017 Terman, Stephen D.     discuss with colleague; review other documents.                                      5.3 Partner     $ 800 $ 4,240 x

                                 Update client; review Avalign production for        Reveals common interest
 5/5/2017 Feldman, Brian M.      potential end user [REDACTED].                      communication with Government.   0.9 Partner     $ 800 $   720 x

 5/5/2017 Feldman, Brian M.     Contact SDNY re communications with Avalign.                                          0.4 Partner     $ 800 $   320                        x
                                Call with B. Feldman to discuss case background
                                and analysis of medical device data; analyze
                                medical device data for number of sales; call with
                                B. Feldman to discuss anomalies in medical device
 5/5/2017   McCarthy, Anna S.M. data.                                                                                 2.7 Associate   $ 400 $ 1,080 x
 5/5/2017   Terman, Stephen D. Review e-mails and review documents.                                                   2.8 Partner     $ 800 $ 2,240 x
                                Analyze medical device data for number of sales;
                                draft chart containing total number of sales for
 5/6/2017   McCarthy, Anna S.M. recalled medical devices.                                                             4.5 Associate   $ 400 $ 1,800                        x
                                Analyze medical device data for number of sales;
                                draft chart containing total number of sales for
                                recalled medical devices; draft email to B.
                                Feldman with summary of analyzed medical
 5/7/2017   McCarthy, Anna S.M. device purchase data.                                                                 4.0 Associate   $ 400 $ 1,600                        x



                                                                                                  90
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 118 of 151                                        COMMON to CareFusion   Avalign
     Date Name                 Narrative                                            Redaction Rationale(s)           Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                              Review emails from C. Harwood and S. Mohan re Reveals common interest
 5/8/2017 McGuire, Maura C.   Avalign's [REDACTED].                           communication with Government.         0.2 Associate   $ 400 $    80                        x
                              Edit chart containing total number of sales for
                              recalled medical devices; send email to B.
 5/8/2017 McCarthy, Anna S.M. Feldman re chart.                                                                      0.2 Associate   $ 400 $    80                        x

                               Meeting with SDNY; telephone conference with
5/10/2017 Feldman, Brian M.    client with SDNY questions and update; travel.                                        5.5 Partner     $ 800 $ 4,400 x

                               Respond to questions from SDNY; provide              Reveals common interest
5/16/2017 Feldman, Brian M.    [REDACTED]; analyze potential [REDACTED].            communication with Government.   1.0 Partner     $ 800 $   800 x
                               Download and review documents produced by
                               Avalign: exchange e-mails with H. Thompson re
5/16/2017 McGuire, Maura C.    cover letter.                                                                         0.5 Associate   $ 400 $   200 x
                               Review e-mail from client; research regarding
                               same; discuss same with colleague; review
5/16/2017 Terman, Stephen D.   documents.                                                                            2.9 Partner     $ 800 $ 2,320 x

                               Develop [REDACTED] for SDNY; respond to SDNY Reveals common interest
5/17/2017 Feldman, Brian M.    email for such [REDACTED].                   communication with Government.           0.5 Partner     $ 800 $   400 x

                               E-mail from B. Feldman re Avalign damages
5/17/2017 McGuire, Maura C.    calculation and follow up document requests.                                          0.2 Associate   $ 400 $    80                        x
                               E-mail client; review additional documents; e-mail
5/17/2017 Terman, Stephen D.   colleague.                                                                            2.5 Partner     $ 800 $ 2,000 x

                               Correspondence with Steve Terman regarding
                               definitions of DHR, DMR, etc.; review e-mail from
                               Mary Wood regarding [REDACTED]; draft             Reveals attorney-client
5/19/2017 Weeda, J. Mason      response and send to Steve Terman for review.     communication re legal advice.      1.0 Partner     $ 800 $   800                        x
5/21/2017 Terman, Stephen D.   Review e-mail and documents.                                                          0.7 Partner     $ 800 $   560 x
                               Review documents, registration, classification,
                               etc.; review e-mail from client; discussion with
                               colleague regarding telephone call with Mary
5/22/2017 Terman, Stephen D.   Wood.                                                                                 3.0 Partner     $ 800 $ 2,400 x
                               Meeting with Steve Terman regarding document
5/22/2017 Weeda, J. Mason      requests and spreadsheet.                                                             0.5 Partner     $ 800 $   400 x

                               Respond to SDNY email with additional                Reveals common interest
5/23/2017 Feldman, Brian M.    [REDACTED] Avalign.                                  communication with Government.   0.5 Partner     $ 800 $   400                        x

                               Discussion with colleague; review documents;
5/24/2017 Terman, Stephen D.   review e-mails and documents regarding same.                                          2.5 Partner     $ 800 $ 2,000 x

                               Telephone call with Mary Wood regarding              Reveals attorney-client
5/24/2017 Weeda, J. Mason      [REDACTED].                                          communication re legal advice.   1.0 Partner     $ 800 $   800                        x

                                                                                                 91
                                          Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 119 of 151                                     COMMON to CareFusion   Avalign
     Date Name                 Narrative                                     Redaction Rationale(s)              Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                               Email correspondence and telephone conference
5/25/2017 Feldman, Brian M.    with AUSAs.                                                                       0.2 Partner     $ 800 $   160 x
                               Review e-mail; review documents; conference
5/25/2017 Terman, Stephen D.   call.                                                                             4.0 Partner     $ 800 $ 3,200 x

5/25/2017 Weeda, J. Mason      Review and respond to e-mail from Mary Wood.                                      0.4 Partner     $ 800 $   320 x
                               Review documents; conference call with client;
5/26/2017 Terman, Stephen D.   review e-mails.                                                                   3.8 Partner     $ 800 $ 3,040 x
5/26/2017 Weeda, J. Mason      Conference call with HSE and Mary Wood.                                           0.5 Partner     $ 800 $   400 x
                               Draft materiality presentation and compile
5/30/2017 Feldman, Brian M.    materials.                                                                        4.8 Partner     $ 800 $ 3,840 x

                               Draft response to Mary Wood regarding her       Reveals attorney-client
5/30/2017 Weeda, J. Mason      concerns over [REDACTED].                       communication re legal advice.    0.5 Partner     $ 800 $   400                        x
                               Telephone conference with B. Feldman to discuss
5/31/2017 McGuire, Maura C.    Avalign's new theory of the case.                                                 0.3 Associate   $ 400 $   120                        x
 6/5/2017 Feldman, Brian M.    Telephone conference with SDNY.                                                   1.0 Partner     $ 800 $   800 x
                               Advise client on consent to unsealing; obtain
 6/5/2017 Feldman, Brian M.    consent; advise SDNY re same.                                                     0.1 Partner     $ 800 $    80 x

 6/5/2017 Feldman, Brian M.    Update client and co-counsel on SDNY meeting.                                     0.2 Partner     $ 800 $   160 x
                               Review E-mail from Brian Feldman regarding
 6/5/2017 Weeda, J. Mason      status of case and unsealing case.                                                0.8 Partner     $ 800 $   640 x

                                                                                Reveals attorney-client
 6/8/2017 Feldman, Brian M.    Answer client questions re [REDACTED].           communication re legal advice.   0.3 Partner     $ 800 $   240 x
                               Review documents; review NY presentation;
 6/8/2017 Terman, Stephen D.   discuss same with colleague.                                                      2.5 Partner     $ 800 $ 2,000 x
6/13/2017 McGuire, Maura C.    Review unsealing order.                                                           0.1 Associate   $ 400 $    40 x
                               Review e-mail from Brian Feldman regarding
                               time; review time entries; e-mail correspondence
                               with Steve Terman and Brian Feldman regarding
                               same; meeting with Steve Terman regarding
6/13/2017 Weeda, J. Mason      same.                                                                             1.0 Partner     $ 800 $   800 x
                               Review court order; review documents; discuss
6/13/2017 Terman, Stephen D.   with colleague.                                                                   1.0 Partner     $ 800 $   800 x

                                                                                Reveals attorney-client
6/14/2017 Feldman, Brian M.    Respond to client questions re [REDACTED].       communication re legal advice.   0.1 Partner     $ 800 $    80 x
                               Correspondence with SDNY re unsealing
6/14/2017 Feldman, Brian M.    decisions.                                                                        0.1 Partner     $ 800 $    80 x
6/14/2017 Terman, Stephen D.   Review e-mails.                                                                   0.3 Partner     $ 800 $   240 x
                               Telephone conference with SDNY re unsealing;
6/16/2017 Feldman, Brian M.    update client re same.                                                            0.2 Partner     $ 800 $   160 x
6/19/2017 Feldman, Brian M.    Email correspondence with SDNY.                                                   0.1 Partner     $ 800 $    80 x
                               Gather timeline of contact with SDNY as
6/21/2017 Feldman, Brian M.    requested by SDNY re tolling agreements.                                          0.5 Partner     $ 800 $   400 x

                                                                                             92
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 120 of 151                                         COMMON to CareFusion   Avalign
     Date Name                 Narrative                                             Redaction Rationale(s)           Hrs Position    Rate  Amount both       SPECIFIC     SPECIFIC
6/21/2017 Terman, Stephen D.   Review e-mail and attachments.                                                         2.8 Partner     $ 800 $ 2,240 x

                               Review Avalign [AVALIGN]; correspondence with Reveals common interest
6/22/2017 Feldman, Brian M.    SDNY; update client.                          communication with Government.           1.0 Partner     $ 800 $   800                        x

                               Oversee research assignment re total Medicaid
                               dollars spent on inpatient v. outpatient              Reveals common interest
6/22/2017 McGuire, Maura C.    procedures; review Avalign [REDACTED].                communication with Government.   0.5 Associate   $ 400 $   200                        x

                               Prepare [REDACTED] Avalign [REDACTED];                Reveals common interest
6/23/2017 Feldman, Brian M.    telephone conference with client.                     communication with Government.   1.0 Partner     $ 800 $   800                        x

6/23/2017 McGuire, Maura C.    Telephone conference with team re update.                                              0.8 Associate   $ 400 $   320 x
                               Telephone call with HSE team and Mary Wood
                               regarding status of case; review E-mails regarding
6/23/2017 Weeda, J. Mason      same.                                                                                  1.5 Partner     $ 800 $ 1,200 x
                               Review e-mails for evidence of M. Wood
                               requesting recall of products without proper
6/26/2017 McGuire, Maura C.    clearance.                                                                             2.0 Associate   $ 400 $   800 x

6/26/2017 Feldman, Brian M.    Telephone call re tolling agreements with SDNY.                                        0.2 Partner     $ 800 $   160 x
                               Draft slide deck and binder of exhibits
                               [REDACTED] Avalign [REDACTED]; prepare for            Reveals common interest
6/29/2017 Feldman, Brian M.    meeting with SDNY.                                    communication with Government.   9.4 Partner     $ 800 $ 7,520                        x
                               Review power point presentation re pre-
6/29/2017 McGuire, Maura C.    amendment devices.                                                                     0.2 Associate   $ 400 $    80 x
6/29/2017 Terman, Stephen D.   Review documents; review e-mails.                                                      1.5 Partner     $ 800 $ 1,200 x

                               Preparation for meeting with SDNY; brief SDNY         Reveals common interest
6/30/2017 Feldman, Brian M.    on [REDACTED].                                        communication with Government.   2.3 Partner     $ 800 $ 1,840                        x
                               Review E-mail and documents; research same
 7/3/2017 Terman, Stephen D.   (HPM letter).                                                                          4.5 Partner     $ 800 $ 3,600 x
                               Review letter from HPM to SDNY; internal
                               conference; review documents referenced in
 7/5/2017 Weeda, J. Mason      letter.                                                                                4.0 Partner     $ 800 $ 3,200 x

                               E-mails to colleagues; review 510(k) and letters to
                               file; review documents from colleagues; e-mail to
 7/5/2017 Terman, Stephen D.   colleagues; review E-mails.                                                            3.0 Partner     $ 800 $ 2,400 x
                               Review letter from HPM to SDNY; review
                               documents referenced in letter; review Avalign's
 7/6/2017 Weeda, J. Mason      WL response.                                                                           1.5 Partner     $ 800 $ 1,200                        x

 7/7/2017 Terman, Stephen D.   Review documents; W.L. response; review E-mail.                                        4.8 Partner     $ 800 $ 3,840                        x
7/10/2017 Feldman, Brian M.    Prepare notes for conference with SDNY.                                                2.0 Partner     $ 800 $ 1,600 x



                                                                                                  93
                                          Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 121 of 151                                       COMMON to CareFusion   Avalign
     Date Name                 Narrative                                          Redaction Rationale(s)           Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                               Review follow-up E-mails/correspondence on
                               letter from HPM to SDNY; research and analysis
                               regarding same; conference with Steve Terman
7/10/2017 Weeda, J. Mason      regarding same.                                                                     3.0 Partner     $ 800 $ 2,400 x

                               Correspondence and telephone conference with       Reveals common interest
7/11/2017 Feldman, Brian M.    SDNY re Avalign [REDACTED].                        communication with Government.   1.5 Partner     $ 800 $ 1,200                        x

                               Review E-mails; review draft response to Avalign Reveals common interest
7/11/2017 Terman, Stephen D.   [REDACTED].                                      communication with Government.     3.8 Partner     $ 800 $ 3,040                        x

                               Review e-mails from B. Feldman to SDNY re
                               documents missing from Avalign's productions
7/11/2017 McGuire, Maura C.    and in response to white paper.                                                     0.5 Associate   $ 400 $   200                        x
                               Review e-mail from Brian Feldman on new 510(k)
                               determinations; draft response and send to Steve
                               Terman for review; finalize and send response to
7/11/2017 Weeda, J. Mason      Brian Feldman.                                                                      1.5 Partner     $ 800 $ 1,200                        x

                               Telephone conference with M. Wood to discuss       Reveals attorney-client
7/12/2017 McGuire, Maura C.    [REDACTED].                                        communication re legal advice.   0.9 Associate   $ 400 $   360                        x
                               Review e-mail from Brian Feldman regarding
                               description of 510(k) process and Steve Terman
7/12/2017 Weeda, J. Mason      response.                                                                           1.0 Partner     $ 800 $   800 x
                               Edit E-mail to client; review E-mail to client;
7/12/2017 Terman, Stephen D.   review E-mails.                                                                     0.4 Partner     $ 800 $   320 x

                               Meeting with B. Feldman to discuss response to     Reveals common interest
7/14/2017 McGuire, Maura C.    Avalign's [REDACTED].                              communication with Government.   1.0 Associate   $ 400 $   400                        x

                                                                                  Reveals common interest
7/17/2017 Feldman, Brian M.    Revise [REDACTED]; correspondence with SDNY.       communication with Government.   0.2 Partner     $ 800 $   160                        x
                               Review documents re Avalign falsification of
7/17/2017 McGuire, Maura C.    import documents.                                                                   2.2 Associate   $ 400 $   880                        x

                               Review E-mail from Maura McGuire regarding
                               510(k) question; internal correspondence and
7/18/2017 Weeda, J. Mason      research regarding same.                                                            0.9 Partner     $ 800 $   720 x

                               Review pages from S. Mohan from [REDACTED]
                               and compare [REDACTED] labels; e-mails to B.       Reveals common interest
7/19/2017 McGuire, Maura C.    Feldman and S. Mohan re same.                      communication with Government.   1.2 Associate   $ 400 $   480                        x

                               Exchange e-mails with B. Feldman re production Reveals common interest
7/20/2017 McGuire, Maura C.    of [REDACTED]; e-mail to SDNY re same.            communication with Government.    0.9 Associate   $ 400 $   360                        x
                               Telephone call with colleagues and client; review
7/21/2017 Terman, Stephen D.   documents regarding same.                                                           1.8 Partner     $ 800 $ 1,440 x

                                                                                               94
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 122 of 151                                         COMMON to CareFusion   Avalign
     Date Name                 Narrative                                            Redaction Rationale(s)            Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                               Revise SDNY [REDACTED]; telephone conference         Reveals common interest
                               with client re [REDACTED]s; review [REDACTED];       communication with Government;
                               review [REDACTED] documents; prepare notes           reveals attorney client
7/24/2017 Feldman, Brian M.    for call with SDNY.                                  communications re legal advice.   1.5 Partner     $ 800 $ 1,200                        x

                               Telephone conference with SDNY; [REDACTED] as Reveals common interest
7/24/2017 Feldman, Brian M.    requested by SDNY.                            communication with Government.           1.7 Partner     $ 800 $ 1,360                        x
                               Review production letter to begin updating
7/25/2017 McGuire, Maura C.    production index.                                                                      0.2 Associate   $ 400 $    80 x
7/25/2017 Feldman, Brian M.    Telephone conference with client re status.                                            0.3 Partner     $ 800 $   240 x

                                                                                Reveals common interest
7/31/2017 Feldman, Brian M.    Correspondence with SDNY re proposed letter.     communication with Government.        0.2 Partner     $ 800 $   160                        x
                               Email exchange with SDNY; review Avalign letter;
 8/9/2017 Feldman, Brian M.    update client.                                                                         0.2 Partner     $ 800 $   160                        x

                               Review letter from Avalign's counsel: e-mail to B.
 8/9/2017 McGuire, Maura C.    Feldman with 510(k)/PMA priority list.                                                 0.2 Associate   $ 400 $    80                        x

                               Review e-mail from client; review letter from
 8/9/2017 Terman, Stephen D.   HPM; review documents; discuss with colleagues.                                        2.5 Partner     $ 800 $ 2,000                        x
8/10/2017 Feldman, Brian M.    Emails with client.                                                                    0.1 Partner     $ 800 $    80                        x
                               Email exchange with client; answer client
8/11/2017 Feldman, Brian M.    questions re Avalign correspondence.                                                   0.2 Partner     $ 800 $   160                        x

                               Review letter from Avalign counsel and M.
8/11/2017 McGuire, Maura C.    Wood's comments; e-mail to B. Feldman re same.                                         0.2 Associate   $ 400 $    80                        x
8/14/2017 Terman, Stephen D.   Review e-mail and other documents.                                                     0.5 Partner     $ 800 $   400 x
8/16/2017 Feldman, Brian M.    Correspondence re targeted devices.                                                    0.1 Partner     $ 800 $    80                        x

                               Telephone conference with C. Harwood and S.
                               Mohan with update re Avalign's [REDACTED] and Reveals common interest
8/17/2017 McGuire, Maura C.    [REDACTED] from CareFusion and SteriPack      communication with Government.           1.1 Associate   $ 400 $   440 x

                               Telephone conference with SDNY; send                 Reveals common interest
8/17/2017 Feldman, Brian M.    [REDACTED] update to SDNY, as requested.             communication with Government.    1.9 Partner     $ 800 $ 1,520 x
8/17/2017 Terman, Stephen D.   Review E-mails; discuss with colleague.                                                0.5 Partner     $ 800 $   400 x

                               Prepare email to SDNY re [REDACTED]; telephone       Reveals common interest
8/18/2017 Feldman, Brian M.    conference with C. Harwood.                          communication with Government.    0.1 Partner     $ 800 $    80 x
                               Telephone conference with client and co-counsel;
                               update team re SDNY updates; email to SDNY
                               with answers re [REDACTED] and other questions
                               asked by SDNY after telephone conference with        Reveals common interest
8/18/2017 Feldman, Brian M.    Avalign.                                             communication with Government.    2.2 Partner     $ 800 $ 1,760                        x


                                                                                                 95
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 123 of 151                                            COMMON to CareFusion   Avalign
     Date Name                   Narrative                                          Redaction Rationale(s)            Hrs Position      Rate      Amount both      SPECIFIC     SPECIFIC

                                 Download/upload Carefusion production and
                                 circulate to team; review Carefusion production;
                                 telephone conference with team re update from
                                 SDNY re upcoming productions and status of
8/18/2017 McGuire, Maura C.      settlement; create representation chart.                                             2.3 Associate     $ 400 $       920           x
                                 Telephone call with HSE team regarding SDNY
8/18/2017 Weeda, J. Mason        update.                                                                              1.1 Partner       $ 800 $       880                       x
                                 Conference call; review documents and e-mails;
8/18/2017 Terman, Stephen D.     discussion with colleague.                                                           3.8 Partner       $ 800 $ 3,040                           x

                                                                                    Reveals common interest
                                 E-mail to B. Feldman with thoughts and revisions   communication with Government;
                                 to Avalign's [REDACTED]; e-mail from M. Wood re    reveals attorney client
8/21/2017   McGuire, Maura C.    [REDACTED].                                        communications re legal advice.   0.5   Associate   $   400   $   200                       x
8/21/2017   Terman, Stephen D.   Review e-mails.                                                                      0.5   Partner     $   800   $   400                       x
8/23/2017   Feldman, Brian M.    Respond to SDNY questions re chart.                                                  0.5   Partner     $   800   $   400 x
8/23/2017   Feldman, Brian M.    Review CareFusion records.                                                           0.2   Partner     $   800   $   160           x
8/23/2017   Feldman, Brian M.    Telephone conference with client.                                                    0.3   Partner     $   800   $   240 x
                                 Download and begin reviewing Avalign
8/23/2017 McGuire, Maura C.      production 14.                                                                       2.3 Associate     $ 400 $       920 x
                                 Review E-mail from Mary Wood on Carefusion
                                 [REDACTED]; research products on FDA website;
                                 draft and send e-mail response to Mary Wood        Reveals attorney-client
8/23/2017 Weeda, J. Mason        and HSE.                                           communication re legal advice.    1.4 Partner       $ 800 $ 1,120               x

                                 Review e-mail and other documents with
                                 colleague; review edits; draft disclosure
                                 statement; discuss with colleague regarding
8/23/2017 Terman, Stephen D.     "Price List" agreements and CareFusion records.                                      3.3 Partner       $ 800 $ 2,640               x

                                 E-mail from M. Wood re [REDACTED] Carefusion       Reveals attorney-client
8/24/2017 McGuire, Maura C.      price list; review e-mails produced by Avalign.    communication re legal advice.    3.3 Associate     $ 400 $ 1,320 x
                                 Review e-mail correspondence from Brian
                                 Feldman regarding Carefusion leads; review
                                 documents and draft and e-mail response to
8/24/2017 Weeda, J. Mason        Brian Feldman.                                                                       1.6 Partner       $ 800 $ 1,280               x
                                 Discussion with colleague regarding supplier
                                 agreements; review e-mail regarding same;
                                 review e-mails and documents, white paper, and
8/24/2017 Terman, Stephen D.     response.                                                                            1.4 Partner       $ 800 $ 1,120 x
                                 Prepare materials in response to SDNY request;
                                 review recent production; email [REDACTED] to      Reveals common interest
8/25/2017 Feldman, Brian M.      SDNY re [REDACTED].                                communication with Government.    1.0 Partner       $ 800 $       800 x
                                 Meeting with b. Feldman to discuss review of
                                 Avalign's production and e-mail to team with
8/25/2017 McGuire, Maura C.      review assignments.                                                                  0.5 Associate     $ 400 $       200 x

                                                                                                 96
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 124 of 151                                       COMMON to CareFusion   Avalign
     Date Name                   Narrative                                           Redaction Rationale(s)           Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                                 Review emails and documents including supplier
8/25/2017 Terman, Stephen D.     agreements; discuss with colleague.                                                  1.3 Partner     $ 800 $ 1,040                        x
                                 Review e-mails and documents; discuss with
8/28/2017 Terman, Stephen D.     colleague.                                                                           1.3 Partner     $ 800 $ 1,040 x

                                 Discussion with colleague regarding response to
8/29/2017 Terman, Stephen D.     document issues; review E-mails.                                                     1.5 Partner     $ 800 $ 1,200 x
                                 Telephone conference with SDNY; email
8/30/2017 Feldman, Brian M.      exchange with client.                                                                0.4 Partner     $ 800 $   320 x
8/31/2017 Feldman, Brian M.      Review email production.                                                             0.7 Partner     $ 800 $   560 x

                                                                                     Reveals attorney-client
 9/1/2017 Feldman, Brian M.      Obtain information from client re [REDACTED].       communication re legal advice.   0.2 Partner     $ 800 $   160 x

                                 Review e-mails between OFW and M. Wood re
                                 Production 14; review Avalign e-mails produced
 9/5/2017 McGuire, Maura C.      in Production 14 and mark for hot docs.                                              5.7 Associate   $ 400 $ 2,280 x
                                 Correspondence with client and SDNY re
 9/5/2017 Feldman, Brian M.      upcoming briefing.                                                                   0.2 Partner     $ 800 $   160 x
                                 Telephone conference with client and co-counsel
                                 to review and prepare briefing materials for SDNY
 9/6/2017 Feldman, Brian M.      meeting.                                                                             0.9 Partner     $ 800 $   720 x

 9/6/2017 Terman, Stephen D.     Conference call with client; review documents.                                       2.0 Partner     $ 800 $ 1,600 x

                                 Review and analyze recall notices and list
                                 instrumed item numbers; tally sales for each item
                                 number for years 2011 thru 2015; enter results in
 9/7/2017 Redfern, Patricia A.   Excel spreadsheet for B. Feldman review.                                             2.2 Paralegal   $ 150 $   330 x
                                 Meeting with B. Feldman re documents and
 9/7/2017 McGuire, Maura C.      information for meeting with SDNY.                                                   1.2 Associate   $ 400 $   480 x
                                 Prepare for meeting with SDNY; complete briefing
 9/7/2017 Feldman, Brian M.      materials for same.                                                                  7.4 Partner     $ 800 $ 5,920 x

                                 Meeting with SDNY, including preparation; follow- Reveals common interest
 9/8/2017 Feldman, Brian M.      up email with SDNY re CareFusion [REDACTED]. communication with Government.          5.7 Partner     $ 800 $ 4,560            x
9/10/2017 Feldman, Brian M.      Correspondence with client re meeting.                                               0.1 Partner     $ 800 $    80 x
                                 Review notes from SDNY meeting; review
9/10/2017 Feldman, Brian M.      CareFusion items for follow-up.                                                      0.2 Partner     $ 800 $   160            x
9/11/2017 Feldman, Brian M.      Update co-counsel re SDNY meeting.                                                   0.2 Partner     $ 800 $   160 x
                                 Email SDNY re IFU production; telephone
9/11/2017 Feldman, Brian M.      conference with SDNY re CareFusion.                                                  1.6 Partner     $ 800 $ 1,280 x
9/11/2017 Terman, Stephen D.     Review e-mails.                                                                      0.4 Partner     $ 800 $   320 x




                                                                                                  97
                                              Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 125 of 151                                      COMMON to CareFusion   Avalign
      Date Name                   Narrative                                         Redaction Rationale(s)            Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                                  Review and analyze September and December
                                  recall notices and identify manufacturers and
                                  product numbers for all of the recall items;
 9/12/2017 Redfern, Patricia A.   update charts for B. Feldman review.                                                3.5 Paralegal   $ 150 $   525 x

                                  Analyze recall information; prepare CareFusion    Reveals common interest
 9/12/2017 Feldman, Brian M.      [REDACTED] for SNDY.                              communication with Government.    0.4 Partner     $ 800 $   320            x
 9/13/2017 Feldman, Brian M.      Review case law developments.                                                       0.2 Partner     $ 800 $   160 x

                                  Generate list requested by SDNY of CareFusion     Reveals common interest
 9/13/2017 Feldman, Brian M.      [REDACTED].                                       communication with Government.    0.6 Partner     $ 800 $   480            x
 9/14/2017 Terman, Stephen D.     Review e-mails; discuss with colleague.                                             1.0 Partner     $ 800 $   800 x
 9/22/2017 McGuire, Maura C.      E-mail to M. Wood re update on case.                                                0.5 Associate   $ 400 $   200 x

                                                                                    Reveals common interest
                                                                                    communication with Government;
                                  Review list of [REDACTED] from client and email   reveals attorney client
 9/25/2017 McGuire, Maura C.      to SDNY.                                          communications re legal advice.   1.0 Associate   $ 400 $   400 x

                                  Telephone call from C. Harwood re Carefusion      Reveals common interest
 9/26/2017 McGuire, Maura C.      [REDACTED].                                       communication with Government.    0.1 Associate   $ 400 $    40            x

                                                                                    Reveals attorney-client
 9/27/2017 McGuire, Maura C.      Exchange e-mails with M. Wood re [REDACTED].      communication re legal advice.    0.2 Associate   $ 400 $    80                        x

                                  Telephone conference and emails with SDNY re
 9/29/2017 Feldman, Brian M.      requests to CareFusion and Avalign.                                                 0.2 Partner     $ 800 $   160 x
                                  Update team on SDNY investigation; respond to
 10/2/2017 Feldman, Brian M.      client inquiries.                                                                   1.1 Partner     $ 800 $   880 x

                                  Review client email re Avalign and CareFusion     Reveals attorney-client
 10/2/2017 Feldman, Brian M.      [REDACTED].                                       communication re legal advice.    0.3 Partner     $ 800 $   240 x
                                                                                    Reveals common interest
                                  Meeting with B. Feldman to discuss updates in     communication with Government;
                                  case; draft e-mail to team with update; e-mail to reveals law enforcement
 10/2/2017 McGuire, Maura C.      [REDACTED] re [REDACTED].                         techniques.                       2.0 Associate   $ 400 $   800 x

                                  Correspondence with client re Avalign             Reveals attorney-client
 10/9/2017 Feldman, Brian M.      [REDACTED].                                       communication re legal advice.    0.1 Partner     $ 800 $    80                        x

                                  E-mail to C. Harwood and S. Mohan re new          Reveals common interest
10/10/2017 McGuire, Maura C.      Avalign [REDACTED].                               communication with Government.    0.4 Associate   $ 400 $   160                        x
                                  Compile information re Carefusion [REDACTED]
                                  and e-mail same to SDNY; e-mail to M. Wood re     Reveals common interest
10/13/2017 McGuire, Maura C.      update.                                           communication with Government.    0.9 Associate   $ 400 $   360            x


                                                                                                 98
                                              Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 126 of 151                                      COMMON to CareFusion   Avalign
      Date Name                   Narrative                                         Redaction Rationale(s)            Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                  Review and analyze FDA recall database for
                                  Instrumed item number, add to the chart the
                                  corresponding Carefusion item number and link
10/13/2017 Redfern, Patricia A.   to FDA recall database.                                                             1.8 Paralegal   $ 150 $   270            x
10/18/2017 Feldman, Brian M.      Email SDNY; update client.                                                          0.2 Partner     $ 800 $   160 x

                                  Meeting with B. Feldman to discuss status of
10/18/2017 McGuire, Maura C.      case; e-mail to M. Wood with update from SDNY.                                      1.2 Associate   $ 400 $   480 x

                                  Download Carefusion productions and meeting
10/25/2017 McGuire, Maura C.      with B. Feldman to discuss sorting of same.                                         1.2 Associate   $ 400 $   480            x
                                  Review CareFusion records; correspondence re
10/25/2017 Feldman, Brian M.      same with SDNY.                                                                     0.2 Partner     $ 800 $   160            x
                                  Meeting with B. Feldman to discuss conversation
10/27/2017 McGuire, Maura C.      with M. Wood.                                                                       0.6 Associate   $ 400 $   240 x
                                  Analyze CareFusion [REDACTED]; suggest
                                  [REDACTED]; email [REDACTED]                    Reveals common interest
10/29/2017 Feldman, Brian M.      recommendations to SDNY.                        communication with Government.      1.0 Partner     $ 800 $   800            x

                                  Meeting with B. Feldman to discuss documents
                                  produced, outstanding requests and draft e-mail
 11/1/2017 McGuire, Maura C.      to government with agenda for call.                                                 1.7 Associate   $ 400 $   680 x

 11/1/2017 Feldman, Brian M.      Prepare for SDNY conference call re CareFusion.                                     0.2 Partner     $ 800 $   160            x
                                  Prepare for SDNY conference call re Avalign; send
 11/1/2017 Feldman, Brian M.      agenda to SDNY.                                                                     0.7 Partner     $ 800 $   560                        x
                                  Review [REDACTED] Avalign/Instrumed for
                                  laproscopic devices; telephone call with USAO re
                                  CareFusion, additional [REDACTED]; address         Reveals common interest
 11/2/2017 McGuire, Maura C.      relativity issues.                                 communication with Government.   2.2 Associate   $ 400 $   880 x
                                  Add a device description from the Instrumed
                                  recall notices match with CareFusion identifier by
 11/2/2017 Redfern, Patricia A.   facility.                                                                           1.1 Paralegal   $ 150 $   165            x

 11/2/2017 Feldman, Brian M.      Prepare for telephone conference with SDNY.                                         0.1 Partner     $ 800 $    80 x

                                  Telephone conference with SDNY; prepare           Reveals common interest
 11/2/2017 Feldman, Brian M.      Carefusion [REDACTED], including [REDACTED].      communication with Government.    1.2 Partner     $ 800 $   960            x
 11/2/2017 Feldman, Brian M.      Update client re SDNY call.                                                         0.3 Partner     $ 800 $   240 x
                                  Review production 15 and e-mail B. Feldman re
 11/7/2017 McGuire, Maura C.      same.                                                                               1.3 Associate   $ 400 $   520 x
 11/7/2017 Feldman, Brian M.      Prepare damages analysis.                                                           0.3 Partner     $ 800 $   240 x
 11/9/2017 Feldman, Brian M.      Damages analysis.                                                                   1.0 Partner     $ 800 $   800 x

                                  Conference call with client regarding             Reveals attorney-client
 11/9/2017 Terman, Stephen D.     [REDACTED].                                       communication re legal advice.    1.5 Partner     $ 800 $ 1,200                        x


                                                                                                 99
                                            Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 127 of 151                                     COMMON to CareFusion   Avalign
      Date Name                 Narrative                                         Redaction Rationale(s)           Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                                Conference with B. Feldman re document review;
                                exchange e-ails with M. Weeda re access to data
                                room exchange e-mails with M. Wood re
11/10/2017 McGuire, Maura C.    substance of chart produced by Avalign.                                            1.2 Associate   $ 400 $   480 x
11/10/2017 Feldman, Brian M.    Consolidate damages spreadsheet.                                                   0.5 Partner     $ 800 $   400 x
11/10/2017 Terman, Stephen D.   Review e-mails and documents.                                                      0.3 Partner     $ 800 $   240 x
                                Update data room and users for review of email
11/11/2017 McGuire, Maura C.    production.                                                                        0.7 Associate   $ 400 $   280 x
                                Review November 3, 2017 production;
                                correspondence with Steve Terman and OFW Law
11/11/2017 Weeda, J. Mason      regarding same.                                                                    3.0 Partner     $ 800 $ 2,400                        x
11/12/2017 Weeda, J. Mason      Review November 3, 2017 production.                                                3.0 Partner     $ 800 $ 2,400                        x

11/13/2017 Terman, Stephen D.   Review E-mails to and from client and colleagues.                                  0.8 Partner     $ 800 $   640                        x
                                Review November 3, 2017 production; e-mail
                                with Mary Wood and Jim Capone regarding           Reveals attorney-client
11/13/2017 Weeda, J. Mason      [REDACTED].                                       communication re legal advice.   5.0 Partner     $ 800 $ 4,000                        x
11/14/2017 Weeda, J. Mason      Review November 3, 2017 production.                                                5.5 Partner     $ 800 $ 4,400                        x

                                Telephone conference with client re [REDACTED],   Reveals attorney-client
11/15/2017 Feldman, Brian M.    re Instrumed.                                     communication re legal advice.   1.5 Partner     $ 800 $ 1,200                        x
                                Review November 3, 2017 production;
                                conference call with Mary Wood and Brian          Reveals attorney-client
11/15/2017 Weeda, J. Mason      Feldman regarding [REDACTED].                     communication re legal advice.   5.0 Partner     $ 800 $ 4,000                        x
                                E-mail to S. Mohan re [REDACTED] request and
                                emails from government re Carefusion              Reveals common interest
11/17/2017 McGuire, Maura C.    production.                                       communication with Government.   0.4 Associate   $ 400 $   160            x
11/17/2017 Feldman, Brian M.    Prepare summary email to SDNY.                                                     1.6 Partner     $ 800 $ 1,280 x
                                Revise email to SDNY; circulate email with
                                [REDACTED] analysis, analysis of recent
                                Instrumed [REDACTED], and suggestions for
                                [REDACTED] with Avalign and Instrumed             Reveals common interest
11/20/2017 Feldman, Brian M.    [REDACTED].                                       communication with Government.   0.7 Partner     $ 800 $   560                        x

                                                                                Reveals attorney-client
11/20/2017 McGuire, Maura C.    E-mail to M. Wood with updated [REDACTED].      communication re legal advice.     0.2 Associate   $ 400 $    80                        x
                                Review Advantis E-mail production; review
                                production notes; draft E-mail to Steve Terman
11/20/2017 Weeda, J. Mason      and MBW.                                                                           3.5 Partner     $ 800 $ 2,800                        x
                                Complete summary of document review,
                                incorporating MBW comments; telephone call
                                with MBW regarding same; finalize and E-mail to
11/22/2017 Weeda, J. Mason      Brian Feldman.                                                                     2.2 Partner     $ 800 $ 1,760                        x




                                                                                              100
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 128 of 151                                      COMMON to CareFusion   Avalign
      Date Name                Narrative                                       Redaction Rationale(s)              Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                               E-mails from M. Wood re [REDACTED] Avalign;
                               download Carefusion production; meeting with B.
                               Feldman to discuss OFW's review of SteriPak     Reveals attorney-client
11/27/2017 McGuire, Maura C.   production.                                     communication re legal advice.      2.7 Associate   $ 400 $ 1,080 x
11/27/2017 Feldman, Brian M.   Prepare materials for SDNY briefing.                                                1.6 Partner     $ 800 $ 1,280 x

                               Review and respond to E-mail from Brian
11/27/2017 Weeda, J. Mason     Feldman regarding document review summary.                                          0.5 Partner     $ 800 $   400 x

                               Review Carefusion production #5; participate in    Reveals common interest
11/28/2017 McGuire, Maura C.   phone call with SDNY re [REDACTED].                communication with Government.   3.4 Associate   $ 400 $ 1,360 x

11/28/2017 Feldman, Brian M.   Telephone conference with SDNY, including prep.                                     2.6 Partner     $ 800 $ 2,080 x
                               Telephone call with M. Wood with update from
11/29/2017 McGuire, Maura C.   call with SDNY.                                                                     0.7 Associate   $ 400 $   280 x
                               Meeting with B. Feldman re follow up items for
11/30/2017 McGuire, Maura C.   SDNY before Friday call.                                                            0.2 Associate   $ 400 $    80 x
11/30/2017 Feldman, Brian M.   Prepare for SDNY call re Avalign.                                                   0.3 Partner     $ 800 $   240                        x

 12/1/2017 Feldman, Brian M.   Telephone conference with SDNY re Carefusion.                                       0.3 Partner     $ 800 $   240            x
 12/1/2017 Weeda, J. Mason     SDNY update call.                                                                   1.5 Partner     $ 800 $ 1,200 x
                               Review Carefusion documents and e-mail B.
 12/3/2017 McGuire, Maura C.   Feldman re same.                                                                    2.0 Associate   $ 400 $   800            x
                               Call with Team communicating update from SDNY
                               and result from review of Carefusion production;
                               review cover letter of Carefusion 11/29
 12/4/2017 McGuire, Maura C.   production.                                                                         2.2 Associate   $ 400 $   880            x
 12/4/2017 Feldman, Brian M.   Client call re CareFusion.                                                          1.0 Partner     $ 800 $   800            x

 12/4/2017 Feldman, Brian M.   Prepare CareFusion materials and email to SDNY.                                     1.5 Partner     $ 800 $ 1,200            x

                                                                                  Reveals common interest
 12/5/2017 Feldman, Brian M.   Prepare [REDACTED] for SDNY re Avalign.            communication with Government.   0.1 Partner     $ 800 $    80                        x
 12/5/2017 McGuire, Maura C.   Review CareFusion production 6.                                                     1.7 Associate   $ 400 $   680            x
                               E-mail to B. Feldman re highlights of Carefusion
 12/5/2017 McGuire, Maura C.   production 6.                                                                       0.3 Associate   $ 400 $   120            x

                                                                                  Reveals common interest
 12/6/2017 Feldman, Brian M.   Prepare Avalign [REDACTED] for SDNY.               communication with Government.   4.5 Partner     $ 800 $ 3,600                        x

                               Prepare for and participate in conference call
 12/6/2017 McGuire, Maura C.   with SDNY re CareFusion production 006.                                             1.4 Associate   $ 400 $   560            x

                                                                                  Reveals common interest
 12/7/2017 Feldman, Brian M.   Continue work on [REDACTED].                       communication with Government.   1.3 Partner     $ 800 $ 1,040 x



                                                                                             101
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 129 of 151                                     COMMON to CareFusion   Avalign
      Date Name                Narrative                                         Redaction Rationale(s)           Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                                                                              Reveals common interest
 12/7/2017 Feldman, Brian M.   Draft [REDACTED].                              communication with Government.      3.1 Partner     $ 800 $ 2,480 x
                               Review CareFusion production; respond to SDNY
 12/7/2017 Feldman, Brian M.   questions re same.                                                                 0.2 Partner     $ 800 $   160            x
                               Telephone call with Jim Capone regarding
                               marketing basis; review materials and research
 12/7/2017 Weeda, J. Mason     510(k)s, DHF, DMR, and guidance.                                                   3.5 Partner     $ 800 $ 2,800                        x

                                                                                 Reveals common interest
 12/8/2017 Feldman, Brian M.   Revise [REDACTED] Avalign [REDACTED].             communication with Government.   1.9 Partner     $ 800 $ 1,520                        x

                               Meeting with B. Feldman re strategy for
 12/8/2017 McGuire, Maura C.   reviewing documents re patient and doctor harm.                                    1.1 Associate   $ 400 $   440                        x

 12/8/2017 Feldman, Brian M.   Telephone conference with SDNY re CareFusion.                                      0.9 Partner     $ 800 $   720            x

                               Complete draft of [REDACTED] re Avalign           Reveals common interest
12/10/2017 Feldman, Brian M.   [REDACTED], as requested by SDNY.                 communication with Government.   4.6 Partner     $ 800 $ 3,680                        x

                               Circulate [REDACTED] requested by SDNY re         Reveals common interest
12/11/2017 Feldman, Brian M.   Avalign.                                          communication with Government.   0.2 Partner     $ 800 $   160                        x

                               Review [REDACTED] materials for Avalign and       Reveals common interest
12/12/2017 McGuire, Maura C.   other government agencies re [REDACTED].          communication with Government.   1.9 Associate   $ 400 $   760                        x

                                                                                 Reveals common interest
12/12/2017 Feldman, Brian M.   Prepare [REDACTED].                               communication with Government.   3.6 Partner     $ 800 $ 2,880                        x

                               Finalize draft Avalign [REDACTED]; circulate to   Reveals common interest
12/12/2017 Feldman, Brian M.   SDNY.                                             communication with Government.   0.2 Partner     $ 800 $   160                        x

                               Review SDNY email re Avalign; analyze Avalign     Reveals common interest
12/13/2017 Feldman, Brian M.   [REDACTED], including [REDACTED].                 communication with Government.   0.2 Partner     $ 800 $   160                        x
                               Review additional slide deck for SDNY and
12/13/2017 Weeda, J. Mason     provide comments to Brian Feldman.                                                 1.0 Partner     $ 800 $   800                        x

12/15/2017 McGuire, Maura C.   Meeting with B. Feldman re update from SDNY.                                       0.3 Associate   $ 400 $   120 x
12/15/2017 Feldman, Brian M.   Telephone conference with client.                                                  1.0 Partner     $ 800 $   800 x
                               Telephone call with HSE team and MBW
12/15/2017 Weeda, J. Mason     regarding SDNY update.                                                             1.0 Partner     $ 800 $   800 x

                               Telephone conference with SDNY re                 Reveals common interest
12/18/2017 McGuire, Maura C.   [REDACTED]/Instrumed.                             communication with Government.   1.0 Associate   $ 400 $   400                        x




                                                                                             102
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 130 of 151                                     COMMON to CareFusion   Avalign
      Date Name                Narrative                                         Redaction Rationale(s)           Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                               Telephone conference with SDNY re upcoming
                               Avalign meeting; conduct follow-up research on    Reveals common interest
12/18/2017 Feldman, Brian M.   [REDACTED], as requested by SDNY.                 communication with Government.   1.7 Partner     $ 800 $ 1,360                        x
                               Exchange e-mails with B. Feldman re
                               [REDACTED]; telephone conference with B.
                               Feldman re update from SDNY [REDACTED]            Reveals common interest
12/20/2017 McGuire, Maura C.   Avalign.                                          communication with Government.   0.7 Associate   $ 400 $   280                        x

                               Telephone conference with SDNY re Avalign         Reveals common interest
12/20/2017 Feldman, Brian M.   [REDACTED].                                       communication with Government.   0.5 Partner     $ 800 $   400                        x

                               E-mail to M. Wood re summary of Avalign           Reveals common interest
12/22/2017 McGuire, Maura C.   [REDACTED] SDNY.                                  communication with Government.   0.6 Associate   $ 400 $   240                        x

                                                                                 Reveals common interest
  1/2/2018 Feldman, Brian M.   Emails with SDNY re Avalign [REDACTED].           communication with Government.   0.1 Partner     $ 800 $    80                        x

  1/3/2018 Feldman, Brian M.   Telephone conference with SDNY re Avalign.                                         0.2 Partner     $ 800 $   160                        x

  1/3/2018 Feldman, Brian M.   Telephone conference with SDNY re CareFusion.                                      0.5 Partner     $ 800 $   400            x
                               Telephone conference with client re Avalign and
  1/3/2018 Feldman, Brian M.   CareFusion status.                                                                 0.8 Partner     $ 800 $   640 x
 1/18/2018 Feldman, Brian M.   Analyze CareFusion damages.                                                        2.5 Partner     $ 800 $ 2,000            x
 1/24/2018 Feldman, Brian M.   CareFusion: Review of Beth Israel damages.                                         0.3 Partner     $ 800 $   240            x

                               Review cover letter and production from Beth
 1/24/2018 McGuire, Maura C.   Isreal Hospital and e-mail B. Feldman re same.                                     0.9 Associate   $ 400 $   360            x

                               Update to M. Wood with [REDACTED] Avalign         Reveals attorney-client
 1/26/2018 McGuire, Maura C.   and CareFusion.                                   communication re legal advice.   0.4 Associate   $ 400 $   160 x

                                                                             Reveals common interest
 1/30/2018 McGuire, Maura C.   Telephone conference with SDNY re [REDACTED]. communication with Government.       0.3 Associate   $ 400 $   120 x
                               Review [REDACTED]; develop [REDACTED];
                               telephone conference with FDA co-counsel re
                               510(k) and preamendment issues; circulate
                               [REDACTED] to SDNY; telephone briefing with   Reveals common interest
 1/30/2018 Feldman, Brian M.   SDNY; update client.                          communication with Government.       1.7 Partner     $ 800 $ 1,360 x

                                                                             Reveals common interest
  2/1/2018 Feldman, Brian M.   Telephone conference with SDNY re [REDACTED]. communication with Government.       0.7 Partner     $ 800 $   560 x

                               Email to SDNY re Avalign [REDACTED]; research     Reveals common interest
  2/5/2018 Feldman, Brian M.   same; research damages theory.                    communication with Government.   3.4 Partner     $ 800 $ 2,720                        x
                               Update client re SDNY negotiations; prepare
  2/6/2018 Feldman, Brian M.   materials requested by SDNY.                                                       3.1 Partner     $ 800 $ 2,480                        x

                                                                                             103
                                          Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 131 of 151                                    COMMON to CareFusion   Avalign
     Date Name                Narrative                                       Redaction Rationale(s)            Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                              Telephone conference with SDNY re [REDACTED] Reveals common interest
2/26/2018 McGuire, Maura C.   Avalign and CareFusion.                      communication with Government.       0.3 Associate   $ 400 $   120 x

                                                                              Reveals common interest
                              E-mail to M. Wood and OFW law with update       communication with Government;
                              from SDNY re [REDACTED] Avalign and             reveals attorney client
2/27/2018 McGuire, Maura C.   CareFusion.                                     communications re legal advice.   0.2 Associate   $ 400 $    80 x
                              Review correspondence from Mary Wood and
2/27/2018 Weeda, J. Mason     Brian Feldman.                                                                    0.4 Partner     $ 800 $   320 x

                              Compile [REDACTED] information re CareFusion    Reveals common interest
 3/9/2018 Feldman, Brian M.   and Avalign, at SDNY's request,                 communication with Government.    1.3 Partner     $ 800 $ 1,040 x
                              Telephone conference with SDNY re update
                              [REDACTED]; e-mail to M. Weeda re reviewing     Reveals common interest
 3/9/2018 McGuire, Maura C.   communication with FDA.                         communication with Government.    0.7 Associate   $ 400 $   280 x

                              Finalize draft to SDNY re [REDACTED] for both   Reveals common interest
3/11/2018 Feldman, Brian M.   Avalign and Carefusion.                         communication with Government.    0.2 Partner     $ 800 $   160 x

                                                                              Reveals common interest
                                                                              communication with Government;
                                                                              reveals attorney client
3/12/2018 Feldman, Brian M.   Telephone conference with client re [REDACTED]. communications re legal advice.   0.5 Partner     $ 800 $   400 x

                              Email and telephone conferences with SDNY re    Reveals common interest
3/12/2018 Feldman, Brian M.   [REDACTED], re CF and Avalign.                  communication with Government.    0.8 Partner     $ 800 $   640 x

                                                                              Reveals common interest
3/12/2018 Feldman, Brian M.   Contact with SDNY re [REDACTED].                communication with Government.    0.1 Partner     $ 800 $    80 x

                                                                              Reveals common interest
                                                                              communication with Government;
                              Conference call with M. Wood and OFW re         reveals attorney client
3/12/2018 McGuire, Maura C.   update on [REDACTED] and CareFusion.            communications re legal advice.   0.5 Associate   $ 400 $   200 x
                              Telephone conference with SDNY; update client
3/14/2018 Feldman, Brian M.   re same.                                                                          0.2 Partner     $ 800 $   160 x
                              E-mail from B. Feldman re [REDACTED] analysis
                              update; meeting with B. Feldman to discuss      Reveals common interest
3/15/2018 McGuire, Maura C.   SDNY's [REDACTED] CareFusion.                   communication with Government.    0.3 Associate   $ 400 $   120 x
                              Status meeting with B. Feldman re review of
3/19/2018 McGuire, Maura C.   communication with FDA.                                                           0.1 Associate   $ 400 $    40 x
3/20/2018 Feldman, Brian M.   Contact SDNY.                                                                     0.1 Partner     $ 800 $    80 x

                              Meeting with SDNY re CF [REDACTED]; update      Reveals common interest
4/11/2018 Feldman, Brian M.   client.                                         communication with Government.    0.5 Partner     $ 800 $   400            x


                                                                                          104
                                            Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 132 of 151                                           COMMON to CareFusion   Avalign
     Date Name                  Narrative                                         Redaction Rationale(s)            Hrs Position      Rate      Amount both      SPECIFIC     SPECIFIC

                                Telephone conference re CF and [REDACTED]         Reveals common interest
4/18/2018 Feldman, Brian M.     updates                                           communication with Government.    0.2 Partner       $ 800 $       160           x

                                Participate in teleconference with OFW law and
                                M. Wood re update to case and [REDACTED] with     Reveals common interest
4/19/2018 McGuire, Maura C.     CareFusion and [REDACTED].                        communication with Government.    0.4 Associate     $ 400 $       160           x
4/19/2018 Feldman, Brian M.     Client call re CareFusion.                                                          0.1 Partner       $ 800 $        80           x
4/19/2018 Weeda, J. Mason       Update telephone call with HSE.                                                     0.5 Partner       $ 800 $       400 x
                                Telephone call with S. Mohan at SDNY re update
                                on [REDACTED] CareFusion, update on               Reveals common interest
4/20/2018 McGuire, Maura C.     conversation with [REDACTED].                     communication with Government.    0.3 Associate     $ 400 $       120           x

                                                                               Reveals common interest
                                Meeting with B. Feldman to discuss phone call  communication with Government;
                                with C. Harwood re CareFusion's [REDACTED]; e- reveals attorney client
4/20/2018 McGuire, Maura C.     mail to M. Wood with update re same.           communications re legal advice.      0.4 Associate     $ 400 $       160           x

                                Telephone conference with AUSA Harwood re         Reveals common interest
4/20/2018 Feldman, Brian M.     CareFusion [REDACTED].                            communication with Government.    0.2 Partner       $ 800 $       160           x
                                Discuss SDNY requests and next steps re
4/20/2018 Feldman, Brian M.     CareFusion.                                                                         0.2 Partner       $ 800 $       160           x

                                                                                  Reveals common interest
                                                                                  communication with Government;
                                Email from M. Wood with questions re              reveals attorney client
4/23/2018 McGuire, Maura C.     [REDACTED].                                       communications re legal advice.   0.1 Associate     $ 400 $       40            x
                                Correspondence with SDNY re CareFusion
                                [REDACTED]; telephone conference with client re   Reveals common interest
4/26/2018 Feldman, Brian M.     same.                                             communication with Government.    0.8 Partner       $ 800 $       640           x
                                Prepare for and participate in phone conference
                                with M. Wood re update on [REDACTED]
                                CareFusion; phone conference with B. Feldman re
                                update from C. Harwood on [REDACTED]
                                CareFusion; email from S. Mohan re conversation   Reveals common interest
4/26/2018   McGuire, Maura C.   with [REDACTED].                                  communication with Government.    0.9   Associate   $   400   $   360           x
 5/7/2018   Feldman, Brian M.   Contact SDNY re updates.                                                            0.1   Partner     $   800   $    80 x
5/14/2018   Feldman, Brian M.   Telephone conference with SDNY.                                                     0.5   Partner     $   800   $   400 x
5/18/2018   Feldman, Brian M.   Review discovery materials.                                                         0.5   Partner     $   800   $   400 x

5/18/2018 Feldman, Brian M.     Telephone conference with client re updates.                                        0.3 Partner       $ 800 $       240 x

                                                                                  Reveals common interest
                                                                                  communication with Government;
                                Update call with M. Wood re [REDACTED]            reveals attorney client
5/18/2018 McGuire, Maura C.     CareFusion.                                       communications re legal advice.   0.2 Associate     $ 400 $       80            x


                                                                                              105
                                          Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 133 of 151                                     COMMON to CareFusion   Avalign
     Date Name                Narrative                                       Redaction Rationale(s)             Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                                                                              Reveals common interest
                                                                              communication with Government;
                              E-mails from M. Wood re CareFusion              reveals attorney client
5/21/2018 McGuire, Maura C.   [REDACTED].                                     communications re legal advice.    0.1 Associate   $ 400 $    40            x
5/23/2018 Feldman, Brian M.   Communications with SDNY re CareFusion.                                            0.1 Partner     $ 800 $    80            x
                              Correspondence with SDNY re CareFusion
5/24/2018 Feldman, Brian M.   updates.                                                                           0.1 Partner     $ 800 $    80            x
                              Meeting with SDNY re CF settlement; update
5/25/2018 Feldman, Brian M.   client.                                                                            0.6 Partner     $ 800 $   480            x

                              Meeting with B. Feldman to recap conversation   Reveals common interest
5/29/2018 McGuire, Maura C.   with SDNY and [REDACTED] CareFusion.            communication with Government.     0.3 Associate   $ 400 $   120            x

                                                                              Reveals attorney-client
 6/4/2018 Feldman, Brian M.   Answer client questions re [REDACTED].          communication re legal advice.     0.4 Partner     $ 800 $   320 x

                              Telephone conference with SDNY re CareFusion    Reveals attorney-client
 6/8/2018 Feldman, Brian M.   [REDACTED].                                     communication re legal advice.     0.1 Partner     $ 800 $    80            x
6/11/2018 Feldman, Brian M.   Telephone conference with SDNY.                                                    0.2 Partner     $ 800 $   160 x
                              Telephone conference with M. Wood re next
6/11/2018 Feldman, Brian M.   steps re CareFusion.                                                               0.3 Partner     $ 800 $   240            x
                              Telephone conference with SDNY re CareFusion;
6/21/2018 Feldman, Brian M.   update client re same.                                                             0.5 Partner     $ 800 $   400            x
                              Email re CID responses from hospitals; begin
6/21/2018 Feldman, Brian M.   analysis of same.                                                                  0.2 Partner     $ 800 $   160 x
                              Emails with SDNY re status; update client re
6/29/2018 Feldman, Brian M.   same.                                                                              0.3 Partner     $ 800 $   240 x

                                                                               Reveals common interest
                                                                               communication with Government;
                              Telephone conference with M. Wood with update reveals attorney client
6/29/2018 McGuire, Maura C.   on [REDACTED] re CareFusion [REDACTED].          communications re legal advice.   0.2 Associate   $ 400 $    80            x
7/16/2018 Feldman, Brian M.   Review hospital production                                                         0.2 Partner     $ 800 $   160 x
                              Meeting with B. Feldman to review list data from
7/16/2018 McGuire, Maura C.   hospitals.                                                                         0.2 Associate   $ 400 $    80 x

                                                                              Reveals common interest
7/19/2018 Feldman, Brian M.   Review [REDACTED]; brief SDNY re same.          communication with Government.     0.4 Partner     $ 800 $   320 x
7/19/2018 Feldman, Brian M.   Update client.                                                                     0.1 Partner     $ 800 $    80 x

                              Correspondence with SDNY re [REDACTED]          Reveals common interest
7/26/2018 Feldman, Brian M.   CareFusion [REDACTED].                          communication with Government.     0.1 Partner     $ 800 $    80            x

                              Telephone conference with SDNY re hospital      Reveals common interest
7/26/2018 Feldman, Brian M.   review and [REDACTED].                          communication with Government.     0.2 Partner     $ 800 $   160 x


                                                                                          106
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 134 of 151                                        COMMON to CareFusion   Avalign
     Date Name                   Narrative                                          Redaction Rationale(s)            Hrs Position     Rate   Amount both      SPECIFIC     SPECIFIC

                                                                                    Reveals common interest
                                                                                    communication with Government;
                                 Telephone conference with client re CF             reveals attorney client
7/27/2018 Feldman, Brian M.      [REDACTED].                                        communications re legal advice.    0.3 Partner     $ 800 $   240            x
7/27/2018 Feldman, Brian M.      Review and analyze hospital production.                                               0.7 Partner     $ 800 $   560 x
                                 Phone call with M. Wood with update from SDNY
7/27/2018 McGuire, Maura C.      and next steps.                                                                       0.6 Associate   $ 400 $   240 x

                                 Email from B. Feldman re analyzing information
7/30/2018 McGuire, Maura C.      provided by hospitals re laparoscope procedures.                                      0.1 Associate   $ 400 $    40                        x
                                 Correspondence with SDNY re hospital
7/31/2018 Feldman, Brian M.      productions.                                                                          0.1 Partner     $ 800 $    80                        x
7/31/2018 Feldman, Brian M.      Respond to client update questions.                                                   0.2 Partner     $ 800 $   160 x

                                                                                    Reveals common interest
7/31/2018 Feldman, Brian M.      Respond to SDNY questions re [REDACTED].           communication with Government.     0.1 Partner     $ 800 $    80 x

                                  Review email exchange between B. Feldman and      Reveals common interest
7/31/2018 McGuire, Maura C.       S. Mohan re [REDACTED].                           communication with Government.     0.2 Associate   $ 400 $    80 x
                                  Review and respond to correspondence from
7/31/2018   Weeda, J. Mason       Brian Feldman.                                                                       1.6 Partner     $ 800 $ 1,280 x
                                  Review E-mail from Brian Feldman; research
                                  documents in HSE Data Room related to 2015
 8/1/2018   Weeda, J. Mason       Warning Letter.                                                                      1.3 Partner     $ 800 $ 1,040 x
                                  Email communications with client re SDNY
8/21/2018   Feldman, Brian M.     updates.                                                                             0.1 Partner     $ 800 $    80 x
                                  Meet with B. Feldman re [REDACTED] research
                                  for purposes of FCA claim; begin looking into     Reveals common interest                Senior
8/22/2018   Keller, Kyra Tichacek same.                                             communication with Government.     6.2 Associate   $ 500 $ 3,100                        x

                                                                                  Reveals common interest
8/22/2018 Feldman, Brian M.      Research [REDACTED] by analogy to similar cases. communication with Government.       1.0 Partner     $ 800 $   800                        x

                                Review decisions [REDACTED] for purposes of
                                FCA claims; review related briefs and statements
                                of interest submitted by US government; begin to Reveals common interest                   Senior
8/23/2018 Keller, Kyra Tichacek prepare write-up re same.                        communication with Government.       10.3 Associate   $ 500 $ 5,150                        x

                                 Analyze Beth Israel production; provide            Reveals common interest
8/23/2018 Feldman, Brian M.      [REDACTED] to SDNY.                                communication with Government.     1.0 Partner     $ 800 $   800 x

                                                                                    Reveals attorney-client
8/24/2018 Feldman, Brian M.      Respond to client questions re [REDACTED].         communication re legal advice.     0.4 Partner     $ 800 $   320 x
8/24/2018 Feldman, Brian M.      Review Beth Israel summary.                                                           0.1 Partner     $ 800 $    80 x



                                                                                                107
                                             Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 135 of 151                                      COMMON to CareFusion   Avalign
     Date Name                   Narrative                                          Redaction Rationale(s)           Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                                                                                    Reveals common interest
8/24/2018 Feldman, Brian M.      [REDACTED] non-cleared devices [REDACTED].         communication with Government.   0.7 Partner     $ 800 $   560 x

                                                                                    Reveals common interest              Senior
8/26/2018 Keller, Kyra Tichacek Continue research re [REDACTED].                    communication with Government.   3.5 Associate   $ 500 $ 1,750                        x

                                Meet with B. Feldman re [REDACTED] research;        Reveals common interest              Senior
8/27/2018 Keller, Kyra Tichacek continue same and begin related write-up.           communication with Government.   5.4 Associate   $ 500 $ 2,700                        x

                                                                                 Reveals common interest
8/27/2018 Feldman, Brian M.      Research analogous cases re [REDACTED] Avalign. communication with Government.      0.3 Partner     $ 800 $   240                        x
8/27/2018 Feldman, Brian M.      Advise client re seal extension.                                                    0.1 Partner     $ 800 $    80 x

8/27/2018 Feldman, Brian M.      Inform SDNY of client consent to seal extension.                                    0.1 Partner     $ 800 $    80 x

                                 Review emails from B. Feldman to C. Harwood re Reveals common interest
8/27/2018 McGuire, Maura C.      [REDACTED] and seal extension.                 communication with Government.       0.2 Associate   $ 400 $    80 x

                                                                                    Reveals common interest              Senior
8/29/2018 Keller, Kyra Tichacek Continue write-up re [REDACTED].                    communication with Government.   2.3 Associate   $ 500 $ 1,150                        x
                                Continue write-up of case law re [REDACTED];
                                read recent Court of Appeals' decisions on same     Reveals common interest              Senior
8/30/2018 Keller, Kyra Tichacek and update research.                                communication with Government.   6.7 Associate   $ 500 $ 3,350                        x
                                Correspondence with Steve Terman regarding
                                legal arguments; telephone call Jim Capone
8/30/2018 Weeda, J. Mason       regarding same.                                                                      1.0 Partner     $ 800 $   800 x

                                Continue research and analysis re [REDACTED]        Reveals common interest              Senior
 9/4/2018 Keller, Kyra Tichacek and related write-up for B. Feldman.                communication with Government.   7.1 Associate   $ 500 $ 3,550                        x

                                Finalize research and write-up re [REDACTED] and Reveals common interest                 Senior
 9/5/2018 Keller, Kyra Tichacek send to B. Feldman for review.                   communication with Government.      6.9 Associate   $ 500 $ 3,450                        x

                                 Review additional research re [REDACTED] re        Reveals common interest
9/11/2018 Feldman, Brian M.      Avalign [REDACTED].                                communication with Government.   0.5 Partner     $ 800 $   400                        x

                                Brief additional research re [REDACTED] to
                                determine if any additional case law in 10th and    Reveals common interest              Senior
9/12/2018 Keller, Kyra Tichacek 11th Circuits; organize research materials.         communication with Government.   0.8 Associate   $ 500 $   400                        x

                                                                                    Reveals common interest
9/12/2018 Feldman, Brian M.      Draft memo on [REDACTED] Avalign.                  communication with Government.   5.5 Partner     $ 800 $ 4,400                        x

                                Review B. Feldman memorandum based on        Reveals common interest                     Senior
9/13/2018 Keller, Kyra Tichacek research re [REDACTED] and provide comments. communication with Government.          0.6 Associate   $ 500 $   300                        x


                                                                                                108
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 136 of 151                                        COMMON to CareFusion   Avalign
     Date Name                 Narrative                                           Redaction Rationale(s)           Hrs Position     Rate   Amount both      SPECIFIC     SPECIFIC

                               Finalize and send [REDACTED] memo re Avalign        Reveals common interest
9/13/2018 Feldman, Brian M.    to SDNY.                                            communication with Government.   1.0 Partner      $ 800 $   800                        x

                               Telephone call with SDNY re: [REDACTED]             Reveals common interest
9/14/2018 McGuire, Maura C.    CareFusion [REDACTED] and [REDACTED].               communication with Government.   0.5 Associate    $ 400 $   200            x

                               Telephone conference with SDNY re CareFusion        Reveals common interest
9/14/2018 Feldman, Brian M.    settlement [REDACTED].                              communication with Government.   0.5 Partner      $ 800 $   400            x
                               Collect evidence re potential CareFusion
9/14/2018 Feldman, Brian M.    admissions.                                                                          1.2 Partner      $ 800 $   960            x
                               Review e-mail from Brian Feldman regarding
9/14/2018 Weeda, J. Mason      CareFusion settlement.                                                               1.0 Partner      $ 800 $   800            x
9/16/2018 Terman, Stephen D.   Review E-mail; review documents.                                                     0.3 Partner      $ 800 $   240 x

                               Review e-mail from M. Wood re: [REDACTED]           Reveals attorney-client
9/17/2018 McGuire, Maura C.    CareFusion.                                         communication re legal advice.   0.1 Associate    $ 400 $    40            x

                                                                                   Reveals common interest
9/17/2018 Feldman, Brian M.    Prepare CareFusion [REDACTED] for SDNY.             communication with Government.   1.5 Partner      $ 800 $ 1,200            x

                               Review documents related to CareFusion
                               [REDACTED] to send to SDNY; review Relator's        Reveals common interest
9/18/2018 McGuire, Maura C.    [REDACTED] re: CareFusion [REDACTED].               communication with Government.   1.1 Associate    $ 400 $   440            x

                               Review notes re CareFusion [REDACTED] for           Reveals common interest
9/18/2018 Feldman, Brian M.    SDNY call.                                          communication with Government.   1.8 Partner      $ 800 $ 1,440            x

                               Review and revise Powerpoint on CareFusion
                               [REDACTED]; Revise [REDACTED] and E-mail to         Reveals common interest
9/18/2018 Weeda, J. Mason      Steve Terman for further review                     communication with Government.   2.5 Partner      $ 800 $ 2,000            x
                                                                                                                        Litigation
                               Identify complaints for CareFusion products; sent                                        Project
9/18/2018 Wood, Kaleigh E.     same to BMF.                                                                         2.2 Manager      $ 100 $   220            x

                               Prepare [REDACTED] CareFusion [REDACTED] for        Reveals common interest
9/20/2018 Feldman, Brian M.    SDNY.                                               communication with Government.   2.8 Partner      $ 800 $ 2,240            x
                               Participate in teleconference with SDNY re:
                               CareFusion settlement; draft e-mail                 Reveals attorney-client
9/20/2018 McGuire, Maura C.    communication to Relator re: [REDACTED].            communication re legal advice.   2.2 Associate    $ 400 $   880            x
                               Review CareFusion Slide Deck; review E-mail from
9/20/2018 Terman, Stephen D.   client; send E-mail to client.                                                       0.4 Partner      $ 800 $   320            x
9/21/2018 Feldman, Brian M.    Review CareFusion settlement agreement.                                              0.2 Partner      $ 800 $   160            x
                               Review draft settlement stipulation; review E-
9/21/2018 Terman, Stephen D.   mail.                                                                                0.5 Partner      $ 800 $   400            x
                               Brief client on CareFusion settlement; edit
9/24/2018 Feldman, Brian M.    settlement terms; discuss same with AUSA.                                            1.9 Partner      $ 800 $ 1,520            x

                                                                                               109
                                            Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 137 of 151                                        COMMON to CareFusion   Avalign
      Date Name                 Narrative                                            Redaction Rationale(s)           Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                                Discuss CareFusion Relator's share with AUSA;
 9/24/2018 Feldman, Brian M.    prepare research and materials re same.                                               2.0 Partner     $ 800 $ 1,600            x

                                Review correspondence and proposed order of
                                settlement and partial dismissal from SDNY re:
                                terms of settlement agreement with CareFusion;
                                participate in conference call with Relator's team
 9/24/2018 McGuire, Maura C.    re: proposed terms of CareFusion settlement.                                          1.7 Associate   $ 400 $   680            x
 9/24/2018 Terman, Stephen D.   Review e-mail; conference call.                                                       1.0 Partner     $ 800 $   800            x
                                Prepare relators' share memorandum, including
                                research and analysis re same, for CareFusion
 9/25/2018 Feldman, Brian M.    award.                                                                                5.5 Partner     $ 800 $ 4,400            x
                                Review draft relator's share memorandum;
 9/25/2018 Terman, Stephen D.   review e-mails.                                                                       0.5 Partner     $ 800 $   400            x
                                E-mail from B. Feldman re: Relator's share from
 9/26/2018 McGuire, Maura C.    CareFusion settlement.                                                                0.1 Associate   $ 400 $    40            x

                                Review and provide comments to memo re:
 9/27/2018 McGuire, Maura C.    Relator's Share Award re: CareFusion Settlement.                                      0.7 Associate   $ 400 $   280            x
                                Review e-mails and comments on draft Relator's
                                Share memorandum; discuss same with
 9/27/2018 Terman, Stephen D.   colleague; review e-mails.                                                            0.4 Partner     $ 800 $   320            x

                                Review and revise draft relator share
 9/27/2018 Weeda, J. Mason      memorandum; cover E-mail to Brian Feldman.                                            2.1 Partner     $ 800 $ 1,680            x
 9/28/2018 Feldman, Brian M.    Revise CareFusion relator's share memo.                                               1.7 Partner     $ 800 $ 1,360            x

 9/28/2018 Terman, Stephen D.   Review e-mails; review memorandum to SDNY.                                            0.5 Partner     $ 800 $   400            x
                                Telephone conference with SDNY re: Relators
 10/1/2018 McGuire, Maura C.    share of CareFusion settlement.                                                       0.4 Associate   $ 400 $   160            x
                                Respond to client questions re CF [REDACTED];
                                schedule telephone conference with SDNY re           Reveals attorney-client
 10/1/2018 Feldman, Brian M.    same.                                                communication re legal advice.   0.1 Partner     $ 800 $    80            x
                                Discuss Relator's share re CareFusion case with
 10/1/2018 Feldman, Brian M.    SDNY.                                                                                 0.6 Partner     $ 800 $   480            x

                                Review and respond to emails from M. Wood re: Reveals attorney-client
 10/2/2018 McGuire, Maura C.    [REDACTED] CareFusion settlement.             communication re legal advice.          0.4 Associate   $ 400 $   160            x

                                E-mail from B. Feldman with update from SDNY
                                on settlement negotiations with CareFusion;
 10/5/2018 McGuire, Maura C.    meeting with B. Feldman to discuss same.                                              0.2 Associate   $ 400 $    80            x
10/11/2018 Feldman, Brian M.    Contact SDNY re status of CF settlement.                                              0.1 Partner     $ 800 $    80            x
10/12/2018 Feldman, Brian M.    Request update from SDNY re CF.                                                       0.1 Partner     $ 800 $    80            x



                                                                                                 110
                                              Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 138 of 151                                            COMMON to CareFusion   Avalign
      Date Name                   Narrative                                         Redaction Rationale(s)             Hrs Position      Rate      Amount both      SPECIFIC     SPECIFIC

                                  Respond to client question re [REDACTED] CF       Reveals attorney-client
10/14/2018 Feldman, Brian M.      settlement.                                       communication re legal advice.     0.1 Partner       $ 800 $       80            x
                                  Telephone conference with SDNY re CF
10/24/2018 Feldman, Brian M.      settlement progress; update client re same.                                          0.2 Partner       $ 800 $       160           x

                                  Meeting with B. Feldman to address [REDACTED]     Reveals attorney-client
10/24/2018 McGuire, Maura C.      M. Wood e-mail.                                   communication re legal advice.     1.1 Associate     $ 400 $       440           x
                                  Review e-mails from client; review attachment
                                  regarding [REDACTED]; review e-mail regarding     Reveals attorney-client
10/24/2018 Terman, Stephen D.     CareFusion update.                                communication re legal advice.     0.8 Partner       $ 800 $       640           x

10/25/2018 Terman, Stephen D.     Review e-mail; discuss same with colleague.                                          0.3 Partner       $ 800 $       240           x
                                  Telephone conference with Team re: status of
                                  Care Fusion settlement and Relator's              Reveals attorney-client
10/26/2018   McGuire, Maura C.    [REDACTED].                                       communication re legal advice.     0.9   Associate   $   400   $   360           x
10/26/2018   Weeda, J. Mason      SDNY update telephone call.                                                          0.7   Partner     $   800   $   560           x
10/26/2018   Terman, Stephen D.   Conference call with client.                                                         1.0   Partner     $   800   $   800           x
10/27/2018   Terman, Stephen D.   Review e-mails from client.                                                          0.3   Partner     $   800   $   240           x

                                                                                    Reveals attorney-client
10/29/2018 McGuire, Maura C.      E-mail from M. Wood re: CF [REDACTED]             communication re legal advice.     0.3 Associate     $ 400 $       120           x

                                                                                 Reveals attorney-client
10/30/2018 McGuire, Maura C.      Review e-mail from M. Wood re: [REDACTED].     communication re legal advice.        0.1 Associate     $ 400 $       40            x
                                  Review e-mails from M. Wood re: Care Fusion's
                                  [REDACTED]; meeting with B. Feldman to discuss
                                  how to present Relator's [REDACTED] and e-mail Reveals attorney-client
10/31/2018 McGuire, Maura C.      M. Wood re same.                               communication re legal advice.        1.3 Associate     $ 400 $       520           x
 11/2/2018 Terman, Stephen D.     Review e-mails; review documents,                                                    0.3 Partner       $ 800 $       240                       x

                                  Meeting with SDNY re Wood [REDACTED] vs           Reveals common interest
 11/9/2018 Feldman, Brian M.      Avalign, as well as Avalign [REDACTED].           communication with Government.     0.4 Partner       $ 800 $       320                       x
                                  Correspondence with client re Avalign
                                  [REDACTED]; prepare [REDACTED] analysis and       Reveals common interest
11/13/2018 Feldman, Brian M.      send to client and SDNY.                          communication with Government.     0.4 Partner       $ 800 $       320                       x

                                  Review emails from M. Wood re: questions about Reveals attorney-client
11/13/2018 McGuire, Maura C.      CF and Avalign [REDACTED].                     communication re legal advice.        0.2 Associate     $ 400 $       80 x
                                  Review e-mails; review damages prospectus;
                                  research regarding same; discuss same with
11/13/2018 Terman, Stephen D.     colleague.                                                                           1.0 Partner       $ 800 $       800                       x

                                  Participate in teleconference with client re status Reveals attorney-client
11/14/2018 McGuire, Maura C.      of CF [REDACTED] and [REDACTED] Avalign.            communication re legal advice.   0.7 Associate     $ 400 $       280 x

11/14/2018 Feldman, Brian M.      Communications with client and client team.                                          0.1 Partner       $ 800 $       80 x

                                                                                                  111
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 139 of 151                                     COMMON to CareFusion   Avalign
      Date Name                 Narrative                                         Redaction Rationale(s)           Hrs Position    Rate  Amount both      SPECIFIC     SPECIFIC
11/14/2018 Weeda, J. Mason      Participate on SDNY update call.                                                   0.5 Partner     $ 800 $  400 x
                                Review documents regarding conference call;
11/14/2018 Terman, Stephen D.   conference call with client.                                                       1.5 Partner     $ 800 $ 1,200 x
11/15/2018 Weeda, J. Mason      Telephone call with Brian Feldman.                                                 0.6 Partner     $ 800 $   480 x
11/15/2018 Terman, Stephen D.   Review e-mails.                                                                      - Partner     $ 800 $     - x
                                Discussion with colleague; review e-mails; review
11/19/2018 Terman, Stephen D.   documents.                                                                         1.5 Partner     $ 800 $ 1,200 x

                                Telephone conference with SDNY re CF              Reveals common interest
11/20/2018 Feldman, Brian M.    [REDACTED].                                       communication with Government.   0.4 Partner     $ 800 $   320           x

                                Meeting with B. Feldman re: conversation with C. Reveals common interest
11/20/2018 McGuire, Maura C.    Harwood re: CF's [REDACTED].                     communication with Government.    0.3 Associate   $ 400 $   120           x

11/26/2018 Feldman, Brian M.    Correspondence with SDNY re CF settlement.                                         0.1 Partner     $ 800 $    80           x
                                Telephone conference with SDNY re CF
11/26/2018 Feldman, Brian M.    settlement finalization.                                                           0.2 Partner     $ 800 $   160           x
                                Update client on SDNY call re CF and Avalign
11/26/2018 Feldman, Brian M.    settlements.                                                                       0.2 Partner     $ 800 $   160 x
                                Review e-mail; review documents and discuss
11/26/2018 Terman, Stephen D.   with colleague.                                                                    2.3 Partner     $ 800 $ 1,840 x

                                Telephone conference with SDNY re proposed        Reveals common interest
 12/5/2018 McGuire, Maura C.    revisions to CareFusion [REDACTED].               communication with Government.   0.6 Associate   $ 400 $   240           x
 12/5/2018 Feldman, Brian M.    CF settlement discussion with SDNY.                                                0.5 Partner     $ 800 $   400           x
                                Review e-mail from client; discuss same with
 12/5/2018 Terman, Stephen D.   colleague.                                                                         0.7 Partner     $ 800 $   560 x

                                Draft email to SDNY re Avalign [REDACTED] for     Reveals common interest
12/11/2018 Feldman, Brian M.    client review.                                    communication with Government.   1.3 Partner     $ 800 $ 1,040                       x
                                Research [REDACTED] for SDNY to finalize
                                CareFusion settlement with states; phone call     Reveals common interest
12/11/2018 McGuire, Maura C.    with SDNY re: Avalign [REDACTED].                 communication with Government.   2.8 Associate   $ 400 $ 1,120 x

                                Telephone conference with client re Avalign and   Reveals attorney-client
12/11/2018 Feldman, Brian M.    CF [REDACTED].                                    communication re legal advice.   1.4 Partner     $ 800 $ 1,120 x
                                Review e-mail from B. Feldman to SDNY re:
                                proposed Avalign [REDACTED]; revise e-mail to
                                SNDY re: Avalign [REDACTED]; draft e-mail to
                                SDNY re: states [REDACTED] for CareFusion         Reveals common interest
12/12/2018 McGuire, Maura C.    [REDACTED].                                       communication with Government.   2.6 Associate   $ 400 $ 1,040 x

                                Complete, revise, and send [REDACTED] email to Reveals common interest
12/12/2018 Feldman, Brian M.    SDNY re Avalign.                               communication with Government.      0.3 Partner     $ 800 $   240                       x

                                                                                  Reveals common interest
12/12/2018 Feldman, Brian M.    Answer SDNY questions re CF [REDACTED].           communication with Government.   0.2 Partner     $ 800 $   160           x

                                                                                              112
                                            Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 140 of 151                                     COMMON to CareFusion   Avalign
      Date Name                 Narrative                                        Redaction Rationale(s)            Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                                Review letter to AUSA; discuss same with
12/12/2018 Terman, Stephen D.   colleague.                                                                         5.0 Partner     $ 800 $ 4,000                        x

                                                                                 Reveals common interest
12/13/2018 McGuire, Maura C.    E-mail to SDNY re [REDACTED].                    communication with Government.    0.1 Associate   $ 400 $    40 x
12/13/2018 Terman, Stephen D.   Review e-mails from client.                                                        0.3 Partner     $ 800 $   240 x

                                                                                  Reveals attorney-client
12/17/2018 Feldman, Brian M.    Answer client questions re CF [REDACTED].         communication re legal advice.   0.2 Partner     $ 800 $   160            x
                                Review and redact Avalign complaint in                                                 Senior
12/21/2018 Schwalbe, Laura K.   connection with CareFusion settlement.                                             0.9 Associate   $ 500 $   450            x
                                E-mail to L. Schwalbe re: redacting complaint for
12/21/2018 McGuire, Maura C.    CareFusion.                                                                        0.1 Associate   $ 400 $    40            x

12/26/2018 Feldman, Brian M.    Telephone conference with SDNY re next steps.                                      0.2 Partner     $ 800 $   160 x
12/26/2018 Terman, Stephen D.   Review e-mails.                                                                    0.5 Partner     $ 800 $   400 x
12/31/2018 Feldman, Brian M.    Correspondence with SDNY.                                                          0.1 Partner     $ 800 $    80 x

                                Draft e-mail to Mary Wood; e-mail client         Reveals attorney-client
  1/8/2019 Terman, Stephen D.   regarding [REDACTED].                            communication re legal advice.    0.5 Partner     $ 800 $   400                        x
                                Review and respond to e-mail; research
  1/9/2019 Terman, Stephen D.   documents regarding same.                                                          1.6 Partner     $ 800 $ 1,280                        x
 1/30/2019 Feldman, Brian M.    E-mails with SDNY and updates to client.                                           0.2 Partner     $ 800 $   160 x
  2/4/2019 Terman, Stephen D.   Review e-mails.                                                                    0.3 Partner     $ 800 $   240 x
                                Discussion with colleague regarding documents;
  2/5/2019 Terman, Stephen D.   review e-mails.                                                                    2.3 Partner     $ 800 $ 1,840 x
  2/6/2019 Terman, Stephen D.   Review documents and e-mails                                                       1.8 Partner     $ 800 $ 1,440                        x

  2/8/2019 Feldman, Brian M.    Discuss approach to Avalign briefing for SDNY.                                     0.5 Partner     $ 800 $   400                        x
                                Telephone conference with SDNY re Avalign;
  2/8/2019 Feldman, Brian M.    update client re same.                                                             0.8 Partner     $ 800 $   640                        x

                                Meeting with B. Feldman to discuss compiling
  2/8/2019 McGuire, Maura C.    information re examples of false claims.                                           0.7 Associate   $ 400 $   280                        x
  2/8/2019 Weeda, J. Mason      Status update call.                                                                0.8 Partner     $ 800 $   640                        x
  2/8/2019 Terman, Stephen D.   Review e-mail; conference call with client.                                        0.8 Partner     $ 800 $   640                        x
                                Telephone conferences with SDNY re CareFusion
 2/12/2019 Feldman, Brian M.    settlement.                                                                        0.2 Partner     $ 800 $   160            x
                                Update client re CF settlement, including
                                [REDACTION]; review CareFusion settlement     Reveals attorney-client
 2/12/2019 Feldman, Brian M.    papers.                                       communication re legal advice.       0.3 Partner     $ 800 $   240            x

 2/12/2019 McGuire, Maura C.    Review admissions in Carefusion settlement.                                        0.2 Associate   $ 400 $    80            x
                                Review correspondence with Mary Wood and
                                HSE; review settlement document; internal
 2/12/2019 Weeda, J. Mason      conference.                                                                        1.5 Partner     $ 800 $ 1,200            x


                                                                                              113
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 141 of 151                                          COMMON to CareFusion   Avalign
     Date Name                 Narrative                                            Redaction Rationale(s)            Hrs Position     Rate   Amount both      SPECIFIC     SPECIFIC
                               Review e-mails and documents; conference call
2/12/2019 Terman, Stephen D.   with client regarding same.                                                             2.0 Partner     $ 800 $ 1,600            x
2/13/2019 Terman, Stephen D.   Review e-mails                                                                          0.3 Partner     $ 800 $   240            x
                               Draft [REDACTED] for SDNY call re [REDACTED]
                               Avalign; Phone call with M. Wood re signing CF
                               Settlement Agreement and [REDACTED] Avalign          Reveals common interest
                               [REDACTED]; phone call with SDNY re                  communication with Government;
                               [REDACTED];e-mail to M. Wood with update re          reveals attorney client
2/15/2019 McGuire, Maura C.    same.                                                communications re legal advice.    6.2 Associate   $ 400 $ 2,480 x

                               E-mail to SDNY confirming March 12 meeting
                               date; answer questions from M. Wood re:       Reveals attorney-client
2/18/2019 McGuire, Maura C.    conversation [REDACTED] Avalign [REDACTED]. communication re legal advice.              1.4 Associate   $ 400 $   560                        x
2/18/2019 Terman, Stephen D.   Review e-mails and documents.                                                           0.5 Partner     $ 800 $   400                        x
                               E-mail to M. Wood and OFW law re confirmation
                               of March 12 meeting with SDNY; coordinate
2/19/2019 McGuire, Maura C.    same.                                                                                   0.5 Associate   $ 400 $   200                        x

2/19/2019 Terman, Stephen D.   Review e-mails; discuss same with colleague.                                            0.3 Partner     $ 800 $   240                        x
2/20/2019 Weeda, J. Mason      E-mails regarding meeting with SDNY.                                                    0.5 Partner     $ 800 $   400                        x
                               Review E-mail from client; discuss same with
2/20/2019 Terman, Stephen D.   colleague.                                                                              0.5 Partner     $ 800 $   400                        x

                               E-mail to M. Wood responding to questions re         Reveals attorney-client
2/28/2019 McGuire, Maura C.    CareFusion [REDACTED].                               communication re legal advice.     0.3 Associate   $ 400 $   120            x
 3/5/2019 Weeda, J. Mason      Review Disclosure Statement.                                                            0.8 Partner     $ 800 $   640                        x
                               Review Disclosure Statement and other
 3/5/2019 Terman, Stephen D.   documents; review e-mails.                                                              2.8 Partner     $ 800 $ 2,240                        x
 3/8/2019 Terman, Stephen D.   Review documents.                                                                       3.5 Partner     $ 800 $ 2,800                        x
                               E-mail correspondence regarding meeting with
3/11/2019 Weeda, J. Mason      SDNY; preparation regarding same.                                                       3.0 Partner     $ 800 $ 2,400                        x
                               Review documents regarding meeting with SDNY;
3/11/2019 Terman, Stephen D.   review E-mails.                                                                         3.5 Partner     $ 800 $ 2,800                        x
                               Travel to and from New York to attend SDNY
3/12/2019 Weeda, J. Mason      meeting.                                                                               16.0 Partner     $ 800 $ 12,800                       x
3/12/2019 Terman, Stephen D.   Meeting with SDNY.                                                                     16.0 Partner     $ 800 $ 12,800                       x
                               Travel from NYC to ROC; follow up phone call
                               with Sai re: [REDACTED] Avalign; e-mail summary
                               of conversation to M. Wood; telephone
                               conference with SDNY [REDCATED] CF                   Reveals common interest
3/13/2019 McGuire, Maura C.    Agreement.                                           communication with Government.     2.1 Associate   $ 400 $   840 x

                               Telephone conference with B Feldman to discuss       Reveals common interest
                               call with SDNY re: CF [REDACTED]; e-mail to client   communication with Government;
                               re same; e-mail to client re phone call with SDNY    reveals attorney client
3/14/2019 McGuire, Maura C.    re [REDACTED] Avalign and [REDACTED].                communications re legal advice.    0.7 Associate   $ 400 $   280 x


                                                                                                114
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 142 of 151                                        COMMON to CareFusion   Avalign
     Date Name                 Narrative                                           Redaction Rationale(s)            Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                               E-mail from S. Mohan re: CareFusion                 Reveals common interest
3/18/2019 McGuire, Maura C.    [REDACTED]; e-mail to M. Weeda re same.             communication with Government.    0.9 Associate   $ 400 $   360            x

                               Review Carefusion [REDACTED]; research              Reveals common interest
3/18/2019 Weeda, J. Mason      classification and premarket requirements.          communication with Government.    2.5 Partner     $ 800 $ 2,000            x
                               Review documents and e-mails; discussion with
3/18/2019 Terman, Stephen D.   colleague.                                                                            2.2 Partner     $ 800 $ 1,760            x

                               Review e-mail from M. Weeda re: CareFusion          Reveals common interest
                               Class II devices; telephone conference with M.      communication with Government;
                               Wood to discuss status of CF [REDACTED] Avalign,    reveals attorney client
3/19/2019 McGuire, Maura C.    and [REDACTED] against Avalign.                     communications re legal advice.   1.2 Associate   $ 400 $   480 x

3/19/2019 Weeda, J. Mason      Conference call with HSE team and Mary Wood.                                          1.0 Partner     $ 800 $   800 x
3/19/2019 Terman, Stephen D.   Conference call with client.                                                          1.0 Partner     $ 800 $   800 x
                               Review E-mails; discussion with colleague; review
3/25/2019 Terman, Stephen D.   documents.                                                                            0.8 Partner     $ 800 $   640 x
3/28/2019 Terman, Stephen D.   Review E-mails; discussion with colleague.                                            0.6 Partner     $ 800 $   480 x

 4/1/2019 Feldman, Brian M.    Telephone conference with SDNY re CF timing.                                          0.2 Partner     $ 800 $   160            x

                               Prepare for conference call; update conference
 4/1/2019 Weeda, J. Mason      call with Mary Wood and HSE team.                                                     1.1 Partner     $ 800 $   880 x
                               Prepare for conference call; conference call with
 4/1/2019 Terman, Stephen D.   client; review E-mails and documents.                                                 1.9 Partner     $ 800 $ 1,520 x
                               E-mail update to M. Wood re four month seal
 4/3/2019 McGuire, Maura C.    extension.                                                                            0.1 Associate   $ 400 $    40 x
                               Correspondence with SDNY re extension; obtain
 4/3/2019 Feldman, Brian M.    and convey client consent.                                                            0.1 Partner     $ 800 $    80 x

                               Review e-mails and documents; discuss review of
 4/3/2019 Terman, Stephen D.   e-mails and documents with colleague.                                                 1.2 Partner     $ 800 $   960 x
 4/5/2019 Terman, Stephen D.   Review e-mails.                                                                       0.4 Partner     $ 800 $   320 x
                               Review documents and e-mails; conference call
 4/8/2019 Terman, Stephen D.   with client regarding same.                                                           2.3 Partner     $ 800 $ 1,840 x

                                                                                   Reveals attorney-client
 4/9/2019 Feldman, Brian M.    Answer client [REDACTED] question re CF.            communication re legal advice.    0.1 Partner     $ 800 $    80            x
 4/9/2019 Terman, Stephen D.   Review documents.                                                                     0.2 Partner     $ 800 $   160 x

                               Telephone conference with SDNY re CF unsealing; Reveals common interest
4/11/2019 Feldman, Brian M.    investigate [REDACTED].                         communication with Government.        0.3 Partner     $ 800 $   240            x

                               Exchange e-mails with SDNY re needed          Reveals common interest
4/11/2019 McGuire, Maura C.    [REDACTED]; create chart for SDNY [REDACTED]. communication with Government.          2.0 Associate   $ 400 $   800                        x


                                                                                               115
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 143 of 151                                        COMMON to CareFusion   Avalign
     Date Name                 Narrative                                           Redaction Rationale(s)            Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

4/12/2019 Feldman, Brian M.    Correspondence with client re CF settlement.                                          0.1 Partner     $ 800 $    80            x

                                                                                   Reveals common interest
                               E-mail to M. Wood with update from SDNY re          communication with Government;
                               [REDACTED] Avalign and release of CareFusion        reveals attorney client
4/12/2019 McGuire, Maura C.    settlement.                                         communications re legal advice.   0.7 Associate   $ 400 $   280 x

                               E-mail to M. Wood re: [REDACTED] CareFusion as Reveals attorney-client
4/14/2019 McGuire, Maura C.    part of settlement agreement.                  communication re legal advice.         0.2 Associate   $ 400 $    80            x

                                                                                   Reveals common interest
                               Telephone conference with SDNY re: [REDACTED]       communication with Government;
                               CareFusion as part of settlement; e-mail to M.      reveals attorney client
4/15/2019 McGuire, Maura C.    Wood re same.                                       communications re legal advice.   0.3 Associate   $ 400 $   120            x
                               E-mail from SDNY re Avalign [REDACTED]; work
                               with K. Wood to update [REDACTED] and re-send       Reveals common interest
4/16/2019 McGuire, Maura C.    to SDNY.                                            communication with Government.    1.6 Associate   $ 400 $   640                        x
                               Telephone conference with SDNY re: changes to
                               CareFusion settlement agreement and need for
4/16/2019 McGuire, Maura C.    new signatures.                                                                       0.2 Associate   $ 400 $    80            x
                               E-mail to M. Wood re: revisions to CareFusion
4/17/2019 McGuire, Maura C.    settlement agreement.                                                                 0.2 Associate   $ 400 $    80            x
                               Research sales data and marketing basis for HAE
4/17/2019 McGuire, Maura C.    devices sold to CareFusion.                                                           2.4 Associate   $ 400 $   960                        x
                               Review question from Mary Wood; draft
                               response E-mail to Mary Wood; conference with
4/17/2019 Weeda, J. Mason      Steve Terman regarding same.                                                          1.1 Partner     $ 800 $   880                        x
                               Review e-mails; discuss same with colleague;
4/17/2019 Terman, Stephen D.   review response to Wood                                                               1.0 Partner     $ 800 $   800                        x

                                                                                   Reveals attorney-client
4/18/2019 Weeda, J. Mason      E-mail to Mary Wood regarding [REDACTED]            communication re legal advice.    1.1 Partner     $ 800 $   880                        x
                               Discussion with colleague; further review of
4/18/2019 Terman, Stephen D.   response to Wood.                                                                     0.3 Partner     $ 800 $   240                        x
                               Meeting with B. Feldman to discuss analysis of
                               Avalign and CareFusion data to identify end users   Reveals common interest
4/22/2019 McGuire, Maura C.    of devices [REDACTED].                              communication with Government.    0.9 Associate   $ 400 $   360                        x
                               E-mail from SDNY with finalized and executed
                               CareFusion settlement agreement; e-mail copy to
4/23/2019 McGuire, Maura C.    M. Wood.                                                                              0.1 Associate   $ 400 $    40            x
                               E-mail from SDNY with finalized and executed
                               CareFusion settlement agreement; e-mail copy to
4/23/2019 McGuire, Maura C.    M. Wood.                                                                              0.5 Associate   $ 400 $   200            x
                               Exchange e-mails with M. Wood re: [REDACTED]
                               CareFusion settlement agreement and                 Reveals attorney-client
4/24/2019 McGuire, Maura C.    [REDACTED] CareFusion.                              communication re legal advice.    1.1 Associate   $ 400 $   440            x

                                                                                               116
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 144 of 151                                       COMMON to CareFusion   Avalign
     Date Name                 Narrative                                          Redaction Rationale(s)            Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                               Meeting with B. Feldman to discuss timing of CF
                               settlement filing, Relators' share agreement, and
                               time to request/negotiate attorney's fees with
                               Care Fusion; e-mail to team coordinating a call to
4/25/2019 McGuire, Maura C.    discuss same.                                                                        0.6 Associate   $ 400 $   240            x
                               Review spreadsheet re CareFusion end user data
                               and need for CareFusion item numbers to identify
4/25/2019 McGuire, Maura C.    end users.                                                                           0.3 Associate   $ 400 $   120            x

                               Correspondence with SDNY re presentment of CF
4/25/2019 Feldman, Brian M.    settlement to court; advise client re same.                                          0.2 Partner     $ 800 $   160            x
                               Correspondence with SDNY re Relator's Share for
4/25/2019 Feldman, Brian M.    CF settlement.                                                                       0.1 Partner     $ 800 $    80            x
                               Review correspondence regarding CareFusion
4/25/2019 Weeda, J. Mason      settlement press release.                                                            0.6 Partner     $ 800 $   480            x
                               Telephone conference with client re CF
4/26/2019 Feldman, Brian M.    settlement.                                                                          0.8 Partner     $ 800 $   640            x

                               Telephone conference with M Wood and OFW re Reveals attorney-client
4/26/2019 McGuire, Maura C.    update on status of CareFusion [REDACTED].       communication re legal advice.      0.5 Associate   $ 400 $   200            x
4/26/2019 Weeda, J. Mason      Update call re carefusion.                                                           0.8 Partner     $ 800 $   640            x
                               Conference call with client; review documents
4/26/2019 Terman, Stephen D.   regarding same.                                                                      0.8 Partner     $ 800 $   640            x
                               Negotiate CF relator's share with Office; update
4/30/2019 Feldman, Brian M.    client re same.                                                                      0.2 Partner     $ 800 $   160            x
                               Participate in weekly teleconference with M.
                               Wood to update on status of investigation and
4/30/2019 McGuire, Maura C.    CareFusion settlement.                                                               0.2 Associate   $ 400 $    80            x

4/30/2019 Weeda, J. Mason      Update conference call on CareFusion settlement.                                     0.2 Partner     $ 800 $   160            x
                               Conference call with client; review documents
                               regarding same; conference call with client
4/30/2019 Terman, Stephen D.   regarding same.                                                                      0.2 Partner     $ 800 $   160            x
 5/1/2019 Feldman, Brian M.    Negotiations with SDNY re relator's share.                                           0.3 Partner     $ 800 $   240            x
                               Discuss counter offer to Relators share
 5/2/2019 McGuire, Maura C.    percentage with B. Feldman.                                                          0.2 Associate   $ 400 $    80            x

                               Correspondence with SDNY re [REDACTED]              Reveals common interest
 5/7/2019 Feldman, Brian M.    Avalign.                                            communication with Government.   0.1 Partner     $ 800 $    80                        x

                               Correspondence with SDNY re relator's share re      Reveals attorney-client
 5/7/2019 Feldman, Brian M.    CF; update client re [REDACTED].                    communication re legal advice.   0.1 Partner     $ 800 $    80            x
                               Participate in weekly call with client re updates
 5/7/2019 McGuire, Maura C.    from SDNY.                                                                           0.2 Associate   $ 400 $    80                        x
 5/7/2019 Weeda, J. Mason      Update conference call.                                                              0.8 Partner     $ 800 $   640            x



                                                                                               117
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 145 of 151                                    COMMON to CareFusion   Avalign
     Date Name                 Narrative                                        Redaction Rationale(s)           Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                               Revise and redline CF share agreement; circulate
                               to co-counsel and client with advice and
 5/8/2019 Feldman, Brian M.    explanation.                                                                      0.5 Partner     $ 800 $   400            x
 5/8/2019 Feldman, Brian M.    Compile CF fees.                                                                  1.0 Partner     $ 800 $   800            x
                               Review comments from B. Feldman to proposed
                               Relator's share agreement; e-mail from M. Wood Reveals attorney-client
 5/8/2019 McGuire, Maura C.    re [REDACTED].                                   communication re legal advice.   0.2 Associate   $ 400 $    80            x
                               Review Carefusion draft agreement; review E-
 5/8/2019 Terman, Stephen D.   mails from Mary Wood.                                                             0.7 Partner     $ 800 $   560            x

                               Telephone conference with SDNY re Avalign        Reveals common interest
 5/9/2019 Feldman, Brian M.    [REDACTED].                                      communication with Government.   0.5 Partner     $ 800 $   400                        x

                               Telephone conference with SDNY re [REDACTED] Reveals common interest
 5/9/2019 McGuire, Maura C.    Avalign and [REDACTED].                      communication with Government.       0.5 Associate   $ 400 $   200                        x

                               Revise CF relator's share agreement [REDACTED]
                               client [REDACTED]; consider additional client  Reveals attorney-client
 5/9/2019 Feldman, Brian M.    [REDACTED]; correspondence with SDNY re edits. communication re legal advice.     0.4 Partner     $ 800 $   320            x
 5/9/2019 Terman, Stephen D.   Review e-mails and documents from client.                                         0.8 Partner     $ 800 $   640                        x
                               Review e-mail from colleague regarding
5/10/2019 Terman, Stephen D.   settlement.                                                                       0.2 Partner     $ 800 $   160                        x
                               Organize and review all time for CF fees and
5/10/2019 Weeda, J. Mason      settlement.                                                                       5.0 Partner     $ 800 $ 4,000            x

                               Research [REDACTED] similar cases; email SDNY    Reveals common interest
5/13/2019 Feldman, Brian M.    re same.                                         communication with Government.   1.5 Partner     $ 800 $ 1,200                        x

                                                                                Reveals common interest
5/13/2019 McGuire, Maura C.    Review e-mail from B. Feldman re [REDACTED].     communication with Government.   0.1 Associate   $ 400 $    40                        x
                               Review CF settlement; outreach to SDNY re CF
5/13/2019 Feldman, Brian M.    counsel.                                                                          0.2 Partner     $ 800 $   160            x
                               Communications with CF counsel re fee
5/13/2019 Feldman, Brian M.    application.                                                                      0.2 Partner     $ 800 $   160            x

                                                                                Reveals common interest
5/13/2019 Feldman, Brian M.    Develop [REDACTED] for SDNY re Avalign.          communication with Government.   1.0 Partner     $ 800 $   800                        x
                               Review CareFusion settlement agreement and
5/13/2019 McGuire, Maura C.    press release.                                                                    0.2 Associate   $ 400 $    80            x
                               Strategize re: encouraging government to
5/13/2019 McGuire, Maura C.    intervene in case.                                                                0.1 Associate   $ 400 $    40                        x
                               Organize and review all time for CF fees and
                               settlement; e-mail to Brian Feldman regarding
5/13/2019 Weeda, J. Mason      same.                                                                             4.0 Partner     $ 800 $ 3,200            x

                               Discussion with client re conclusion of CF       Reveals attorney-client
5/14/2019 Feldman, Brian M.    settlement, including [REDACTED].                communication re legal advice.   0.5 Partner     $ 800 $   400            x

                                                                                            118
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 146 of 151                                        COMMON to CareFusion   Avalign
     Date Name                 Narrative                                            Redaction Rationale(s)           Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                               Consolidate and review CF time entries between
                               firms in anticipation of fee negotiation;
5/14/2019 Feldman, Brian M.    communications with co-counsel re same.                                               0.3 Partner     $ 800 $   240            x

                               Participate in weekly update teleconference with Reveals attorney-client
5/14/2019 McGuire, Maura C.    M. Wood and OFW; discuss how to [REDACTED]. communication re legal advice.            1.9 Associate   $ 400 $   760                        x
5/14/2019 Weeda, J. Mason      Update conference call.                                                               0.7 Partner     $ 800 $   560                        x
                               Conference call with client; research 510(k)
5/14/2019 Terman, Stephen D.   guidance.                                                                             2.8 Partner     $ 800 $ 2,240                        x
                               Telephone conference with MFCU re CF
5/15/2019 Feldman, Brian M.    settlement and share with various states.                                             0.7 Partner     $ 800 $   560            x

                               Telephone conference with SDNY re status of CF
5/15/2019 Feldman, Brian M.    settlement and relator's share agreements.                                            0.2 Partner     $ 800 $   160            x

                               Telephone conference with SDNY re Avalign            Reveals common interest
5/15/2019 Feldman, Brian M.    [REDACTED].                                          communication with Government.   0.7 Partner     $ 800 $   560                        x

                               Review client materials for [REDACTED]; discuss      Reveals attorney-client
5/15/2019 Feldman, Brian M.    same with client.                                    communication re legal advice.   2.0 Partner     $ 800 $ 1,600                        x
5/15/2019 Feldman, Brian M.    Prepare CF fee application.                                                           1.9 Partner     $ 800 $ 1,520            x
5/15/2019 Terman, Stephen D.   Research 510(k) modification issues.                                                  3.5 Partner     $ 800 $ 2,800                        x

                               Telephone conference with CF re fees; prepare
5/16/2019 Feldman, Brian M.    settlement materials for CF counsel.                                                  1.0 Partner     $ 800 $   800            x
                               Telephone conference with CF re resolution of
5/16/2019 Feldman, Brian M.    fees.                                                                                 0.2 Partner     $ 800 $   160            x
5/16/2019 McGuire, Maura C.    Review CareFusion fee application.                                                    0.5 Associate   $ 400 $   200            x

                                                                                    Reveals attorney-client
5/16/2019 McGuire, Maura C.    E-mail to M. Wood re [REDACTED].                     communication re legal advice.   0.2 Associate   $ 400 $    80                        x
5/16/2019 Terman, Stephen D.   Review e-mail from client.                                                            0.2 Partner     $ 800 $   160                        x
                               Draft and finalize Steve Terman declaration and
                               exhibits for fees; review motion and fee
5/16/2019 Weeda, J. Mason      application.                                                                          4.0 Partner     $ 800 $ 3,200            x

                               Exchange e-mails with M. Wood re [REDACTED]; Reveals attorney-client
5/17/2019 McGuire, Maura C.    meeting with B. Feldman to discuss same.        communication re legal advice.        0.5 Associate   $ 400 $   200                        x
                               Review guidance regarding 510(k) changes; draft
                               analysis and e-mail to Steve Terman regarding
5/17/2019 Weeda, J. Mason      same.                                                                                 1.5 Partner     $ 800 $ 1,200                        x

                               Fee negotiation with CF counsel; draft application
5/20/2019 Feldman, Brian M.    to chambers; seek consent from USA and CF.                                            1.2 Partner     $ 800 $   960            x



                                                                                                119
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 147 of 151                                    COMMON to CareFusion   Avalign
     Date Name                 Narrative                                             Redaction Rationale(s)      Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC

                               Obtain US consent to revised draft; send to
                               CareFusion counsel for review; obtain CF consent;
5/20/2019 Feldman, Brian M.    file with court via email; deliver to all counsel.                                0.3 Partner     $ 800 $   240            x

                               Review applicable 510(k) guidance; Draft
                               memorandum for HSE regarding documenting
5/20/2019 Weeda, J. Mason      specifications and changes to specifications.                                     3.0 Partner     $ 800 $ 2,400                        x

                               Telephone conference with Judge Ramos's
5/21/2019 Feldman, Brian M.    chambers re extension application re CF fees.                                     0.1 Partner     $ 800 $    80            x
                               Finalize motion papers re CF fee application;
                               present to Court with letter motion; outreach to
5/21/2019 Feldman, Brian M.    defense counsel.                                                                  2.8 Partner     $ 800 $ 2,240            x
                               Telephone call with client; review documents;
5/21/2019 Terman, Stephen D.   review e-mails regarding same.                                                    1.0 Partner     $ 800 $   800                        x

                               Finalize Carefusion fee application/declaration for
                               filing; conference call and e-mail correspondence
                               with Brian Feldman regarding same; finalize and e-
                               mail [REDACTED] memorandum to Brian
5/21/2019 Weeda, J. Mason      Feldman.                                                                          4.0 Partner     $ 800 $ 3,200 x
5/22/2019 Feldman, Brian M.    Execute agreement with States re CF.                                              0.2 Partner     $ 800 $   160            x

5/22/2019 Feldman, Brian M.    Correspondence with SDNY re CF fee application.                                   0.2 Partner     $ 800 $   160            x
                               Correspondence with SDNY re CF motion papers;
5/22/2019 Feldman, Brian M.    correspondence with CF re same.                                                   0.2 Partner     $ 800 $   160            x

5/22/2019 Feldman, Brian M.    Correspondence re CID returns in Avalign case.                                    0.2 Partner     $ 800 $   160                        x
                               Review motion papers re CareFusion Fee
5/22/2019 McGuire, Maura C.    Application.                                                                      0.1 Associate   $ 400 $    40            x

                               E-mail from M. Weeda re: preMarket notification Reveals common interest
5/22/2019 McGuire, Maura C.    and revise memorandum re [REDACTED].             communication with Government.   3.2 Associate   $ 400 $ 1,280                        x
                               Update conference call regarding settlement with
5/22/2019 Weeda, J. Mason      Carefusion.                                                                       1.0 Partner     $ 800 $   800            x

                               Review E-mails from client; review e-mails from
5/23/2019 Terman, Stephen D.   Mary Wood; review documents regarding same.                                       1.5 Partner     $ 800 $ 1,200                        x
                               Review press on Carefusion settlement; E-mail to
5/23/2019 Weeda, J. Mason      Brian Feldman regarding same.                                                     1.0 Partner     $ 800 $   800            x
                               Review e-mails from client; review e-mails from
                               Mary Wood and colleague; discussion of same
5/24/2019 Terman, Stephen D.   with colleague.                                                                   0.5 Partner     $ 800 $   400                        x
                               Correspondence with SDNY re CF;
                               correspondence with CF re settlement
5/26/2019 Feldman, Brian M.    negotiations.                                                                     0.1 Partner     $ 800 $    80            x

                                                                                                 120
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 148 of 151                                         COMMON to CareFusion   Avalign
     Date Name                 Narrative                                             Redaction Rationale(s)           Hrs Position    Rate   Amount both      SPECIFIC     SPECIFIC
                               Correspondence with CF counsel re settlement
5/29/2019 Feldman, Brian M.    negotiations.                                                                          0.1 Partner     $ 800 $    80            x
5/29/2019 Terman, Stephen D.   Review e-mails.                                                                        0.2 Partner     $ 800 $   160                        x

                               Telephone conference with CF re settlement;
                               coordinate settlement approach with co-counsel;
5/30/2019 Feldman, Brian M.    settlement demand.                                                                     2.5 Partner     $ 800 $ 2,000            x

5/30/2019 McGuire, Maura C.    Discuss CareFusion's offer re attorneys' fees.                                         0.2 Associate   $ 400 $    80            x
                               Telephone call with client; review E-mail from
5/30/2019 Terman, Stephen D.   client regarding same.                                                                 0.5 Partner     $ 800 $   400                        x
                               E-mail from B. Feldman re negotiations with
5/31/2019 McGuire, Maura C.    CareFusion over fee application.                                                       0.2 Associate   $ 400 $    80            x
 6/1/2019 Terman, Stephen D.   Review e-mails regarding fees settlement.                                              0.3 Partner     $ 800 $   240            x

                               E-mail from SDNY re: additional information           Reveals common interest
 6/3/2019 McGuire, Maura C.    provided re: [REDACTED].                              communication with Government.   1.5 Associate   $ 400 $   600                        x
                               Correspondence with CF re settlement and
 6/3/2019 Feldman, Brian M.    timing.                                                                                0.1 Partner     $ 800 $    80            x

                               Telephone conference with CF re fee settlement;
 6/3/2019 Feldman, Brian M.    correspondence with SDNY re further disclosures.                                       0.3 Partner     $ 800 $   240            x
                               Draft CF fee application extension letter to Court;
                               circulate to CF for approval; obtain CF approval;
 6/3/2019 Feldman, Brian M.    submit to Court.                                                                       0.4 Partner     $ 800 $   320            x
 6/3/2019 Terman, Stephen D.   Review various e-mails and documents.                                                  1.0 Partner     $ 800 $   800                        x
                               Telephone conference re CF fee application with
 6/4/2019 Feldman, Brian M.    SDNY.                                                                                  0.2 Partner     $ 800 $   160            x
                               Negotiations with CF counsel; reach out to co-
6/10/2019 Feldman, Brian M.    counsel re offer.                                                                      0.4 Partner     $ 800 $   320            x
                               Correspondence with SDNY re settlement status,
6/10/2019 Feldman, Brian M.    to inform CF negotiation.                                                              0.2 Partner     $ 800 $   160            x
                               Gather settlement payment information for
6/14/2019 Feldman, Brian M.    CareFusion settlement.                                                                 0.2 Partner     $ 800 $   160            x

6/18/2019 Feldman, Brian M.    CF extension call; confirmed and drafted request.                                      0.4 Partner     $ 800 $   320            x
                               Consult with SDNY re Avalign unsealing and
                               sharing of redacted complaint; talk to client re  Reveals attorney-client
6/18/2019 Feldman, Brian M.    [REDACTED].                                       communication re legal advice.       0.2 Partner     $ 800 $   160                        x
                               E-mail to M. Wood re consent to share copy of
6/18/2019 McGuire, Maura C.    complaint with Avalign.                                                                0.6 Associate   $ 400 $   240                        x
6/18/2019 Terman, Stephen D.   Review e-mails to and from Mary Wood.                                                  0.3 Partner     $ 800 $   240                        x
                               Submit CF payment information to SDNY as
6/20/2019 Feldman, Brian M.    requested.                                                                             0.1 Partner     $ 800 $    80            x
                               Exchange e-mails re additional payee information
6/20/2019 McGuire, Maura C.    form.                                                                                  0.1 Associate   $ 400 $    40            x
6/21/2019 Terman, Stephen D.   Review e-mails to and from Mary Wood.                                                  0.2 Partner     $ 800 $   160                        x

                                                                                                 121
                                           Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 149 of 151                                  COMMON to CareFusion   Avalign
     Date Name                 Narrative                                           Redaction Rationale(s)       Hrs Position    Rate  Amount both      SPECIFIC     SPECIFIC
6/25/2019 Feldman, Brian M.    Answer client questions re CF update.                                            0.1 Partner     $ 800 $   80           x
                               Review e-mail regarding telephone calls with
6/27/2019 Terman, Stephen D.   client.                                                                          0.2 Partner     $ 800 $   160                       x

                               Update telephone call regarding settlement;
                               additional telephone call with HSE; E-mail to
6/27/2019 Weeda, J. Mason      Steve Terman regarding same.                                                     0.9 Partner     $ 800 $   720                       x

                               Telephone conference with SDNY re Avalign call;
                               update client re same; email correspondence
                               with Avalign and SDNY; telephone conference     Reveals common interest
6/28/2019 Feldman, Brian M.    with SDNY re [REDACTED].                        communication with Government.   1.3 Partner     $ 800 $ 1,040                       x

                               Telephone conference with M. Wood and OWF Reveals attorney-client
6/28/2019 McGuire, Maura C.    law re discussions [REDACTED].                  communication re legal advice.   0.8 Associate   $ 400 $   320                       x
                               Conference call with client, Mary Wood, and
6/28/2019 Terman, Stephen D.   colleague; review E-mail regarding same.                                         0.7 Partner     $ 800 $   560                       x
                               Call with SDNY re: status of Avalign settlement
                               and CareFusion settlement payment; e-mail to B.
 7/8/2019 McGuire, Maura C.    Feldman re same.                                                                 0.6 Associate   $ 400 $   240 x
                               Exchange e-mails with M. Wood re status update
                               regarding settlement with Avalign and unsealing
7/10/2019 McGuire, Maura C.    of complaint.                                                                    0.2 Associate   $ 400 $    80                       x

7/10/2019 Terman, Stephen D.   Review e-mail; discuss e-mail with colleague.                                    2.0 Partner     $ 800 $ 1,600                       x
7/12/2019 Feldman, Brian M.    Communications with SDNY re settlement.                                          0.4 Partner     $ 800 $   320                       x

                               Telephone update from SDNY re Avalign; update
7/17/2019 Feldman, Brian M.    client re same; recirculate Relator's share memo.                                1.5 Partner     $ 800 $ 1,200                       x

                               Meeting with B. Feldman re status update from
7/17/2019 McGuire, Maura C.    SDNY re settlement agreement going forward.                                      0.6 Associate   $ 400 $   240                       x
7/17/2019 Terman, Stephen D.   Review e-mails.                                                                  0.3 Partner     $ 800 $   240                       x
7/18/2019 Terman, Stephen D.   Conference call with client and Mary Wood.                                       1.0 Partner     $ 800 $   800                       x
                               Update conference call with HSE team and Mary
7/18/2019 Weeda, J. Mason      Wood.                                                                            1.0 Partner     $ 800 $   800                       x
                               Review e-mail from Mary Wood; review other e-
7/19/2019 Terman, Stephen D.   mails.                                                                           0.3 Partner     $ 800 $   240                       x
                               Review proposed Avalign stipulation; explain
7/22/2019 Feldman, Brian M.    same to Relator.                                                                 0.2 Partner     $ 800 $   160                       x
                               Review e-mail regarding proposed settlement of
7/22/2019 Terman, Stephen D.   case.                                                                            0.4 Partner     $ 800 $   320                       x
                               Telephone conference with SDNY re resolution of
                               Avalign claims, declined Avalign claims, and
                               sharing agreement; communicate [REDACTED] to Reveals attorney-client
7/23/2019 Feldman, Brian M.    Relator.                                        communication re legal advice.   0.2 Partner     $ 800 $   160                       x


                                                                                               122
                                          Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 150 of 151                                      COMMON to CareFusion   Avalign
     Date Name                 Narrative                                       Redaction Rationale(s)              Hrs Position   Rate   Amount both      SPECIFIC     SPECIFIC
                               Review e-mails regarding settlement and various
7/23/2019 Terman, Stephen D.   matters.                                                                            0.4 Partner    $ 800 $   320                        x
                               Status conference with SDNY re Avalign
7/30/2019 Feldman, Brian M.    settlement.                                                                         0.2 Partner    $ 800 $   160                        x
7/30/2019 Terman, Stephen D.   Review revised settlement agreement.                                                0.2 Partner    $ 800 $   160                        x

                               Telephone conference with client re SDNY status, Reveals attorney-client
7/31/2019 Feldman, Brian M.    [REDACTED] re Avalign.                           communication re legal advice.     0.5 Partner    $ 800 $   400                        x
                               Telephone conferences with SDNY re Avalign
7/31/2019 Feldman, Brian M.    settlement status.                                                                  0.3 Partner    $ 800 $   240                        x

                               Review documents; conference call with client;
                               review e-mails regarding same; discussion of
7/31/2019 Terman, Stephen D.   conference call and e-mails with colleague.                                         1.5 Partner    $ 800 $ 1,200                        x
 8/1/2019 Feldman, Brian M.    Review court order.                                                                 0.1 Partner    $ 800 $    80                        x

                               Finalize settlement with Avalign; answer client
                               questions re [REDACTED]; provide consent to       Reveals attorney-client
 8/1/2019 Feldman, Brian M.    SDNY; answer SDNY settlement questions.           communication re legal advice.    0.5 Partner    $ 800 $   400                        x
                               Review complaint-in-intervention re Avalign;
                               telephone conference with SDNY re same; update    Reveals attorney-client
 8/6/2019 Feldman, Brian M.    client re [REDACTED].                             communication re legal advice.    0.3 Partner    $ 800 $   240                        x

                                                                                 Reveals attorney-client
8/15/2019 Feldman, Brian M.    Update client on Avalign [REDACTED].              communication re legal advice.    0.1 Partner    $ 800 $    80                        x
                               Communications with SDNY re Avalign Relator's
 8/9/2019 Feldman, Brian M.    share agreement.                                                                    0.1 Partner    $ 800 $    80                        x
                               Draft memo on Avalign Relator's share to
 8/7/2019 Feldman, Brian M.    NAMFCU.                                                                             0.8 Partner    $ 800 $   640                        x

                               Telephone conference with Relator about            Reveals attorney-client
 8/7/2019 Feldman, Brian M.    [REDACTED] re Avalign.                             communication re legal advice.   0.8 Partner    $ 800 $   640                        x
                               Telephone conference with NAMFCU re Avalign
 8/8/2019 Feldman, Brian M.    settlement; call with SDNY re same.                                                 0.5 Partner    $ 800 $   400                        x
                               Telephone conference with Judge Ramos's
8/22/2019 Feldman, Brian M.    chambers re CF fee application deadline.                                            0.1 Partner    $ 800 $    80            x
                               Telephone conference with CareFusion re
                               attorney's fees; review prior negotiations; review
8/19/2019 Feldman, Brian M.    billings re CF.                                                                     0.5 Partner    $ 800 $   400            x
                               Prepare application to court to extend CareFusion
                               deadline; circulate same to Government and
8/20/2019 Feldman, Brian M.    CareFusion for consent.                                                             0.3 Partner    $ 800 $   240            x
                               Obtain CareFusion consent; finalize application
                               for CareFusion fee deadline; make sealed
8/20/2019 Feldman, Brian M.    application.                                                                        0.2 Partner    $ 800 $   160            x



                                                                                              123
                                            Case 1:14-cv-04958-ER Document 37 Filed 12/20/19 Page 151 of 151                                 COMMON to CareFusion   Avalign
     Date Name                 Narrative                                       Redaction Rationale(s)           Hrs Position   Rate   Amount both      SPECIFIC     SPECIFIC

                               Answer client questions re Avalign [REDACTED]   Reveals attorney-client
8/28/2019 Feldman, Brian M.    and [REDACTED].                                 communication re legal advice.   0.2 Partner    $ 800 $   160                        x
8/29/2019 Feldman, Brian M.    Calculate fees for Avalign case.                                                 1.2 Partner    $ 800 $   960                        x




                 Time entries with travel

                  Time entries with block-billing

                 Time entries that are vague

                  Time entries related to negotiations of relator's share

                 Time entries that purportedly relate to CareFusion-specific fees

                  Time entries that have been redacted

                  Time entries that explicitly relate to the Settled Claim




                                                                                           124
